Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 1 of 322 PageID #: 9693

                        JAMES D. NEALON - 08/14/2018                         ·

   ·1· · · · · · · · ·UNITED STATES DISTRICT COURT
   ·2· · · · · · · · NORTHERN DISTRICT OF CALIFORNIA
   ·3· · · · · · · · · · · · ·SAN FRANCISCO
   ·4
   ·5· ·- - - - - - - - - - - - - - x
   ·6· ·CRISTA RAMOS, et al.,· · · ·:
   ·7· · · · · · · ·Plaintiffs,· · ·:· Case No.
   ·8· ·v.· · · · · · · · · · · · · :· 3:18-cv-1554-EMC
   ·9· ·KIRSTJEN NIELSEN, et al.,· ·:
   10· · · · · · · ·Defendants.· · ·:
   11· ·- - - - - - - - - - - - - - x
   12
   13· · · · · ·VIDEOTAPED DEPOSITION OF JAMES D. NEALON
   14· · · · · · · · · ·Tuesday, August 14, 2018
   15· · · · · · · · · · Boston, Massachusetts
   16
   17
   18
   19
   20
   21
   22
   23· · Job No.:· LA-187775
   24· · Pages 1 - 276
   25· · Reported By:· Dana Welch, CSR, RPR, CRR


           Epiq Court Reporting Solutions - Woodland Hills
  1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 2 of 322 PageID #: 9694

                        JAMES D. NEALON - 08/14/2018                    Page 2

   ·1
   ·2
   ·3· · · · · · · · · · · · August 14, 2018
   ·4· · · · · · · · · · · · · 9:04 a.m.
   ·5
   ·6· · · · · · Videotaped Deposition of JAMES NEALON held
   ·7· ·at the law offices of SIDLEY AUSTIN, LLP, 60 State
   ·8· ·Street, 36th Floor, Boston, Massachusetts 02109,
   ·9· ·Pursuant to Notice, before Dana Welch,
   10· ·Certified Shorthand Reporter,· Registered Professional
   11· ·Reporter, Certified Realtime Reporter, and Notary
   12· ·Public in and for the Commonwealth of Massachusetts.
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25


           Epiq Court Reporting Solutions - Woodland Hills
  1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 3 of 322 PageID #: 9695

                        JAMES D. NEALON - 08/14/2018                    Page 3

   ·1· ·A P P E A R A N C E S
   ·2· ·ON BEHALF OF PLAINTIFFS:
   ·3· ·EMILOU MacLEAN, ESQUIRE
   ·4· ·NATIONAL DAY LABORER ORGANIZING NETWORK
   ·5· ·674 South La Fayette Park Place
   ·6· ·Los Angeles, California 90057
   ·7· ·(929) 375-1575
   ·8· ·emi@ndlon.org
   ·9· ·AND
   10· ·JESSICA FISHFELD, ESQUIRE
   11· ·SIDLEY AUSTIN, LLP
   12· ·One South Dearborn
   13· ·Chicago, Illinois· 60603
   14· ·(312) 853-7000
   15· ·jfishfeld@sidley.com
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25


           Epiq Court Reporting Solutions - Woodland Hills
  1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 4 of 322 PageID #: 9696

                        JAMES D. NEALON - 08/14/2018                    Page 4

   ·1· ·A P P E A R A N C E S· C O N T I N U E D
   ·2· ·ON BEHALF OF DEFENDANTS:
   ·3· ·ADAM KIRSCHNER, ESQUIRE
   ·4· ·KEVIN SNELL, ESQUIRE
   ·5· ·U.S. DEPARTMENT OF JUSTICE
   ·6· ·CIVIL DIVISION
   ·7· ·FEDERAL PROGRAMS BRANCH
   ·8· ·20 Massachusetts Avenue, Northwest
   ·9· ·Washington, D.C. 20530
   10· ·(202) 305-0924
   11· ·kevin.snell@usdoj.gov
   12· ·adam.kirschner@usdoj.gov
   13
   14· ·ALSO ON BEHALF OF DEFENDANTS:
   15· ·TAHANI AFANEH, ESQUIRE
   16· ·U.S. DEPARTMENT OF HOMELAND SECURITY
   17· ·3801 Nebraska Avenue, Northwest
   18· ·Washington, D.C. 20016
   19· ·(202) 875-2543
   20· ·tahani.afaneh@hq.dhs.gov
   21
   22· ·Also present:
   23· ·Bob Giannini, Videographer
   24
   25


           Epiq Court Reporting Solutions - Woodland Hills
  1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 5 of 322 PageID #: 9697

                        JAMES D. NEALON - 08/14/2018                    Page 5

   ·1· · · · · · · · · · · · · ·I N D E X
   ·2· ·WITNESS:
   ·3· · ·JAMES D. NEALON
   ·4
   ·5· ·EXAMINATION:· · · · · · · · · · · · · · · · ·PAGE:
   ·6· · ·BY MS. MacLEAN· · · · · · · · · · · · · · · 11
   ·7· ·EXHIBITS MARKED:
   ·8· · NO.· ·DESCRIPTION· · · · · · · · · · · · · ·PAGE:
   ·9· · ·Exhibit 29, Amended Notice of subpoena to· ·20
   10· · ·Testify to James D. Nealon
   11· · ·Exhibit 30, DHS-001-659-000630 - 631· · · · 58
   12· · ·Exhibit 31, E-mail dated Thursday, May 18,· 64
   13· · ·2017, 2:45 p.m. from Kathy Kovarik
   14· · ·Exhibit 32, DHS-001-659-000035 - 77· · · · ·82
   15· · ·Exhibit 33, DHS-001-659-000459 - 460· · · · 86
   16· · ·Exhibit 34, E-mail dated Monday, May 14,· · 134
   17· · ·2018, 3:55 p.m.
   18· · ·Exhibit 35, NewsRoom article, 5/8/18· · · · 152
   19· · ·Washington Post
   20· · ·Exhibit 36, E-mail dated Saturday, July 8,· 180
   21· · ·2017 from Kovarik, Subject Letter to
   22· · ·Secretary of State about TPS
   23· · ·Exhibit 37, DHS-001-659-000607 - 609· · · · 182
   24· · ·Exhibit 38, AR-HAITI-00000001 - 3· · · · · ·184
   25


           Epiq Court Reporting Solutions - Woodland Hills
  1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 6 of 322 PageID #: 9698

                        JAMES D. NEALON - 08/14/2018                    Page 6

   ·1· · INDEX (CONT'D)
   ·2· · EXHIBITS MARKED:
   ·3· · NO.· · · · · DESCRIPTION· · · · · · · · · · PAGE
   ·4· · Exhibit 39, DHS-001-659-000689 - 691· · · · 188
   ·5· · Exhibit 40, DHS_RFPD_00000040· · · · · · · ·206
   ·6· · Exhibit 41, NewsRoom article dated May 10,· 209
   ·7· · 2018
   ·8· · Exhibit 42, DHS_RFPD_00000953 - 954· · · · ·228
   ·9· · Exhibit 43, DHS-RFPD-00000986· · · · · · · ·231
   10· · Exhibit 44, USCIS_RFPD_00000055 - 58· · · · 233
   11· · Exhibit 45, E-mail from Briana Petyo to· · ·235
   12· · Kelbi Culwell, 10/10/17
   13· · Exhibit 46,· DHS-001-000515 - 521· · · · · ·240
   14· · Exhibit 47, E-mail dated July 14, 2017· · · 243
   15· · from James McCament to Tracy Renaud
   16· · Exhibit 48, DHS-001-659-000660 - 662· · · · 251
   17· · Exhibit 49, AR-SUDAN-00000028 - 39· · · · · 251
   18· · Exhibit 50, DHS_RFPD_00001071· · · · · · · ·256
   19· · Exhibit 51,The Washington Post article· · · 261
   20· · "White House chief of staff tried to
   21· · pressure...,
   22· · Exhibit 52, DHS-001-659-000856 - 860· · · · 264
   23
   24
   25· ·--- index continues ---


           Epiq Court Reporting Solutions - Woodland Hills
  1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 7 of 322 PageID #: 9699

                        JAMES D. NEALON - 08/14/2018                    Page 7

   ·1· · INDEX (CONT'D)
   ·2· · EXHIBITS PREVIOUSLY MARKED:
   ·3· · ·Exhibit 6, FOIA-2-DHS-001-659-000614 - 614· 186
   ·4· · ·Exhibit 7, DHS_RFPD_00001250 - 1253· · · · ·253
   ·5· · ·Exhibit 12, DHS_RFPD_00000010 - 12· · · · · 193
   ·6· · ·Exhibit 14, DHS-001-659-000087· · · · · · · 171
   ·7· · ·Exhibit 18, E-mail from Kathy Kovarik· · · ·66
   ·8· · ·dated November 3, 2017, 2:45:16 p.m.
   ·9· · ·Exhibit 25, DHS_RFPD_00001322 - 1324· · · · 257
   10· · ·Exhibit 28, E-mail dated 10/16/17 from· · · 259
   11· · ·Kovarik to Cissna
   12
   13· ·NOTATIONS:
   14· · ·Election to read and sign· · · · · · · · · ·15
   15· · ·Instruction not to answer· · · · · · · · · ·45
   16· · ·Instruction not to answer· · · · · · · · · ·46
   17· · ·Instruction not to answer· · · · · · · · · ·90
   18· · ·Instruction not to answer· · · · · · · · · ·111
   19· · ·Instruction not to answer· · · · · · · · · ·113
   20· · ·Instruction not to answer· · · · · · · · · ·114
   21· · ·Instruction not to answer· · · · · · · · · ·121
   22· · ·Instruction not to answer· · · · · · · · · ·124
   23· · ·Instruction not to answer· · · · · · · · · ·125
   24· · ·Instruction not to answer· · · · · · · · · ·129
   25


           Epiq Court Reporting Solutions - Woodland Hills
  1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 8 of 322 PageID #: 9700

                        JAMES D. NEALON - 08/14/2018                    Page 8

   ·1· ·INDEX (CONT'D)
   ·2· ·NOTATIONS:
   ·3· ·Instruction not to answer· · · · · · · · · ·134
   ·4· ·Instruction not to answer· · · · · · · · · ·138
   ·5· ·Instruction not to answer· · · · · · · · · ·138
   ·6· ·Instruction not to answer· · · · · · · · · ·139
   ·7· ·Instruction not to answer· · · · · · · · · ·142
   ·8· ·Instruction not to answer· · · · · · · · · ·142
   ·9· ·Instruction not to answer· · · · · · · · · ·144
   10· ·Instruction not to answer· · · · · · · · · ·146
   11· ·Instruction not to answer· · · · · · · · · ·154
   12· ·Instruction not to answer· · · · · · · · · ·154
   13· ·Instruction not to answer· · · · · · · · · ·155
   14· ·Instruction not to answer· · · · · · · · · ·156
   15· ·Instruction not to answer· · · · · · · · · ·157
   16· ·Instruction not to answer· · · · · · · · · ·158
   17· ·Instruction not to answer· · · · · · · · · ·159
   18· ·Instruction not to answer· · · · · · · · · ·160
   19· ·Instruction not to answer· · · · · · · · · ·161
   20· ·Instruction not to answer· · · · · · · · · ·162
   21· ·Instruction not to answer· · · · · · · · · ·164
   22· ·Instruction not to answer· · · · · · · · · ·166
   23· ·Instruction not to answer· · · · · · · · · ·168
   24· ·Instruction not to answer· · · · · · · · · ·174
   25


           Epiq Court Reporting Solutions - Woodland Hills
  1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 9 of 322 PageID #: 9701

                        JAMES D. NEALON - 08/14/2018                    Page 9

   ·1· · INDEX (CONT'D)
   ·2· · NOTATIONS:
   ·3· · Instruction not to answer· · · · · · · · · ·175
   ·4· · Instruction not to answer· · · · · · · · · ·175
   ·5· · Instruction not to answer· · · · · · · · · ·188
   ·6· · Instruction not to answer· · · · · · · · · ·201
   ·7· · Instruction not to answer· · · · · · · · · ·201
   ·8· · Instruction not to answer· · · · · · · · · ·221
   ·9· · Instruction not to answer· · · · · · · · · ·223
   10· · Instruction not to answer· · · · · · · · · ·226
   11· · Instruction not to answer· · · · · · · · · ·242
   12· · Instruction not to answer· · · · · · · · · ·243
   13· · Instruction not to answer· · · · · · · · · ·262
   14· · Instruction not to answer· · · · · · · · · ·270
   15· · Instruction not to answer· · · · · · · · · ·271
   16· · Note to counsel re redaction· · · · · · · · 229
   17· · Note to counsel re redaction· · · · · · · · 232
   18
   19
   20· ·Exhibits retained by reporter for attachment to
   21· ·transcript.
   22
   23
   24
   25


           Epiq Court Reporting Solutions - Woodland Hills
  1-800-826-0277                                 www.deposition.com            YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 10 of 322 PageID #:
                                    9702
                      JAMES D. NEALON - 08/14/2018                  Page 10

 ·1· · · · · · · · · ·P R O C E E D I N G S                                          08:35:08
 ·2· · · · · ·THE VIDEOGRAPHER:· Good morning.· We are                               09:04:32
 ·3· ·on the record.· This is the video operator                                     09:04:34
 ·4· ·speaking, Bob Giannini, with court reporter, Dana                              09:04:36
 ·5· ·Welch, with Epic Court Reporting.· Today's date is                             09:04:40
 ·6· ·August 14th, 2018, and the time is 9:04 a.m.· We                               09:04:43
 ·7· ·are here at the offices of Sidley Austin LLP                                   09:04:48
 ·8· ·located at 60 State Street, Boston, Massachusetts                              09:04:52
 ·9· ·to take the videotaped deposition of James Nealon                              09:04:55
 10· ·in the matter of Crista Ramos, et al., versus                                  09:05:00
 11· ·Kirstjen Nielsen, et al., Case Number                                          09:05:05
 12· ·3:18-CV-1554-EMC.                                                              09:05:12
 13· · · · · ·Will counsel please state their appearance                             09:05:13
 14· ·for the record.                                                                09:05:17
 15· · · · · ·MS. MacLEAN:· Emilou MacLean for the                                   09:05:18
 16· ·plaintiff.                                                                     09:05:21
 17· · · · · ·MS. FISHFELD:· Jessica Fishfeld for the                                09:05:21
 18· ·plaintiff.                                                                     09:05:24
 19· · · · · ·MR. KIRSCHNER:· Adam Kirschner for the                                 09:05:24
 20· ·defendant.                                                                     09:05:27
 21· · · · · ·MR. SNELL:· Kevin Snell for the defendant.                             09:05:27
 22· · · · · ·MS. AFANEH:· Tahani Afaneh for the                                     09:05:27
 23· ·defendant.                                                                     09:05:28
 24· · · · · ·THE VIDEOGRAPHER:· Okay.· Will the court                               09:05:28
 25· ·reporter please swear in the witness.                                          09:05:30


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 11 of 322 PageID #:
                                    9703
                      JAMES D. NEALON - 08/14/2018                  Page 11

 ·1· · · · · · · · · · · ·JAMES D. NEALON,                                           09:05:39
 ·2· · · · · · having been first duly sworn on oath,                                 09:05:39
 ·3· ·was examined and testified as follows:                                         09:05:39
 ·4· · · · · · · · · · · · ·EXAMINATION                                              09:05:39
 ·5· · BY MS. MacLEAN:                                                               09:05:40
 ·6· · · · Q.· Ambassador Nealon, could you please state                             09:05:41
 ·7· · your name and spell it for the record.                                        09:05:45
 ·8· · · · A.· Sure.· My name is James D. Nealon.· The                               09:05:46
 ·9· · last name is N-e-a-l-o-n.                                                     09:05:50
 10· · · · Q.· Is it all right if I address you as                                   09:05:50
 11· · Ambassador Nealon?                                                            09:05:53
 12· · · · A.· You can call me James or Ambassador,                                  09:05:55
 13· · whatever you want to call me.                                                 09:05:58
 14· · · · Q.· Thank you.                                                            09:05:59
 15· · · · · · Have you ever been deposed before,                                    09:06:00
 16· · Ambassador Nealon?                                                            09:06:01
 17· · · · A.· I have.                                                               09:06:02
 18· · · · Q.· When were you deposed previously?                                     09:06:02
 19· · · · A.· I was previously deposed in a DACA case                               09:06:04
 20· · sometime in the last nine months or so.· I don't                              09:06:07
 21· · recall the specific date.                                                     09:06:09
 22· · · · Q.· Had you been deposed before that?                                     09:06:10
 23· · · · A.· I had not.                                                            09:06:12
 24· · · · Q.· So although you've done this before, and                              09:06:13
 25· · fairly recently, I'm just going to go through some                            09:06:13


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 12 of 322 PageID #:
                                    9704
                      JAMES D. NEALON - 08/14/2018                  Page 12

 ·1· ·basic ground rules.· Although this deposition is                               09:06:13
 ·2· ·being held in the informality of this office,                                  09:06:25
 ·3· ·you're under oath and your testimony here today                                09:06:27
 ·4· ·will have the same force and effect and be subject                             09:06:28
 ·5· ·to the same penalties as if you were testifying in                             09:06:30
 ·6· ·a courtroom before a judge.                                                    09:06:33
 ·7· · · · · ·Do you understand that?                                                09:06:35
 ·8· · · ·A.· I do.                                                                  09:06:36
 ·9· · · ·Q.· The court reporter has the authority to                                09:06:36
 10· ·give you the oath, and the oath is an oath to tell                             09:06:38
 11· ·the truth, the whole truth, and nothing but the                                09:06:40
 12· ·truth.                                                                         09:06:45
 13· · · · · ·Do you understand that?                                                09:06:45
 14· · · ·A.· I do.                                                                  09:06:45
 15· · · ·Q.· I'm going to be asking you some questions,                             09:06:45
 16· ·and you'll obviously be answering those questions.                             09:06:46
 17· ·Listen to the questions carefully.· If you don't                               09:06:49
 18· ·understand the question, please let me know and I                              09:06:52
 19· ·will be happy to rephrase the question.· If you                                09:06:54
 20· ·answer the question, I'm going to assume that you                              09:06:56
 21· ·understand what the question is.                                               09:06:58
 22· · · · · ·Do you understand that?                                                09:07:00
 23· · · ·A.· I do.                                                                  09:07:00
 24· · · ·Q.· Both my questions and your answers will be                             09:07:01
 25· ·taken down by the court reporter; therefore, it's                              09:07:04


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 13 of 322 PageID #:
                                    9705
                      JAMES D. NEALON - 08/14/2018                  Page 13

 ·1· ·important to verbalize your answers.· So we have a                             09:07:07
 ·2· ·tendency sometimes to say um-hum or huh-uh, and so                             09:07:10
 ·3· ·if you do that or nod your head, I may ask you to                              09:07:13
 ·4· ·verbalize what you're saying.                                                  09:07:17
 ·5· · · · · ·Do you understand that?                                                09:07:19
 ·6· · · ·A.· I do.                                                                  09:07:20
 ·7· · · ·Q.· If I -- it's necessary in a deposition                                 09:07:20
 ·8· ·that only one person is speaking at a time because                             09:07:26
 ·9· ·otherwise, it's very difficult for the court                                   09:07:30
 10· ·reporter.· So I'll try to wait until you've                                    09:07:32
 11· ·finished answering a question in order to ask                                  09:07:35
 12· ·another question, and I would appreciate if you                                09:07:38
 13· ·would also do the same.                                                        09:07:41
 14· · · · · ·And your lawyer may be making objections.                              09:07:43
 15· ·Although you are still required to answer the                                  09:07:48
 16· ·question unless your lawyer specifically instructs                             09:07:51
 17· ·you to do otherwise, you obviously still have the                              09:07:55
 18· ·authority to determine whether you're going to                                 09:07:57
 19· ·answer a question or not, but a typical objection                              09:07:59
 20· ·does not suggest that you should not answer the                                09:08:03
 21· ·question.                                                                      09:08:05
 22· · · · · ·Do you understand that?                                                09:08:06
 23· · · ·A.· Not completely.                                                        09:08:06
 24· · · ·Q.· So your lawyer may say "objection" and                                 09:08:08
 25· ·state some grounds for an objection.· You still                                09:08:11


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 14 of 322 PageID #:
                                    9706
                      JAMES D. NEALON - 08/14/2018                  Page 14

 ·1· ·should answer the question in those cases.· And you                            09:08:14
 ·2· ·can clarify if needed.· But if there's a question                              09:08:18
 ·3· ·that your lawyer identifies would be protected by                              09:08:21
 ·4· ·privilege, your lawyer may say "I instruct you not                             09:08:25
 ·5· ·to answer this question," which is a different kind                            09:08:29
 ·6· ·of objection.                                                                  09:08:30
 ·7· · · · · ·Does that make sense?                                                  09:08:31
 ·8· · · ·A.· Some sense.                                                            09:08:33
 ·9· · · ·Q.· So essentially, if there is an objection                               09:08:34
 10· ·that would allow you to be protected from answering                            09:08:38
 11· ·a question, he will specifically identify that, and                            09:08:47
 12· ·otherwise, he'll make the objection so that there                              09:08:49
 13· ·is an objection that is on the record for later on,                            09:08:51
 14· ·but it doesn't -- it doesn't allow you to avoid                                09:08:55
 15· ·answering the question, if that makes sense, a                                 09:09:00
 16· ·little bit more sense.                                                         09:09:02
 17· · · ·A.· Thank you.                                                             09:09:03
 18· · · · · ·MR. KIRSCHNER:· Just to clarify for the                                09:09:05
 19· ·record, just to not give Ambassador Nealon a                                   09:09:06
 20· ·misimpression, you're always welcome to ask for                                09:09:11
 21· ·clarification from the questioner and so it's                                  09:09:16
 22· ·not -- so I just want to make it clear that I can                              09:09:22
 23· ·object and I can instruct you not to answer, and if                            09:09:25
 24· ·I make an objection that's not instructing you not                             09:09:28
 25· ·to answer, it doesn't mean that you're not free                                09:09:30


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 15 of 322 PageID #:
                                    9707
                      JAMES D. NEALON - 08/14/2018                  Page 15

 ·1· ·then to ask for clarification from the counsel.                                09:09:32
 ·2· · · · · ·THE WITNESS:· Thank you.                                               09:09:35
 ·3· · · ·Q.· Yes.· And that's very welcome, too.· If                                09:09:36
 ·4· ·you don't understand a question, please do ask for                             09:09:39
 ·5· ·a clarification.                                                               09:09:41
 ·6· · · ·A.· Okay.                                                                  09:09:42
 ·7· · · ·Q.· Also if at any point after you've answered                             09:09:44
 ·8· ·a question or provided information, you would like                             09:09:46
 ·9· ·to provide any additional information or                                       09:09:48
 10· ·clarification for a prior question, including after                            09:09:50
 11· ·a break, you should feel free to do so and just let                            09:09:53
 12· ·me know.                                                                       09:09:56
 13· · · ·A.· Okay.                                                                  09:09:56
 14· · · ·Q.· When the deposition is finished, all of                                09:09:58
 15· ·the questions and all of your answers will be typed                            09:10:00
 16· ·up into a transcript of the deposition.· It will be                            09:10:02
 17· ·made available for you to read, review, and                                    09:10:06
 18· ·ultimately sign.                                                               09:10:09
 19· · · · · ·If you need a break for any reason, and we                             09:10:11
 20· ·will all need breaks over the course of the day,                               09:10:14
 21· ·please let me know.· The only time I might hold off                            09:10:17
 22· ·on a break is if there's a question that's pending,                            09:10:21
 23· ·but, otherwise, definitely this is a marathon, not                             09:10:24
 24· ·a sprint, so we'll have time for some breaks.                                  09:10:26
 25· · · · · ·Do you understand everything that I've                                 09:10:30


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 16 of 322 PageID #:
                                    9708
                      JAMES D. NEALON - 08/14/2018                  Page 16

 ·1· ·explained so far?                                                              09:10:31
 ·2· · · ·A.· I do.                                                                  09:10:32
 ·3· · · ·Q.· Do you have any questions?                                             09:10:33
 ·4· · · ·A.· I don't.                                                               09:10:33
 ·5· · · ·Q.· Is there any reason why you're unable to                               09:10:34
 ·6· ·provide truthful testimony today?                                              09:10:37
 ·7· · · ·A.· There isn't.                                                           09:10:38
 ·8· · · ·Q.· Have you taken any medication in the last                              09:10:39
 ·9· ·24 hours that would prevent you from giving your                               09:10:42
 10· ·best and most truthful testimony?                                              09:10:44
 11· · · ·A.· I have not.                                                            09:10:46
 12· · · ·Q.· Have you had any alcohol in the last                                   09:10:47
 13· ·24 hours that would prevent you from giving your                               09:10:49
 14· ·best and most truthful information today?                                      09:10:51
 15· · · ·A.· No.                                                                    09:10:53
 16· · · ·Q.· Okay.· Do you understand that your                                     09:10:54
 17· ·deposition is connected to the Ramos versus Nielsen                            09:10:56
 18· ·lawsuit?                                                                       09:11:04
 19· · · ·A.· I do.                                                                  09:11:04
 20· · · ·Q.· Before today's deposition, were you aware                              09:11:05
 21· ·of the lawsuit?                                                                09:11:07
 22· · · ·A.· Before today?                                                          09:11:08
 23· · · ·Q.· Before today, yes.                                                     09:11:11
 24· · · ·A.· I became aware of the lawsuit when I got                               09:11:12
 25· ·the subpoena.                                                                  09:11:14


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 17 of 322 PageID #:
                                    9709
                      JAMES D. NEALON - 08/14/2018                  Page 17

 ·1· · · ·Q.· And you had not been aware of the lawsuit                              09:11:14
 ·2· ·prior -- in advance of that?                                                   09:11:18
 ·3· · · ·A.· I knew that there were lawsuits pending,                               09:11:18
 ·4· ·but I wasn't aware of this specific lawsuit, no.                               09:11:19
 ·5· · · ·Q.· Okay.· What did you know about the                                     09:11:22
 ·6· ·lawsuits that were pending?                                                    09:11:24
 ·7· · · ·A.· Just that there were lawsuits being                                    09:11:25
 ·8· ·brought against the Department of Homeland Security                            09:11:27
 ·9· ·over TPS, that's all I knew.                                                   09:11:29
 10· · · ·Q.· And do you have more information now about                             09:11:31
 11· ·the Ramos versus Nielsen lawsuit?                                              09:11:33
 12· · · ·A.· No, not really.                                                        09:11:36
 13· · · ·Q.· So do you know the grounds on which the                                09:11:40
 14· ·challenge to the TPS terminations is based on the                              09:11:44
 15· ·lawsuit?                                                                       09:11:47
 16· · · ·A.· I read the subpoena.                                                   09:11:48
 17· · · ·Q.· Aside from your attorney, have you talked                              09:11:49
 18· ·to anyone else about these lawsuits?                                           09:11:51
 19· · · ·A.· I have not.                                                            09:11:52
 20· · · ·Q.· Have you done anything to prepare for the                              09:12:00
 21· ·deposition today?                                                              09:12:02
 22· · · ·A.· I met with these attorneys yesterday.                                  09:12:03
 23· · · ·Q.· How long did you spend speaking with the                               09:12:04
 24· ·attorneys?                                                                     09:12:06
 25· · · ·A.· I believe we were together about four                                  09:12:06


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 18 of 322 PageID #:
                                    9710
                      JAMES D. NEALON - 08/14/2018                  Page 18

 ·1· ·hours.                                                                         09:12:08
 ·2· · · ·Q.· Have you reviewed any documents in                                     09:12:08
 ·3· ·preparation for the testimony today?                                           09:12:16
 ·4· · · ·A.· We did.                                                                09:12:13
 ·5· · · ·Q.· What were the documents that you reviewed?                             09:12:13
 ·6· · · ·A.· If I recall correctly, there were -- there                             09:12:14
 ·7· ·was a letter from Deputy Secretary of State                                    09:12:19
 ·8· ·Sullivan about TPS for Sudan.· There was a letter                              09:12:22
 ·9· ·from Secretary Tillerson to DHS regarding TPS for                              09:12:28
 10· ·Central American countries and Haiti.· I reviewed a                            09:12:35
 11· ·memo that I wrote to Acting Secretary Duke at her                              09:12:41
 12· ·request about -- regarding TPS.· And I believe I                               09:12:46
 13· ·reviewed country conditions, the country conditions                            09:12:55
 14· ·memos for Central American countries.                                          09:12:57
 15· · · ·Q.· The country conditions memos that you                                  09:13:00
 16· ·reviewed, were they the RAIO country conditions                                09:13:03
 17· ·memos?                                                                         09:13:05
 18· · · ·A.· I'm not sure what RAIO means.                                          09:13:05
 19· · · ·Q.· So RAIO is the research arm that produces                              09:13:07
 20· ·the TPS considerations reports; and then there's a                             09:13:10
 21· ·TPS decision memo that's produced by USCIS.                                    09:13:12
 22· · · ·A.· I reviewed -- I believe I reviewed the                                 09:13:18
 23· ·country conditions memo from the Department of                                 09:13:21
 24· ·State.                                                                         09:13:22
 25· · · ·Q.· Okay.                                                                  09:13:23


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 19 of 322 PageID #:
                                    9711
                      JAMES D. NEALON - 08/14/2018                  Page 19

 ·1· · · · · ·THE WITNESS:· Is that correct?                                         09:13:24
 ·2· · · · · ·MR. KIRSCHNER:· Just to clarify, I think                               09:13:27
 ·3· ·he's referring to -- Ambassador Nealon is referring                            09:13:29
 ·4· ·to the State Department country condition                                      09:13:33
 ·5· ·assessment.                                                                    09:13:34
 ·6· · · · · ·THE WITNESS:· Correct.                                                 09:13:35
 ·7· · · · · ·MR. KIRSCHNER:· Of El Salvador, as opposed                             09:13:37
 ·8· ·to any RAIO reports.                                                           09:13:42
 ·9· · · · · ·MS. MacLEAN:· Thank you for the                                        09:13:47
 10· ·clarification.                                                                 09:13:48
 11· · · ·Q.· Do you know if the letters that you                                    09:13:48
 12· ·reviewed from Deputy -- the letter that you                                    09:13:50
 13· ·reviewed from Deputy Secretary of State Sullivan                               09:13:52
 14· ·regarding Sudan was the final letter that was                                  09:13:55
 15· ·submitted to DHS?                                                              09:13:57
 16· · · ·A.· I -- I don't know if it was a final                                    09:14:01
 17· ·letter.                                                                        09:14:02
 18· · · ·Q.· Okay.                                                                  09:14:03
 19· · · · · ·MR. KIRSCHNER:· I -- I will represent that                             09:14:03
 20· ·the documents he identified are part of the                                    09:14:04
 21· ·administrative records in this case.                                           09:14:06
 22· · · · · ·MS. MacLEAN:· Is it -- and just to -- for                              09:14:10
 23· ·further clarification, is part of the                                          09:14:11
 24· ·administrative record that has been produced in                                09:14:14
 25· ·full?                                                                          09:14:16


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 20 of 322 PageID #:
                                    9712
                      JAMES D. NEALON - 08/14/2018                  Page 20

 ·1· · · · · ·MR. KIRSCHNER:· The documents that have                                09:14:16
 ·2· ·been produced to plaintiffs.                                                   09:14:17
 ·3· · · · · ·MS. MacLEAN:· Okay.· Thank you.                                        09:14:21
 ·4· · · ·Q.· Did you review any additional documents                                09:14:27
 ·5· ·aside from the documents that your attorney                                    09:14:30
 ·6· ·provided you when you met yesterday?                                           09:14:32
 ·7· · · ·A.· No.                                                                    09:14:34
 ·8· · · ·Q.· Okay.· Did you do anything else to refresh                             09:14:34
 ·9· ·your recollection about your experience at DHS?                                09:14:36
 10· · · ·A.· No.                                                                    09:14:38
 11· · · ·Q.· Okay.· Did you prepare any notes in                                    09:14:38
 12· ·preparation for your deposition?                                               09:14:43
 13· · · ·A.· I did not.                                                             09:14:45
 14· · · ·Q.· Okay.· Would you like a -- take a --                                   09:14:47
 15· · · ·A.· Keep going.                                                            09:15:02
 16· · · ·Q.· Okay.· Okay.                                                           09:15:03
 17· · · · · ·MS. MacLEAN:· Can we get exhibit --                                    09:15:03
 18· ·exhibit tab 1, please.                                                         09:15:05
 19· · · ·Q.· You reference --                                                       09:15:08
 20· · · · · ·(Exhibit 29, Amended Notice of subpoena to                             09:15:08
 21· ·Testify to James D. Nealon, marked for                                         09:15:28
 22· ·identification.)                                                               09:15:28
 23· · · · · ·MS. MacLEAN:· Can we go off the record for                             09:15:28
 24· ·one moment, please.                                                            09:15:30
 25· · · · · ·THE VIDEOGRAPHER:· Time is 9:15.· We are                               09:15:32


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 21 of 322 PageID #:
                                    9713
                      JAMES D. NEALON - 08/14/2018                  Page 21

 ·1· ·off the record.                                                                09:15:34
 ·2· · · · · ·(Proceedings interrupted at 9:15 a.m. and                              09:15:35
 ·3· ·reconvened at 9:17 a.m.)                                                       09:15:35
 ·4· · · · · ·THE VIDEOGRAPHER:· Time is 9:17.· We are                               09:17:23
 ·5· ·back on the record.                                                            09:17:37
 ·6· ·BY MS. MacLEAN:                                                                09:17:38
 ·7· · · ·Q.· Ambassador Nealon, have you seen this                                  09:17:39
 ·8· ·notice before?                                                                 09:17:41
 ·9· · · ·A.· This is the subpoena.· Yes, I have seen                                09:17:42
 10· ·it.                                                                            09:17:44
 11· · · ·Q.· Great.                                                                 09:17:44
 12· · · · · ·Can you tell me what your last                                         09:17:44
 13· ·governmental position was?                                                     09:17:46
 14· · · ·A.· My last government position was Assistant                              09:17:47
 15· ·Secretary of Homeland Security for International                               09:17:53
 16· ·Affairs, and I was simultaneously the Acting                                   09:17:56
 17· ·Undersecretary for Policy.                                                     09:18:00
 18· · · ·Q.· And when did you initially take that                                   09:18:01
 19· ·position?                                                                      09:18:05
 20· · · ·A.· I took that job around July 10th of 2017.                              09:18:05
 21· · · ·Q.· In that position, who did you report to?                               09:18:13
 22· · · ·A.· I reported to the Secretary.                                           09:18:19
 23· · · ·Q.· And who -- how many people reported to                                 09:18:26
 24· ·you?                                                                           09:18:33
 25· · · ·A.· About 150.                                                             09:18:33


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 22 of 322 PageID #:
                                    9714
                      JAMES D. NEALON - 08/14/2018                  Page 22

 ·1· · · ·Q.· How many of those people were in                                       09:18:35
 ·2· ·Washington, D.C.?                                                              09:18:40
 ·3· · · ·A.· All but about five.                                                    09:18:41
 ·4· · · ·Q.· How many of those people were engaged in                               09:18:45
 ·5· ·issues related to Temporary Protected Status?                                  09:18:55
 ·6· · · ·A.· Difficult for me to say, but maybe 20.                                 09:18:59
 ·7· · · ·Q.· Can you describe what your job                                         09:19:06
 ·8· ·responsibilities were generally in this last                                   09:19:11
 ·9· ·governmental position as Assistant Secretary for                               09:19:14
 10· ·International Affairs and Undersecretary for                                   09:19:19
 11· ·Policy, if you differentiate?                                                  09:19:21
 12· · · ·A.· Sure.                                                                  09:19:22
 13· · · · · ·So the day job as Assistant Secretary of                               09:19:25
 14· ·International Affairs, I was the international face                            09:19:28
 15· ·of the Department with our international partners,                             09:19:30
 16· ·so Canada, Mexico, and a host of other countries                               09:19:34
 17· ·with which DHS has a -- has a relationship.                                    09:19:36
 18· · · ·Q.· And would you distinguish that from the                                09:19:39
 19· ·Undersecretary for Policy position?                                            09:19:44
 20· · · ·A.· Yes.· So had there been a Senate-confirmed                             09:19:45
 21· ·Undersecretary for Policy, I as the Assistant                                  09:19:53
 22· ·Secretary for International Affairs would have                                 09:19:57
 23· ·reported to that person.                                                       09:19:57
 24· · · ·Q.· And so what responsibilities did you take                              09:19:59
 25· ·up as Acting Undersecretary for Policy, if that's                              09:20:03


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 23 of 322 PageID #:
                                    9715
                      JAMES D. NEALON - 08/14/2018                  Page 23

 ·1· ·an accurate way to describe it, given there was                                09:20:09
 ·2· ·not a confirmed person in that position?                                       09:20:13
 ·3· · · ·A.· So the policy shop, as they call it at                                 09:20:13
 ·4· ·DHS, is responsible for giving policy advice to the                            09:20:16
 ·5· ·Secretary on the whole range of issues which she                               09:20:19
 ·6· ·faces.                                                                         09:20:22
 ·7· · · ·Q.· And how would you describe -- based on how                             09:20:22
 ·8· ·you're describing them, I'm going to differentiate                             09:20:28
 ·9· ·those two positions.                                                           09:20:31
 10· · · · · ·How would you describe your three most                                 09:20:33
 11· ·important job responsibilities for the                                         09:20:35
 12· ·international affairs post?                                                    09:20:36
 13· · · ·A.· For the international affairs post, I                                  09:20:37
 14· ·would say probably the most important duties -- the                            09:20:40
 15· ·most important duty is the day-to-day maintenance                              09:20:47
 16· ·of good relations with important international                                 09:20:50
 17· ·partners, countries like Canada and Mexico, for                                09:20:52
 18· ·example, with whom we have a shared border, and                                09:20:57
 19· ·obviously, a whole range of important bilateral                                09:20:59
 20· ·issues.· That's probably the biggest                                           09:21:02
 21· ·responsibility.                                                                09:21:06
 22· · · · · ·And then below that would be maintaining                               09:21:06
 23· ·relationships with other key partners, countries                               09:21:08
 24· ·like Great Britain, Australia, countries of the                                09:21:12
 25· ·European Union, countries with whom we share                                   09:21:17


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 24 of 322 PageID #:
                                    9716
                      JAMES D. NEALON - 08/14/2018                  Page 24

 ·1· ·information about travelers, for example, and                                  09:21:22
 ·2· ·countries with which we have a very robust                                     09:21:26
 ·3· ·bilateral cooperation.                                                         09:21:29
 ·4· · · ·Q.· And for the policy position, what would                                09:21:34
 ·5· ·you describe as your most important job                                        09:21:36
 ·6· ·responsibilities?                                                              09:21:39
 ·7· · · ·A.· I would say the most important                                         09:21:39
 ·8· ·responsibility was managing the professional staff                             09:21:41
 ·9· ·that did the legwork during the time I was there on                            09:21:45
 10· ·things like DACA, TPS, executive orders and so                                 09:21:51
 11· ·forth.                                                                         09:21:58
 12· · · ·Q.· And you mentioned that there were                                      09:22:02
 13· ·approximately 20 people who were involved in TPS.                              09:22:04
 14· ·You may not be able to name all of them, but can                               09:22:07
 15· ·you go through the people who you would consider                               09:22:10
 16· ·most involved in TPS determinations?                                           09:22:12
 17· · · ·A.· So you mean the people who worked for me?                              09:22:14
 18· · · ·Q.· Who worked for you specifically.                                       09:22:17
 19· · · ·A.· So I would say that the key people would                               09:22:18
 20· ·be my Chief of Staff, as well as the people who                                09:22:21
 21· ·worked on geographical portfolios on the countries                             09:22:32
 22· ·with which we had TPS.· So for example, our Central                            09:22:39
 23· ·American staff.                                                                09:22:44
 24· · · ·Q.· And what is the name of your Chief of                                  09:22:44
 25· ·Staff?                                                                         09:22:46


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 25 of 322 PageID #:
                                    9717
                      JAMES D. NEALON - 08/14/2018                  Page 25

 ·1· · · ·A.· Her name is Briana Petyo, P-e-t-y-o.                                   09:22:46
 ·2· · · ·Q.· And who were the people who were                                       09:22:52
 ·3· ·responsible for the relevant geographical                                      09:22:54
 ·4· ·portfolios?                                                                    09:22:57
 ·5· · · ·A.· I am terrible with names.· So I may have                               09:22:59
 ·6· ·to think at a break and come --                                                09:23:04
 ·7· · · ·Q.· That's okay.· Why don't we come back to                                09:23:06
 ·8· ·that question.                                                                 09:23:08
 ·9· · · ·A.· Yeah.                                                                  09:23:09
 10· · · ·Q.· Who did you communicate with most often in                             09:23:09
 11· ·your role as Assistant Secretary for International                             09:23:15
 12· ·Affairs, generally?                                                            09:23:20
 13· · · ·A.· Could you clarify that question, please?                               09:23:20
 14· · · ·Q.· Yes.· In that role, were you communicating                             09:23:24
 15· ·regularly with the Secretary, were you                                         09:23:27
 16· ·communicating regularly with the State Department,                             09:23:30
 17· ·were you communicating mostly internally within                                09:23:33
 18· ·your own staff, with people in foreign embassies,                              09:23:36
 19· ·diplomats, who would you consider to be your most                              09:23:41
 20· ·common contacts?                                                               09:23:41
 21· · · ·A.· So without the slightest hint of being                                 09:23:41
 22· ·flippant, the answer is yes.· In other words, I was                            09:23:45
 23· ·communicating with all of those people regularly                               09:23:48
 24· ·and that is the nature of that job.                                            09:23:50
 25· · · · · ·So in that job, you are the Secretary's                                09:23:53


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 26 of 322 PageID #:
                                    9718
                      JAMES D. NEALON - 08/14/2018                  Page 26

 ·1· ·primary advisor on international affairs, and as                               09:23:56
 ·2· ·such, you manage a staff that provides information,                            09:24:00
 ·3· ·and you also have to maintain relationships with                               09:24:05
 ·4· ·the State Department, other members of the                                     09:24:08
 ·5· ·interagency, foreign embassies, and our own                                    09:24:13
 ·6· ·embassies downrange.                                                           09:24:17
 ·7· · · ·Q.· And how would you answer that question for                             09:24:22
 ·8· ·the policy position, who were the people or                                    09:24:23
 ·9· ·entities that you were most often in contact with                              09:24:26
 10· ·for that position?                                                             09:24:26
 11· · · ·A.· So for the policy job, that was more of an                             09:24:26
 12· ·internal U.S. government job than an external                                  09:24:32
 13· ·outward-looking job.· So I was most often in                                   09:24:36
 14· ·contact with my own staff, with other elements of                              09:24:40
 15· ·DHS, with the Secretary and her staff, and then                                09:24:45
 16· ·other elements of the interagency.                                             09:24:49
 17· · · ·Q.· And when did you leave that position?                                  09:24:53
 18· · · ·A.· I believe it was late February of 2018.                                09:24:55
 19· · · ·Q.· What led you to leave that position?                                   09:24:59
 20· · · ·A.· Um, I decided I had to leave.· I was a                                 09:25:02
 21· ·political appointee, and I was no longer a                                     09:25:13
 22· ·professional career government official, and as a                              09:25:16
 23· ·political appointee, I believe very strongly that                              09:25:21
 24· ·if you can't support the whole range of policies                               09:25:25
 25· ·that you were appointed to support, then you are                               09:25:31


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 27 of 322 PageID #:
                                    9719
                      JAMES D. NEALON - 08/14/2018                  Page 27

 ·1· ·obligated to leave, so I left.                                                 09:25:34
 ·2· · · ·Q.· Are you currently employed for the                                     09:25:36
 ·3· ·government or in any position?                                                 09:25:38
 ·4· · · ·A.· I'm not.                                                               09:25:40
 ·5· · · ·Q.· Okay.· Can you step back from prior to                                 09:25:40
 ·6· ·your DHS position, what was your immediately                                   09:25:53
 ·7· ·preceding position prior to the DHS position?                                  09:25:57
 ·8· · · ·A.· So immediately before going to work for                                09:25:59
 ·9· ·DHS, I was Ambassador to Honduras.                                             09:26:04
 10· · · ·Q.· And what was the time period in which you                              09:26:07
 11· ·were Ambassador to Honduras?                                                   09:26:09
 12· · · ·A.· I was Ambassador to Honduras from August                               09:26:12
 13· ·of 2014 to June of 2017.                                                       09:26:15
 14· · · ·Q.· Did you have a break in between the period                             09:26:19
 15· ·when you ended your ambassadorship and when you                                09:26:24
 16· ·started your position at DHS?                                                  09:26:27
 17· · · ·A.· I was retired for three weeks.· It was                                 09:26:29
 18· ·wonderful.                                                                     09:26:36
 19· · · ·Q.· Probably not quite long enough.                                        09:26:37
 20· · · · · ·Who did you report to in your position as                              09:26:39
 21· ·Ambassador?                                                                    09:26:41
 22· · · ·A.· That's a good question.· On paper, you                                 09:26:43
 23· ·report to the President of the United States                                   09:26:47
 24· ·through the Secretary of State.· In fact, in                                   09:26:49
 25· ·practice, ambassadors report to the Assistant                                  09:26:52


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 28 of 322 PageID #:
                                    9720
                      JAMES D. NEALON - 08/14/2018                  Page 28

 ·1· ·Secretary of State for the geographic bureau in                                09:26:58
 ·2· ·which their embassy sits.                                                      09:27:02
 ·3· · · · · ·So in my case, I was reporting to the                                  09:27:05
 ·4· ·Assistant Secretary of State for Western Hemisphere                            09:27:07
 ·5· ·Affairs.                                                                       09:27:11
 ·6· · · ·Q.· And what would you describe as your main                               09:27:11
 ·7· ·job responsibilities as Ambassador?                                            09:27:13
 ·8· · · ·A.· So an Ambassador's job is to be the                                    09:27:17
 ·9· ·President's personal representative in a country                               09:27:21
 10· ·and to manage all U.S. government personnel and                                09:27:23
 11· ·programs in that country.                                                      09:27:26
 12· · · ·Q.· Did you engage at all in issues related to                             09:27:31
 13· ·Temporary Protected Status while you were                                      09:27:37
 14· ·Ambassador to Honduras?                                                        09:27:40
 15· · · ·A.· Yes.                                                                   09:27:41
 16· · · ·Q.· How did you engage in issues related to                                09:27:41
 17· ·Temporary Protected Status?                                                    09:27:44
 18· · · ·A.· So this is not a high definition memory,                               09:27:46
 19· ·this is a lower definition memory, but I believe we                            09:27:59
 20· ·went through the process of when a country comes up                            09:28:02
 21· ·for renewal of Temporary Protected Status, the                                 09:28:04
 22· ·State Department asks the U.S. embassy in that                                 09:28:10
 23· ·country to weigh in and make a recommendation on                               09:28:12
 24· ·whether the embassy believes that the TPS should be                            09:28:15
 25· ·renewed or not.                                                                09:28:18


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 29 of 322 PageID #:
                                    9721
                      JAMES D. NEALON - 08/14/2018                  Page 29

 ·1· · · ·Q.· Approximately when in the course of                                    09:28:23
 ·2· ·renewal process for TPS for an individual country                              09:28:26
 ·3· ·that has been designated would you as Ambassador be                            09:28:30
 ·4· ·asked to weigh in?                                                             09:28:33
 ·5· · · ·A.· So as you know, the Secretary of Homeland                              09:28:39
 ·6· ·Security has to render decisions at least 60 days                              09:28:41
 ·7· ·before termination of TPS.· So generally, embassies                            09:28:44
 ·8· ·would be asked in the months leading up to that                                09:28:47
 ·9· ·60-day window to weigh in and make a recommendation                            09:28:51
 10· ·so that that feeds into the State Department's                                 09:28:53
 11· ·recommendation.                                                                09:28:56
 12· · · ·Q.· Do you recall who in the State Department                              09:28:57
 13· ·would request that you weigh in when you were                                  09:29:01
 14· ·Ambassador to Honduras?                                                        09:29:04
 15· · · ·A.· So it would have been the Bureau of                                    09:29:05
 16· ·Western Hemisphere Affairs.· I don't honestly                                  09:29:10
 17· ·recall who it was who asked us, but it would have                              09:29:13
 18· ·been in the name of the Bureau of Western                                      09:29:15
 19· ·Hemisphere Affairs.                                                            09:29:23
 20· · · ·Q.· And when you as Ambassador were asked to                               09:29:23
 21· ·weigh in to the State Department about the renewal                             09:29:25
 22· ·of TPS for Honduras, what would you do as                                      09:29:28
 23· ·Ambassador or what would the embassy do to respond                             09:29:31
 24· ·to that request?                                                               09:29:34
 25· · · ·A.· So, again, I have a very low definition                                09:29:35


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 30 of 322 PageID #:
                                    9722
                      JAMES D. NEALON - 08/14/2018                  Page 30

 ·1· ·recall of that particular process, but what an                                 09:29:39
 ·2· ·ambassador would do was convene a meeting, ask the                             09:29:49
 ·3· ·embassy staff to write a report, make a                                        09:29:53
 ·4· ·recommendation, that report would come through my                              09:29:56
 ·5· ·deputy to me so that I could sign off on it and                                09:30:01
 ·6· ·send it up to the -- to the State Department.                                  09:30:04
 ·7· · · ·Q.· Would this be a formal report that the                                 09:30:06
 ·8· ·embassy would present?                                                         09:30:09
 ·9· · · ·A.· Yes.                                                                   09:30:11
 10· · · ·Q.· When you were Ambassador, was this -- was                              09:30:11
 11· ·TPS a high priority issue in Honduras or for the                               09:30:16
 12· ·embassy?                                                                       09:30:20
 13· · · ·A.· So TPS is -- when I -- during the time I                               09:30:21
 14· ·was in Honduras, TPS was very important to the                                 09:30:28
 15· ·Hondurans.· But TPS was not something that we in                               09:30:31
 16· ·the embassy thought about every day.· It was just                              09:30:37
 17· ·something that was there.· And we were very busy                               09:30:41
 18· ·doing other things.                                                            09:30:45
 19· · · · · ·So it's not something that's on -- on the                              09:30:46
 20· ·radar screen every day.· It comes onto the radar                               09:30:49
 21· ·screen when it comes up for renewal.                                           09:30:54
 22· · · ·Q.· And following the creation of a report at                              09:30:56
 23· ·the embassy, what would you do with that report as                             09:31:02
 24· ·Ambassador?                                                                    09:31:05
 25· · · ·A.· Send it to the Bureau of Western                                       09:31:05


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 31 of 322 PageID #:
                                    9723
                      JAMES D. NEALON - 08/14/2018                  Page 31

 ·1· ·Hemisphere Affairs in Washington.                                              09:31:11
 ·2· · · ·Q.· Typically, would there be a response from                              09:31:12
 ·3· ·the Bureau of Western Hemispheres to your report?                              09:31:14
 ·4· · · ·A.· I don't recall in this specific case                                   09:31:19
 ·5· ·whether there was a response or not.                                           09:31:21
 ·6· · · ·Q.· How many times was TPS up for renewal                                  09:31:22
 ·7· ·while you were Ambassador to Honduras, if you                                  09:31:25
 ·8· ·recall?                                                                        09:31:28
 ·9· · · ·A.· So, I believe, I believe it came up for                                09:31:28
 10· ·renewal twice while I was there, and as I say, I                               09:31:30
 11· ·have a vague memory of the process, which I believe                            09:31:36
 12· ·took place in 2016.                                                            09:31:46
 13· · · ·Q.· Thank you.                                                             09:31:48
 14· · · · · ·And prior to your position as Ambassador,                              09:31:52
 15· ·what position did you hold?                                                    09:31:55
 16· · · ·A.· Prior to -- to being Ambassador to                                     09:31:57
 17· ·Honduras, I was the Civilian Deputy to the                                     09:32:02
 18· ·Commander at U.S. Southern Command in Miami.                                   09:32:05
 19· · · ·Q.· What -- what was the time period in which                              09:32:09
 20· ·you were Civilian Deputy to the Commander at                                   09:32:12
 21· ·SouthCom?                                                                      09:32:17
 22· · · ·A.· So summer of 2013 to summer of 2014.                  I                09:32:17
 23· ·don't recall the precise dates.                                                09:32:20
 24· · · ·Q.· Was it approximately one year?                                         09:32:22
 25· · · ·A.· Yes.                                                                   09:32:23


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 32 of 322 PageID #:
                                    9724
                      JAMES D. NEALON - 08/14/2018                  Page 32

 ·1· · · ·Q.· Who did you report to when you were                                    09:32:24
 ·2· ·Civilian Deputy to the Commander at SouthCom?                                  09:32:29
 ·3· · · ·A.· General John Kelly.                                                    09:32:29
 ·4· · · ·Q.· What were your primary responsibilities in                             09:32:32
 ·5· ·that role?                                                                     09:32:34
 ·6· · · ·A.· So I was the Commander's foreign policy                                09:32:35
 ·7· ·advisor.                                                                       09:32:40
 ·8· · · ·Q.· What -- what were your more specific                                   09:32:42
 ·9· ·responsibilities as the Commander's foreign policy                             09:32:48
 10· ·advisor?                                                                       09:32:51
 11· · · ·A.· So my job was to give the Commander and                                09:32:52
 12· ·other elements of the command advice on relations                              09:32:56
 13· ·with countries in the hemisphere.· And then I also                             09:33:01
 14· ·had specific responsibilities regarding human                                  09:33:05
 15· ·rights and public affairs, if I recall.                                        09:33:09
 16· · · ·Q.· Did TPS ever come up in your role as                                   09:33:13
 17· ·Civilian Deputy to the Commander at SouthCom?                                  09:33:26
 18· · · ·A.· I don't recall it coming up.                                           09:33:26
 19· · · ·Q.· Prior to your position at SouthCom, what                               09:33:28
 20· ·position did you hold?                                                         09:33:30
 21· · · ·A.· Prior to SouthCom, I was the Deputy Chief                              09:33:36
 22· ·of Mission, which is the number two person at the                              09:33:39
 23· ·U.S. embassy in Ottawa, Canada.                                                09:33:42
 24· · · ·Q.· What years did you hold that post?                                     09:33:44
 25· · · ·A.· That would have been summer of 2010 to                                 09:33:46


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 33 of 322 PageID #:
                                    9725
                      JAMES D. NEALON - 08/14/2018                  Page 33

 ·1· ·summer of 2013.                                                                09:33:49
 ·2· · · ·Q.· I imagine you also had three-week breaks                               09:33:49
 ·3· ·in between these positions?                                                    09:33:52
 ·4· · · ·A.· Sometimes.                                                             09:33:53
 ·5· · · ·Q.· What was the position that you held --                                 09:33:54
 ·6· ·well, let me just ask, did TPS ever come up in your                            09:33:56
 ·7· ·position in Ottawa?                                                            09:33:59
 ·8· · · ·A.· No.                                                                    09:34:00
 ·9· · · ·Q.· What was your position prior to that?                                  09:34:00
 10· · · ·A.· I was Deputy Chief of Mission at the                                   09:34:02
 11· ·embassy in Lima, Peru.                                                         09:34:05
 12· · · ·Q.· Do you recall the years that you held that                             09:34:08
 13· ·position?                                                                      09:34:10
 14· · · ·A.· 2007 to 2010.                                                          09:34:10
 15· · · ·Q.· Did TPS ever come up in that position?                                 09:34:17
 16· · · ·A.· No.                                                                    09:34:19
 17· · · ·Q.· What was your position prior to that?                                  09:34:19
 18· · · ·A.· I was the Deputy Chief of Mission, and for                             09:34:21
 19· ·16 months, the Chargé D’Affaires, which is the                                 09:34:24
 20· ·person who runs the embassy in the absence of an                               09:34:27
 21· ·ambassador in Montevideo, Uruguay.                                             09:34:31
 22· · · ·Q.· What years did you hold that post?                                     09:34:33
 23· · · ·A.· 2005 to 2007.                                                          09:34:37
 24· · · ·Q.· Did TPS ever come in that position?                                    09:34:39
 25· · · ·A.· No.                                                                    09:34:41


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 34 of 322 PageID #:
                                    9726
                      JAMES D. NEALON - 08/14/2018                  Page 34

 ·1· · · ·Q.· What position did you hold prior to the                                09:34:41
 ·2· ·position in Montevideo?                                                        09:34:43
 ·3· · · ·A.· I was Counselor for Public Affairs with                                09:34:45
 ·4· ·the embassy in Madrid.                                                         09:34:49
 ·5· · · ·Q.· Do you recall the years that you held that                             09:34:51
 ·6· ·post?                                                                          09:34:56
 ·7· · · ·A.· 2002 to 2005.                                                          09:34:56
 ·8· · · ·Q.· What year did you -- what post did you                                 09:34:59
 ·9· ·hold prior to that?                                                            09:35:07
 10· · · ·A.· I was Counselor for Public Affairs at the                              09:35:08
 11· ·embassy in Budapest, Hungary.                                                  09:35:12
 12· · · ·Q.· What were the years you held that post?                                09:35:15
 13· · · ·A.· 1999 to 2002.                                                          09:35:17
 14· · · ·Q.· What position did you hold before that?                                09:35:19
 15· · · ·A.· I worked in the Office of Human Resources                              09:35:21
 16· ·at the U.S. Information Agency in Washington.                                  09:35:28
 17· · · ·Q.· What years did you hold that post?                                     09:35:32
 18· · · ·A.· 1996 to 1999.                                                          09:35:44
 19· · · ·Q.· So we'll -- we won't go further back than                              09:35:46
 20· ·that.                                                                          09:35:52
 21· · · · · ·Is it fair to say that the first time that                             09:35:53
 22· ·you came across TPS as an area of concern in your                              09:35:58
 23· ·professional life was either in your post at                                   09:36:02
 24· ·SouthCom, which you don't recall -- and in that                                09:36:06
 25· ·post, you don't recall how it came up, or in your                              09:36:10


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 35 of 322 PageID #:
                                    9727
                      JAMES D. NEALON - 08/14/2018                  Page 35

 ·1· ·post at the U.S. embassy in Honduras?                                          09:36:12
 ·2· · · · · ·MR. KIRSCHNER:· Objection, confusing.                                  09:36:16
 ·3· · · ·Q.· Is it fair to say that the -- that the                                 09:36:19
 ·4· ·first time that TPS came up in your professional                               09:36:24
 ·5· ·life was definitely the --                                                     09:36:28
 ·6· · · · · ·MS. MacLEAN:· Sorry.· Let me rephrase                                  09:36:32
 ·7· ·that.                                                                          09:36:34
 ·8· · · ·Q.· The -- is it fair to say that the first                                09:36:34
 ·9· ·time that you recall that TPS was definitely an                                09:36:36
 10· ·area of concern in your professional life was in                               09:36:39
 11· ·the post that you held as Ambassador to Honduras?                              09:36:41
 12· · · ·A.· The first time I recall dealing with TPS                               09:36:45
 13· ·was as Ambassador to Honduras.                                                 09:36:49
 14· · · ·Q.· Thank you.                                                             09:36:50
 15· · · · · ·So let's go back to your position at DHS                               09:36:58
 16· ·starting in July of 2016.· Did you have --                                     09:37:00
 17· · · ·A.· '17.                                                                   09:37:05
 18· · · ·Q.· 2017.                                                                  09:37:06
 19· · · · · ·Did you -- thank you for the                                           09:37:08
 20· ·clarification.                                                                 09:37:12
 21· · · · · ·Did you have any training when you entered                             09:37:13
 22· ·that post?                                                                     09:37:15
 23· · · ·A.· I believe there was a day or a day and a                               09:37:16
 24· ·half of orientation, this is DHS kind of thing.                                09:37:19
 25· · · ·Q.· Do you recall what was included in that                                09:37:23


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 36 of 322 PageID #:
                                    9728
                      JAMES D. NEALON - 08/14/2018                  Page 36

 ·1· ·training, generally?                                                           09:37:28
 ·2· · · ·A.· It was the kind of training that every new                             09:37:29
 ·3· ·employee to DHS receives, so talked about the                                  09:37:33
 ·4· ·leadership and the structure and the mission of the                            09:37:37
 ·5· ·Department.                                                                    09:37:40
 ·6· · · ·Q.· Do you recall ever having any training or                              09:37:40
 ·7· ·guidance with regard to TPS when you entered your                              09:37:43
 ·8· ·post at DHS?                                                                   09:37:46
 ·9· · · ·A.· No.                                                                    09:37:49
 10· · · ·Q.· So I wanted to go now to a discussion                                  09:37:50
 11· ·generally about the way that decisions are made                                09:37:56
 12· ·about the possible renewal or termination of TPS                               09:37:59
 13· ·when a country has already been designated.                                    09:38:04
 14· · · · · ·I understand that USCIS typically                                      09:38:07
 15· ·initiates the TPS determination process by                                     09:38:11
 16· ·soliciting a report from a research arm within                                 09:38:15
 17· ·USCIS called RAIO, R-A-I-O, and soliciting other                               09:38:18
 18· ·input, including from the Department of State,                                 09:38:22
 19· ·drafting and revising a decision memo, and sending                             09:38:25
 20· ·the decision memo with a recommendation or options                             09:38:27
 21· ·to DHS for further review.                                                     09:38:30
 22· · · · · ·I know you were not working specifically                               09:38:32
 23· ·within USCIS at that -- at the time that you were                              09:38:34
 24· ·at DHS.                                                                        09:38:40
 25· · · · · ·Is that your understanding of the process?                             09:38:41


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 37 of 322 PageID #:
                                    9729
                      JAMES D. NEALON - 08/14/2018                  Page 37

 ·1· · · · · ·MR. KIRSCHNER:· Objection.· Counsel is                                 09:38:43
 ·2· ·testifying.· Could you phrase it as kind of a                                  09:38:44
 ·3· ·question for Ambassador Nealon?                                                09:38:47
 ·4· · · ·Q.· Do you have an understanding of what the                               09:38:51
 ·5· ·process is at USCIS prior to a decision memo being                             09:38:53
 ·6· ·signed by the USCIS director and sent to the DHS --                            09:38:58
 ·7· ·sent to DHS for review?                                                        09:39:03
 ·8· · · ·A.· So, no, I don't have a granular                                        09:39:03
 ·9· ·understanding of what CIS's internal process is                                09:39:06
 10· ·leading up to the production of a memo to the                                  09:39:11
 11· ·Secretary.                                                                     09:39:13
 12· · · ·Q.· Okay.· So what is your understanding                                   09:39:13
 13· ·generally to the extent that you know of what                                  09:39:15
 14· ·happens at USCIS prior to a decision memo being                                09:39:19
 15· ·sent from USCIS to DHS?                                                        09:39:23
 16· · · ·A.· Just in very general terms, they're                                    09:39:25
 17· ·responsible for sending a -- a recommendation to                               09:39:29
 18· ·the Secretary, and so they do their due diligence                              09:39:31
 19· ·on country conditions and so forth in order to                                 09:39:34
 20· ·prepare that memo.· But I don't have -- as I say, I                            09:39:39
 21· ·don't have a granular understanding of what their                              09:39:43
 22· ·internal process is.                                                           09:39:45
 23· · · ·Q.· Okay.· Did you have any involvement with                               09:39:46
 24· ·USCIS during their portion of the review of TPS for                            09:39:48
 25· ·an individual country?                                                         09:39:53


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 38 of 322 PageID #:
                                    9730
                      JAMES D. NEALON - 08/14/2018                  Page 38

 ·1· · · ·A.· I'm sure I did in that we would be                                     09:39:56
 ·2· ·together in meetings.· I would talk occasionally                               09:40:07
 ·3· ·with the Acting Director of USCIS, a person who was                            09:40:14
 ·4· ·Acting Director during part of my tenure at DHS                                09:40:20
 ·5· ·about TPS, but I wasn't involved in their                                      09:40:24
 ·6· ·preparation of their memo.                                                     09:40:28
 ·7· · · ·Q.· Who was the Acting Director with whom you                              09:40:29
 ·8· ·were in contact while you were at DHS?                                         09:40:32
 ·9· · · ·A.· His name is James McCament.                                            09:40:35
 10· · · ·Q.· And who else were you in contact with at                               09:40:38
 11· ·USCIS during your time at DHS regarding TPS?                                   09:40:41
 12· · · ·A.· I would have been in touch later with the                              09:40:45
 13· ·now Director of USCIS, Francis Cissna, and I would                             09:40:48
 14· ·have been in contact with Jennifer Higgins, and                                09:40:53
 15· ·probably others, but I don't recall specifically.                              09:41:01
 16· · · ·Q.· You recalled meetings with USCIS regarding                             09:41:03
 17· ·TPS.· Can you recall which meetings you                                        09:41:06
 18· ·participated in with the USCIS regarding TPS?                                  09:41:10
 19· · · ·A.· Well, what I recall is that there were                                 09:41:13
 20· ·meetings about TPS, so I didn't meet specifically                              09:41:15
 21· ·with CIS to talk about TPS, sorry for the initials,                            09:41:18
 22· ·but we would be together in meetings at which TPS                              09:41:29
 23· ·was discussed.                                                                 09:41:31
 24· · · ·Q.· Do you recall approximately how many                                   09:41:39
 25· ·meetings roughly you engaged in regarding TPS while                            09:41:40


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 39 of 322 PageID #:
                                    9731
                      JAMES D. NEALON - 08/14/2018                  Page 39

 ·1· ·at DHS?                                                                        09:41:44
 ·2· · · ·A.· No.                                                                    09:41:45
 ·3· · · ·Q.· How often would you say you interacted                                 09:41:45
 ·4· ·with Mr. McCament regarding TPS while you were at                              09:41:56
 ·5· ·DHS?                                                                           09:42:01
 ·6· · · ·A.· I would hesitate to put a number on it,                                09:42:02
 ·7· ·because I would be making up a number.· You know,                              09:42:06
 ·8· ·as necessary.                                                                  09:42:09
 ·9· · · ·Q.· I would imagine that there are months                                  09:42:10
 10· ·where you would not communicate as regularly                                   09:42:16
 11· ·because TPS was not as much a priority and there                               09:42:19
 12· ·would be months where you would communicate more.                              09:42:22
 13· ·Is that fair to say?                                                           09:42:24
 14· · · ·A.· That's correct, that's fair to say.                                    09:42:25
 15· · · ·Q.· When TPS was a higher priority issue or                                09:42:26
 16· ·there were more pressing deadlines, how often would                            09:42:29
 17· ·you communicate with Mr. McCament regarding TPS,                               09:42:32
 18· ·roughly?                                                                       09:42:36
 19· · · ·A.· Couple of times a week.                                                09:42:37
 20· · · ·Q.· Okay.· And I want to ask the same question                             09:42:40
 21· ·with regard to Mr. Cissna, when TPS was a higher                               09:42:44
 22· ·priority or there were more pressing deadlines,                                09:42:48
 23· ·about how often would you communicate with                                     09:42:51
 24· ·Mr. Cissna?                                                                    09:42:54
 25· · · ·A.· Probably less often.                                                   09:42:55


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 40 of 322 PageID #:
                                    9732
                      JAMES D. NEALON - 08/14/2018                  Page 40

 ·1· · · ·Q.· Why would you say less often than                                      09:42:56
 ·2· ·Mr. McCament?                                                                  09:43:00
 ·3· · · ·A.· You know, I knew Mr. McCament better, we'd                             09:43:00
 ·4· ·worked together for a longer period of time than                               09:43:06
 ·5· ·I'd worked with Francis Cissna, and I just had a                               09:43:08
 ·6· ·very easy relationship with him.                                               09:43:11
 ·7· · · ·Q.· And after Mr. McCament finished his role                               09:43:14
 ·8· ·as Acting Director of USCIS, what position did he                              09:43:19
 ·9· ·take?                                                                          09:43:23
 10· · · ·A.· I believe he reverted to being the deputy                              09:43:23
 11· ·director.                                                                      09:43:27
 12· · · ·Q.· About how often would you communicate with                             09:43:27
 13· ·Ms. Higgins when TPS was a higher priority issue                               09:43:34
 14· ·for the Department?                                                            09:43:39
 15· · · ·A.· You know, I don't want to give the                                     09:43:39
 16· ·impression that there was a regular cycle of                                   09:43:41
 17· ·meetings so that I could put a number on it.                                   09:43:43
 18· ·Everybody is very busy.· I might have 12 or 15                                 09:43:46
 19· ·meetings in a day; they'll have 12 or 15 meetings                              09:43:49
 20· ·in a day, so you tend to communicate as necessary                              09:43:54
 21· ·rather than on some regular cycle.                                             09:43:56
 22· · · ·Q.· Did you communicate with Ms. Neubel                                    09:43:58
 23· ·Kovarik while you were at the Department?                                      09:44:04
 24· · · ·A.· I know who she is.· I did have contact                                 09:44:06
 25· ·with her, but I was not in regular contact with her                            09:44:08


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 41 of 322 PageID #:
                                    9733
                      JAMES D. NEALON - 08/14/2018                  Page 41

 ·1· ·about TPS.· Certainly, we were on e-mail chains and                            09:44:10
 ·2· ·we were in meetings, but she is not someone that I                             09:44:14
 ·3· ·would normally reach out to to discuss TPS.                                    09:44:17
 ·4· · · ·Q.· Did you know the role that she played with                             09:44:21
 ·5· ·regard to TPS?                                                                 09:44:26
 ·6· · · ·A.· I couldn't tell you specifically what her                              09:44:26
 ·7· ·role was, no.                                                                  09:44:29
 ·8· · · ·Q.· Did you understand that she had a role                                 09:44:29
 ·9· ·with regard to TPS?                                                            09:44:31
 10· · · ·A.· Yes.                                                                   09:44:32
 11· · · ·Q.· Okay.· Did you know Robert Law while you                               09:44:33
 12· ·were at DHS?                                                                   09:44:37
 13· · · ·A.· I don't recall the name.                                               09:44:39
 14· · · ·Q.· Okay.· Did you know Brandon Prelogar while                             09:44:39
 15· ·you were at DHS?                                                               09:44:44
 16· · · ·A.· Again, I don't recall the name, sorry.                                 09:44:46
 17· · · ·Q.· That's okay.· Okay.· So we'll move on from                             09:44:48
 18· ·USCIS.· I imagine you have greater understanding of                            09:44:51
 19· ·the process at DHS.                                                            09:44:53
 20· · · · · ·Can you walk me through at a high level                                09:44:55
 21· ·your understanding of the process for a DHS review                             09:45:00
 22· ·of a TPS designation for a country that has already                            09:45:05
 23· ·been designated for TPS?                                                       09:45:11
 24· · · ·A.· Yeah.· So I can walk you through what I                                09:45:14
 25· ·observed.                                                                      09:45:18


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 42 of 322 PageID #:
                                    9734
                      JAMES D. NEALON - 08/14/2018                  Page 42

 ·1· · · · · ·So during Acting Secretary Duke's tenure,                              09:45:20
 ·2· ·she was a very active consumer of information about                            09:45:27
 ·3· ·TPS, and so she solicited written materials and --                             09:45:32
 ·4· ·and opinions from staff about TPS.                                             09:45:39
 ·5· · · · · ·And then the more formal process, of                                   09:45:44
 ·6· ·course, is that she would receive input directly                               09:45:48
 ·7· ·from the Department of State, from the Secretary of                            09:45:51
 ·8· ·State, and from the Director of USCIS, she would                               09:45:54
 ·9· ·receive that input in written form and then she                                09:45:58
 10· ·would make a decision.                                                         09:46:00
 11· · · · · ·It was a secretarial decision whether or                               09:46:01
 12· ·not to renew TPS or not.                                                       09:46:04
 13· · · ·Q.· What kind of information did she seek in                               09:46:06
 14· ·order to make a determination with regard to TPS?                              09:46:09
 15· · · ·A.· So what I observed is that she read                                    09:46:12
 16· ·voraciously, so she read press reports, she read                               09:46:17
 17· ·intel reports, she read outside analyses provided                              09:46:23
 18· ·by civil society, and then she solicited oral                                  09:46:29
 19· ·opinions from staff members.                                                   09:46:40
 20· · · ·Q.· Did she directly seek the information that                             09:46:42
 21· ·you're describing, or did she have staff under her                             09:46:53
 22· ·who were collecting this information?                                          09:46:57
 23· · · ·A.· What I recall is both.                                                 09:46:59
 24· · · ·Q.· What is the kind of information that she                               09:47:01
 25· ·was directly seeking, in your memory?                                          09:47:04


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 43 of 322 PageID #:
                                    9735
                      JAMES D. NEALON - 08/14/2018                  Page 43

 ·1· · · ·A.· Um, she -- again, in my recollection, she                              09:47:07
 ·2· ·was interested in the law, what does the law say.                              09:47:11
 ·3· ·She was very interested in country conditions.· She                            09:47:17
 ·4· ·was very -- in the countries that had TPS.                                     09:47:22
 ·5· · · · · ·She was very interested in U.S. policy                                 09:47:26
 ·6· ·implications, in other words, what are the                                     09:47:29
 ·7· ·implications of sending people back to these                                   09:47:31
 ·8· ·countries, how does that play for U.S. interests.                              09:47:33
 ·9· · · · · ·She was very interested in the effect of                               09:47:36
 10· ·sending people back on -- on -- on migration, on                               09:47:39
 11· ·whether or not sending people back would have the                              09:47:48
 12· ·net effect of increasing rather than decreasing                                09:47:51
 13· ·migration.                                                                     09:47:54
 14· · · · · ·So again, in my experience, she -- she                                 09:47:55
 15· ·cast a very wide net in terms of gathering                                     09:47:58
 16· ·information.                                                                   09:48:01
 17· · · ·Q.· And who were the staff underneath her who                              09:48:01
 18· ·were all -- most responsible for collecting                                    09:48:05
 19· ·information with regard to TPS determinations?                                 09:48:07
 20· · · ·A.· Um, so I don't know specifically who on                                09:48:10
 21· ·her inner staff was doing that for her.· I don't                               09:48:14
 22· ·know.                                                                          09:48:21
 23· · · ·Q.· From what you recall, she was quite                                    09:48:21
 24· ·hands-on, though, with regard to TPS                                           09:48:26
 25· ·determinations?                                                                09:48:29


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 44 of 322 PageID #:
                                    9736
                      JAMES D. NEALON - 08/14/2018                  Page 44

 ·1· · · ·A.· She was.                                                               09:48:29
 ·2· · · ·Q.· Okay.· Were you at DHS when Secretary                                  09:48:30
 ·3· ·Kelly was Secretary -- was DHS Secretary?                                      09:48:39
 ·4· · · ·A.· So briefly.· So I came on board, as I                                  09:48:41
 ·5· ·said, July 10th or 11th, right there sometime, and                             09:48:45
 ·6· ·I believe General Kelly went to the White House on                             09:48:48
 ·7· ·July 30th, I believe.                                                          09:48:53
 ·8· · · ·Q.· And was TPS an issue at all during the                                 09:48:55
 ·9· ·short tenure of then Secretary Kelly while you were                            09:48:58
 10· ·at DHS?                                                                        09:49:06
 11· · · ·A.· Yes, I believe so.                                                     09:49:07
 12· · · ·Q.· What is the kind of information --                                     09:49:13
 13· · · · · ·MS. MacLEAN:· Or let me scratch that.                                  09:49:16
 14· · · ·Q.· What would you describe as the process to                              09:49:18
 15· ·the extent that you know, and obviously it was                                 09:49:18
 16· ·quite brief, when -- for TPS determinations when                               09:49:21
 17· ·Secretary Kelly was DHS Secretary?                                             09:49:23
 18· · · ·A.· So I don't recall that any TPS decisions                               09:49:25
 19· ·came to a head during the brief time that I                                    09:49:30
 20· ·overlapped with him.· They may have, but I don't                               09:49:34
 21· ·recall that they did.                                                          09:49:36
 22· · · ·Q.· Do you recall TPS coming up at all as --                               09:49:41
 23· · · ·A.· I do.                                                                  09:49:44
 24· · · ·Q.· -- when you were working -- sorry, just                                09:49:45
 25· ·let me finish the question.                                                    09:49:48


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 45 of 322 PageID #:
                                    9737
                      JAMES D. NEALON - 08/14/2018                  Page 45

 ·1· · · ·A.· Sorry.                                                                 09:49:49
 ·2· · · ·Q.· Would you -- do you recall TPS coming up                               09:49:50
 ·3· ·as an issue while you were at DHS when Secretary                               09:49:52
 ·4· ·Kelly was Secretary?                                                           09:49:56
 ·5· · · ·A.· Yes.                                                                   09:49:57
 ·6· · · ·Q.· In what way?                                                           09:49:58
 ·7· · · ·A.· I recall discussing Haiti with him at one                              09:50:00
 ·8· ·point, and there may have been more general                                    09:50:07
 ·9· ·discussions about TPS for other countries, but I                               09:50:11
 10· ·don't remember specifics.                                                      09:50:16
 11· · · ·Q.· Okay.· What do you recall about the                                    09:50:16
 12· ·conversations with Secretary Kelly regarding the                               09:50:18
 13· ·TPS determination for Haiti?                                                   09:50:22
 14· · · · · ·MR. KIRSCHNER:· Objection.· To the extent                              09:50:23
 15· ·this is calling for internal government                                        09:50:26
 16· ·deliberations, I would instruct you not to answer                              09:50:29
 17· ·under the deliberate process privilege.                                        09:50:32
 18· · · · · ·MS. MacLEAN:· So just obviously for the                                09:50:36
 19· ·record, and I think we're both clear on this, and I                            09:50:38
 20· ·think you probably are as well, this is an issue                               09:50:40
 21· ·that is outstanding where there is litigation, so                              09:50:45
 22· ·we will -- if you choose not to answer that                                    09:50:47
 23· ·question, we'll hold off but may need another                                  09:50:49
 24· ·deposition to follow up on that question and other                             09:50:52
 25· ·related questions where there is a deliberative                                09:50:54


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 46 of 322 PageID #:
                                    9738
                      JAMES D. NEALON - 08/14/2018                  Page 46

 ·1· ·process privilege asserted.                                                    09:50:57
 ·2· · · · · ·MR. KIRSCHNER:· I will say, though, that                               09:50:58
 ·3· ·to the extent you can answer this question in ways                             09:51:00
 ·4· ·that do not implicate the internal government                                  09:51:03
 ·5· ·deliberations, then feel free to answer.                                       09:51:06
 ·6· · · ·A.· I'm not a lawyer, so --                                                09:51:12
 ·7· · · · · ·MR. KIRSCHNER:· Well --                                                09:51:15
 ·8· · · ·A.· So I do recall a conversation with Kelly                               09:51:16
 ·9· ·about Haiti, but it -- it was not a decision                                   09:51:18
 10· ·conversation.· It was a discussion, it was a                                   09:51:25
 11· ·conversation.· So in that sense, I believe it was                              09:51:27
 12· ·deliberative, but...                                                           09:51:30
 13· · · · · ·MR. KIRSCHNER:· Okay.· I'll instruct you                               09:51:34
 14· ·not to answer about internal government                                        09:51:36
 15· ·deliberations.                                                                 09:51:40
 16· · · ·Q.· Okay.· You described your understanding of                             09:51:41
 17· ·how Secretary Duke was making decisions with regard                            09:51:47
 18· ·to TPS and how she consumed information, the kind                              09:51:51
 19· ·of information she sought, and how directly she was                            09:51:53
 20· ·involved in the TPS determination process.                                     09:51:56
 21· · · · · ·What would you say with regard to                                      09:51:59
 22· ·Secretary Kelly's overview of -- and oversight of                              09:52:01
 23· ·the TPS determination process to the extent that                               09:52:07
 24· ·you know?                                                                      09:52:09
 25· · · ·A.· You know, I only overlapped with him for                               09:52:11


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 47 of 322 PageID #:
                                    9739
                      JAMES D. NEALON - 08/14/2018                  Page 47

 ·1· ·-- for those three weeks, and as I say, I don't                                09:52:15
 ·2· ·recall a TPS decision coming to a head during the                              09:52:19
 ·3· ·time that we were together, so I don't have the                                09:52:21
 ·4· ·same sense of Kelly's decision-making process that                             09:52:25
 ·5· ·I have of Acting Secretary Duke's.                                             09:52:30
 ·6· · · ·Q.· Did you overlap with Secretary Nielsen                                 09:52:34
 ·7· ·while she was Secretary?                                                       09:52:37
 ·8· · · ·A.· I did.                                                                 09:52:38
 ·9· · · ·Q.· Did you overlap with Secretary Nielsen                                 09:52:39
 10· ·while TPS decisions were being made?                                           09:52:44
 11· · · ·A.· Yes.                                                                   09:52:46
 12· · · ·Q.· How would you describe her oversight of                                09:52:46
 13· ·the TPS decision-making process?                                               09:52:49
 14· · · ·A.· She's a very different Secretary than                                  09:52:52
 15· ·Acting Secretary Duke was, they're just different                              09:52:58
 16· ·people with different personalities and different                              09:53:01
 17· ·styles.                                                                        09:53:03
 18· · · · · ·I would say that Secretary Nielsen started                             09:53:08
 19· ·from a much more granular level of understanding of                            09:53:11
 20· ·TPS because of her previous experience than did                                09:53:16
 21· ·Acting Secretary Duke, who came out of a management                            09:53:21
 22· ·background and not a policy background.· So I would                            09:53:24
 23· ·say that Secretary Nielsen, as I say, started at a                             09:53:36
 24· ·higher level of understanding of TPS in general.                               09:53:39
 25· · · ·Q.· What would you say her understanding of                                09:53:41


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 48 of 322 PageID #:
                                    9740
                      JAMES D. NEALON - 08/14/2018                  Page 48

 ·1· ·TPS was at that time or --                                                     09:53:45
 ·2· · · · · ·MS. MacLEAN:· Scratch that.                                            09:53:49
 ·3· · · ·Q.· Where would you say that she gained her                                09:53:51
 ·4· ·understanding of TPS?                                                          09:53:52
 ·5· · · ·A.· I think from her previous experience in                                09:53:53
 ·6· ·government, as well as her time as Secretary                                   09:53:56
 ·7· ·Kelly's Chief of Staff and then her time at the                                09:54:00
 ·8· ·White House as Kelly's deputy Chief of Staff.                                  09:54:02
 ·9· · · ·Q.· Could you describe her perspective of TPS                              09:54:06
 10· ·to the extent that you know?                                                   09:54:12
 11· · · ·A.· No.· I don't think I could do that.                                    09:54:19
 12· · · ·Q.· You described Acting Secretary Duke as                                 09:54:21
 13· ·seeking substantial information from various                                   09:54:25
 14· ·sources both directly and indirectly, herself and                              09:54:28
 15· ·through her staff, in the process of making a TPS                              09:54:32
 16· ·determination.· Would you describe Secretary                                   09:54:34
 17· ·Nielsen in the same way?                                                       09:54:37
 18· · · ·A.· So I didn't have the same level of                                     09:54:39
 19· ·visibility on whatever process Secretary Nielsen                               09:54:41
 20· ·went through to prepare herself to make TPS                                    09:54:46
 21· ·decisions.· But I did participate in meetings with                             09:54:49
 22· ·her, with representatives of foreign countries who                             09:54:54
 23· ·were lobbying her to extend TPS.· I participated in                            09:54:58
 24· ·meetings with her, this is Secretary Nielsen, in                               09:55:04
 25· ·meetings with civil society and faith-based groups                             09:55:07


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 49 of 322 PageID #:
                                    9741
                      JAMES D. NEALON - 08/14/2018                  Page 49

 ·1· ·who were lobbying her to extend TPS.· Our office                               09:55:11
 ·2· ·provided, at her instruction, written materials                                09:55:16
 ·3· ·that had come in from civil society and faith-based                            09:55:22
 ·4· ·groups making a case for extension of TPS.· We                                 09:55:26
 ·5· ·provided those documents to her staff so that she                              09:55:30
 ·6· ·could read them.· So there was a very active                                   09:55:33
 ·7· ·process.· But I probably couldn't go any further in                            09:55:37
 ·8· ·describing how she prepared herself to make those                              09:55:42
 ·9· ·decisions.                                                                     09:55:45
 10· · · ·Q.· You said that you didn't have the same                                 09:55:46
 11· ·visibility into the process for Secretary Nielsen's                            09:55:47
 12· ·TPS decision-making as you did for Acting Secretary                            09:55:51
 13· ·Duke's decision making.· Why would you say that is?                            09:55:55
 14· · · ·A.· Well, I think it was just personalities,                               09:55:58
 15· ·just the way that Acting Secretary Duke gathers                                09:56:01
 16· ·information before making a decision is very                                   09:56:07
 17· ·verbal, very open, very solicitous, and Secretary                              09:56:13
 18· ·Nielsen is simply a different personality.                                     09:56:20
 19· · · ·Q.· Who do you know to be involved in the TPS                              09:56:22
 20· ·decision-making process at DHS?                                                09:56:28
 21· · · · · ·MR. KIRSCHNER:· Objection, vague.                                      09:56:31
 22· · · ·Q.· You can answer the question, if you                                    09:56:34
 23· ·understand it.                                                                 09:56:37
 24· · · ·A.· Well, I mean, it's a secretarial decision.                             09:56:38
 25· ·So it's as simple as that.· It's a secretarial                                 09:56:42


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 50 of 322 PageID #:
                                    9742
                      JAMES D. NEALON - 08/14/2018                  Page 50

 ·1· ·decision, and various secretaries would go through                             09:56:48
 ·2· ·their distinct processes to gather information                                 09:56:53
 ·3· ·before they made their decisions.· So there's the                              09:56:56
 ·4· ·formal process of the written materials that we've                             09:56:59
 ·5· ·discussed, and then there's a less formal process                              09:57:02
 ·6· ·of soliciting information and reading and talking                              09:57:06
 ·7· ·and discussing.                                                                09:57:09
 ·8· · · ·Q.· Are there people in particular at DHS who                              09:57:13
 ·9· ·are more involved in the DHS TPS determination                                 09:57:16
 10· ·process?                                                                       09:57:22
 11· · · · · ·MR. KIRSCHNER:· Objection, vague.                                      09:57:22
 12· · · ·Q.· If you understand the question, you can                                09:57:24
 13· ·answer it.· If not, I can rephrase.                                            09:57:26
 14· · · ·A.· Yeah.· So I think, again, it's a                                       09:57:29
 15· ·secretarial decision, so everyone else is simply                               09:57:32
 16· ·giving advice, right?· But the entities within DHS                             09:57:37
 17· ·that were most concerned with TPS would be the                                 09:57:46
 18· ·Office of Policy, the Office of International                                  09:57:52
 19· ·Affairs, which deals with those countries that have                            09:57:57
 20· ·TPS and USCIS, which administers TPS.                                          09:58:01
 21· · · ·Q.· Were there secretarial advisors who were                               09:58:06
 22· ·also involved in the process?                                                  09:58:09
 23· · · ·A.· Yes.                                                                   09:58:10
 24· · · · · ·MR. KIRSCHNER:· Objection.· I was going to                             09:58:11
 25· ·say objection, vague.· The word "involved" is                                  09:58:13


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 51 of 322 PageID #:
                                    9743
                      JAMES D. NEALON - 08/14/2018                  Page 51

 ·1· ·vague.                                                                         09:58:15
 ·2· · · ·Q.· Who were the secretarial advisors who were                             09:58:16
 ·3· ·involved in the process?                                                       09:58:20
 ·4· · · · · ·MR. KIRSCHNER:· Again, objection, vague.                               09:58:21
 ·5· · · ·A.· So again, there were a series of                                       09:58:23
 ·6· ·decisions, so I'm painting with a bit of a broad                               09:58:27
 ·7· ·brush here.· But on the Secretary's staff there are                            09:58:31
 ·8· ·counsellors who have portfolios, and the counsellor                            09:58:39
 ·9· ·who had the immigration portfolio was a gentleman                              09:58:43
 10· ·named Gene Hamilton.· Of course, the Secretary's                               09:58:47
 11· ·Chief of Staff advised her on all things, on all                               09:58:52
 12· ·decisions.· Yeah.                                                              09:58:55
 13· · · ·Q.· Does the phrase "front office review" mean                             09:59:03
 14· ·anything to you?                                                               09:59:10
 15· · · ·A.· Um, you know, as a longtime bureaucrat, I                              09:59:10
 16· ·assume that means that a document goes up to the                               09:59:19
 17· ·Secretary's office and gets reviewed by people in                              09:59:22
 18· ·the front office before it gets put in front of the                            09:59:25
 19· ·Secretary, but I'm not certain that that's a formal                            09:59:27
 20· ·technical term.                                                                09:59:32
 21· · · ·Q.· Do you have an understanding of who is in                              09:59:36
 22· ·the DHS front office?                                                          09:59:38
 23· · · ·A.· I have an understanding of who was in the                              09:59:39
 24· ·DHS front office when I was there.                                             09:59:42
 25· · · ·Q.· Who was in the DHS front office when you                               09:59:45


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 52 of 322 PageID #:
                                    9744
                      JAMES D. NEALON - 08/14/2018                  Page 52

 ·1· ·were there?                                                                    09:59:47
 ·2· · · ·A.· So there was a Secretary, there was a                                  09:59:48
 ·3· ·deputy Secretary, there was a team of counsellors                              09:59:50
 ·4· ·which I just described, there was a Chief of Staff,                            09:59:54
 ·5· ·there was a deputy Chief of Staff, and then there                              10:00:00
 ·6· ·were a couple of aides, Coast Guard officers who                               10:00:03
 ·7· ·were sort of personal assistants to the Secretary.                             10:00:07
 ·8· ·There were office management specialists.· Yeah, I                             10:00:12
 ·9· ·think that's the front office.                                                 10:00:19
 10· · · ·Q.· You mentioned that there were counsellors                              10:00:21
 11· ·and that Mr. Hamilton was the counsellor to the                                10:00:26
 12· ·Secretary who was specifically tasked on                                       10:00:30
 13· ·immigration.· Did the deputy Secretary also have                               10:00:33
 14· ·counsellors?                                                                   10:00:36
 15· · · ·A.· The Deputy Secretary had a very small                                  10:00:36
 16· ·staff.· I don't recall if they were called                                     10:00:42
 17· ·"counsellors" or what they were called, but there                              10:00:44
 18· ·were a couple of people who assisted her as well.                              10:00:48
 19· · · ·Q.· Do you recall if the Deputy Secretary had                              10:00:50
 20· ·anyone in her staff who was tasked with immigration                            10:00:53
 21· ·issues?                                                                        10:00:57
 22· · · ·A.· I don't recall.                                                        10:00:57
 23· · · ·Q.· So you may not know the answer to this                                 10:00:58
 24· ·question; obviously, let me know if you don't.· In                             10:01:03
 25· ·a front office review process for a TPS                                        10:01:07


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 53 of 322 PageID #:
                                    9745
                      JAMES D. NEALON - 08/14/2018                  Page 53

 ·1· ·determination, if there were suggested changes or                              10:01:09
 ·2· ·concerns about the USCIS decision memo, do you know                            10:01:16
 ·3· ·how those changes or recommendations or revisions                              10:01:20
 ·4· ·would be expressed?                                                            10:01:23
 ·5· · · ·A.· No.                                                                    10:01:28
 ·6· · · ·Q.· Do you know if USCIS would have                                        10:01:29
 ·7· ·involvement in the review process after the                                    10:01:36
 ·8· ·decision memo is transmitted from the USCIS                                    10:01:42
 ·9· ·director to the DHS Secretary prior to the DHS                                 10:01:47
 10· ·Secretary's signature?                                                         10:01:54
 11· · · ·A.· I'm sorry, could you repeat that?                                      10:01:56
 12· · · ·Q.· Yes.· Do you know if USCIS had any                                     10:01:57
 13· ·involvement in the DHS decision-making process in                              10:01:59
 14· ·between the period where the USCIS director signs                              10:02:02
 15· ·off on the decision memo and the DHS Secretary                                 10:02:06
 16· ·makes a final decision?                                                        10:02:12
 17· · · · · ·MR. KIRSCHNER:· Objection, vague,                                      10:02:13
 18· ·confusing.                                                                     10:02:15
 19· · · ·A.· You know, I don't have any direct insight                              10:02:19
 20· ·into how the front office of DHS operated at that                              10:02:22
 21· ·level of granularity, I just don't.                                            10:02:25
 22· · · ·Q.· Okay.· Do you know how long the DHS review                             10:02:28
 23· ·would typically take once the USCIS director                                   10:02:45
 24· ·transmits a signed decision memo to DHS?                                       10:02:49
 25· · · ·A.· No, because oftentimes deadlines --                                    10:02:52


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 54 of 322 PageID #:
                                    9746
                      JAMES D. NEALON - 08/14/2018                  Page 54

 ·1· ·timelines are driven by deadlines, so it would                                 10:03:02
 ·2· ·depend on when the paperwork got to the front                                  10:03:05
 ·3· ·office and when the decision was due.                                          10:03:08
 ·4· · · ·Q.· Are you familiar with the DHS office of                                10:03:11
 ·5· ·general counsel?                                                               10:03:17
 ·6· · · ·A.· Yes.                                                                   10:03:17
 ·7· · · ·Q.· Do you know what the role was of the                                   10:03:18
 ·8· ·Office of General Counsel in TPS determinations?                               10:03:20
 ·9· · · ·A.· So the role of the Office of General                                   10:03:23
 10· ·Counsel in general is to provide legal advice to                               10:03:25
 11· ·the Secretary.                                                                 10:03:28
 12· · · ·Q.· Did you have any engagement with the                                   10:03:29
 13· ·Office of General Counsel regarding TPS while you                              10:03:34
 14· ·were at DHS?                                                                   10:03:37
 15· · · ·A.· Yes.                                                                   10:03:39
 16· · · ·Q.· What was your engagement, generally?                                   10:03:39
 17· · · ·A.· So generally speaking, representatives of                              10:03:41
 18· ·that office would be present in formal meetings                                10:03:46
 19· ·that took place where TPS was discussed.                                       10:03:49
 20· · · ·Q.· Did you have any other engagement with the                             10:03:55
 21· ·Office of General Counsel with regard to TPS?                                  10:03:58
 22· · · ·A.· Not that I recall.                                                     10:03:59
 23· · · ·Q.· Did you have any engagement with the DHS                               10:04:00
 24· ·Deputy Secretary while you were at DHS with regard                             10:04:05
 25· ·to TPS?                                                                        10:04:08


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 55 of 322 PageID #:
                                    9747
                      JAMES D. NEALON - 08/14/2018                  Page 55

 ·1· · · ·A.· So there were various acting deputy                                    10:04:09
 ·2· ·secretaries while I was there.· So when I arrived,                             10:04:16
 ·3· ·Elaine Duke was the Deputy Secretary.· When Kelly                              10:04:20
 ·4· ·left, she became Acting Secretary.· Claire Grady                               10:04:25
 ·5· ·became the Acting Deputy.· So -- I'm sorry.· Could                             10:04:32
 ·6· ·you repeat the question?                                                       10:04:39
 ·7· · · ·Q.· Sorry.· Just to follow up on your                                      10:04:40
 ·8· ·response.· Was Claire Grady deputy -- acting --                                10:04:44
 ·9· ·well, was Claire Grady Acting Deputy Secretary                                 10:04:52
 10· ·until the end of your tenure at DHS or until --                                10:04:54
 11· · · ·A.· Yes.                                                                   10:04:58
 12· · · ·Q.· Yes.                                                                   10:04:58
 13· · · · · ·When Acting Secretary Duke was no longer                               10:04:58
 14· ·an Acting Secretary?                                                           10:05:01
 15· · · ·A.· Well, no.· Can I --                                                    10:05:03
 16· · · ·Q.· Please.                                                                10:05:10
 17· · · ·A.· -- correct the record?· That's correct.                                10:05:10
 18· ·When Secretary Nielsen was confirmed and came over,                            10:05:12
 19· ·Acting Secretary Duke reverted back to being the                               10:05:16
 20· ·Deputy Secretary and Claire Grady reverted back to                             10:05:19
 21· ·being the undersecretary for management.                                       10:05:23
 22· · · ·Q.· Did you have engagement with Ms. Grady                                 10:05:25
 23· ·about TPS while you were at DHS?                                               10:05:29
 24· · · ·A.· Yes, in that she was present at meetings                               10:05:32
 25· ·where TPS was discussed, but I don't recall                                    10:05:34


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 56 of 322 PageID #:
                                    9748
                      JAMES D. NEALON - 08/14/2018                  Page 56

 ·1· ·specific meetings with her to discuss TPS.                                     10:05:37
 ·2· · · ·Q.· Did you engage with Mr. Hamilton regarding                             10:05:41
 ·3· ·TPS while you were at DHS?                                                     10:05:46
 ·4· · · ·A.· Yes.                                                                   10:05:48
 ·5· · · ·Q.· In what way did you engage with                                        10:05:49
 ·6· ·Mr. Hamilton about TPS while you were at DHS?                                  10:05:52
 ·7· · · ·A.· Again, we would be present at the same                                 10:05:58
 ·8· ·meetings where TPS was discussed.                                              10:06:00
 ·9· · · ·Q.· Did you have any individual conversations                              10:06:00
 10· ·outside of the meetings that you're describing with                            10:06:00
 11· ·Mr. Hamilton while you were at DHS?                                            10:06:24
 12· · · · · ·MR. KIRSCHNER:· Objection, confusing.                                  10:06:24
 13· · · ·Q.· While you were at DHS, outside of the                                  10:06:26
 14· ·broader meetings that you're describing, did you                               10:06:31
 15· ·have any other conversations with Mr. Hamilton                                 10:06:34
 16· ·regarding TPS?                                                                 10:06:38
 17· · · ·A.· I'm sure I did.· I'm sure I had corridor                               10:06:42
 18· ·conversations and e-mail exchanges.                                            10:06:45
 19· · · ·Q.· There are, as I understand it, a couple of                             10:06:48
 20· ·counsellors to the Deputy Secretary at DHS.· Do you                            10:07:10
 21· ·understand Kate Nichols -- do you know who Kate                                10:07:20
 22· ·Nichols is?                                                                    10:07:26
 23· · · ·A.· Yes.                                                                   10:07:26
 24· · · ·Q.· Who is Kate Nichols?                                                   10:07:26
 25· · · ·A.· Again, I'm not certain of her title, but                               10:07:29


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 57 of 322 PageID #:
                                    9749
                      JAMES D. NEALON - 08/14/2018                  Page 57

 ·1· ·she acted like a counsellor to the Deputy                                      10:07:32
 ·2· ·Secretary.· I will say that people came and went                               10:07:35
 ·3· ·with some frequency in those jobs, so I don't have                             10:07:38
 ·4· ·any recollection of who was in those positions at                              10:07:40
 ·5· ·what time.                                                                     10:07:43
 ·6· · · ·Q.· Did you understand Ms. Nichols, apparently                             10:07:43
 ·7· ·also known as Ms. Alford, to have had any --                                   10:07:46
 ·8· ·sorry -- did you understand Ms. Nichols to have a                              10:07:54
 ·9· ·role in the TPS determination process?                                         10:07:57
 10· · · ·A.· Not that I'm aware of.                                                 10:07:59
 11· · · ·Q.· Was she present at any of the meetings                                 10:08:00
 12· ·that you described where TPS was discussed?                                    10:08:04
 13· · · ·A.· You know, she probably was, because                                    10:08:07
 14· ·typically the people who fill that job go where the                            10:08:09
 15· ·Deputy Secretary goes.                                                         10:08:15
 16· · · ·Q.· Did you know Arex Avanni while you were at                             10:08:20
 17· ·DHS?                                                                           10:08:25
 18· · · ·A.· Yes.                                                                   10:08:26
 19· · · ·Q.· What do you understand Arex Avanni's role                              10:08:27
 20· ·to be?                                                                         10:08:29
 21· · · ·A.· He was also a counsellor to the Deputy                                 10:08:30
 22· ·Secretary.                                                                     10:08:34
 23· · · ·Q.· Did you understand Mr. -- is it Mr.?                                   10:08:34
 24· · · ·A.· (Nodding head up and down.)                                            10:08:37
 25· · · ·Q.· -- Mr. Avanni to have a role with regard                               10:08:38


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 58 of 322 PageID #:
                                    9750
                      JAMES D. NEALON - 08/14/2018                  Page 58

 ·1· ·to TPS while you were at DHS?                                                  10:08:41
 ·2· · · ·A.· Not that I'm aware of.                                                 10:08:41
 ·3· · · · · ·MS. MacLEAN:· We'll mark this as                                       10:08:51
 ·4· ·Exhibit 30.                                                                    10:08:53
 ·5· · · · · ·(Exhibit 30, DHS-001-659-000630 - 631,                                 10:08:54
 ·6· ·marked for identification.)                                                    10:08:54
 ·7· · · ·Q.· So the document that we just marked as                                 10:09:10
 ·8· ·Exhibit 30 is an e-mail, and I wonder if you could                             10:09:21
 ·9· ·just explain what this e-mail relates to.                                      10:09:24
 10· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   10:09:29
 11· ·speculation.                                                                   10:09:30
 12· · · ·A.· So this looks to be an e-mail from me to                               10:09:43
 13· ·my Chief of Staff asking her to participate in a                               10:09:45
 14· ·phone call that I'm not able to participate on                                 10:09:48
 15· ·because I'm on my way to Australia.· And the                                   10:09:50
 16· ·subject is "DHS TPS coordination call."· And I                                 10:09:53
 17· ·really can't recall anything more than that.                                   10:09:58
 18· · · ·Q.· Were these -- was there a regular DHS TPS                              10:10:00
 19· ·coordination call, to your knowledge?                                          10:10:05
 20· · · ·A.· No.                                                                    10:10:06
 21· · · ·Q.· Was there a group of people who was known                              10:10:07
 22· ·to participate in a TPS coordination call at DHS?                              10:10:12
 23· · · ·A.· So this call would have been organized                                 10:10:16
 24· ·probably by someone in the Secretary's -- on the                               10:10:21
 25· ·Secretary's staff, someone in the DHS front office                             10:10:25


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 59 of 322 PageID #:
                                    9751
                      JAMES D. NEALON - 08/14/2018                  Page 59

 ·1· ·and they would have determined who they wanted on                              10:10:28
 ·2· ·the call.· So I don't see the original message, so                             10:10:31
 ·3· ·I don't know who those people are.                                             10:10:38
 ·4· · · ·Q.· How would you know with an e-mail like                                 10:10:39
 ·5· ·this, generally, who was going to be included on                               10:10:46
 ·6· ·that?                                                                          10:10:48
 ·7· · · ·A.· I would look at who the addressees on the                              10:10:48
 ·8· ·e-mail were.                                                                   10:10:51
 ·9· · · ·Q.· While you were at DHS, do you recall there                             10:10:52
 10· ·being multiple DHS TPS coordination calls?                                     10:10:57
 11· · · ·A.· I don't.                                                               10:11:00
 12· · · ·Q.· In your recollection, who would be amongst                             10:11:00
 13· ·the people who would be on --                                                  10:11:06
 14· · · ·A.· Actually, I do remember a call or two,                                 10:11:09
 15· ·yes.· I do remember a call or two which this might                             10:11:25
 16· ·refer to, in which there was an effort made to                                 10:11:32
 17· ·coordinate the interagency on TPS decisions.· In                               10:11:38
 18· ·other words, a decision was imminent, how is that                              10:11:43
 19· ·decision going to be communicated, who is going to                             10:11:47
 20· ·communicate it, what's the role of the various                                 10:11:51
 21· ·government departments.· I think that's what this                              10:11:53
 22· ·is referring to.                                                               10:11:56
 23· · · ·Q.· And do you recall who the people are who                               10:11:58
 24· ·are generally on those TPS coordination calls?                                 10:12:02
 25· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   10:12:06


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 60 of 322 PageID #:
                                    9752
                      JAMES D. NEALON - 08/14/2018                  Page 60

 ·1· ·speculation.                                                                   10:12:11
 ·2· · · ·Q.· Who might you expect to be on a TPS                                    10:12:11
 ·3· ·coordination call at DHS, from the time that you                               10:12:13
 ·4· ·were there?                                                                    10:12:16
 ·5· · · ·A.· So I would be speculating, and I would                                 10:12:16
 ·6· ·speculate as follows:· so the Office of Policy, our                            10:12:19
 ·7· ·office would be on the call; someone representing                              10:12:23
 ·8· ·the Secretary's office would probably be on the                                10:12:27
 ·9· ·call; the call would probably be led by the                                    10:12:34
 10· ·Assistant Secretary for Public Affairs, who's                                  10:12:37
 11· ·responsible for the department's communications.                               10:12:40
 12· ·And then I would speculate that USCIS would be on                              10:12:46
 13· ·the call and perhaps others.                                                   10:12:51
 14· · · ·Q.· So the press release that announced that                               10:12:53
 15· ·TPS for Sudan would be terminated was on                                       10:13:17
 16· ·September 18th, 2017.· This is October 23rd.                                   10:13:22
 17· · · · · ·Let's come back to that if we need to.                                 10:13:42
 18· · · · · ·Do you understand anything about the term                              10:13:45
 19· ·"decision package" when it is used in the context                              10:13:55
 20· ·of TPS?                                                                        10:13:59
 21· · · ·A.· No.· But I would speculate that a decision                             10:14:02
 22· ·package would be the package of information that                               10:14:09
 23· ·gets put before the Secretary so that she can make                             10:14:11
 24· ·a decision.· So there would be a decision memo and                             10:14:16
 25· ·then some supporting materials behind that.                                    10:14:20


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 61 of 322 PageID #:
                                    9753
                      JAMES D. NEALON - 08/14/2018                  Page 61

 ·1· · · ·Q.· What is generally included in the                                      10:14:23
 ·2· ·materials that are presented to the DHS Secretary                              10:14:26
 ·3· ·for her to make a decision?                                                    10:14:29
 ·4· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   10:14:30
 ·5· ·speculation, seeks facts not in evidence.                                      10:14:33
 ·6· · · ·Q.· You can answer the question to the extent                              10:14:36
 ·7· ·that you know.                                                                 10:14:38
 ·8· · · ·A.· So I mean, I don't know because I didn't                               10:14:39
 ·9· ·work in the front office, so I don't know what                                 10:14:44
 10· ·would be put in front of her.· But as I say,                                   10:14:46
 11· ·normally, there would be a decision memo, yes-no,                              10:14:49
 12· ·and then supporting materials.                                                 10:14:54
 13· · · ·Q.· Do you have any understanding of what the                              10:14:56
 14· ·supporting materials are that are put before the                               10:14:59
 15· ·DHS Secretary when she's making a decision with                                10:15:02
 16· ·regard to TPS?                                                                 10:15:04
 17· · · · · ·MR. KIRSCHNER:· Again, objection,                                      10:15:07
 18· ·speculative.                                                                   10:15:09
 19· · · ·A.· I will speculate that the supporting                                   10:15:11
 20· ·materials would be the communications from the                                 10:15:16
 21· ·Secretary of State and the communications from                                 10:15:22
 22· ·USCIS and any other internal communications that                               10:15:27
 23· ·her staff thought relevant.                                                    10:15:30
 24· · · ·Q.· Are you aware of a clearance process with                              10:15:33
 25· ·regard to formal documents that are submitted for                              10:15:39


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 62 of 322 PageID #:
                                    9754
                      JAMES D. NEALON - 08/14/2018                  Page 62

 ·1· ·review or circulated internally within the                                     10:15:43
 ·2· ·Department?                                                                    10:15:45
 ·3· · · ·A.· Yes.                                                                   10:15:46
 ·4· · · · · ·MR. KIRSCHNER:· I was going to say                                     10:15:46
 ·5· ·objection, lack of foundation.                                                 10:15:48
 ·6· · · ·Q.· You can answer the question.                                           10:15:50
 ·7· · · ·A.· Yes.                                                                   10:15:52
 ·8· · · ·Q.· What do you know about the clearance                                   10:15:53
 ·9· ·process?                                                                       10:15:55
 10· · · ·A.· So there's actually a whole mechanism set                              10:15:55
 11· ·up in every government Department to clear                                     10:16:01
 12· ·documents formally.· And in DHS it's called the                                10:16:03
 13· ·"Executive Secretary" or "Exec Sec" process.                                   10:16:08
 14· · · ·Q.· Can you describe to me what that process                               10:16:12
 15· ·consisted of?                                                                  10:16:15
 16· · · ·A.· So I'm not an expert on that process, but                              10:16:16
 17· ·as a user, if you want to get a document cleared                               10:16:19
 18· ·through the Department, you submit it to the                                   10:16:23
 19· ·department's executive Secretary or the people who                             10:16:29
 20· ·manage the paperwork for the Department, and then                              10:16:32
 21· ·they are experts in how to do this and they know                               10:16:36
 22· ·who needs to clear a document in order for it to                               10:16:41
 23· ·move forward.· So they manage that process, sending                            10:16:43
 24· ·it out for clearance and then, you know, if there                              10:16:48
 25· ·are changes or whatever, making those changes and                              10:16:55


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 63 of 322 PageID #:
                                    9755
                      JAMES D. NEALON - 08/14/2018                  Page 63

 ·1· ·then sending the document forward.                                             10:16:57
 ·2· · · ·Q.· What kinds of documents would need to go                               10:16:59
 ·3· ·through the clearance process that you're                                      10:17:02
 ·4· ·describing?                                                                    10:17:06
 ·5· · · ·A.· Formal documents, memos, decisions,                                    10:17:07
 ·6· ·reports, that sort of thing.                                                   10:17:17
 ·7· · · ·Q.· What is the purpose of the clearance                                   10:17:20
 ·8· ·process, in your understanding?                                                10:17:26
 ·9· · · · · ·MR. KIRSCHNER:· Objection, speculative.                                10:17:28
 10· · · ·A.· So in a very large department like the                                 10:17:30
 11· ·Department of Homeland Security, there are lots of                             10:17:37
 12· ·equities.· There are lots of different elements                                10:17:39
 13· ·that have -- that have a piece of almost anything                              10:17:43
 14· ·that happens within the Department, so it's                                    10:17:50
 15· ·important that the Department speak with one voice                             10:17:52
 16· ·to the extent possible, so the clearance process is                            10:17:53
 17· ·meant to take all of that into account and come up                             10:17:56
 18· ·with a product that speaks for the Department.                                 10:17:59
 19· · · ·Q.· Do you know if documents related to TPS                                10:18:04
 20· ·went through the clearance process?                                            10:18:07
 21· · · ·A.· I don't know.                                                          10:18:08
 22· · · ·Q.· Would the DHS policy office have an                                    10:18:09
 23· ·opportunity to review documents that were submitted                            10:18:14
 24· ·through the clearance process?                                                 10:18:16
 25· · · ·A.· If the executive Secretary had determined                              10:18:19


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 64 of 322 PageID #:
                                    9756
                      JAMES D. NEALON - 08/14/2018                  Page 64

 ·1· ·that the Office of Policy should have a say in that                            10:18:23
 ·2· ·document, yes.                                                                 10:18:27
 ·3· · · · · ·MS. MacLEAN:· So this will be Exhibit 31.                              10:19:00
 ·4· · · · · ·(Exhibit 31, E-mail dated Thursday, May 18,                            10:19:04
 ·5· ·2017, 2:45 p.m. from Kathy Kovarik, marked for                                 10:19:04
 ·6· ·identification.)                                                               10:19:05
 ·7· · · ·Q.· So Ambassador Nealon, I'll just give you a                             10:19:05
 ·8· ·moment to look at the document that we just marked                             10:19:12
 ·9· ·as Exhibit 31.                                                                 10:19:10
 10· · · · · ·So obviously, there's quite a bit that's                               10:19:54
 11· ·redacted, so it's a little bit like Swiss cheese                               10:19:56
 12· ·and hard to make complete sense of this as will be                             10:19:56
 13· ·true with some of the other documents that we look                             10:19:56
 14· ·at today.                                                                      10:20:00
 15· · · · · ·MR. KIRSCHNER:· Objection, counsel is                                  10:20:00
 16· ·testifying.                                                                    10:20:02
 17· · · ·Q.· But if you could just turn to what is                                  10:20:02
 18· ·marked on the bottom right as page 107.                                        10:20:07
 19· · · ·A.· Yes.                                                                   10:20:10
 20· · · ·Q.· There's one e-mail that starts at the                                  10:20:10
 21· ·middle of the page.· Who are the people who are                                10:20:17
 22· ·listed on that e-mail, to the extent that you know?                            10:20:20
 23· · · ·A.· I just see three people:· Kathy Kovarik,                               10:20:22
 24· ·James McCament, and Tracy Renaud.                                              10:20:27
 25· · · ·Q.· And who is Tracy Renaud?                                               10:20:31


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 65 of 322 PageID #:
                                    9757
                      JAMES D. NEALON - 08/14/2018                  Page 65

 ·1· · · ·A.· I don't recall.                                                        10:20:33
 ·2· · · ·Q.· So Kathy Neubel Kovarik asks the question                              10:20:34
 ·3· ·in this e-mail:· "Are we now taking these FRNs to                              10:20:38
 ·4· ·OMB for clearance or just FYI?"                                                10:20:42
 ·5· · · · · ·Do you understand in this e-mail what                                  10:20:46
 ·6· ·"FRNs" would be?                                                               10:20:48
 ·7· · · ·A.· No.                                                                    10:20:49
 ·8· · · · · ·MR. KIRSCHNER:· Objection, speculative.                   I            10:20:50
 ·9· ·would note this is an e-mail that does not indicate                            10:20:52
 10· ·Ambassador Nealon on it, and it also predates                                  10:20:54
 11· ·Ambassador Nealon's time at the Department of                                  10:20:57
 12· ·Homeland Security.                                                             10:21:00
 13· · · ·Q.· Do you understand what "OMB" would be in                               10:21:00
 14· ·this e-mail?                                                                   10:21:03
 15· · · ·A.· Office of Management and Budget.                                       10:21:04
 16· · · ·Q.· Well, the e-mail refers to a clearance                                 10:21:06
 17· ·process.· Would you think that that's the clearance                            10:21:12
 18· ·process of the type that you're describing from                                10:21:17
 19· ·this e-mail?                                                                   10:21:20
 20· · · · · ·MR. KIRSCHNER:· Objection, speculative,                                10:21:20
 21· ·lack of foundation.                                                            10:21:24
 22· · · ·A.· Um, it occurs to me that FRNs are Federal                              10:21:24
 23· ·Register Notices and so I believe that the Office                              10:21:31
 24· ·of Management and Budget clears all notices that go                            10:21:37
 25· ·into the Federal Register.· So the answer would be                             10:21:41


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 66 of 322 PageID #:
                                    9758
                      JAMES D. NEALON - 08/14/2018                  Page 66

 ·1· ·no, this is a different clearance process than an                              10:21:44
 ·2· ·internal DHS clearance process.                                                10:21:46
 ·3· · · ·Q.· And what do you know about the OMB                                     10:21:48
 ·4· ·clearance process, to the extent that you know                                 10:21:52
 ·5· ·anything about that process?                                                   10:21:54
 ·6· · · ·A.· I just told you everything I know about                                10:21:55
 ·7· ·the OMB clearance process.                                                     10:21:57
 ·8· · · ·Q.· Do you understand that Federal Register                                10:21:59
 ·9· ·Notices are supposed to go through a clearance                                 10:22:01
 10· ·process by OMB?                                                                10:22:03
 11· · · ·A.· That is my understanding -- my                                         10:22:05
 12· ·understanding is that OMB clears notices before                                10:22:07
 13· ·they go into the Federal Register.                                             10:22:11
 14· · · ·Q.· Do you understand that to be a mandatory                               10:22:13
 15· ·process?                                                                       10:22:17
 16· · · ·A.· That's my understanding, but -- it's my                                10:22:17
 17· ·understanding.                                                                 10:22:19
 18· · · ·Q.· Okay.· I'm just going to share with you an                             10:22:21
 19· ·exhibit that was previously marked as -- looks like                            10:22:37
 20· ·18.· So this e-mail also is an e-mail exchange that                            10:22:41
 21· ·I'm going to share with you, also includes some of                             10:23:08
 22· ·the same people that were included in the previous                             10:23:11
 23· ·e-mail exchange.· I'm just going to ask you to look                            10:23:14
 24· ·at the first e-mail in the chain, which is --                                  10:23:24
 25· ·begins at the bottom of page 142 and continues to                              10:23:31


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 67 of 322 PageID #:
                                    9759
                      JAMES D. NEALON - 08/14/2018                  Page 67

 ·1· ·the end of the document.· Sorry.· Continues to 143.                            10:23:35
 ·2· · · ·A.· So I'm sorry, begin with the -- from Kathy                             10:23:46
 ·3· ·Kovarik at the bottom of 142?                                                  10:23:52
 ·4· · · ·Q.· Yes.· November 1st, 2017 at 11:17 p.m.                                 10:23:54
 ·5· · · ·A.· Yeah.                                                                  10:24:01
 ·6· · · ·Q.· If you could just read that e-mail to                                  10:24:01
 ·7· ·yourself.                                                                      10:24:04
 ·8· · · ·A.· Okay.                                                                  10:24:30
 ·9· · · ·Q.· So the last paragraph of the e-mail before                             10:24:31
 10· ·she says "thank you for reviewing," Ms. Neubel                                 10:24:33
 11· ·Kovarik writes, "I don't anticipate sending this                               10:24:39
 12· ·formally through the clearance process, but rather                             10:24:41
 13· ·after you provide your input and we amend, we'll                               10:24:41
 14· ·share with appropriate directorates for FYI before                             10:24:45
 15· ·getting D1 signature."                                                         10:24:47
 16· · · · · ·First, who do you understand "D1" to be?                               10:24:49
 17· · · ·A.· The director of USCIS.                                                 10:24:53
 18· · · ·Q.· And is the clearance process that's                                    10:24:57
 19· ·described here similar to the clearance process                                10:24:59
 20· ·that you outlined, to your knowledge?                                          10:25:02
 21· · · · · ·MR. KIRSCHNER:· Objection, lack of                                     10:25:03
 22· ·foundation, speculative.· This is an e-mail                                    10:25:04
 23· ·internal to USCIS or at least it appears to be.                                10:25:07
 24· · · ·A.· Yes.· I can't be certain what clearance                                10:25:14
 25· ·process she's referring to.                                                    10:25:16


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 68 of 322 PageID #:
                                    9760
                      JAMES D. NEALON - 08/14/2018                  Page 68

 ·1· · · ·Q.· What is the document that she's describing                             10:25:19
 ·2· ·here?                                                                          10:25:22
 ·3· · · · · ·MR. KIRSCHNER:· Objection, speculative.                                10:25:23
 ·4· · · ·Q.· To the extent you know what is the                                     10:26:08
 ·5· ·document that's being described here?                                          10:26:10
 ·6· · · ·A.· So I'm reading the same e-mail that you                                10:26:12
 ·7· ·are.· We have finalized the decision memo on                                   10:26:14
 ·8· ·Haiti's TPS designation.                                                       10:26:17
 ·9· · · ·Q.· So I'm going to jump to DHS policy in                                  10:26:19
 10· ·particular.· Can you describe what the role is of                              10:26:43
 11· ·DHS policy in TPS decision -- the TPS                                          10:26:47
 12· ·decision-making process?                                                       10:26:50
 13· · · · · ·MR. KIRSCHNER:· Objection, vague.· It's                                10:26:51
 14· ·unclear what you mean by "DHS policy."                                         10:26:56
 15· · · · · ·MS. MacLEAN:· Fair point.                                              10:27:00
 16· · · ·Q.· How would you describe or what term would                              10:27:01
 17· ·you use to describe the unit that you were                                     10:27:07
 18· ·overseeing?                                                                    10:27:09
 19· · · ·A.· The Office of Policy.                                                  10:27:09
 20· · · ·Q.· The Office of Policy.                                                  10:27:10
 21· · · · · ·What was the role of the DHS Office of                                 10:27:12
 22· ·Policy in the TPS decision-making process?                                     10:27:16
 23· · · ·A.· So we had a variety of roles in that                                   10:27:18
 24· ·process.· One was outreach to the countries                                    10:27:27
 25· ·affected by TPS, so meetings with the Salvadorans                              10:27:35


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 69 of 322 PageID #:
                                    9761
                      JAMES D. NEALON - 08/14/2018                  Page 69

 ·1· ·and the Haitians, for example, the Hondurans.                                  10:27:42
 ·2· ·Outreach to civil society and faith-based groups                               10:27:48
 ·3· ·who wanted to meet with the Department to make a                               10:27:50
 ·4· ·case for the extension of TPS, outreach to other                               10:27:52
 ·5· ·members of the interagency, particularly the State                             10:28:03
 ·6· ·Department and then more informal and on at least                              10:28:07
 ·7· ·one occasion formal advice to the Secretary, Acting                            10:28:16
 ·8· ·Secretary about TPS.                                                           10:28:21
 ·9· · · ·Q.· When would DHS policy -- sorry -- when                                 10:28:27
 10· ·would the DHS Office of Policy typically get                                   10:28:30
 11· ·engaged in a TPS review process?                                               10:28:32
 12· · · · · ·MR. KIRSCHNER:· Objection, vague, lack of                              10:28:35
 13· ·foundation.                                                                    10:28:47
 14· · · ·A.· So we would typically get involved when it                             10:28:47
 15· ·was time to get the Secretary ready to make a                                  10:28:50
 16· ·decision.· So in the period leading up to that                                 10:28:55
 17· ·60-day window before the termination of a                                      10:29:00
 18· ·particular TPS.                                                                10:29:04
 19· · · ·Q.· You described a period leading up to the                               10:29:05
 20· ·Secretary making a decision, but obviously that                                10:29:12
 21· ·period can be long, it could be a week before, a                               10:29:15
 22· ·month before, three months before, and obviously,                              10:29:19
 23· ·how the DHS Office of Policy would get involved                                10:29:21
 24· ·would presumably vary depending on what the                                    10:29:25
 25· ·decision was and what issues were at play.· Do you                             10:29:27


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 70 of 322 PageID #:
                                    9762
                      JAMES D. NEALON - 08/14/2018                  Page 70

 ·1· ·have a sense, though, generally whether the DHS                                10:29:30
 ·2· ·Office of Policy would get involved a week before,                             10:29:32
 ·3· ·two weeks before, a month before, a couple months                              10:29:35
 ·4· ·before the Secretary would make a decision?                                    10:29:38
 ·5· · · ·A.· So -- so we would get involved -- would                                10:29:40
 ·6· ·begin to get involved as necessary.· So for                                    10:29:50
 ·7· ·example, the Salvadoran foreign minister would come                            10:29:55
 ·8· ·to Washington and want to meet with the Secretary                              10:29:58
 ·9· ·or meet with me.· He did that regularly, not only                              10:30:01
 10· ·geared to the timeline of TPS.· So we would have                               10:30:06
 11· ·meetings as necessary at any time that someone                                 10:30:13
 12· ·asked for a meeting.· I don't recall ever turning                              10:30:17
 13· ·down a meeting with someone regarding TPS.                                     10:30:20
 14· · · ·Q.· When you say you don't recall turning down                             10:30:33
 15· ·a meeting with someone with regard to TPS, are you                             10:30:33
 16· ·speaking specifically of foreign governments who                               10:30:33
 17· ·are interested or are you speaking also internally                             10:30:35
 18· ·of meetings that would be requested --                                         10:30:36
 19· · · ·A.· I was referring to foreign governments and                             10:30:38
 20· ·civil society and faith-based groups.                                          10:30:40
 21· · · ·Q.· Did you have standing meetings while you                               10:30:44
 22· ·were head of the DHS Office of Policy?                                         10:30:52
 23· · · · · ·MR. KIRSCHNER:· Objection, vague.                                      10:30:57
 24· · · ·A.· Yes.                                                                   10:30:58
 25· · · ·Q.· What standing meetings did you have?                                   10:30:58


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 71 of 322 PageID #:
                                    9763
                      JAMES D. NEALON - 08/14/2018                  Page 71

 ·1· · · ·A.· So the Secretary would have a morning                                  10:31:01
 ·2· ·meeting every morning that he or she was in town.                              10:31:07
 ·3· ·I would attend that.· The Chief of Staff would have                            10:31:13
 ·4· ·meetings a couple times a week, regular meetings                               10:31:18
 ·5· ·for office and component heads, and I would attend                             10:31:22
 ·6· ·those.                                                                         10:31:27
 ·7· · · ·Q.· Sorry, just to clarify, when you say the                               10:31:27
 ·8· ·Chief of Staff would have regular meetings, do you                             10:31:29
 ·9· ·mean --                                                                        10:31:32
 10· · · ·A.· I'm sorry, the DHS Chief of Staff,                                     10:31:32
 11· ·Secretary's Chief of Staff, yes.                                               10:31:37
 12· · · ·Q.· How often would the DHS Chief of Staff                                 10:31:37
 13· ·have those meetings?                                                           10:31:40
 14· · · ·A.· Usually twice a week, I believe.· Then we                              10:31:41
 15· ·would have our own internal staff meetings within                              10:31:44
 16· ·the Office of Policy, we tried to do that once a                               10:31:47
 17· ·week.                                                                          10:31:50
 18· · · ·Q.· Who would attend the morning meetings with                             10:31:50
 19· ·the DHS Secretary when she was in town?                                        10:31:55
 20· · · ·A.· Um, the Secretary, her Chief of Staff,                                 10:31:58
 21· ·often the deputy Chief of Staff, often the Deputy                              10:32:05
 22· ·Secretary, often a counsellor to the Deputy                                    10:32:10
 23· ·Secretary, usually one or more of the Secretary's                              10:32:14
 24· ·counsellors, the undersecretaries, the acting legal                            10:32:19
 25· ·counsel, an FBI representative, and some briefers.                             10:32:28


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 72 of 322 PageID #:
                                    9764
                      JAMES D. NEALON - 08/14/2018                  Page 72

 ·1· ·There may have been others.                                                    10:32:40
 ·2· · · ·Q.· You didn't mention yourself, and I imagine                             10:32:42
 ·3· ·that you were at these meetings?                                               10:32:44
 ·4· · · ·A.· I was at these meetings.                                               10:32:45
 ·5· · · ·Q.· Are there other people who held similar                                10:32:47
 ·6· ·positions to you who were also at those meetings                               10:32:50
 ·7· ·who were heads of different units within DHS?                                  10:32:53
 ·8· · · ·A.· Yes.· So this was not a large meeting, so                              10:32:54
 ·9· ·I was there in my capacity as the Acting                                       10:32:57
 10· ·Undersecretary of Policy and so the other                                      10:33:00
 11· ·undersecretaries were also invited to that meeting.                            10:33:02
 12· · · ·Q.· How many other acting undersecretaries or                              10:33:08
 13· ·undersecretaries are there in the Department, to                               10:33:12
 14· ·your knowledge?                                                                10:33:14
 15· · · ·A.· One, two, three -- four.                                               10:33:14
 16· · · ·Q.· What was the purpose of the meetings, the                              10:33:20
 17· ·morning meetings with the DHS Secretary?                                       10:33:30
 18· · · ·A.· Coordination.                                                          10:33:32
 19· · · ·Q.· How long would those meetings usually                                  10:33:33
 20· ·take?                                                                          10:33:36
 21· · · ·A.· It completely depended on what was going                               10:33:36
 22· ·on that day, what the Secretary's schedule was, but                            10:33:41
 23· ·a typical meeting would be about a half an hour.                               10:33:46
 24· · · ·Q.· Who would set -- was there an agenda set                               10:33:48
 25· ·for these meetings?                                                            10:33:51


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 73 of 322 PageID #:
                                    9765
                      JAMES D. NEALON - 08/14/2018                  Page 73

 ·1· · · ·A.· Yes.· She would get briefed.· It was a                                 10:33:52
 ·2· ·briefing for the Secretary so that she had                                     10:33:57
 ·3· ·situational awareness of what was going on in her                              10:33:59
 ·4· ·world as she started the day.                                                  10:34:02
 ·5· · · ·Q.· Was there someone tasked to facilitate or                              10:34:05
 ·6· ·moderate these meetings?                                                       10:34:08
 ·7· · · ·A.· Yes.· There were -- there were briefers                                10:34:09
 ·8· ·who that was their job, they did this for a living.                            10:34:13
 ·9· · · ·Q.· Okay.· Do you recall if TPS ever came up                               10:34:16
 10· ·in any of these meetings?                                                      10:34:20
 11· · · ·A.· I do.                                                                  10:34:21
 12· · · ·Q.· I'm going to ask you about the instances                               10:34:23
 13· ·where you recall TPS coming up at these meetings,                              10:34:29
 14· ·and they may come to you out of order, but about --                            10:34:34
 15· ·first of all, about how often or how many times do                             10:34:37
 16· ·you recall TPS coming up in these meetings?                                    10:34:41
 17· · · ·A.· I recall one specific meeting.                                         10:34:42
 18· · · ·Q.· What -- can you describe more or less when                             10:34:49
 19· ·that meeting took place?                                                       10:34:52
 20· · · ·A.· Yes.· This meeting took place in the                                   10:34:53
 21· ·run-up to the Secretary's decision on Central                                  10:34:58
 22· ·America.                                                                       10:35:08
 23· · · ·Q.· And when you say a run-up to the                                       10:35:08
 24· ·Secretary's decision on TPS for Central America,                               10:35:20
 25· ·are there particular Central American countries                                10:35:22


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 74 of 322 PageID #:
                                    9766
                      JAMES D. NEALON - 08/14/2018                  Page 74

 ·1· ·that were at issue in this conversation?                                       10:35:24
 ·2· · · ·A.· I recall her at this meeting being very                                10:35:25
 ·3· ·interested in getting more information on El                                   10:35:28
 ·4· ·Salvador and Honduras.                                                         10:35:36
 ·5· · · ·Q.· Which Secretary was this?                                              10:35:37
 ·6· · · ·A.· Acting Secretary Duke.                                                 10:35:38
 ·7· · · ·Q.· Do you recall who raised the issue of TPS                              10:35:44
 ·8· ·at this meeting?                                                               10:35:48
 ·9· · · ·A.· She did.                                                               10:35:48
 10· · · ·Q.· Do you recall what type of information she                             10:35:49
 11· ·was specifically seeking?                                                      10:35:55
 12· · · ·A.· I do, but it was a classified discussion                               10:35:55
 13· ·and I'm afraid I can't go any further.                                         10:35:58
 14· · · ·Q.· Okay.· Did the -- did -- was the                                       10:36:00
 15· ·information that she sought ultimately provided?                               10:36:05
 16· · · ·A.· Some information was ultimately provided                               10:36:08
 17· ·to her; whether all her questions were answered or                             10:36:14
 18· ·not, I don't know.                                                             10:36:18
 19· · · ·Q.· So there was a review of TPS for Honduras.                             10:36:19
 20· ·Well, how many reviews is -- how many times was                                10:36:40
 21· ·TPS -- was Honduras up for review for TPS at the                               10:36:42
 22· ·time that you were at DHS?                                                     10:36:47
 23· · · ·A.· Certainly once.· I'm hesitating because,                               10:36:52
 24· ·you know, it's a rolling thing.· As you know, TPS                              10:37:06
 25· ·was extended for six months, which means that she                              10:37:10


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 75 of 322 PageID #:
                                    9767
                      JAMES D. NEALON - 08/14/2018                  Page 75

 ·1· ·immediately had to start thinking about the next                               10:37:16
 ·2· ·iteration of that.· So that's why I'm hesitating to                            10:37:19
 ·3· ·say how many times did it come up.                                             10:37:23
 ·4· · · · · ·It was on the plate during the time she                                10:37:25
 ·5· ·was the Acting Secretary.                                                      10:37:28
 ·6· · · ·Q.· And the first time that Honduras was                                   10:37:30
 ·7· ·reviewed for TPS, was it reviewed alongside the                                10:37:33
 ·8· ·review for El Salvador?                                                        10:37:36
 ·9· · · ·A.· So my recollection is that Honduras and El                             10:37:41
 10· ·Salvador are on slightly different schedules, but                              10:37:46
 11· ·that there was a general understanding that                                    10:37:48
 12· ·Honduras and El Salvador had to be addressed in a                              10:37:51
 13· ·similar way because U.S. equities in both countries                            10:37:57
 14· ·are very similar, and there would be -- there could                            10:38:02
 15· ·be implications for U.S. policy if they were                                   10:38:07
 16· ·treated differently, so even though they were on                               10:38:09
 17· ·different time frames, there was an effort to treat                            10:38:13
 18· ·them similarly and on the same time frame.                                     10:38:17
 19· · · ·Q.· So do you recall whether this meeting that                             10:38:23
 20· ·you're describing was a meeting that predated the                              10:38:30
 21· ·first decision by Acting Secretary Duke with regard                            10:38:33
 22· ·to TPS for Honduras?                                                           10:38:39
 23· · · ·A.· I don't recall specifically, no.                                       10:38:41
 24· · · ·Q.· Do you recall -- you said that you                                     10:38:42
 25· ·recalled one specific meeting and gave some                                    10:38:45


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 76 of 322 PageID #:
                                    9768
                      JAMES D. NEALON - 08/14/2018                  Page 76

 ·1· ·background on that meeting.                                                    10:38:47
 ·2· · · · · ·Are there any other instances that you                                 10:38:48
 ·3· ·recall where TPS came up in those morning meetings                             10:38:50
 ·4· ·for the DHS Secretary?                                                         10:38:53
 ·5· · · ·A.· I don't recall specific instances.                                     10:38:55
 ·6· · · · · ·MR. KIRSCHNER:· How are we doing on time                               10:39:00
 ·7· ·and questioning -- of where you are with the line                              10:39:02
 ·8· ·of questioning and break?                                                      10:39:06
 ·9· · · · · ·MS. MacLEAN:· Maybe I'll cover the other                               10:39:07
 10· ·two standing meetings that you have and then we'll                             10:39:09
 11· ·take a break, if that -- is that okay with you?                                10:39:12
 12· · · · · ·THE WITNESS:· It's okay with me.                                       10:39:14
 13· · · · · ·MS. MacLEAN:· Does that work?· Okay.                                   10:39:16
 14· · · ·Q.· So you described the second meeting --                                 10:39:16
 15· ·second type of standing meeting that you described                             10:39:19
 16· ·was a meeting that was held by the DHS Chief of                                10:39:22
 17· ·Staff generally a couple of times a week.                                      10:39:26
 18· · · · · ·Did TPS ever come up in those meetings, to                             10:39:29
 19· ·your recollection?                                                             10:39:32
 20· · · ·A.· I'm sure it did.· That meeting -- you                                  10:39:33
 21· ·know, the Secretary's meeting that I described was                             10:39:36
 22· ·by definition very, very high level, what does the                             10:39:40
 23· ·Secretary need to know.· The Chief of Staff's                                  10:39:43
 24· ·meeting was a different meeting.· It was more of a                             10:39:46
 25· ·what do people need to do today, what's going on,                              10:39:49


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 77 of 322 PageID #:
                                    9769
                      JAMES D. NEALON - 08/14/2018                  Page 77

 ·1· ·you know, what are you doing, who are you meeting                              10:39:52
 ·2· ·with, how does that all feed into the big picture,                             10:39:55
 ·3· ·you know, that supports the Secretary and the                                  10:39:59
 ·4· ·greater mission of DHS.                                                        10:40:00
 ·5· · · · · ·So I'm sure it came up, but it wasn't a                                10:40:02
 ·6· ·forum for a -- for a deep discussion of TPS.                                   10:40:06
 ·7· · · ·Q.· And who attended the DHS Chief of Staff                                10:40:10
 ·8· ·meetings?                                                                      10:40:15
 ·9· · · ·A.· So that was more widely attended by                                    10:40:15
 10· ·component heads or their representatives.· And by                              10:40:20
 11· ·"component heads," I mean USCIS, CBP, ICE, et                                  10:40:23
 12· ·cetera.· And then the various offices within DHS                               10:40:29
 13· ·headquarters, so the Office of Policy, the Office                              10:40:33
 14· ·of Management, so on, Office of General Counsel.                               10:40:36
 15· · · ·Q.· And the last standing meeting that you                                 10:40:43
 16· ·described or the last standing meeting that you                                10:40:53
 17· ·mentioned were internal meetings within the DHS                                10:40:56
 18· ·Office of Policy that took place about once a week.                            10:41:23
 19· · · ·A.· Um-hum.                                                                10:41:02
 20· · · ·Q.· Who would attend those meetings?                                       10:41:02
 21· · · ·A.· So that was also fairly widely attended,                               10:41:05
 22· ·usually about 30 people, and those would be sort of                            10:41:08
 23· ·the director level people in the Office of Policy.                             10:41:11
 24· ·So people who ran, for example, a geographic                                   10:41:14
 25· ·bureau, you know, the Central America guy, the                                 10:41:18


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 78 of 322 PageID #:
                                    9770
                      JAMES D. NEALON - 08/14/2018                  Page 78

 ·1· ·Middle East guy.                                                               10:41:21
 ·2· · · ·Q.· What was the purpose of these meetings?                                10:41:24
 ·3· · · ·A.· It was basically a show-and-tell meeting.                              10:41:26
 ·4· ·It was so that I would have situational awareness                              10:41:30
 ·5· ·of what -- all the things that the office was                                  10:41:33
 ·6· ·engaged in, and so they would have situational                                 10:41:35
 ·7· ·awareness.                                                                     10:41:39
 ·8· · · · · ·I could report down on what the                                        10:41:39
 ·9· ·Secretary's activities were, what was on her mind,                             10:41:41
 10· ·how we should prioritize ourselves for the next                                10:41:45
 11· ·week or so.                                                                    10:41:49
 12· · · ·Q.· Were there agendas for these meetings?                                 10:41:50
 13· · · ·A.· There were not.· They were very                                        10:41:52
 14· ·freewheeling.                                                                  10:41:54
 15· · · ·Q.· Did someone facilitate those meetings?                                 10:41:55
 16· ·Was that you or someone --                                                     10:41:58
 17· · · ·A.· That was me.                                                           10:42:00
 18· · · ·Q.· Okay.· Did someone keep notes for these                                10:42:00
 19· ·meetings?                                                                      10:42:03
 20· · · ·A.· I didn't.· It's -- I'm sure there were                                 10:42:04
 21· ·people around the table who took notes so that they                            10:42:05
 22· ·could report back to their teams.· But there was no                            10:42:09
 23· ·formal note-taking process, there was no designated                            10:42:12
 24· ·note-taker.                                                                    10:42:15
 25· · · ·Q.· Do you recall TPS coming up in these                                   10:42:16


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 79 of 322 PageID #:
                                    9771
                      JAMES D. NEALON - 08/14/2018                  Page 79

 ·1· ·meetings?                                                                      10:42:18
 ·2· · · ·A.· TPS certainly would have come up at these                              10:42:18
 ·3· ·meetings.· For example, members of my staff would                              10:42:22
 ·4· ·say the Honduran foreign minister is coming to town                            10:42:25
 ·5· ·and she wants to meet with the Secretary, how                                  10:42:30
 ·6· ·should we handle that.                                                         10:42:33
 ·7· · · · · ·Or I would say hey, the Secretary met with                             10:42:36
 ·8· ·the Haitian foreign minister last week, he made a                              10:42:38
 ·9· ·pitch on TPS and, you know, here's a readout of                                10:42:42
 10· ·that meeting.· So it was an exchange of                                        10:42:44
 11· ·information.                                                                   10:42:46
 12· · · ·Q.· Were -- were those meetings an opportunity                             10:42:46
 13· ·for a discussion of issues, or were they more for                              10:42:48
 14· ·sharing information or something else entirely?                                10:42:52
 15· · · ·A.· They were more for sharing information.                                10:42:54
 16· ·Again, not a forum for a deep discussion of -- of                              10:42:56
 17· ·issues.· There was just too much on our plate.                                 10:42:58
 18· · · ·Q.· And about how long would these meetings                                10:43:00
 19· ·take?                                                                          10:43:03
 20· · · ·A.· These meetings would take about an hour.                               10:43:03
 21· · · ·Q.· Okay.· Besides the examples that you're                                10:43:05
 22· ·describing of updates on foreign governments                                   10:43:09
 23· ·requesting meetings or on meetings that foreign                                10:43:15
 24· ·governments would have with the DHS Secretary or                               10:43:18
 25· ·someone else within the Department, how else would                             10:43:21


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 80 of 322 PageID #:
                                    9772
                      JAMES D. NEALON - 08/14/2018                  Page 80

 ·1· ·TPS come up in these standing meetings?                                        10:43:23
 ·2· · · ·A.· Um, so I don't recall specific instances                               10:43:27
 ·3· ·in which it came up, but, for example, someone                                 10:43:31
 ·4· ·could say -- just putting it out there, the Sudan                              10:43:34
 ·5· ·decision is looming in three weeks' time, waiting                              10:43:39
 ·6· ·to hear from the State Department with their letter                            10:43:42
 ·7· ·from the Secretary and their country conditions                                10:43:46
 ·8· ·report, something like that could come up,                                     10:43:48
 ·9· ·awareness raising.                                                             10:43:52
 10· · · ·Q.· Okay.· Great.                                                          10:43:57
 11· · · · · ·MS. MacLEAN:· So I think we'll take a                                  10:43:58
 12· ·break.· Does five minutes sound good or 10 minutes?                            10:44:00
 13· ·How much time would be good?                                                   10:44:04
 14· · · · · ·MR. KIRSCHNER:· Let's try to aim for five                              10:44:04
 15· ·but might slip to 10.                                                          10:44:05
 16· · · · · ·THE VIDEOGRAPHER:· Time is 10:44.· We are                              10:44:07
 17· ·off the record.                                                                10:44:10
 18· · · · · ·(Proceedings interrupted at 10:44 a.m. and                             10:44:11
 19· ·reconvened at 11:05 a.m.)                                                      10:44:12
 20· · · · · ·THE VIDEOGRAPHER:· The time is 11:05.· We                              11:05:27
 21· ·are back on the record.                                                        11:05:36
 22· ·BY MS. MacLEAN:                                                                11:05:37
 23· · · ·Q.· So Ambassador Nealon, you may feel like                                11:05:37
 24· ·you have answered this question already, but what                              11:05:40
 25· ·was your decision-making authority with regard to                              11:05:43


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 81 of 322 PageID #:
                                    9773
                      JAMES D. NEALON - 08/14/2018                  Page 81

 ·1· ·TPS?                                                                           11:05:45
 ·2· · · ·A.· None.                                                                  11:05:45
 ·3· · · ·Q.· Besides the people that you have described                             11:05:46
 ·4· ·as having engaged with in making recommendations                               11:05:56
 ·5· ·regarding TPS or meeting with -- meeting with                                  11:06:01
 ·6· ·regarding TPS, is there anyone else within the                                 11:06:07
 ·7· ·Department that you have engaged with regarding                                11:06:11
 ·8· ·TPS?                                                                           11:06:14
 ·9· · · ·A.· So at meetings where TPS was discussed,                                11:06:19
 10· ·there could have been a lot of different people at                             11:06:30
 11· ·those meetings.· You know, I just don't recall the                             11:06:34
 12· ·specifics.                                                                     11:06:40
 13· · · · · ·But I think the people that I've described                             11:06:42
 14· ·are the people who played the biggest role in TPS.                             11:06:44
 15· ·But again, it was a secretarial decision.                                      11:06:49
 16· · · ·Q.· Uh-huh.· And you identified before the                                 11:06:51
 17· ·break that you wanted to refresh your recollection                             11:06:54
 18· ·regarding the staff in the Office of Policy besides                            11:06:59
 19· ·Briana Petyo who had any involvement in TPS.· Did                              11:07:03
 20· ·you have any chance to look at that during the                                 11:07:09
 21· ·break?                                                                         11:07:13
 22· · · ·A.· I didn't.· But I will do that.                                         11:07:13
 23· · · ·Q.· You can do it after lunch, that's fine.                                11:07:13
 24· · · ·A.· (Nodding head up and down.)                                            11:07:16
 25· · · ·Q.· Who succeeded you at the Department, in                                11:07:26


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 82 of 322 PageID #:
                                    9774
                      JAMES D. NEALON - 08/14/2018                  Page 82

 ·1· ·the DHS Office of Policy after you left?                                       11:07:29
 ·2· · · ·A.· I believe it's James McCament.                                         11:07:31
 ·3· · · ·Q.· I saw that and I was a bit confused,                                   11:07:35
 ·4· ·because I had understood that he was the Deputy                                11:07:38
 ·5· ·Director at USCIS.· Am I misunderstanding his role?                            11:07:41
 ·6· · · ·A.· So he was the Deputy Director at USCIS.                                11:07:45
 ·7· ·My understanding, and this may be an imperfect                                 11:07:49
 ·8· ·understanding, is that he's now the Acting Deputy                              11:07:52
 ·9· ·Undersecretary of Policy.· So there's still no                                 11:08:01
 10· ·Senate-confirmed Undersecretary of Policy, and I                               11:08:03
 11· ·understand he's been put in a job that was vacant                              11:08:07
 12· ·during the time I was there, which is the Deputy                               11:08:10
 13· ·Undersecretary of Policy.                                                      11:08:15
 14· · · ·Q.· And --                                                                 11:08:15
 15· · · ·A.· But he's effectively running the Office of                             11:08:17
 16· ·Policy.                                                                        11:08:20
 17· · · ·Q.· Uh-huh.· And does he serve that role and a                             11:08:20
 18· ·role at USCIS, to your knowledge?                                              11:08:22
 19· · · ·A.· I don't know.                                                          11:08:24
 20· · · · · ·MS. MacLEAN:· Okay.· Going to mark this                                11:08:54
 21· ·document as Exhibit 32.                                                        11:08:56
 22· · · · · ·(Exhibit 32, DHS-001-659-000035 - 77,                                  11:08:57
 23· ·marked for identification.)                                                    11:08:59
 24· · · ·Q.· You don't need to read the report, but if                              11:08:59
 25· ·you could read the e-mail that's attached to the                               11:09:01


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 83 of 322 PageID #:
                                    9775
                      JAMES D. NEALON - 08/14/2018                  Page 83

 ·1· ·report, I would appreciate it.                                                 11:09:03
 ·2· · · ·A.· Okay.                                                                  11:10:04
 ·3· · · ·Q.· So I know that this predated your time as                              11:10:04
 ·4· ·well.· It identifies the addressee as "Immigration                             11:10:07
 ·5· ·Policy."· Do you know who Immigration Policy would                             11:10:11
 ·6· ·be referring to?                                                               11:10:13
 ·7· · · · · ·MR. KIRSCHNER:· Objection, speculative.                                11:10:14
 ·8· · · ·A.· I don't.· I would speculate that it's a                                11:10:20
 ·9· ·team within -- within the Office of Policy that                                11:10:24
 10· ·deals with immigration policy.                                                 11:10:32
 11· · · ·Q.· Do you know who would be in that team?                                 11:10:33
 12· · · · · ·MR. KIRSCHNER:· Objection, speculative.                                11:10:40
 13· · · ·A.· At this time, I think it would have been                               11:10:41
 14· ·Francis Cissna, before he went over to USCIS.                                  11:10:50
 15· · · ·Q.· What was his role in the Office of Policy                              11:10:56
 16· ·before he went over to USCIS?                                                  11:10:58
 17· · · ·A.· He worked on immigration policy in the                                 11:10:59
 18· ·Office of Policy.                                                              11:11:01
 19· · · ·Q.· Did he have a particular title that you're                             11:11:02
 20· ·aware of?                                                                      11:11:05
 21· · · ·A.· I don't recall what his title was.                                     11:11:06
 22· · · ·Q.· Were there other people in the immigration                             11:11:07
 23· ·policy team in the Office of Policy?                                           11:11:10
 24· · · · · ·MR. KIRSCHNER:· Objection, foundation.                                 11:11:12
 25· · · ·A.· So the Assistant Secretary, I believe he                               11:11:18


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 84 of 322 PageID #:
                                    9776
                      JAMES D. NEALON - 08/14/2018                  Page 84

 ·1· ·was on board at that time, who ran what's called                               11:11:21
 ·2· ·Borders, Immigration and Trade, the Assistant                                  11:11:27
 ·3· ·Secretary of Borders, Immigration and Trade within                             11:11:29
 ·4· ·the Office of Policy is a gentleman named Michael                              11:11:33
 ·5· ·Dougherty.                                                                     11:11:38
 ·6· · · ·Q.· Was there anyone else that would be                                    11:11:39
 ·7· ·referred to as part of an immigration policy team?                             11:11:41
 ·8· · · ·A.· So there are.· There are members of that                               11:11:42
 ·9· ·team that I -- I couldn't tell you now who they                                11:11:44
 10· ·are.                                                                           11:11:53
 11· · · ·Q.· Were there other people that you would                                 11:11:53
 12· ·consider to be part of the immigration policy team                             11:11:55
 13· ·in the Office of Policy?                                                       11:11:58
 14· · · · · ·The subject of that e-mail is "Forward due                             11:12:02
 15· ·4/6 at 5:00 p.m.· ESEC report comment clearance."                              11:12:08
 16· ·Is that the comment clearance -- or is that the                                11:12:14
 17· ·clearance process that you described earlier, to                               11:12:15
 18· ·your recollection?                                                             11:12:17
 19· · · · · ·MR. KIRSCHNER:· Objection, speculative.                                11:12:17
 20· · · ·A.· So, yes, ESEC stands for the Executive                                 11:12:20
 21· ·Secretary, which is the body within DHS that                                   11:12:24
 22· ·coordinates and clears paperwork.                                              11:12:30
 23· · · ·Q.· So within the body of the e-mail, there                                11:12:40
 24· ·are three paragraphs:· The second paragraph and the                            11:12:43
 25· ·longest paragraph says in the last line, "Might be                             11:12:47


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 85 of 322 PageID #:
                                    9777
                      JAMES D. NEALON - 08/14/2018                  Page 85

 ·1· ·worth lifting TPS on the IMM PLCY priority list so                             11:12:52
 ·2· ·we know how the DHS FO USCIS want to proceed and                               11:12:56
 ·3· ·can coordinate appropriately."                                                 11:13:02
 ·4· · · · · ·Do you see that?                                                       11:13:04
 ·5· · · ·A.· I do.                                                                  11:13:04
 ·6· · · ·Q.· Do you know what the IMM, I-M-M, policy,                               11:13:05
 ·7· ·P-L-C-Y, priority list refers to?                                              11:13:09
 ·8· · · · · ·MR. KIRSCHNER:· Objection, speculative.                                11:13:13
 ·9· · · ·A.· I don't.                                                               11:13:13
 10· · · ·Q.· When you were at DHS, to your knowledge,                               11:13:22
 11· ·was there an immigration policy priority list?                                 11:13:22
 12· · · ·A.· I wasn't aware of one.                                                 11:13:24
 13· · · ·Q.· Okay.· Do you know what DHS FO refers to?                              11:13:26
 14· · · ·A.· The DHS front office.                                                  11:13:31
 15· · · ·Q.· And then the last line reads, "If not,                                 11:13:36
 16· ·I'll check with TPSP/SCO and get this back to                                  11:13:39
 17· ·policy Exec Sec."                                                              11:13:47
 18· · · · · ·What -- do you know what TPSP/SCO refers                               11:13:50
 19· ·to?                                                                            11:13:54
 20· · · · · ·MR. KIRSCHNER:· Objection, speculative.                                11:13:55
 21· · · ·A.· I don't.                                                               11:13:56
 22· · · ·Q.· Okay.· We can move on from this document.                              11:14:06
 23· · · · · ·And I'll mark this as Exhibit 33.· And                                 11:14:14
 24· ·this does concern your time at DHS, so I'll give                               11:14:24
 25· ·you a moment to review that document.                                          11:14:27


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 86 of 322 PageID #:
                                    9778
                      JAMES D. NEALON - 08/14/2018                  Page 86

 ·1· · · · · ·(Exhibit 33, DHS-001-659-000459 - 460,                                 13:05:00
 ·2· ·marked for identification.)                                                    13:05:01
 ·3· · · ·A.· Okay.                                                                  11:14:58
 ·4· · · ·Q.· So to the extent that you know, could you                              11:15:02
 ·5· ·let me know who the people are who listed on either                            11:15:05
 ·6· ·the from or to lines of the two e-mails that are                               11:15:07
 ·7· ·included here?                                                                 11:15:10
 ·8· · · ·A.· Yes.· So Jonathan Hoffman is or at least                               11:15:10
 ·9· ·was the Assistant Secretary for Public Affairs DHS.                            11:15:17
 10· ·Lauren Claffey works for him.· Briana Petyo was my                             11:15:23
 11· ·Chief of Staff, Chief of Staff of the Office of                                11:15:31
 12· ·Policy.· Chad Wolf was the Secretary's Chief of                                11:15:34
 13· ·Staff.· Elizabeth Neumann was the Secretary's                                  11:15:39
 14· ·deputy Chief of Staff.                                                         11:15:43
 15· · · ·Q.· Can you -- the subject line of the message                             11:15:50
 16· ·is "TPS tick-tock."· Did that have a particular                                11:15:54
 17· ·meaning within the Department?                                                 11:16:00
 18· · · ·A.· Yes.· So "tick-tock" is an informal term                               11:16:01
 19· ·used for the sequencing of events.· So in this                                 11:16:10
 20· ·case, it refers -- it appears to refer to the                                  11:16:11
 21· ·sequencing of events following the cancellation of                             11:16:14
 22· ·Haiti TPS.                                                                     11:16:19
 23· · · ·Q.· And this is a message that's from you.· So                             11:16:32
 24· ·were the events that are outlined here events that                             11:16:35
 25· ·you or your office were responsible for following                              11:16:38


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 87 of 322 PageID #:
                                    9779
                      JAMES D. NEALON - 08/14/2018                  Page 87

 ·1· ·the cancellation?                                                              11:16:40
 ·2· · · ·A.· So I see that in the subject line -- you                               11:16:44
 ·3· ·can see it's "re TPS tick-tock," so in other words,                            11:16:45
 ·4· ·I think I was replying to something, but --                                    11:16:50
 ·5· · · ·Q.· Sorry.· If I can just correct you.· If we                              11:16:53
 ·6· ·look at the main e-mail that begins at the middle                              11:16:57
 ·7· ·of the page, that seems to be an e-mail that's                                 11:17:02
 ·8· ·initiated by you and with the subject "TPS                                     11:17:05
 ·9· ·tick-tock"; is that correct?                                                   11:17:08
 10· · · ·A.· Yes, fair enough.                                                      11:17:11
 11· · · · · ·MR. KIRSCHNER:· I just want to interject.                              11:17:12
 12· ·I mean, this is fine for purposes of clarification,                            11:17:15
 13· ·but next time I'd ask counsel to let Ambassador                                11:17:17
 14· ·Nealon finish his response before providing                                    11:17:22
 15· ·clarification.                                                                 11:17:24
 16· · · · · ·MS. MacLEAN:· Understood.                                              11:17:25
 17· · · ·Q.· So can you clarify whether these tasks                                 11:17:26
 18· ·were tasks that you were responsible for or someone                            11:17:31
 19· ·else in the Department or elsewhere was responsible                            11:17:34
 20· ·for?                                                                           11:17:36
 21· · · ·A.· So it looks like what I'm doing in this                                11:17:36
 22· ·e-mail is listing the things that my office has                                11:17:39
 23· ·done or that I'm aware that other entities of the                              11:17:44
 24· ·U.S. government have done in relation to the                                   11:17:48
 25· ·termination of TPS.                                                            11:17:51


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 88 of 322 PageID #:
                                    9780
                      JAMES D. NEALON - 08/14/2018                  Page 88

 ·1· · · ·Q.· Thank you.                                                             11:17:51
 ·2· · · · · ·And so the item number 1 that you identify                             11:17:54
 ·3· ·here in the e-mail says, "notified State, Western                              11:17:57
 ·4· ·Hemisphere."· What would that be referring to?                                 11:17:59
 ·5· · · ·A.· That would be the Bureau of Western                                    11:18:02
 ·6· ·Hemisphere Affairs at the Department of State.                                 11:18:07
 ·7· · · ·Q.· And PRM, what would PRM be referring to?                               11:18:09
 ·8· · · ·A.· PRM is the Bureau of Population, Refugees                              11:18:12
 ·9· ·and Migration, Department of State.                                            11:18:12
 10· · · ·Q.· Why would you be notifying them of the TPS                             11:18:19
 11· ·termination?                                                                   11:18:22
 12· · · ·A.· Because they play -- that bureau plays a                               11:18:23
 13· ·key role in producing the paperwork at the                                     11:18:25
 14· ·Department of State related to TPS.                                            11:18:30
 15· · · ·Q.· Is that with regard to TPS for countries,                              11:18:34
 16· ·for specific countries, or for TPS for all                                     11:18:39
 17· ·countries?                                                                     11:18:42
 18· · · ·A.· TPS for all countries.                                                 11:18:42
 19· · · ·Q.· And the next part of that line says "and                               11:18:44
 20· ·shared PAG."· What does "PAG" refer to, if you                                 11:18:50
 21· ·know?                                                                          11:18:54
 22· · · ·A.· It refers to public affairs guidance.                                  11:18:54
 23· · · ·Q.· And what is included in public affairs                                 11:18:57
 24· ·guidance?                                                                      11:19:00
 25· · · ·A.· Public affairs guidance would typically                                11:19:01


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 89 of 322 PageID #:
                                    9781
                      JAMES D. NEALON - 08/14/2018                  Page 89

 ·1· ·include the talking points for public consumption                              11:19:03
 ·2· ·related to a specific issue.                                                   11:19:07
 ·3· · · ·Q.· Who produces the public affairs guidance                               11:19:09
 ·4· ·for the Department?                                                            11:19:15
 ·5· · · ·A.· The Assistant Secretary of public affairs                              11:19:15
 ·6· ·would be ultimately responsible for those talking                              11:19:21
 ·7· ·points.                                                                        11:19:23
 ·8· · · ·Q.· Okay.· And the next line, number 2, says,                              11:19:23
 ·9· ·"State is notifying our embassy in Haiti."· I think                            11:19:31
 10· ·that's fairly self-explanatory.                                                11:19:35
 11· · · · · ·Number 3 says, "I notified NSC at their                                11:19:37
 12· ·request."· What does NSC refer to?                                             11:19:41
 13· · · ·A.· That refers to the National Security                                   11:19:44
 14· ·Council.                                                                       11:19:48
 15· · · ·Q.· Is that the National Security Council at                               11:19:48
 16· ·the White House --                                                             11:19:50
 17· · · ·A.· Yes.                                                                   11:19:50
 18· · · ·Q.· -- or is there a different National                                    11:19:51
 19· ·Security Council?· Yes.                                                        11:19:54
 20· · · · · ·Do you recall the National Security                                    11:19:55
 21· ·Council requesting notification about the TPS                                  11:19:58
 22· ·termination for Haiti?                                                         11:20:00
 23· · · ·A.· You know, I don't specifically remember,                               11:20:01
 24· ·but, in general, the White House was keenly                                    11:20:05
 25· ·interested in the Secretary's decisions related to                             11:20:08


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 90 of 322 PageID #:
                                    9782
                      JAMES D. NEALON - 08/14/2018                  Page 90

 ·1· ·TPS.· So it was a standard practice that we would                              11:20:11
 ·2· ·notify them as soon as she had made a decision.                                11:20:16
 ·3· · · ·Q.· How did you know that the White House was                              11:20:18
 ·4· ·keenly interested in TPS decisions?                                            11:20:21
 ·5· · · · · ·MR. KIRSCHNER:· Objection.· To the extent                              11:20:23
 ·6· ·that this is calling for internal government                                   11:20:26
 ·7· ·deliberations, I would request that you not answer.                            11:20:29
 ·8· ·To the extent that you can give a general answer,                              11:20:32
 ·9· ·then feel free to go ahead.                                                    11:20:34
 10· · · ·A.· They would tell us directly that they                                  11:20:40
 11· ·would like to know as soon as the Secretary made a                             11:20:42
 12· ·decision.                                                                      11:20:46
 13· · · ·Q.· When you say "they," who would let you                                 11:20:49
 14· ·know that they were interested in knowing what the                             11:20:51
 15· ·TPS decision was likely to be?                                                 11:20:54
 16· · · ·A.· It would be at the staff level of the                                  11:20:56
 17· ·National Security Council.· I see the name has been                            11:20:59
 18· ·redacted here.· It looks like I listed the name in                             11:21:05
 19· ·the e-mail and it's been redacted.                                             11:21:07
 20· · · ·Q.· Do you recall the name but are withholding                             11:21:09
 21· ·it because of the deliberative process privilege?                              11:21:14
 22· · · · · ·MR. KIRSCHNER:· Objection, that is a                                   11:21:16
 23· ·misrepresentation of the withholding listed in this                            11:21:18
 24· ·document.                                                                      11:21:20
 25· · · · · ·MS. MacLEAN:· Sorry.· B6.                                              11:21:22


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 91 of 322 PageID #:
                                    9783
                      JAMES D. NEALON - 08/14/2018                  Page 91

 ·1· · · ·Q.· Do you recall the name of who the person                               11:21:24
 ·2· ·is that you would have been in communication with?                             11:21:25
 ·3· · · ·A.· I don't specifically recall, but I -- I                                11:21:27
 ·4· ·can imagine who that person was, yes.                                          11:21:30
 ·5· · · ·Q.· Were there others besides the staff person                             11:21:32
 ·6· ·that you're describing at the National Security                                11:21:42
 ·7· ·Council who are at the White House who expressed                               11:21:45
 ·8· ·interest in the TPS decisions?                                                 11:21:48
 ·9· · · ·A.· Not to me.                                                             11:21:50
 10· · · ·Q.· So when you were engaged with the White                                11:21:52
 11· ·House in communications around TPS, is it fair to                              11:21:55
 12· ·say that was with the National Security Council in                             11:21:57
 13· ·particular?                                                                    11:22:00
 14· · · ·A.· Yes.                                                                   11:22:01
 15· · · ·Q.· And exclusively with the National Security                             11:22:02
 16· ·Council in particular?                                                         11:22:16
 17· · · ·A.· So my recollection is that when I                                      11:22:13
 18· ·communicated TPS decisions to the White House, I                               11:22:15
 19· ·communicated them to the National Security Council,                            11:22:19
 20· ·yes.                                                                           11:22:23
 21· · · ·Q.· Did anyone from the White House                                        11:22:24
 22· ·communicate with you or your team regarding TPS                                11:22:26
 23· ·outside of the person that you're thinking of at                               11:22:31
 24· ·the National Security Council?                                                 11:22:34
 25· · · ·A.· Not with me directly.· Whether they                                    11:22:36


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 92 of 322 PageID #:
                                    9784
                      JAMES D. NEALON - 08/14/2018                  Page 92

 ·1· ·communicated with my team, I wasn't aware of.                                  11:22:43
 ·2· · · ·Q.· So number 3 says, "I notified NSC" -- the                              11:22:49
 ·3· ·name is redacted -- "at their request."                                        11:22:56
 ·4· · · · · ·Is it fair to say that you're representing                             11:23:00
 ·5· ·that NSC had a general request for information                                 11:23:03
 ·6· ·about TPS decisions, not a specific request here                               11:23:06
 ·7· ·about the TPS decision with regard to Haiti?                                   11:23:10
 ·8· · · · · ·MR. KIRSCHNER:· Objection, confusing, no                               11:23:14
 ·9· ·foundation.                                                                    11:23:18
 10· · · ·A.· I think I can answer.· I recall on a                                   11:23:18
 11· ·number of TPS decisions, there was an individual at                            11:23:24
 12· ·the National Security Council, who was sort of my                              11:23:27
 13· ·natural counterpart, with whom I would communicate                             11:23:30
 14· ·and who was keenly interested in knowing when a                                11:23:34
 15· ·decision had been made and what that decision was                              11:23:39
 16· ·so that he could then communicate that decision up                             11:23:42
 17· ·his chain of command.                                                          11:23:45
 18· · · ·Q.· And who was that person?                                               11:23:46
 19· · · ·A.· Gary Tomasulo.                                                         11:23:49
 20· · · ·Q.· Gary -- what's his last name?                                          11:23:53
 21· · · ·A.· Tomasulo.· T-o-m-a-s-u-l-o.                                            11:23:54
 22· · · ·Q.· Do you know his title?                                                 11:24:00
 23· · · ·A.· I believe he was the director of                                       11:24:02
 24· ·trans-border affairs at the NSC.                                               11:24:05
 25· · · ·Q.· Do you know what his responsibilities                                  11:24:13


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 93 of 322 PageID #:
                                    9785
                      JAMES D. NEALON - 08/14/2018                  Page 93

 ·1· ·were?                                                                          11:24:15
 ·2· · · ·A.· I don't specifically know what his                                     11:24:15
 ·3· ·responsibilities were, no.                                                     11:24:18
 ·4· · · · · ·So just to be crystal clear, I don't know                              11:24:33
 ·5· ·for certain that that's the name that I wrote in                               11:24:35
 ·6· ·there.                                                                         11:24:37
 ·7· · · ·Q.· Right.                                                                 11:24:37
 ·8· · · ·A.· What I do know is that typically, that's                               11:24:37
 ·9· ·the person who I would communicate with at the NSC.                            11:24:39
 10· ·So I'm assuming that's --                                                      11:24:42
 11· · · ·Q.· Fair enough.· Were there any other people                              11:24:46
 12· ·at NSC that you would communicate with about TPS                               11:24:49
 13· ·decisions?                                                                     11:24:52
 14· · · ·A.· I don't recall, no.· I don't recall                                    11:24:53
 15· ·communicating with other people about the                                      11:24:58
 16· ·Secretary's decisions on TPS.                                                  11:25:01
 17· · · ·Q.· Okay.· The next line reads, "I have called                             11:25:03
 18· ·Haiti AMB" -- what would "AMB" refer to?                                       11:25:15
 19· · · ·A.· That's the Haitian ambassador to the                                   11:25:18
 20· ·United States.                                                                 11:25:24
 21· · · ·Q.· And then the last line reads, "Our chargee                             11:25:25
 22· ·in Haiti will notify Haitian government                                        11:25:27
 23· ·officially."                                                                   11:25:31
 24· · · · · ·We can close out that e-mail.                                          11:25:47
 25· · · · · ·So we'll move on to a discussion about the                             11:25:50


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 94 of 322 PageID #:
                                    9786
                      JAMES D. NEALON - 08/14/2018                  Page 94

 ·1· ·role of the State Department with regard to TPS                                11:25:51
 ·2· ·determinations.· What is your general understanding                            11:25:56
 ·3· ·of the role of the State Department with regard to                             11:25:57
 ·4· ·TPS determinations?                                                            11:26:01
 ·5· · · ·A.· My general understanding of the role of                                11:26:02
 ·6· ·the State Department is that the termination or not                            11:26:04
 ·7· ·or extension of TPS is a decision made by the                                  11:26:10
 ·8· ·Secretary of Homeland Security, but with                                       11:26:13
 ·9· ·consultation and input from the Secretary of State.                            11:26:19
 10· · · ·Q.· During your tenure at DHS, did the State                               11:26:26
 11· ·Department provide recommendations with regard --                              11:26:29
 12· ·sorry -- during your tenure at DHS, did the                                    11:26:31
 13· ·Secretary of State or the Deputy Secretary of State                            11:26:34
 14· ·provide recommendations concerning TPS                                         11:26:37
 15· ·determinations?                                                                11:26:40
 16· · · ·A.· Yes.                                                                   11:26:41
 17· · · ·Q.· At what stage in the process, to your                                  11:26:41
 18· ·knowledge, did the Department of State provide                                 11:26:50
 19· ·recommendations?                                                               11:26:52
 20· · · ·A.· So the way the process is supposed to                                  11:26:53
 21· ·work, as we discussed, the Secretary of Homeland                               11:26:57
 22· ·Security is supposed to render a determination at                              11:27:02
 23· ·least 60 days before the termination of TPS.· And                              11:27:05
 24· ·so I'm not aware of a hard deadline for the                                    11:27:12
 25· ·Secretary of State to submit his input to Homeland                             11:27:15


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 95 of 322 PageID #:
                                    9787
                      JAMES D. NEALON - 08/14/2018                  Page 95

 ·1· ·Security, but obviously, it has to be in a timely                              11:27:20
 ·2· ·way so that the Secretary of Homeland Security has                             11:27:23
 ·3· ·time to consider that input before rendering her                               11:27:26
 ·4· ·decision.                                                                      11:27:28
 ·5· · · ·Q.· So you started off by saying the way that                              11:27:30
 ·6· ·it's supposed to work and then outlined the                                    11:27:33
 ·7· ·process.                                                                       11:27:36
 ·8· · · ·A.· (Nodding head up and down.)                                            11:27:37
 ·9· · · ·Q.· Is it your recollection that it generally                              11:27:38
 10· ·worked in the way that you described?                                          11:27:40
 11· · · ·A.· It's my recollection that the State                                    11:27:41
 12· ·Department was often very slow and late in getting                             11:27:44
 13· ·their materials to the Secretary so that she had                               11:27:49
 14· ·sufficient time to consider those materials before                             11:27:53
 15· ·making her decision.                                                           11:27:55
 16· · · ·Q.· Do you recall sort of approximately at                                 11:27:57
 17· ·what stage of the process the Secretary of State or                            11:28:02
 18· ·the Deputy Secretary of State engaged with the DHS                             11:28:06
 19· ·Secretary or DHS with the recommendations?                                     11:28:09
 20· · · · · ·MR. KIRSCHNER:· Objection, vague.· It's                                11:28:11
 21· ·general in the context of the questions at issue in                            11:28:16
 22· ·this case.                                                                     11:28:21
 23· · · ·A.· So for example, in the case of Sudan, I                                11:28:22
 24· ·believe the Department of State's paperwork was                                11:28:31
 25· ·very late in arriving at Homeland Security and I                               11:28:35


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 96 of 322 PageID #:
                                    9788
                      JAMES D. NEALON - 08/14/2018                  Page 96

 ·1· ·recall that being an issue.                                                    11:28:43
 ·2· · · ·Q.· In what way was it an issue?                                           11:28:44
 ·3· · · ·A.· It was an issue in that the Secretary's                                11:28:46
 ·4· ·office -- Secretary of homeland security's office                              11:28:50
 ·5· ·was clamoring for that input so that she would have                            11:28:54
 ·6· ·sufficient time to read it, process it, before                                 11:28:58
 ·7· ·having to make her decision.                                                   11:29:00
 ·8· · · ·Q.· You had described at the outset your role                              11:29:01
 ·9· ·as engaging with the State Department and as one of                            11:29:04
 10· ·the key entities within the Department of Homeland                             11:29:07
 11· ·Security that was engaged with the State                                       11:29:10
 12· ·Department.· Had you engaged with the State                                    11:29:12
 13· ·Department in your recollection in the -- in                                   11:29:14
 14· ·connection with the particular case of the TPS                                 11:29:18
 15· ·determination of Sudan?                                                        11:29:22
 16· · · ·A.· Yes, I believe so.· And the reason I say I                             11:29:23
 17· ·believe so is because it's sometimes difficult for                             11:29:26
 18· ·me to separate in my mind which TPS decision, a                                11:29:29
 19· ·particular phone call, or conversation took place                              11:29:33
 20· ·regarding.· But I do recall talking to the State                               11:29:36
 21· ·Department about the Sudan paperwork and expressing                            11:29:44
 22· ·the Secretary of Homeland Security's displeasure                               11:29:49
 23· ·with the lateness of that paperwork.                                           11:29:53
 24· · · ·Q.· Do you recall what the response was from                               11:30:04
 25· ·the --                                                                         11:30:04


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 97 of 322 PageID #:
                                    9789
                      JAMES D. NEALON - 08/14/2018                  Page 97

 ·1· · · · · ·MS. MacLEAN:· Well, let me step back.                                  11:30:04
 ·2· · · ·Q.· Do you recall who you communicated with at                             11:30:04
 ·3· ·the State Department regarding those concerns?                                 11:30:06
 ·4· · · ·A.· So I don't specifically in the case of                                 11:30:08
 ·5· ·Sudan remember who I communicated with.· But I                                 11:30:10
 ·6· ·generally communicated with a gentleman -- in                                  11:30:14
 ·7· ·issues regarding TPS, I generally communicated with                            11:30:16
 ·8· ·a gentleman named Simon Henshaw.· H-e-n-s-h-a-w.                               11:30:21
 ·9· · · ·Q.· Do you recall what Mr. Henshaw's role was                              11:30:26
 10· ·at the Department of State?                                                    11:30:30
 11· · · ·A.· So his role was the acting Assistant                                   11:30:32
 12· ·Secretary of the Bureau of Population, Refugees and                            11:30:36
 13· ·Migration.                                                                     11:30:40
 14· · · ·Q.· Do you recall what his response was to                                 11:30:41
 15· ·your expression of concerns about the lateness of                              11:30:44
 16· ·the State Department's response?                                               11:30:49
 17· · · ·A.· Yes.· He expressed similar frustration in                              11:30:58
 18· ·that his office had sent the paperwork forward in                              11:31:02
 19· ·what he considered to be a timely fashion, but it                              11:31:06
 20· ·had gotten stuck in the Secretary of State's office                            11:31:09
 21· ·and was sitting there.                                                         11:31:12
 22· · · ·Q.· Did you recall him expressing any                                      11:31:14
 23· ·explanation as to why it had gotten stuck in the                               11:31:16
 24· ·front office?                                                                  11:31:20
 25· · · ·A.· I don't.                                                               11:31:20


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 98 of 322 PageID #:
                                    9790
                      JAMES D. NEALON - 08/14/2018                  Page 98

 ·1· · · ·Q.· Do you have any other information that                                 11:31:24
 ·2· ·would explain why the Department of State                                      11:31:27
 ·3· ·recommendations concerning TPS would arrive late?                              11:31:30
 ·4· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   11:31:38
 ·5· ·speculation.                                                                   11:31:40
 ·6· · · ·A.· So I would speculate that the paperwork                                11:31:42
 ·7· ·got stuck in the clearance process and hadn't been                             11:31:48
 ·8· ·presented to the Secretary for his signature.                                  11:31:52
 ·9· · · ·Q.· The conversation that you described with                               11:31:54
 10· ·Mr. Henshaw, was that a conversation that you had                              11:32:00
 11· ·generally more than once beyond the specific                                   11:32:10
 12· ·situation of Sudan's TPS determination?                                        11:32:12
 13· · · · · ·MR. KIRSCHNER:· Objection, vague.                                      11:32:15
 14· · · ·Q.· Do you recall communicating with                                       11:32:18
 15· ·Mr. Henshaw more than once about the lateness of                               11:32:20
 16· ·the Secretary of State's response in the TPS                                   11:32:22
 17· ·determination process?                                                         11:32:26
 18· · · ·A.· Yes, yes.                                                              11:32:27
 19· · · ·Q.· Can you describe another communication                                 11:32:28
 20· ·that you recall with Mr. Henshaw concerning the                                11:32:33
 21· ·lateness of the Secretary of State's input in the                              11:32:36
 22· ·TPS determination process?                                                     11:32:40
 23· · · ·A.· So I believe a similar situation arose                                 11:32:42
 24· ·regarding Central America.· I believe there was                                11:32:45
 25· ·also an issue, not as dire, but there was also an                              11:32:52


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 99 of 322 PageID #:
                                    9791
                      JAMES D. NEALON - 08/14/2018                  Page 99

 ·1· ·issue of the timeliness of the Secretary of State's                            11:32:57
 ·2· ·input being sent over to Department of Homeland                                11:33:00
 ·3· ·Security.                                                                      11:33:04
 ·4· · · ·Q.· Did you reach out to Mr. Henshaw in that                               11:33:04
 ·5· ·instance as well?                                                              11:33:08
 ·6· · · ·A.· I did.                                                                 11:33:09
 ·7· · · ·Q.· Do you recall what Mr. Henshaw's response                              11:33:09
 ·8· ·was then?                                                                      11:33:11
 ·9· · · ·A.· I recall a similar response, that the                                  11:33:12
 10· ·paperwork had been done by the professional staffs                             11:33:17
 11· ·and had been sent forward but hadn't yet emerged                               11:33:21
 12· ·from the Secretary's office.                                                   11:33:27
 13· · · ·Q.· Did he express any explanation as to why                               11:33:29
 14· ·there was a delay in the instance of the                                       11:33:38
 15· ·recommendation concerning Central American TPS?                                11:33:41
 16· · · ·A.· If I recall correctly, he expressed the                                11:33:44
 17· ·belief that the paperwork was stuck in an office                               11:33:51
 18· ·called policy planning, which is part of the                                   11:33:55
 19· ·Secretary of State's front office, if you will,                                11:33:58
 20· ·that vetted paper before it went to the Secretary,                             11:34:04
 21· ·and I believe I recall him expressing his belief                               11:34:08
 22· ·that the paperwork hadn't emerged from that office                             11:34:10
 23· ·to the Secretary's desk.                                                       11:34:14
 24· · · ·Q.· Do you know who is in the Office of Policy                             11:34:16
 25· ·Planning at the Department of State?                                           11:34:20


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 100 of 322 PageID #:
                                     9792
                      JAMES D. NEALON - 08/14/2018                  Page 100

  ·1· · · ·A.· I don't know who's there now, no.                                      11:34:22
  ·2· · · ·Q.· Do you know who was there at the time that                             11:34:24
  ·3· ·you were there?                                                                11:34:26
  ·4· · · ·A.· I believe it was run by a gentleman named                              11:34:26
  ·5· ·Brian Hook.                                                                    11:34:34
  ·6· · · ·Q.· Is that an office that predated this                                   11:34:35
  ·7· ·administration, to your recollection?                                          11:34:39
  ·8· · · ·A.· Yes.                                                                   11:34:41
  ·9· · · ·Q.· Is Brian Hook a political appointee or a                               11:34:41
  10· ·career appointee, to your knowledge?                                           11:34:46
  11· · · ·A.· I believe he's a political appointee.                                  11:34:48
  12· · · ·Q.· Did you engage with the Office of Policy                               11:34:51
  13· ·Planning at all at the Department of State around                              11:34:56
  14· ·TPS?                                                                           11:34:59
  15· · · ·A.· Yes.                                                                   11:34:59
  16· · · ·Q.· Can you outline in general terms the                                   11:35:02
  17· ·context in which you would engage with the Office                              11:35:11
  18· ·of Policy Planning at the Department of State                                  11:35:16
  19· ·regarding TPS?                                                                 11:35:16
  20· · · ·A.· Again, it's often difficult for me to                                  11:35:17
  21· ·recall which TPS decision I had a specific                                     11:35:20
  22· ·conversation about, but I believe I spoke to the                               11:35:22
  23· ·Office of Policy Planning regarding the Central                                11:35:28
  24· ·America decision and the need to get that                                      11:35:31
  25· ·paperwork.                                                                     11:35:32


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 101 of 322 PageID #:
                                     9793
                      JAMES D. NEALON - 08/14/2018                  Page 101

  ·1· · · ·Q.· Do you recall -- sorry -- was it Mr. Hook                              11:35:33
  ·2· ·that you spoke with --                                                         11:35:37
  ·3· · · ·A.· No.                                                                    11:35:38
  ·4· · · ·Q.· -- from the Office of Policy Planning?                                 11:35:39
  ·5· · · · · ·Do you recall who you spoke with?                                      11:35:41
  ·6· · · ·A.· I believe I spoke with Kimberly Breier,                                11:35:43
  ·7· ·B-r-e-i-e-r.                                                                   11:35:51
  ·8· · · ·Q.· Do you recall what her role was?                                       11:35:55
  ·9· · · ·A.· I don't know what her specific title was,                              11:35:57
  10· ·no.                                                                            11:36:01
  11· · · ·Q.· Do you recall if this conversation was                                 11:36:03
  12· ·after a conversation with Mr. Henshaw -- after the                             11:36:04
  13· ·conversation with Mr. Henshaw that you identified                              11:36:07
  14· ·where you expressed that Mr. Henshaw thought that                              11:36:10
  15· ·the decision might be held up in the Office of                                 11:36:13
  16· ·Policy Planning?                                                               11:36:16
  17· · · ·A.· I don't remember the chronology                                        11:36:16
  18· ·specifically, but it would make sense that I would                             11:36:20
  19· ·have spoken to the Office of Policy Planning after                             11:36:22
  20· ·speaking to Mr. Henshaw.                                                       11:36:25
  21· · · ·Q.· And do you recall what Ms. Breier shared                               11:36:26
  22· ·about the TPS recommendation for Central America?                              11:36:30
  23· · · ·A.· I don't remember the specifics of the                                  11:36:35
  24· ·conversation.· I took the opportunity to express                               11:36:38
  25· ·the Secretary's -- Secretary of Homeland Security's                            11:36:42


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 102 of 322 PageID #:
                                     9794
                      JAMES D. NEALON - 08/14/2018                  Page 102

  ·1· ·frustration and the need to get the paperwork in a                             11:36:47
  ·2· ·timely manner and she seemed to understand that                                11:36:50
  ·3· ·need.                                                                          11:36:53
  ·4· · · ·Q.· Did she express or suggest any reason why                              11:36:54
  ·5· ·there was a holdup in the Department of State's                                11:37:00
  ·6· ·recommendation concerning TPS?                                                 11:37:04
  ·7· · · ·A.· Not that I recall.                                                     11:37:06
  ·8· · · ·Q.· Do you know if the recommendation was                                  11:37:12
  ·9· ·provided soon after that conversation?                                         11:37:17
  10· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   11:37:19
  11· ·speculation.                                                                   11:37:21
  12· · · ·A.· So, again, I don't recall the specific                                 11:37:21
  13· ·chronology.· I do know that we did eventually get                              11:37:29
  14· ·the paperwork from the Department of State in a                                11:37:34
  15· ·more timely fashion than we had, for example, in                               11:37:36
  16· ·the case of Sudan.                                                             11:37:41
  17· · · ·Q.· Besides that one phone call that you --                                11:37:42
  18· ·was that a phone call that you're describing with                              11:37:45
  19· ·Ms. Breier?                                                                    11:37:47
  20· · · ·A.· Yes.                                                                   11:37:48
  21· · · ·Q.· Besides that one phone call with                                       11:37:48
  22· ·Ms. Breier, were there other instances in which you                            11:37:51
  23· ·engaged with Department of State Office of Policy                              11:37:54
  24· ·Planning regarding TPS?                                                        11:37:58
  25· · · ·A.· I also recall having a conversation with a                             11:37:58


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 103 of 322 PageID #:
                                     9795
                      JAMES D. NEALON - 08/14/2018                  Page 103

  ·1· ·woman who's first name is Tamara, T-a-m-a-r-a, and                             11:38:04
  ·2· ·her surname escapes me at the moment.· But I don't                             11:38:09
  ·3· ·recall which TPS decision I spoke to her about.                                11:38:17
  ·4· · · ·Q.· What do you recall about that                                          11:38:20
  ·5· ·conversation?                                                                  11:38:21
  ·6· · · ·A.· I recall similarly taking the opportunity                              11:38:26
  ·7· ·to express the Department of Homeland Security's                               11:38:28
  ·8· ·need to see the State Department's paperwork in a                              11:38:31
  ·9· ·timely fashion if that input was going to receive                              11:38:35
  10· ·consideration from the Secretary of Homeland                                   11:38:38
  11· ·Security.                                                                      11:38:40
  12· · · ·Q.· Do you recall the response from Tamara?                                11:38:40
  13· · · ·A.· I don't, but I recall all my conversations                             11:38:44
  14· ·with the Department of State were cordial and                                  11:38:50
  15· ·professional.                                                                  11:38:52
  16· · · ·Q.· When you were outlining -- first, were                                 11:38:58
  17· ·there any other instances in which you engaged with                            11:39:01
  18· ·the Department of State Office of Policy Planning                              11:39:04
  19· ·regarding TPS?                                                                 11:39:06
  20· · · ·A.· Not that I recall, no.                                                 11:39:07
  21· · · ·Q.· When you were describing the concerns                                  11:39:09
  22· ·about the delayed response from the Secretary of                               11:39:11
  23· ·State concerning TPS for Central America, you said                             11:39:16
  24· ·it was not as dire as the situation with regard to                             11:39:21
  25· ·Sudan.· Why would you describe the situation with                              11:39:24


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 104 of 322 PageID #:
                                     9796
                      JAMES D. NEALON - 08/14/2018                  Page 104

  ·1· ·regard to Sudan as "dire"?                                                     11:39:27
  ·2· · · ·A.· By dire, what I meant was, obviously, if                               11:39:29
  ·3· ·the paperwork arrived at the Department of Homeland                            11:39:37
  ·4· ·Security after the deadline for the Secretary to                               11:39:42
  ·5· ·make a decision, that's what I'm describing as                                 11:39:44
  ·6· ·dire.                                                                          11:39:49
  ·7· · · ·Q.· Do you recall who ultimately -- well, do                               11:39:49
  ·8· ·you recall whether the State Department ultimately                             11:39:53
  ·9· ·provided a recommendation with regard to Sudan?                                11:40:00
  10· · · ·A.· I do.· They did, yes.                                                  11:40:03
  11· · · ·Q.· Do you recall who provided the                                         11:40:05
  12· ·recommendation?                                                                11:40:07
  13· · · ·A.· I believe it was Deputy Secretary                                      11:40:07
  14· ·Sullivan.                                                                      11:40:09
  15· · · ·Q.· In your recollection, was it atypical for                              11:40:12
  16· ·the Deputy Secretary rather than the Secretary to                              11:40:15
  17· ·provide a recommendation?                                                      11:40:17
  18· · · · · ·MR. KIRSCHNER:· Objection, foundation,                                 11:40:19
  19· ·speculative.                                                                   11:40:21
  20· · · ·A.· You know, as a longtime employee of the                                11:40:22
  21· ·Department of State, the Deputy Secretary acts in                              11:40:29
  22· ·the name of the Secretary when the Secretary is                                11:40:32
  23· ·unable to perform his duties for whatever reason,                              11:40:34
  24· ·so he has signing authorities for the Secretary.                               11:40:37
  25· ·So I don't know what the internal dynamic was                                  11:40:39


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 105 of 322 PageID #:
                                     9797
                      JAMES D. NEALON - 08/14/2018                  Page 105

  ·1· ·leading to Deputy Secretary Sullivan signing rather                            11:40:43
  ·2· ·than Secretary Tillerson.                                                      11:40:47
  ·3· · · ·Q.· Were you ever privy to any conversations                               11:40:48
  ·4· ·about why the Deputy Secretary of State engaged                                11:40:51
  ·5· ·rather than the Secretary on TPS for Sudan?                                    11:40:53
  ·6· · · ·A.· Not that I recall.                                                     11:40:55
  ·7· · · ·Q.· You described the DHS Secretary being                                  11:41:14
  ·8· ·particularly interested in the State Department's                              11:41:19
  ·9· ·recommendations concerning Sudan and Central                                   11:41:21
  10· ·America.· Are you describing Secretary Duke's                                  11:41:25
  11· ·strong interest in that or the Secretary's office                              11:41:29
  12· ·generally?                                                                     11:41:32
  13· · · · · ·MR. KIRSCHNER:· Objection, confusing.                                  11:41:35
  14· · · ·A.· Certainly her -- her staff, her Chief of                               11:41:38
  15· ·Staff whose job it is to ensure that the Secretary                             11:41:44
  16· ·is properly staffed, especially for consequential                              11:41:47
  17· ·decisions, he expressed in strong terms the need to                            11:41:51
  18· ·get the paperwork.· But I believe that Secretary                               11:41:55
  19· ·Duke, I believe I also had a conversation with her                             11:41:59
  20· ·about it.· She wanted to see that input before she                             11:42:03
  21· ·made her decision.· It was important to her                                    11:42:07
  22· ·personally to see and consider that information.                               11:42:13
  23· · · ·Q.· Was Secretary Nielsen concerned about                                  11:42:15
  24· ·getting the State Department's input prior to                                  11:42:20
  25· ·making a determination regarding TPS?                                          11:42:23


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 106 of 322 PageID #:
                                     9798
                      JAMES D. NEALON - 08/14/2018                  Page 106

  ·1· · · ·A.· So I don't recall the same drama with                                  11:42:27
  ·2· ·Secretary Nielsen that I recall specifically in the                            11:42:33
  ·3· ·case of Sudan and Central America with Acting                                  11:42:36
  ·4· ·Secretary Duke.                                                                11:42:46
  ·5· · · ·Q.· What do you recall --                                                  11:42:46
  ·6· · · · · ·MS. MacLEAN:· Scratch that.                                            11:42:52
  ·7· · · ·Q.· When Secretary Nielsen was Secretary, did                              11:42:54
  ·8· ·you have any conversations with Secretary Nielsen                              11:42:58
  ·9· ·regarding the State Department recommendations for                             11:43:00
  10· ·TPS?                                                                           11:43:02
  11· · · ·A.· I don't recall any specific conversations.                             11:43:02
  12· · · ·Q.· Do you recall any conversations with                                   11:43:09
  13· ·Secretary Nielsen's office regarding the State                                 11:43:13
  14· ·Department's recommendations?                                                  11:43:19
  15· · · ·A.· No.· And, again, I simply don't remember                               11:43:20
  16· ·that -- that -- I don't recall it being an issue                               11:43:27
  17· ·during Secretary Nielsen's time that we couldn't                               11:43:32
  18· ·get the paperwork out of the Department of State as                            11:43:35
  19· ·it was an issue during Secretary Duke's time.· So I                            11:43:37
  20· ·just don't recall it coming.                                                   11:43:42
  21· · · ·Q.· Do you recall any communications with the                              11:43:49
  22· ·State Department concerning the timeliness of their                            11:43:52
  23· ·response during Secretary Nielsen's tenure while                               11:43:54
  24· ·you were at the Department?                                                    11:43:57
  25· · · ·A.· You know, sometimes it's just hard for me                              11:43:58


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 107 of 322 PageID #:
                                     9799
                      JAMES D. NEALON - 08/14/2018                  Page 107

  ·1· ·to remember when -- who was Secretary at a specific                            11:44:04
  ·2· ·time.                                                                          11:44:06
  ·3· · · ·Q.· Um-hum.                                                                11:44:07
  ·4· · · ·A.· So I've described the drama surrounding                                11:44:07
  ·5· ·the timeliness of the paperwork on Sudan and then                              11:44:12
  ·6· ·on Central America, and I believe Acting Secretary                             11:44:16
  ·7· ·Duke was the Acting Secretary during both of those                             11:44:19
  ·8· ·periods of time.· So again I just don't recall it                              11:44:24
  ·9· ·being an issue -- that State Department paperwork                              11:44:27
  10· ·being an issue during Secretary Nielsen's time.                                11:44:29
  11· · · ·Q.· Do you know what the basis was of the                                  11:44:32
  12· ·State Department --                                                            11:44:35
  13· · · · · ·MS. MacLEAN:· Let's step back.                                         11:44:37
  14· · · ·Q.· Do you know what the process was for the                               11:44:38
  15· ·State Department coming up with their                                          11:44:40
  16· ·recommendations regarding TPS determinations?                                  11:44:42
  17· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   11:44:47
  18· ·speculation.                                                                   11:44:49
  19· · · ·A.· Yeah, I don't know the specifics of                                    11:44:50
  20· ·their -- of their internal process.                                            11:44:52
  21· · · ·Q.· Do you know generally what the process                                 11:44:54
  22· ·was?                                                                           11:44:56
  23· · · ·A.· So -- yes.· So the State Department would                              11:44:56
  24· ·make a recommendation to the Secretary of State,                               11:45:05
  25· ·which the Secretary of State could either accept or                            11:45:10


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 108 of 322 PageID #:
                                     9800
                      JAMES D. NEALON - 08/14/2018                  Page 108

  ·1· ·reject.· And that recommendation that went up to                               11:45:14
  ·2· ·the Secretary's office would go through a clearance                            11:45:21
  ·3· ·process within the Department of State so that all                             11:45:26
  ·4· ·of the various elements and entities within the                                11:45:29
  ·5· ·Department of State that had equities in the                                   11:45:31
  ·6· ·decision would have their input.· I described                                  11:45:34
  ·7· ·earlier that the embassy would provide input to the                            11:45:37
  ·8· ·Department of State, the Bureau of Western                                     11:45:42
  ·9· ·Hemisphere Affairs would provide input and                                     11:45:46
  10· ·certainly the Bureau of Population, Refugee and                                11:45:50
  11· ·Migration would provide input.· But who would                                  11:45:55
  12· ·actually write the memo to the Secretary of State,                             11:45:58
  13· ·I'm not sure.                                                                  11:46:01
  14· · · ·Q.· Do you know what the basis was for the                                 11:46:02
  15· ·recommendation that came from the Department of                                11:46:05
  16· ·State or what considerations were at issue?                                    11:46:06
  17· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   11:46:08
  18· ·speculation.                                                                   11:46:17
  19· · · ·A.· Yeah, very difficult question to answer.                               11:46:17
  20· ·I mean, in broad terms certainly the statute, what                             11:46:19
  21· ·does the statute say, and then foreign policy                                  11:46:25
  22· ·considerations, the Department of State manages the                            11:46:29
  23· ·foreign policy of the United States, so that's                                 11:46:32
  24· ·their equity in the decision.                                                  11:46:34
  25· · · ·Q.· From your experience at the embassy, you                               11:46:36


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 109 of 322 PageID #:
                                     9801
                      JAMES D. NEALON - 08/14/2018                  Page 109

  ·1· ·described this to some degree, and you also, I                                 11:46:46
  ·2· ·imagine, saw this in some capacity in your position                            11:46:48
  ·3· ·as DHS, but did the State Department typically                                 11:46:51
  ·4· ·consider the recommendations of diplomats in making                            11:46:56
  ·5· ·a recommendation concerning TPS?                                               11:46:59
  ·6· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   11:47:01
  ·7· ·speculation, vague.· Compound.                                                 11:47:04
  ·8· · · ·A.· So generally speaking, an ambassador's                                 11:47:11
  ·9· ·input carries a tremendous amount of weight in the                             11:47:14
  10· ·Department of State.· So for the Department of                                 11:47:18
  11· ·State to reject an ambassador's recommendation and                             11:47:20
  12· ·make a different recommendation to the Secretary of                            11:47:24
  13· ·State, there would generally be a lot of discussion                            11:47:28
  14· ·with the ambassador about that.· And so, as I say,                             11:47:34
  15· ·an ambassador's recommendation carries a lot of                                11:47:40
  16· ·weight.                                                                        11:47:45
  17· · · ·Q.· You said there would generally be a                                    11:47:45
  18· ·significant amount of discussion if the State                                  11:47:49
  19· ·Department was to reject a recommendation from the                             11:47:51
  20· ·ambassador.· Typically, who would that discussion                              11:47:54
  21· ·be between?                                                                    11:47:58
  22· · · · · ·MR. KIRSCHNER:· Objection, vague, calls                                11:47:58
  23· ·for speculation.                                                               11:48:01
  24· · · ·A.· So in my experience, the way that would                                11:48:02
  25· ·normally work is if the ambassador would make a                                11:48:08


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 110 of 322 PageID #:
                                     9802
                      JAMES D. NEALON - 08/14/2018                  Page 110

  ·1· ·recommendation to the Bureau of Western Hemisphere                             11:48:12
  ·2· ·Affairs and Department of State and if that bureau                             11:48:18
  ·3· ·didn't agree with the ambassador's recommendation,                             11:48:21
  ·4· ·then they would engage with the ambassador at a                                11:48:24
  ·5· ·fairly high level, at least at a deputy Assistant                              11:48:28
  ·6· ·Secretary level or perhaps even an Assistant                                   11:48:31
  ·7· ·Secretary level to see if they could come to some                              11:48:33
  ·8· ·compromise or agreement on a recommendation that                               11:48:35
  ·9· ·would then go forward to the Department of State.                              11:48:38
  10· ·That's my experience.                                                          11:48:42
  11· · · ·Q.· Do you recall whether the ambassadors of                               11:48:44
  12· ·the countries that are currently designated for TPS                            11:48:53
  13· ·weighed into the DOS decision-making process with                              11:48:56
  14· ·regard to TPS?                                                                 11:49:00
  15· · · · · ·MR. KIRSCHNER:· Objection, vague.                                      11:49:02
  16· · · ·Q.· While you were at DHS?                                                 11:49:04
  17· · · · · ·MR. KIRSCHNER:· Objection, vague, it's                                 11:49:05
  18· ·confusing as to timing, calls for speculation.                                 11:49:07
  19· · · ·A.· So I know that some did.· I know that our                              11:49:09
  20· ·ambassadors in Honduras and El Salvador, for                                   11:49:16
  21· ·example, made recommendations to the Department of                             11:49:20
  22· ·State, and I would assume that other embassies did                             11:49:24
  23· ·as well.· I would assume that they were asked and                              11:49:28
  24· ·then provided such a recommendation.· That would be                            11:49:30
  25· ·standard procedure.                                                            11:49:33


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 111 of 322 PageID #:
                                     9803
                      JAMES D. NEALON - 08/14/2018                  Page 111

  ·1· · · ·Q.· So you said that you have direct knowledge                             11:49:34
  ·2· ·that the ambassador for Honduras weighed in.· How                              11:49:39
  ·3· ·do you have that knowledge?                                                    11:49:44
  ·4· · · · · ·MR. KIRSCHNER:· Objection, assumes facts                               11:49:45
  ·5· ·not in evidence, and foundation.· That's not the                               11:49:47
  ·6· ·exact words that Ambassador Nealon said.                                       11:49:52
  ·7· · · ·A.· So I believe I recall seeing the input                                 11:49:55
  ·8· ·from our embassies in El Salvador and Honduras.                                11:49:57
  ·9· · · ·Q.· In what form --                                                        11:50:02
  10· · · ·A.· It --                                                                  11:50:03
  11· · · ·Q.· Sorry.                                                                 11:50:04
  12· · · ·A.· I believe I saw -- sorry.                                              11:50:05
  13· · · ·Q.· I think I interrupted you.· You were about                             11:50:07
  14· ·to say something further, so I'll let you finish                               11:50:09
  15· ·that thought before I ask the follow-up question.                              11:50:13
  16· · · ·A.· At least in case of El Salvador, I believe                             11:50:15
  17· ·I recall seeing that recommendation in cable form,                             11:50:21
  18· ·I believe.                                                                     11:50:24
  19· · · ·Q.· And do you recall what input the                                       11:50:27
  20· ·ambassador for Honduras had?                                                   11:50:31
  21· · · · · ·MR. KIRSCHNER:· Objection.· To the extent                              11:50:34
  22· ·this calls for internal government deliberations, I                            11:50:35
  23· ·would instruct you not to answer under the                                     11:50:39
  24· ·deliberative process privilege.                                                11:50:41
  25· · · · · ·MS. MacLEAN:· So we'll step back before we                             11:50:45


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 112 of 322 PageID #:
                                     9804
                      JAMES D. NEALON - 08/14/2018                  Page 112

  ·1· ·get close to the deliberative process privilege,                               11:50:47
  ·2· ·but you can obviously suggest otherwise.                                       11:50:51
  ·3· · · ·Q.· Did you see the type of communication that                             11:50:53
  ·4· ·the ambassador -- well, did you see -- did the                                 11:50:55
  ·5· ·ambassador of Honduras himself weigh into the TPS                              11:50:58
  ·6· ·decision-making process for Honduras?                                          11:51:03
  ·7· · · · · ·MR. KIRSCHNER:· Objection, vague as to --                              11:51:05
  ·8· ·objection, vague.                                                              11:51:08
  ·9· · · ·A.· Yeah, so after my departure, we still                                  11:51:09
  10· ·don't have an ambassador, we have a chargé                                     11:51:14
  11· ·d'affaires, but she did weigh in on the TPS                                    11:51:17
  12· ·decision, yes.                                                                 11:51:20
  13· · · ·Q.· And do you know the form in which the                                  11:51:22
  14· ·chargé d'affaires weighed into that process?                                   11:51:25
  15· · · ·A.· I don't recall whether it was cable or                                 11:51:30
  16· ·e-mail.                                                                        11:51:32
  17· · · ·Q.· Do you recall whether you saw the cable or                             11:51:32
  18· ·e-mail?                                                                        11:51:34
  19· · · ·A.· I believe I did.                                                       11:51:36
  20· · · ·Q.· How did you see the cable or e-mail?                                   11:51:37
  21· · · ·A.· I don't recall how it arrived in my inbox,                             11:51:41
  22· ·whether it was e-mailed to me or whether I read a                              11:51:47
  23· ·hard copy, I don't recall.                                                     11:51:50
  24· · · ·Q.· And the same question for the                                          11:51:51
  25· ·communication -- sorry -- was it a communication                               11:51:54


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 113 of 322 PageID #:
                                     9805
                      JAMES D. NEALON - 08/14/2018                  Page 113

  ·1· ·directly from the Ambassador of El Salvador that                               11:51:57
  ·2· ·you saw?                                                                       11:52:01
  ·3· · · ·A.· I believe I saw a communication directly                               11:52:02
  ·4· ·from our ambassador in El Salvador making a                                    11:52:04
  ·5· ·recommendation, yes.                                                           11:52:08
  ·6· · · ·Q.· And you stated previously that you thought                             11:52:09
  ·7· ·that that recommendation was in cable form from the                            11:52:20
  ·8· ·Ambassador of El Salvador?                                                     11:52:23
  ·9· · · ·A.· I believe it was.                                                      11:52:24
  10· · · ·Q.· Do you recall how you saw the cable from                               11:52:24
  11· ·the Ambassador of El Salvador?                                                 11:52:27
  12· · · ·A.· Again, I don't recall whether I saw it on                              11:52:27
  13· ·my computer or whether I saw a hard copy.                                      11:52:30
  14· · · ·Q.· Can you recall generally what the                                      11:52:32
  15· ·recommendation was from the ambassador -- sorry --                             11:52:38
  16· ·the chargé d'affaires in Honduras?                                             11:52:44
  17· · · · · ·MR. KIRSCHNER:· Objection to the extent                                11:52:48
  18· ·that this calls for internal government                                        11:52:58
  19· ·deliberations.· I would instruct you not to answer                             11:52:58
  20· ·under the deliberative process privilege.· I object                            11:52:58
  21· ·to the question -- excuse me.· Let me start over.                              11:53:00
  22· · · · · ·Objection to the question asked to the                                 11:53:03
  23· ·extent it asks for internal government                                         11:53:05
  24· ·deliberations.· I object under the deliberative                                11:53:07
  25· ·process privilege.                                                             11:53:09


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 114 of 322 PageID #:
                                     9806
                      JAMES D. NEALON - 08/14/2018                  Page 114

  ·1· · · ·Q.· Do you think you can answer the question                               11:53:12
  ·2· ·without disclosing deliberative process?                                       11:53:14
  ·3· · · · · ·MR. KIRSCHNER:· Objection.· Calls for a                                11:53:17
  ·4· ·legal conclusion.· Again, I instruct you not to                                11:53:19
  ·5· ·answer to the extent it calls for internal                                     11:53:22
  ·6· ·government deliberations.                                                      11:53:27
  ·7· · · · · ·MS. MacLEAN:· So I will leave aside the                                11:53:27
  ·8· ·questions related to the specific communications                               11:53:29
  ·9· ·from the embassy in Honduras and the embassy in El                             11:53:31
  10· ·Salvador, recognizing that that question is -- that                            11:53:36
  11· ·that issue is still being resolved by the court.                               11:53:37
  12· · · · · ·MR. KIRSCHNER:· Understood.                                            11:53:40
  13· · · ·Q.· Do you know why you received the                                       11:53:51
  14· ·recommendations from the embassies in Honduras and                             11:53:53
  15· ·El Salvador?                                                                   11:53:56
  16· · · ·A.· Yes.· It would be absolutely natural that                              11:53:58
  17· ·I did and unnatural if I didn't.· As the                                       11:54:02
  18· ·international affairs person for the Department of                             11:54:06
  19· ·Homeland Security, one of my jobs was to have close                            11:54:10
  20· ·communications with our embassies around the world,                            11:54:13
  21· ·particularly on issues of consequence to the                                   11:54:18
  22· ·Department like TPS.                                                           11:54:21
  23· · · ·Q.· So would you have received those                                       11:54:22
  24· ·communications directly from the embassy, or would                             11:54:26
  25· ·you have received them indirectly through the State                            11:54:31


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 115 of 322 PageID #:
                                     9807
                      JAMES D. NEALON - 08/14/2018                  Page 115

  ·1· ·Department or in some other way?                                               11:54:35
  ·2· · · ·A.· Again, I just don't recall how I received                              11:54:36
  ·3· ·those communications.                                                          11:54:38
  ·4· · · ·Q.· Was there -- to your knowledge, was there                              11:54:39
  ·5· ·anyone else in the Department of Homeland Security                             11:54:41
  ·6· ·who would also receive those kinds of                                          11:54:43
  ·7· ·communications from the embassies?                                             11:54:46
  ·8· · · ·A.· I would assume that members of my staff                                11:54:48
  ·9· ·would have seen those.                                                         11:54:58
  10· · · ·Q.· Um-hum.                                                                11:54:59
  11· · · ·A.· Certain members of my staff.                                           11:55:01
  12· · · ·Q.· And when you say would have received                                   11:55:03
  13· ·those, are you referring to cables with                                        11:55:06
  14· ·recommendations -- sorry -- when you say you and                               11:55:11
  15· ·members of your staff would have received these                                11:55:13
  16· ·communications from embassies, are you referring to                            11:55:16
  17· ·cables, e-mails and other communications concerning                            11:55:20
  18· ·recommendations from embassies about TPS                                       11:55:24
  19· ·determinations?                                                                11:55:26
  20· · · ·A.· Yes.· So to be clear, it's -- if those                                 11:55:27
  21· ·recommendations were cabled, then -- then certainly                            11:55:31
  22· ·certain members of my staff would have had access                              11:55:37
  23· ·to those cables and would have seen them.                                      11:55:40
  24· · · · · ·If those recommendations were e-mailed,                                11:55:42
  25· ·then it's a lot less likely that members of my                                 11:55:44


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 116 of 322 PageID #:
                                     9808
                      JAMES D. NEALON - 08/14/2018                  Page 116

  ·1· ·staff would have been copied on those e-mails.                                 11:55:48
  ·2· · · ·Q.· And why would members of your staff be                                 11:55:52
  ·3· ·more likely to have received the cables?                                       11:55:56
  ·4· · · ·A.· Because a cable is a formal process and                                11:55:57
  ·5· ·there's a -- there's a formal way to get access to                             11:56:00
  ·6· ·State Department cables; whereas an e-mail, as you                             11:56:03
  ·7· ·know, is directed from a sender to a recipient and                             11:56:06
  ·8· ·very unlikely that ambassadors at our embassies                                11:56:10
  ·9· ·would have sent those e-mails to members of my                                 11:56:15
  10· ·staff.· They would have sent them to me, but they                              11:56:18
  11· ·wouldn't have sent them to members of my staff.                                11:56:20
  12· · · ·Q.· And you said there's a formal way to                                   11:56:21
  13· ·receive cables.· What is the formal way to receive                             11:56:23
  14· ·cables?                                                                        11:56:26
  15· · · ·A.· I don't really know what the formal way to                             11:56:26
  16· ·receive cables is.· But the State Department cables                            11:56:29
  17· ·can be accessed by lots of different U.S.                                      11:56:31
  18· ·government agencies.                                                           11:56:37
  19· · · ·Q.· And is the DHS Office of Policy one of                                 11:56:40
  20· ·those agencies that can regularly access cables --                             11:56:42
  21· · · ·A.· Certain members of the Office of Policy                                11:56:45
  22· ·have access to State Department cables.                                        11:56:48
  23· · · ·Q.· And to your knowledge, who were those                                  11:56:49
  24· ·members?                                                                       11:56:52
  25· · · ·A.· I don't know who those members were.                                   11:56:52


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 117 of 322 PageID #:
                                     9809
                      JAMES D. NEALON - 08/14/2018                  Page 117

  ·1· · · ·Q.· You were one of those members?                                         11:56:53
  ·2· · · ·A.· I did not have easy access to State                                    11:56:55
  ·3· ·Department cables, believe it or not, and often                                11:56:58
  ·4· ·depended on the kindness of strangers to -- to see                             11:57:01
  ·5· ·communications.                                                                11:57:04
  ·6· · · ·Q.· Were the strangers who offered their                                   11:57:05
  ·7· ·kindness in accessing State Department cables                                  11:57:08
  ·8· ·within the DHS Office of Policy?                                               11:57:11
  ·9· · · ·A.· Often what would happen is that the                                    11:57:13
  10· ·senders of the cables from our embassies overseas                              11:57:16
  11· ·would copy me on those cables or they would tell me                            11:57:20
  12· ·look for this cable, and I would have one of my                                11:57:27
  13· ·staff members look for it and get me a copy of the                             11:57:29
  14· ·cable.                                                                         11:57:33
  15· · · ·Q.· But is it fair to say from what you're                                 11:57:33
  16· ·describing that one of your staff members could get                            11:57:36
  17· ·access to those State Department -- sorry -- could                             11:57:39
  18· ·get access to one of those embassy cables if you                               11:57:41
  19· ·wanted or needed that?                                                         11:57:45
  20· · · ·A.· Yes.                                                                   11:57:47
  21· · · · · ·MR. KIRSCHNER:· Objection.· I was going to                             11:57:47
  22· ·say objection, foundation, putting words in                                    11:57:49
  23· ·Ambassador Nealon's mouth.· Let Ambassador Nealon                              11:57:51
  24· ·speak for himself.                                                             11:58:01
  25· · · ·A.· Yes.                                                                   11:58:02


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 118 of 322 PageID #:
                                     9810
                      JAMES D. NEALON - 08/14/2018                  Page 118

  ·1· · · ·Q.· And so you recalled having seen either                                 11:58:03
  ·2· ·communications regarding TPS in cable or e-mail                                11:58:05
  ·3· ·form for Honduras and El Salvador.· Do you                                     11:58:08
  ·4· ·recall -- is that correct?                                                     11:58:13
  ·5· · · ·A.· Yes.                                                                   11:58:14
  ·6· · · ·Q.· Do you recall having seen cables regarding                             11:58:14
  ·7· ·any other country that was up for review for TPS                               11:58:17
  ·8· ·during the time that you were there?                                           11:58:22
  ·9· · · ·A.· I don't recall seeing any other embassy                                11:58:30
  10· ·communications, no.                                                            11:58:35
  11· · · ·Q.· Do you recall any communications with the                              11:58:36
  12· ·Sudanese embassy or diplomats that are charged with                            11:58:39
  13· ·issues related to Sudan?                                                       11:58:47
  14· · · ·A.· No.                                                                    11:59:00
  15· · · ·Q.· Do you recall seeing any cables or e-mails                             11:59:00
  16· ·or communications from the embassy in Haiti?                                   11:59:03
  17· · · ·A.· No.                                                                    11:59:05
  18· · · ·Q.· And same question with regard to                                       11:59:21
  19· ·Nicaragua.                                                                     11:59:27
  20· · · ·A.· I remember having some communication with                              11:59:31
  21· ·our ambassador in Nicaragua, but I don't recall                                11:59:36
  22· ·whether I actually saw her input on whether or not                             11:59:45
  23· ·TPS should be extended for Nicaragua.                                          11:59:47
  24· · · ·Q.· Do you recall approximately when you had                               11:59:50
  25· ·communication with the Ambassador in Nicaragua                                 11:59:55


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 119 of 322 PageID #:
                                     9811
                      JAMES D. NEALON - 08/14/2018                  Page 119

  ·1· ·regarding TPS?                                                                 11:59:59
  ·2· · · ·A.· No.· But it would have been in the -- in                               12:00:00
  ·3· ·the short period of time leading up to the deadline                            12:00:02
  ·4· ·for the Secretary to make a decision.                                          12:00:05
  ·5· · · ·Q.· I imagine this will draw a deliberative                                12:00:07
  ·6· ·process privilege exception from your counsel, but                             12:00:11
  ·7· ·do you recall what the communication was with the                              12:00:14
  ·8· ·Ambassador in Nicaragua?                                                       12:00:17
  ·9· · · · · ·MR. KIRSCHNER:· So I'm going to object,                                12:00:18
  10· ·but I'm going to ask, Ambassador Nealon, you had                               12:00:19
  11· ·said in your response that you do not remember a                               12:00:22
  12· ·recommendation, so to the extent this is calling                               12:00:25
  13· ·for internal government deliberations, I would                                 12:00:29
  14· ·instruct you not to answer.· To the extent there's                             12:00:40
  15· ·a general answer that can provide a response to the                            12:00:34
  16· ·question, you could provide such a response.                                   12:00:37
  17· · · ·A.· Yeah, I don't recall what her                                          12:00:44
  18· ·recommendation was.· I don't recall seeing a                                   12:00:45
  19· ·recommendation, so I don't recall what her                                     12:00:47
  20· ·recommendation was.                                                            12:00:49
  21· · · ·Q.· Do you recall what the recommendation was                              12:00:50
  22· ·from the Deputy Secretary of State concerning the                              12:01:00
  23· ·TPS determination of Sudan?                                                    12:01:07
  24· · · ·A.· Yes.                                                                   12:01:11
  25· · · ·Q.· What was the recommendation?                                           12:01:12


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 120 of 322 PageID #:
                                     9812
                      JAMES D. NEALON - 08/14/2018                  Page 120

  ·1· · · ·A.· Extension.                                                             12:01:13
  ·2· · · ·Q.· Do you recall communications with Acting                               12:01:14
  ·3· ·Secretary Duke concerning the State Department's                               12:01:18
  ·4· ·recommendation?                                                                12:01:19
  ·5· · · · · ·MR. KIRSCHNER:· Objection, vague, and lack                             12:01:21
  ·6· ·of foundation of who is -- you're talking about --                             12:01:25
  ·7· ·counsel is talking about when referring to                                     12:01:28
  ·8· ·communications.                                                                12:01:30
  ·9· · · ·Q.· Do you recall communications that you had                              12:01:31
  10· ·directly with the Acting Secretary of State                                    12:01:32
  11· ·concerning the Department of State's recommendation                            12:01:35
  12· ·to extend TPS for Sudan?                                                       12:01:39
  13· · · · · ·MR. KIRSCHNER:· Objection, confusing.                 I                12:01:42
  14· ·think you referred to Acting Secretary of State.                               12:01:45
  15· · · · · ·MS. MacLEAN:· Let me start again.                                      12:01:48
  16· · · ·Q.· Did you have communications with Acting                                12:01:50
  17· ·Secretary Duke concerning the Deputy Secretary of                              12:01:56
  18· ·State's recommendation to extend TPS for Sudan?                                12:01:59
  19· · · ·A.· So what I recall regarding the decision on                             12:02:02
  20· ·Sudan was that all of my discussions were about                                12:02:06
  21· ·needing this paperwork.· I don't recall a                                      12:02:17
  22· ·substantive conversation with Acting Secretary Duke                            12:02:21
  23· ·about the merits of the case.                                                  12:02:25
  24· · · ·Q.· Do you recall any communications with the                              12:02:29
  25· ·-- with anyone at the Department of State                                      12:02:39


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 121 of 322 PageID #:
                                     9813
                      JAMES D. NEALON - 08/14/2018                  Page 121

  ·1· ·concerning the merits of their recommendation --                               12:02:41
  ·2· ·the State Department's recommendation concerning                               12:02:46
  ·3· ·TPS for Sudan?                                                                 12:02:49
  ·4· · · ·A.· Yeah.· And, again, it's difficult for me                               12:02:54
  ·5· ·to separate, you know, phone conversations from a                              12:02:56
  ·6· ·long time ago.· But I believe -- I believe I had a                             12:03:00
  ·7· ·conversation with a Deputy Assistant Secretary in                              12:03:07
  ·8· ·the Bureau of African Affairs about the merits of                              12:03:10
  ·9· ·the Sudan case.· But I don't recall his name at the                            12:03:17
  10· ·moment.                                                                        12:03:20
  11· · · ·Q.· Do you recall -- do you recall whether you                             12:03:21
  12· ·initiated that communication or whether someone                                12:03:26
  13· ·from the State Department initiated that                                       12:03:28
  14· ·communication?                                                                 12:03:30
  15· · · ·A.· I don't recall.                                                        12:03:31
  16· · · ·Q.· Do you recall what you communicated during                             12:03:33
  17· ·that communication?                                                            12:03:39
  18· · · · · ·MR. KIRSCHNER:· Objection.· To the extent                              12:03:39
  19· ·it calls for internal government deliberations, I                              12:03:41
  20· ·would instruct you not to answer under the                                     12:03:45
  21· ·deliberative process privilege.                                                12:03:46
  22· · · · · ·MS. MacLEAN:· I would assume the same                                  12:03:49
  23· ·would apply for the question about what the                                    12:03:51
  24· ·communication was from the State Department side                               12:03:53
  25· ·regarding Sudan?                                                               12:03:56


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 122 of 322 PageID #:
                                     9814
                      JAMES D. NEALON - 08/14/2018                  Page 122

  ·1· · · · · ·MR. KIRSCHNER:· Again, I'd object under                                12:03:57
  ·2· ·the deliberative process privilege to the extent                               12:03:59
  ·3· ·this calls for internal government deliberations.                              12:04:02
  ·4· · · ·Q.· Do you recall any substantive                                          12:04:07
  ·5· ·conversations with the Department of State                                     12:04:09
  ·6· ·regarding any of the other TPS determinations,                                 12:04:11
  ·7· ·again, distinguishing here between communications                              12:04:14
  ·8· ·with the State Department about the timeliness of                              12:04:17
  ·9· ·their response from substantive communications                                 12:04:19
  10· ·about what their recommendation might be or what                               12:04:22
  11· ·factors would go into their recommendation?                                    12:04:24
  12· · · ·A.· Yes.                                                                   12:04:26
  13· · · ·Q.· About which countries?                                                 12:04:26
  14· · · ·A.· I recall conversations about El Salvador                               12:04:35
  15· ·and Honduras -- El Salvador and Honduras.                    I                 12:04:37
  16· ·believe Syria, also.                                                           12:04:49
  17· · · ·Q.· Do you recall -- well, are these separate                              12:04:50
  18· ·conversations that you're recalling?                                           12:04:57
  19· · · ·A.· You know, I had a number of conversations                              12:04:58
  20· ·with the Department of State about -- about those                              12:05:01
  21· ·countries.                                                                     12:05:03
  22· · · ·Q.· So let's start with El Salvador.                                       12:05:04
  23· · · · · ·Do you recall with whom you communicated                               12:05:08
  24· ·at the Department of State concerning substantive                              12:05:10
  25· ·issues related to the State Department's input                                 12:05:14


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 123 of 322 PageID #:
                                     9815
                      JAMES D. NEALON - 08/14/2018                  Page 123

  ·1· ·concerning TPS for El Salvador?                                                12:05:17
  ·2· · · ·A.· Yeah.· Generally, I would have                                         12:05:19
  ·3· ·communicated with the Deputy Assistant Secretary in                            12:05:21
  ·4· ·the Bureau of Western Hemisphere Affairs whose name                            12:05:27
  ·5· ·is John Creamer, C-r-e-a-m-e-r.                                                12:05:31
  ·6· · · ·Q.· And Deputy Assistant Secretary in Western                              12:05:39
  ·7· ·Hemisphere Affairs?                                                            12:05:43
  ·8· · · ·A.· Yes.                                                                   12:05:43
  ·9· · · ·Q.· Do you recall approximately how many times                             12:05:43
  10· ·you communicated with him regarding the State                                  12:05:48
  11· ·Department's input in the TPS determination of El                              12:05:51
  12· ·Salvador?                                                                      12:05:52
  13· · · ·A.· I don't.                                                               12:05:52
  14· · · ·Q.· Do you recall the role of Mr. Creamer in                               12:05:52
  15· ·the -- in crafting the recommendation from the                                 12:05:56
  16· ·State Department to the Department of Homeland                                 12:06:00
  17· ·Security concerning TPS?                                                       12:06:03
  18· · · ·A.· So, again, I don't know precisely what the                             12:06:04
  19· ·State Department's process was for drafting their                              12:06:09
  20· ·-- their recommendation to the Secretary, but John                             12:06:12
  21· ·Creamer was the Deputy Assistant Secretary of State                            12:06:18
  22· ·for Mexico and Central America.· So he would have                              12:06:20
  23· ·been -- he probably would have been the person in                              12:06:25
  24· ·touch with our embassies, gathering their input and                            12:06:32
  25· ·would have been -- he and his staff would have been                            12:06:36


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 124 of 322 PageID #:
                                     9816
                      JAMES D. NEALON - 08/14/2018                  Page 124

  ·1· ·drafting the Bureau of Western Hemisphere's input                              12:06:40
  ·2· ·into the Secretary's recommendation.                                           12:06:45
  ·3· · · · · ·Who actually drafted the memo to the                                   12:06:49
  ·4· ·Secretary, I don't know.                                                       12:06:51
  ·5· · · ·Q.· Do you know if Mr. Creamer is a political                              12:06:52
  ·6· ·appointee or a career State Department employee?                               12:06:56
  ·7· · · ·A.· He's a career State Department employee.                               12:06:58
  ·8· · · ·Q.· Do you know how long he's been in the                                  12:07:00
  ·9· ·State Department, roughly?                                                     12:07:02
  10· · · ·A.· 30 some years.                                                         12:07:04
  11· · · ·Q.· Can you describe in general terms your                                 12:07:07
  12· ·communications with Mr. Creamer concerning TPS for                             12:07:13
  13· ·El Salvador?                                                                   12:07:17
  14· · · · · ·MR. KIRSCHNER:· Objection.· To the extent                              12:07:17
  15· ·that this calls for internal government                                        12:07:19
  16· ·deliberations, I instruct you not to answer.· To                               12:07:22
  17· ·the extent you can provide a general answer in a                               12:07:25
  18· ·way that does not respond to internal government                               12:07:27
  19· ·deliberations, feel free to do so.                                             12:07:31
  20· · · ·A.· So these conversations were sort of the                                12:07:32
  21· ·definition of deliberative in that I would call him                            12:07:34
  22· ·or he would call me, and we would discuss the                                  12:07:38
  23· ·process and we would discuss where we thought the                              12:07:43
  24· ·Department of State would eventually end up in                                 12:07:50
  25· ·terms of a decision because that was important                                 12:07:52


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 125 of 322 PageID #:
                                     9817
                      JAMES D. NEALON - 08/14/2018                  Page 125

  ·1· ·information for me to have so that I could                                     12:07:54
  ·2· ·communicate that to the Secretary of Homeland                                  12:07:56
  ·3· ·Security.                                                                      12:08:09
  ·4· · · · · ·MS. MacLEAN:· I would ask further                                      12:08:09
  ·5· ·questions concerning the details of those                                      12:08:09
  ·6· ·conversations.· I understand that you're asserting                             12:08:09
  ·7· ·a deliberative process privilege and that that                                 12:08:11
  ·8· ·issue is still outstanding with the court.                                     12:08:14
  ·9· · · · · ·MR. KIRSCHNER:· I would object to any of                               12:08:14
  10· ·the questions concerning the details of those                                  12:08:15
  11· ·conversations, about what those internal                                       12:08:17
  12· ·deliberations were under the deliberative process                              12:08:19
  13· ·privilege.                                                                     12:08:23
  14· · · ·Q.· So I'm going to ask you the same series of                             12:08:23
  15· ·questions with regard to Honduras.                                             12:08:28
  16· · · · · ·With whom did you communicate on                                       12:08:29
  17· ·substantive matters concerning the State                                       12:08:31
  18· ·Department's recommendation into the TPS                                       12:08:34
  19· ·determination for Honduras for -- yeah, for                                    12:08:37
  20· ·Honduras?                                                                      12:08:40
  21· · · ·A.· Yes.· So I would have communicated, again,                             12:08:41
  22· ·with Mr. Creamer, as well as with Mr. Henshaw                                  12:08:43
  23· ·because it's important to understand that those are                            12:08:51
  24· ·the two key bureaus that the Department of State --                            12:08:53
  25· ·that would provide input to the Secretary on                                   12:08:59


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 126 of 322 PageID #:
                                     9818
                      JAMES D. NEALON - 08/14/2018                  Page 126

  ·1· ·temporary protected status.· So I was talking to                               12:09:01
  ·2· ·both of those bureaus.                                                         12:09:04
  ·3· · · ·Q.· And do you recall if Mr. Henshaw is a                                  12:09:06
  ·4· ·political appointee or a career appointee?                                     12:09:08
  ·5· · · ·A.· Career officer.                                                        12:09:12
  ·6· · · ·Q.· A career officer.                                                      12:09:14
  ·7· · · · · ·Can you describe in general terms what                                 12:09:20
  ·8· ·kinds of communications you had on the substantive                             12:09:22
  ·9· ·recommendation concerning the TPS determination for                            12:09:25
  10· ·Honduras with Mr. Creamer or Mr. Henshaw?                                      12:09:32
  11· · · ·A.· So absolutely deliberative in nature.                                  12:09:35
  12· ·Again, me trying to get information on when we                                 12:09:38
  13· ·could expect the paperwork and what we could expect                            12:09:45
  14· ·the paperwork to say.                                                          12:09:47
  15· · · ·Q.· And based on the prior communications from                             12:09:56
  16· ·your counsel, I will hold off on further questions                             12:09:58
  17· ·concerning the details of the conversations you had                            12:10:02
  18· ·with Mr. Creamer and Mr. Henshaw concerning the TP                             12:10:08
  19· ·-- the State Department's recommendation on TPS for                            12:10:11
  20· ·Honduras with the understanding that that may come                             12:10:13
  21· ·up in the future, depending on how the court                                   12:10:15
  22· ·resolves this issue, with apologies for your time.                             12:10:19
  23· · · · · ·With regard to Syria, whom did you                                     12:10:22
  24· ·communicate with regarding substantive issues                                  12:10:25
  25· ·concerning the State Department's recommendations                              12:10:27


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 127 of 322 PageID #:
                                     9819
                      JAMES D. NEALON - 08/14/2018                  Page 127

  ·1· ·concerning Syria?                                                               12:10:30
  ·2· · · ·A.· You know, I may have to walk that back.                                 12:10:32
  ·3· ·Now that I think about it, I don't recall                                       12:10:43
  ·4· ·communicating directly with Department of State                                 12:10:47
  ·5· ·about Syria.                                                                    12:10:49
  ·6· · · ·Q.· So besides El Salvador, Honduras and                                    12:11:01
  ·7· ·Sudan, were there other countries that were up for                              12:11:04
  ·8· ·TPS review during your tenure at DHS where you                                  12:11:08
  ·9· ·communicated with the State Department on                                       12:11:13
  10· ·substantive matters related to the State                                        12:11:14
  11· ·Department's recommendation?                                                    12:11:17
  12· · · ·A.· Yes.· So I recall having some                                           12:11:24
  13· ·conversations about Haiti -- yeah, Haiti.                                       12:11:28
  14· · · ·Q.· And with whom did you communicate at the                                12:11:48
  15· ·State Department concerning substantive matters                                 12:11:50
  16· ·related to Haiti's TPS determination?                                           12:11:54
  17· · · ·A.· So I had far fewer conversations with the                               12:11:56
  18· ·State Department related to Haiti than I did                                    12:11:58
  19· ·related to Central America, but I would have                                    12:12:01
  20· ·communicated with a gentleman named Ken Merten.                    I            12:12:03
  21· ·believe it's M-e-r-t-e-n, I think.                                              12:12:09
  22· · · ·Q.· And is that Ken or Kent?                                                12:12:13
  23· · · ·A.· Ken, no T.· And he's a Deputy Assistant                                 12:12:14
  24· ·Secretary of State in the Bureau of Western                                     12:12:22
  25· ·Hemisphere Affairs.                                                             12:12:34


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com            YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 128 of 322 PageID #:
                                     9820
                      JAMES D. NEALON - 08/14/2018                  Page 128

  ·1· · · ·Q.· Do you recall if he's a career officer or                              12:12:34
  ·2· ·political appointee?                                                           12:12:37
  ·3· · · ·A.· Career officer.                                                        12:12:38
  ·4· · · ·Q.· Do you recall when you had communications                              12:12:39
  ·5· ·with Mr. Merten?                                                               12:12:41
  ·6· · · ·A.· Not specifically, no.                                                  12:12:46
  ·7· · · ·Q.· Do you recall in general terms the subject                             12:12:56
  ·8· ·matter of your communications with Mr. Merten?                                 12:12:58
  ·9· · · ·A.· Yes.· You know, by the time I got to                                   12:13:01
  10· ·Homeland Security, there was a general feeling that                            12:13:13
  11· ·TPS for Honduras -- I'm sorry, for Haiti was going                             12:13:24
  12· ·to be terminated, and so I believe I had                                       12:13:25
  13· ·conversations with Mr. Merten about -- about the                               12:13:32
  14· ·decision itself and about what the implications of                             12:13:36
  15· ·that decision might be for U.S. policy and what                                12:13:40
  16· ·sorts of things we could do to help mitigate the                               12:13:43
  17· ·consequences of that decision.                                                 12:13:47
  18· · · ·Q.· You said that by the time you got to DHS                               12:13:48
  19· ·in early July, there was a general feeling that TPS                            12:13:53
  20· ·for Haiti was going to be terminated.                                          12:13:58
  21· · · · · ·In your recollection, what created that                                12:14:01
  22· ·general feeling?                                                               12:14:03
  23· · · ·A.· I don't recall anything specific.· I just                              12:14:03
  24· ·recall when I came on board that that was my                                   12:14:10
  25· ·feeling and observation.                                                       12:14:15


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 129 of 322 PageID #:
                                     9821
                      JAMES D. NEALON - 08/14/2018                  Page 129

  ·1· · · ·Q.· So you then described your communications                              12:14:17
  ·2· ·with Mr. Merten as essentially having the backdrop                             12:14:29
  ·3· ·of an expected termination of TPS for Haiti?                                   12:14:33
  ·4· · · ·A.· That's my recollection.                                                12:14:36
  ·5· · · ·Q.· Is it your recollection that that general                              12:14:37
  ·6· ·feeling around the likely imminent end of TPS for                              12:14:38
  ·7· ·Haiti was from the very beginning of your tenure at                            12:14:45
  ·8· ·DHS?                                                                           12:14:48
  ·9· · · ·A.· I do recall that, because I recall that --                             12:14:48
  10· ·that I got that sense from General Kelly.                                      12:14:54
  11· · · ·Q.· Did you have specific communications with                              12:14:56
  12· ·General Kelly about that?                                                      12:14:59
  13· · · · · ·MR. KIRSCHNER:· Object.· I mean, to the                                12:15:00
  14· ·extent this is getting into internal government                                12:15:02
  15· ·deliberations of your communications, I would                                  12:15:06
  16· ·instruct you not to answer.                                                    12:15:15
  17· · · · · ·MS. MacLEAN:· You can identify whether                                 12:15:15
  18· ·this is a question that you would instruct him not                             12:15:15
  19· ·to answer or not.                                                              12:15:15
  20· · · ·Q.· But did you have specific communications                               12:15:19
  21· ·that you recall with General Kelly concerning the                              12:15:21
  22· ·expected termination of TPS for Haiti?                                         12:15:26
  23· · · ·A.· I believe I had one conversation with him                              12:15:29
  24· ·about Haiti and TPS.                                                           12:15:32
  25· · · ·Q.· And was that communication before he left                              12:15:34


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 130 of 322 PageID #:
                                     9822
                      JAMES D. NEALON - 08/14/2018                  Page 130

  ·1· ·the Department?                                                                12:15:38
  ·2· · · ·A.· Yes.                                                                   12:15:39
  ·3· · · ·Q.· And was that communication related to the                              12:15:40
  ·4· ·expected end of TPS for Haiti?                                                 12:15:51
  ·5· · · ·A.· You know what it was, it was a                                         12:15:53
  ·6· ·conversation between two old friends.                                          12:15:58
  ·7· · · ·Q.· Um-hmm.· Can you say anything further                                  12:16:04
  ·8· ·about the conversation?                                                        12:16:07
  ·9· · · · · ·MR. KIRSCHNER:· Again, I object --                                     12:16:07
  10· · · ·A.· It was deliberative.                                                   12:16:08
  11· · · ·Q.· Okay.                                                                  12:16:12
  12· · · · · ·MS. MacLEAN:· I understand that lunch is                               12:16:29
  13· ·ready, so if you don't mind, we'll ask a few more                              12:16:31
  14· ·questions and then we take a break for lunch unless                            12:16:35
  15· ·you'd rather take a break right now?                                           12:16:38
  16· · · · · ·MR. KIRSCHNER:· Can we take a two-minute                               12:16:38
  17· ·break just to see where we are on timing and check                             12:16:40
  18· ·with Ambassador Nealon where he would want to take                             12:16:43
  19· ·a break.                                                                       12:16:48
  20· · · · · ·MS. MacLEAN:· No problem.                                              12:16:49
  21· · · · · ·THE VIDEOGRAPHER:· Time is 12:16.· We are                              12:16:50
  22· ·off the record.                                                                12:16:52
  23· · · · · ·(Proceedings interrupted at 12:16 p.m. and                             12:16:53
  24· ·reconvened at 1:00 p.m.)                                                       13:00:24
  25· · · · · ·THE VIDEOGRAPHER:· Time is 1:00 p.m.· We                               13:00:26


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 131 of 322 PageID #:
                                     9823
                      JAMES D. NEALON - 08/14/2018                  Page 131

  ·1· ·are back on the record.                                                        13:00:36
  ·2· ·BY MS. MacLEAN:                                                                13:00:37
  ·3· · · ·Q.· Ambassador Nealon, you had mentioned                                   13:00:38
  ·4· ·previously that you would check during the break                               13:00:41
  ·5· ·about the key DHS Office of Policy staff who were                              13:00:44
  ·6· ·involved in TPS decisions.· Were you able to                                   13:00:49
  ·7· ·identify that?                                                                 13:00:52
  ·8· · · · · ·MR. KIRSCHNER:· Objection.· I think that                               13:00:53
  ·9· ·misrepresents Ambassador Nealon's testimony.                 I                 13:00:55
  10· ·think he said that he would try to remember, not                               13:00:58
  11· ·that he was going to be checking any documentation.                            13:01:01
  12· · · · · ·MS. MacLEAN:· Fair enough.                                             13:01:04
  13· · · ·Q.· Are there now DHS Office of Policy staff                               13:01:05
  14· ·who were involved in TPS decisions that you can                                13:01:07
  15· ·recall?                                                                        13:01:10
  16· · · ·A.· So I think I can be pretty clear about                                 13:01:10
  17· ·this.· So there aren't really Office of Policy                                 13:01:12
  18· ·staff involved in the TPS decisions, because the                               13:01:18
  19· ·decision really is -- really was and really is the                             13:01:23
  20· ·Secretary's decision.· So there were -- and to the                             13:01:28
  21· ·extent that the Secretary wanted the Office of                                 13:01:34
  22· ·Policy's opinions about TPS, she would come to me.                             13:01:37
  23· ·So there are other people in the Office of Policy                              13:01:41
  24· ·who would participate in meetings or, you know, get                            13:01:45
  25· ·involved in some way, but it wouldn't be accurate                              13:01:51


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 132 of 322 PageID #:
                                     9824
                      JAMES D. NEALON - 08/14/2018                  Page 132

  ·1· ·to say that those people were involved in the TPS                              13:01:56
  ·2· ·decision, I wouldn't say.                                                      13:02:00
  ·3· · · ·Q.· And the --                                                             13:02:02
  ·4· · · ·A.· So for example, there are people who would                             13:02:03
  ·5· ·help arrange meetings when the Salvadorians or the                             13:02:06
  ·6· ·Hondurans called and wanted to meet with the                                   13:02:11
  ·7· ·Secretary or meet with me, so they would get                                   13:02:15
  ·8· ·involved in that way.· But I'm having a hard time                              13:02:17
  ·9· ·thinking of other people in the Office of Policy                               13:02:23
  10· ·who were really directly involved in the TPS                                   13:02:25
  11· ·decision process.                                                              13:02:30
  12· · · · · ·I would say with the exception of my Chief                             13:02:32
  13· ·of Staff who I mentioned previously, Briana Petyo,                             13:02:37
  14· ·who -- the Chief of Staff was sort of my alter ego,                            13:02:40
  15· ·and so she would sometimes substitute for me at                                13:02:45
  16· ·meetings and things like that.· So she tended to                               13:02:47
  17· ·know what I knew and vice versa.                                               13:02:50
  18· · · ·Q.· That's very helpful.                                                   13:02:53
  19· · · ·A.· So I hope that's a better answer.                                      13:02:55
  20· · · ·Q.· That's a very fair answer, and I don't                                 13:02:56
  21· ·think we need further follow-up questions.                                     13:02:59
  22· · · · · ·The one other item that I wanted to ask                                13:03:01
  23· ·you about from before the break is that you had                                13:03:04
  24· ·mentioned that when there are concerns from an                                 13:03:06
  25· ·ambassador, they wouldn't be easily rejected and                               13:03:10


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 133 of 322 PageID #:
                                     9825
                      JAMES D. NEALON - 08/14/2018                  Page 133

  ·1· ·there would be a response at a fairly high level at                            13:03:14
  ·2· ·the State Department.· Is that a reasonably fair                               13:03:16
  ·3· ·reflection, or would you like to correct that                                  13:03:19
  ·4· ·reflection?                                                                    13:03:21
  ·5· · · ·A.· Yes.· So we were talking specifically                                  13:03:22
  ·6· ·about TPS.· And so when the State Department has to                            13:03:24
  ·7· ·make a recommendation about something like TPS,                                13:03:32
  ·8· ·they're in the first instance going to go to their                             13:03:35
  ·9· ·eyes and ears on the ground in the country in                                  13:03:39
  10· ·question, which is their ambassador, and they're                               13:03:42
  11· ·going to solicit their ambassador's opinion.· And                              13:03:45
  12· ·that opinion is going to carry a lot of weight.                                13:03:47
  13· ·And if the State Department is going to make a                                 13:03:50
  14· ·recommendation to the Secretary contrary to the                                13:03:52
  15· ·Ambassador's recommendation, that would be a thing                             13:03:56
  16· ·that would have to be worked out between, for the                              13:03:59
  17· ·most part, the geographic bureau, in this case the                             13:04:05
  18· ·Bureau of Western Hemisphere Affairs and the                                   13:04:08
  19· ·ambassador.· That's the point I was trying to make.                            13:04:15
  20· · · ·Q.· And is it your understanding or your                                   13:04:17
  21· ·recollection that during your tenure at DHS, there                             13:04:19
  22· ·were conflicts between the embassies, the                                      13:04:22
  23· ·ambassadors on the ground, and the State Department                            13:04:24
  24· ·recommendation regarding TPS?                                                  13:04:27
  25· · · · · ·MR. KIRSCHNER:· Objection.· To the extent                              13:04:29


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 134 of 322 PageID #:
                                     9826
                      JAMES D. NEALON - 08/14/2018                  Page 134

  ·1· ·this is calling for internal deliberations within                              13:04:31
  ·2· ·the government, I would instruct you not to answer.                            13:04:34
  ·3· · · · · ·(Exhibit 34, E-mail dated Monday, May 14,                              13:05:00
  ·4· ·2018, 3:55 p.m., marked for identification.)                                   13:05:01
  ·5· · · ·Q.· I'll give you a moment to look at what has                             13:05:01
  ·6· ·been marked as Exhibit 34.                                                     13:05:04
  ·7· · · · · ·And if you could just review up to "main                               13:05:51
  ·8· ·conclusions," we'll cover that part first.                                     13:05:53
  ·9· · · · · ·MR. KIRSCHNER:· Sorry.· Are you saying                                 13:05:57
  10· ·you're going to ask questions before "main                                     13:05:58
  11· ·conclusions" or questions --                                                   13:06:02
  12· · · · · ·MS. MacLEAN:· Before "main conclusions."                               13:06:03
  13· · · · · ·MR. KIRSCHNER:· Okay.                                                  13:06:05
  14· · · ·A.· Okay.                                                                  13:06:38
  15· · · ·Q.· So first, what I think is a pretty basic                               13:06:39
  16· ·question, the last bullet point in the list of                                 13:06:44
  17· ·bullet points on the top of page 2 speaks about                                13:06:48
  18· ·diplomatic cables from the U.S. embassies in El                                13:06:52
  19· ·Salvador, Haiti, and Honduras and identifies                                   13:06:57
  20· ·certain cables by numbers such as San Salvador 860.                            13:06:58
  21· ·Do you recognize that numbering system or labeling                             13:07:05
  22· ·system for diplomatic cables?                                                  13:07:07
  23· · · ·A.· I do.                                                                  13:07:10
  24· · · ·Q.· Can you identify, starting at San Salvador                             13:07:10
  25· ·860 dated July 7, 2017, what that would mean?                                  13:07:14


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 135 of 322 PageID #:
                                     9827
                      JAMES D. NEALON - 08/14/2018                  Page 135

  ·1· · · ·A.· So cables, which are official                                          13:07:17
  ·2· ·communications between the Department of State and                             13:07:20
  ·3· ·its embassies overseas are numbered by year.· So                               13:07:24
  ·4· ·San Salvador 860 would presumably be the 860th                                 13:07:31
  ·5· ·cable that that embassy had sent in that calendar                              13:07:36
  ·6· ·year.                                                                          13:07:42
  ·7· · · ·Q.· And I presume the date is the date that                                13:07:42
  ·8· ·the cable was sent?                                                            13:07:44
  ·9· · · ·A.· Correct.                                                               13:07:46
  10· · · ·Q.· And the city, San Salvador, identifies                                 13:07:46
  11· ·the --                                                                         13:07:56
  12· · · ·A.· Sorry.· The sending post.                                              13:07:56
  13· · · ·Q.· Okay.· Great.                                                          13:07:57
  14· · · · · ·Do you recognize any of the cables that                                13:07:59
  15· ·are identified there as cables that you had seen,                              13:08:09
  16· ·from your recollection?                                                        13:08:11
  17· · · ·A.· So there's nothing in the cable numbering                              13:08:12
  18· ·system that would allow me to identify the subject                             13:08:16
  19· ·matter of the cable.· But the bullet point says                                13:08:19
  20· ·that these are in fact the cables that were sent                               13:08:21
  21· ·from the U.S. embassies in those three countries to                            13:08:24
  22· ·the Department of State containing the ambassadors'                            13:08:27
  23· ·recommendations on TPS.                                                        13:08:30
  24· · · ·Q.· Would you have been likely to see those                                13:08:31
  25· ·recommendations?                                                               13:08:33


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 136 of 322 PageID #:
                                     9828
                      JAMES D. NEALON - 08/14/2018                  Page 136

  ·1· · · ·A.· So as I stated before, I do recall seeing                              13:08:34
  ·2· ·the cable from San Salvador.· I remember seeing                                13:08:40
  ·3· ·either the cable or an e-mail copy from                                        13:08:45
  ·4· ·Tegucigalpa; I don't recall seeing the                                         13:08:50
  ·5· ·Port-au-Prince recommendation, though I may have.                              13:08:52
  ·6· · · ·Q.· Do you know if the Department of Homeland                              13:08:56
  ·7· ·Security had those cables in its possession, where                             13:09:00
  ·8· ·those cables would be?                                                         13:09:02
  ·9· · · · · ·MR. KIRSCHNER:· Objection, assumes facts                               13:09:06
  10· ·not in evidence, foundation.                                                   13:09:08
  11· · · ·A.· So no, I'm not -- I'm not familiar enough                              13:09:12
  12· ·with how the Department of Homeland Security                                   13:09:15
  13· ·archives cables so, no, I wouldn't know.                                       13:09:18
  14· · · ·Q.· Okay.· So moving on, the next sentence                                 13:09:21
  15· ·reads, "SFRC Democratic staff determined that then                             13:09:28
  16· ·Secretary Tillerson's recommendation that the                                  13:09:33
  17· ·Department of Homeland Security, DHS, should                                   13:09:36
  18· ·terminate the TPS designations for El Salvador,                                13:09:39
  19· ·Haiti, and Honduras was a result of an overtly                                 13:09:42
  20· ·political process."                                                            13:09:47
  21· · · · · ·Is there anything in your knowledge of the                             13:09:48
  22· ·process that would identify the process as an                                  13:09:50
  23· ·overtly political process?                                                     13:09:53
  24· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   13:09:55
  25· ·speculation.                                                                   13:09:58


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 137 of 322 PageID #:
                                     9829
                      JAMES D. NEALON - 08/14/2018                  Page 137

  ·1· · · ·A.· So I'm not familiar enough with the                                    13:09:58
  ·2· ·process at the State Department, nor did I have                                13:10:09
  ·3· ·first-hand visibility into the process at the State                            13:10:12
  ·4· ·Department to really answer that question.                                     13:10:15
  ·5· · · ·Q.· Is there anything in your knowledge from                               13:10:17
  ·6· ·your experience at DHS and communicating with the                              13:10:19
  ·7· ·State Department that would give you an                                        13:10:22
  ·8· ·understanding that the process was in some way                                 13:10:24
  ·9· ·political?                                                                     13:10:26
  10· · · · · ·MR. KIRSCHNER:· Objection, asks for                                    13:10:26
  11· ·conjecture, for speculation.                                                   13:10:27
  12· · · ·A.· So I did have conversations with people at                             13:10:41
  13· ·the State Department that were deliberative in                                 13:10:50
  14· ·nature that touched on the question you're asking.                             13:10:55
  15· · · ·Q.· So you can essentially recall some                                     13:11:03
  16· ·communications related to the political nature of                              13:11:08
  17· ·the TPS recommendations from the State Department                              13:11:12
  18· ·but would hold off answering because of the                                    13:11:15
  19· ·deliberative process privilege?                                                13:11:18
  20· · · · · ·MR. KIRSCHNER:· Objection,                                             13:11:19
  21· ·mischaracterizes his testimony.· He just testified                             13:11:20
  22· ·that he has deliberative conversations that may                                13:11:22
  23· ·provide a response to the question, not whether                                13:11:28
  24· ·that he accepts the premise of the question.· To                               13:11:31
  25· ·the extent that this calls for internal                                        13:11:35


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 138 of 322 PageID #:
                                     9830
                      JAMES D. NEALON - 08/14/2018                  Page 138

  ·1· ·deliberations, I would instruct you not to answer,                             13:11:38
  ·2· ·but I also object that the question was a                                      13:11:41
  ·3· ·mischaracterization of Ambassador Nealon's                                     13:11:43
  ·4· ·testimony.                                                                     13:11:47
  ·5· · · ·Q.· Just to make sure that I understand it                                 13:11:47
  ·6· ·well without going into deliberative process                                   13:11:49
  ·7· ·privilege communications at this time, would you                               13:11:52
  ·8· ·elaborate, in general terms, what you had                                      13:11:54
  ·9· ·previously stated?                                                             13:11:56
  10· · · ·A.· Yes.· So in the conversations -- in some                               13:11:58
  11· ·of the conversations that I had with people at the                             13:12:02
  12· ·Department of State about TPS, we did discuss                                  13:12:05
  13· ·whether or not the process had been or was being                               13:12:11
  14· ·politicized.                                                                   13:12:21
  15· · · ·Q.· Who did you have those conversations with?                             13:12:24
  16· · · · · ·MR. KIRSCHNER:· Again, I instruct                                      13:12:32
  17· ·Ambassador Nealon not to answer to the extent that                             13:12:34
  18· ·they call for internal deliberations.· You can                                 13:12:36
  19· ·answer generally the individuals you had                                       13:12:36
  20· ·conversations with about the process of TPS within                             13:12:36
  21· ·the State Department, but the specifics of what you                            13:12:42
  22· ·were talking with certain individuals about, I                                 13:12:44
  23· ·would instruct you not to answer.                                              13:12:46
  24· · · ·A.· So as I've already stated, there were a                                13:12:51
  25· ·couple of people that I spoke to on a fairly                                   13:12:57


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 139 of 322 PageID #:
                                     9831
                      JAMES D. NEALON - 08/14/2018                  Page 139

  ·1· ·regular basis at the State Department about TPS.                               13:13:01
  ·2· · · ·Q.· And were those the people that you had the                             13:13:04
  ·3· ·conversations -- that you were previously                                      13:13:10
  ·4· ·describing as related to whether or not the process                            13:13:13
  ·5· ·was or was being politicized?                                                  13:13:17
  ·6· · · ·A.· Yes.                                                                   13:13:19
  ·7· · · ·Q.· Okay.· So the next line reads, "That                                   13:13:20
  ·8· ·process deliberately disregarded the counsel and                               13:13:27
  ·9· ·expertise of officials at the State Department and                             13:13:30
  10· ·the U.S. embassies in all three countries which                                13:13:34
  11· ·uniformly argued for an extension of the TPS                                   13:13:37
  12· ·designations."                                                                 13:13:40
  13· · · · · ·Did you understand the U.S. embassies                                  13:13:41
  14· ·uniformly arguing for an extension of the TPS                                  13:13:46
  15· ·designation?                                                                   13:13:49
  16· · · · · ·MR. KIRSCHNER:· Objection, again to the                                13:13:50
  17· ·extent this calls for internal deliberations,                                  13:13:51
  18· ·including recommendations within the -- internal                               13:13:53
  19· ·recommendations within the government, I instruct                              13:13:56
  20· ·you not to answer under the deliberative process                               13:13:58
  21· ·privilege.                                                                     13:14:01
  22· · · ·Q.· So the next line reads, "SFRC Democratic                               13:14:03
  23· ·staff also determined that the White House Domestic                            13:14:06
  24· ·Policy Council sought repeatedly to influence the                              13:14:11
  25· ·outcome" -- sorry, "to influence the                                           13:14:14


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 140 of 322 PageID #:
                                     9832
                      JAMES D. NEALON - 08/14/2018                  Page 140

  ·1· ·decision-making processes at the State Department                              13:14:14
  ·2· ·and DHS in order to ensure a predetermined outcome,                            13:14:16
  ·3· ·the termination of TPS designations for all three                              13:14:20
  ·4· ·countries."                                                                    13:14:22
  ·5· · · · · ·Are you familiar with the White House                                  13:14:25
  ·6· ·Domestic Policy Council?                                                       13:14:27
  ·7· · · ·A.· Yes.                                                                   13:14:28
  ·8· · · ·Q.· How are you familiar with the Domestic                                 13:14:29
  ·9· ·Policy Council?                                                                13:14:33
  10· · · ·A.· I'm generally pretty familiar with the                                 13:14:33
  11· ·organization of the U.S. government.· And during my                            13:14:34
  12· ·time at DHS, I was in meetings where they were also                            13:14:37
  13· ·present, members of the Domestic Policy Council                                13:14:41
  14· ·were also present.                                                             13:14:44
  15· · · ·Q.· Do you recall who from the Domestic Policy                             13:14:45
  16· ·Council was present in the meetings in which you                               13:14:48
  17· ·were present?                                                                  13:14:50
  18· · · ·A.· I won't remember every time I was in a                                 13:14:51
  19· ·meeting where members of the Domestic Policy                                   13:14:54
  20· ·Council were present, because I don't know who all                             13:14:58
  21· ·-- who they all are.                                                           13:15:00
  22· · · · · ·I was in meetings, a couple of meetings                                13:15:01
  23· ·with Stephen Miller, with a gentleman named John                               13:15:04
  24· ·Zadrozny, if I have that correct, Z -- somebody                                13:15:12
  25· ·will have to help me, Z-a-d-r-o-z-n-y; is that                                 13:15:13


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 141 of 322 PageID #:
                                     9833
                      JAMES D. NEALON - 08/14/2018                  Page 141

  ·1· ·correct?                                                                       13:15:21
  ·2· · · ·Q.· I think that's correct, but we can check                               13:15:21
  ·3· ·during the break and confirm.                                                  13:15:24
  ·4· · · ·A.· And I know there were other members of the                             13:15:25
  ·5· ·Domestic Policy Council at times present in                                    13:15:28
  ·6· ·meetings where I was present.                                                  13:15:29
  ·7· · · ·Q.· In the meetings that you were present                                  13:15:31
  ·8· ·where the Domestic Policy Council was -- members of                            13:15:33
  ·9· ·the Domestic Policy Council or people that you                                 13:15:35
  10· ·thought were connected to the Domestic Policy                                  13:15:35
  11· ·Counsel were present, was TPS ever discussed?                                  13:15:39
  12· · · ·A.· So I don't remember specific instances                                 13:15:41
  13· ·where TPS was discussed, though it's -- though it's                            13:15:43
  14· ·possible.                                                                      13:15:48
  15· · · ·Q.· Do you recall any experiences or                                       13:15:48
  16· ·information that you have from your time at DHS                                13:15:58
  17· ·that would suggest that the White House Domestic                               13:16:02
  18· ·Policy Council sought to influence the                                         13:16:07
  19· ·decision-making processes at the State Department                              13:16:08
  20· ·and DHS?                                                                       13:16:10
  21· · · · · ·MR. KIRSCHNER:· Objection.· To the extent                              13:16:11
  22· ·this calls for internal government deliberations, I                            13:16:12
  23· ·would instruct you not to answer.· To the extent                               13:16:15
  24· ·you can provide general input about -- just                                    13:16:17
  25· ·generally about kind of like you were saying about                             13:16:20


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 142 of 322 PageID #:
                                     9834
                      JAMES D. NEALON - 08/14/2018                  Page 142

  ·1· ·meetings, about Domestic Policy Council, you can                               13:16:24
  ·2· ·provide those responses of what the subject matter                             13:16:27
  ·3· ·of the meetings were, but to the extent it talks                               13:16:30
  ·4· ·about internal government deliberations, I would                               13:16:33
  ·5· ·instruct you not to answer.                                                    13:16:37
  ·6· · · ·Q.· I guess a yes-or-no question first.                                    13:16:39
  ·7· · · ·A.· You want to restate the question?                                      13:16:42
  ·8· · · ·Q.· Yeah.· Do you -- is there anything from                                13:16:43
  ·9· ·your experience or -- yeah, either direct                                      13:16:45
  10· ·experience or indirect experience, information from                            13:16:50
  11· ·others while you were working at DHS that led you                              13:16:52
  12· ·to believe or suspect, as stated in this report,                               13:16:57
  13· ·that the White House Domestic Policy Council sought                            13:17:04
  14· ·to influence the decision-making processes at the                              13:17:08
  15· ·State Department and DHS regarding the TPS                                     13:17:11
  16· ·determinations?                                                                13:17:14
  17· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   13:17:14
  18· ·speculation.                                                                   13:17:21
  19· · · ·A.· Um, so this is one of those things where                               13:17:21
  20· ·I'm really not quite sure how to answer.                                       13:17:23
  21· · · · · ·MR. KIRSCHNER:· To the extent that this                                13:17:26
  22· ·calls about internal government deliberations, I                               13:17:28
  23· ·would instruct you not to answer.· And I also                                  13:17:31
  24· ·object that the question calls for speculation.                                13:17:34
  25· · · · · ·So to the extent it calls for internal                                 13:17:36


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 143 of 322 PageID #:
                                     9835
                      JAMES D. NEALON - 08/14/2018                  Page 143

  ·1· ·government deliberations and your answer -- to                                 13:17:40
  ·2· ·provide an answer to the question asked would be                               13:17:41
  ·3· ·revealing of internal government deliberations,                                13:17:44
  ·4· ·then I would instruct you not to answer.                                       13:17:47
  ·5· · · ·A.· Okay.· So I'm not going to answer based on                             13:17:49
  ·6· ·that objection.                                                                13:17:52
  ·7· · · ·Q.· Okay.· Can you turn to the second to last                              13:17:53
  ·8· ·page, page 4, there are two final paragraphs.· If                              13:18:48
  ·9· ·you could just read those, I'd appreciate it.                                  13:18:51
  10· · · · · ·MR. KIRSCHNER:· Page 4 or page -- oh,                                  13:18:55
  11· ·sorry.· I guess page 5 is the last page, but it has                            13:18:57
  12· ·footnotes, so you're referring to the last two                                 13:19:01
  13· ·paragraphs on page 4; is that correct?                                         13:19:03
  14· · · · · ·MS. MacLEAN:· Yes.                                                     13:19:05
  15· · · ·A.· Okay.                                                                  13:19:29
  16· · · ·Q.· So the second to last paragraph starts                                 13:19:29
  17· ·with, "Under the Trump administration, DHS has                                 13:19:37
  18· ·adopted a new and strict interpretation of the                                 13:19:41
  19· ·statute governing TPS.· The administration argues                              13:19:43
  20· ·that TPS can only be renewed if conditions upon                                13:19:47
  21· ·which the country's original designation was based                             13:19:51
  22· ·with an assessment of whether those originating                                13:19:53
  23· ·conditions continue to exist."                                                 13:19:57
  24· · · · · ·Is it your understanding from your time at                             13:20:02
  25· ·DHS that this was the interpretation of the TPS                                13:20:04


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 144 of 322 PageID #:
                                     9836
                      JAMES D. NEALON - 08/14/2018                  Page 144

  ·1· ·statute that DHS was relying on?                                               13:20:07
  ·2· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   13:20:14
  ·3· ·speculation.                                                                   13:20:15
  ·4· · · ·A.· So it's my recollection during my time at                              13:20:15
  ·5· ·DHS that strict interpretation of the statute was a                            13:20:18
  ·6· ·point of view that was held by certain people at                               13:20:23
  ·7· ·DHS, yes.                                                                      13:20:28
  ·8· · · ·Q.· Who were the people that it was held by,                               13:20:29
  ·9· ·to your recollection?                                                          13:20:31
  10· · · · · ·MR. KIRSCHNER:· Objection.· To the extent                              13:20:32
  11· ·this calls for internal government deliberations, I                            13:20:33
  12· ·would instruct you not to answer.                                              13:20:37
  13· · · ·Q.· With whom did you have conversations about                             13:20:38
  14· ·the interpretation of the statute?                                             13:20:40
  15· · · · · ·MR. KIRSCHNER:· Objection, that suggests                               13:20:42
  16· ·-- kind of assuming facts not in evidence that the                             13:20:44
  17· ·conversations of who he's having conversations with                            13:20:46
  18· ·were people who had a strict interpretation.                 I                 13:20:49
  19· ·just want to make sure that the record is clear                                13:20:51
  20· ·that that's not how he's testified, and I just want                            13:20:53
  21· ·to call that this is -- just object to the extent                              13:20:57
  22· ·that this suggests a mischaracterization of the                                13:21:02
  23· ·testimony.                                                                     13:21:07
  24· · · · · ·MS. MacLEAN:· So to be clear, he can                                   13:21:07
  25· ·answer the question of who he had conversations                                13:21:09


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 145 of 322 PageID #:
                                     9837
                      JAMES D. NEALON - 08/14/2018                  Page 145

  ·1· ·with about the statute, but you want to be clear on                            13:21:11
  ·2· ·the record that the -- that he's not making any                                13:21:13
  ·3· ·assertions at this stage because of deliberative                               13:21:15
  ·4· ·process privilege assertions about what the content                            13:21:18
  ·5· ·of those conversations were?                                                   13:21:21
  ·6· · · · · ·MR. KIRSCHNER:· Yes, and what those -- and                             13:21:22
  ·7· ·what those people have interpreted the statue as.                              13:21:23
  ·8· ·He did not say that -- he's not speaking for the                               13:21:25
  ·9· ·agency.· He said some people, he didn't say all                                13:21:27
  10· ·people at the agency, so I want to make the record                             13:21:30
  11· ·clear that the answer that he provided did not                                 13:21:33
  12· ·suggest that that was the only interpretation                                  13:21:35
  13· ·within the agency.· And also that whoever he                                   13:21:38
  14· ·identifies, it is not necessarily associated with a                            13:21:42
  15· ·particular interpretation.                                                     13:21:46
  16· · · ·Q.· So you can answer the question who -- with                             13:21:47
  17· ·whom you had communications about the                                          13:21:50
  18· ·interpretation of the statute at DHS.                                          13:21:53
  19· · · ·A.· So -- so obviously, this issue went right                              13:21:57
  20· ·to the heart of -- of the Secretary's decision on                              13:22:06
  21· ·terminating or extending TPS.· This issue goes                                 13:22:14
  22· ·right to the heart of whether her hands were tied                              13:22:19
  23· ·or whether she had a certain amount of flexibility,                            13:22:24
  24· ·it being her decision to make, right?                                          13:22:30
  25· · · · · ·And so this issue did arise in                                         13:22:33


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 146 of 322 PageID #:
                                     9838
                      JAMES D. NEALON - 08/14/2018                  Page 146

  ·1· ·conversations, in meetings that were held about                                13:22:36
  ·2· ·TPS, and there were conversations about this issue.                            13:22:39
  ·3· ·And there were people who -- within DHS who were                               13:22:46
  ·4· ·strict constructionists, if I can use that phrase                              13:22:52
  ·5· ·in this context, and there were other people who --                            13:22:58
  ·6· ·who had a more flexible approach to the Secretary's                            13:23:00
  ·7· ·authorities in extending or redesignating TPS.                                 13:23:05
  ·8· · · ·Q.· So can you identify who you had                                        13:23:09
  ·9· ·conversations with or who -- whether you had direct                            13:23:18
  10· ·conversations with these people or you were aware                              13:23:26
  11· ·of conversations or, you know, in the room when                                13:23:29
  12· ·these conversations happened regarding the                                     13:23:33
  13· ·interpretation of the TPS statute?                                             13:23:34
  14· · · · · ·MR. KIRSCHNER:· Again, I just want to make                             13:23:36
  15· ·the record clear that I'm instructing Ambassador                               13:23:38
  16· ·Nealon not to answer about what the recommendations                            13:23:41
  17· ·or discussions were.· You can answer who you had                               13:23:46
  18· ·conversations with about the interpretation of TPS.                            13:23:51
  19· · · · · ·THE WITNESS:· Okay.· That's helpful.                                   13:23:55
  20· · · ·A.· So I don't recall having a conversation                                13:24:00
  21· ·myself with anyone about this -- in other words, I                             13:24:04
  22· ·don't recall having debate or an argument with                                 13:24:15
  23· ·anyone within DHS myself about this issue.                                     13:24:17
  24· · · · · ·I do recall, as I said, this issue coming                              13:24:20
  25· ·up, as it naturally would, in meetings that -- that                            13:24:23


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 147 of 322 PageID #:
                                     9839
                      JAMES D. NEALON - 08/14/2018                  Page 147

  ·1· ·took place where TPS was discussed.                                            13:24:29
  ·2· · · ·Q.· And can you say who you know to have                                   13:24:32
  ·3· ·participated in those conversations?                                           13:24:36
  ·4· · · ·A.· So, you know, I --                                                     13:24:39
  ·5· · · · · ·MR. KIRSCHNER:· Objection to the extent it                             13:24:43
  ·6· ·calls for speculation.· I know that the question                               13:24:45
  ·7· ·said did you know, but based on his last answer, I                             13:24:48
  ·8· ·just object to the extent that -- that the word                                13:24:51
  ·9· ·"know" suggested a speculative answer.                                         13:24:54
  10· · · ·A.· You know, it's just very difficult to pick                             13:24:57
  11· ·out one meeting out of literally thousands that                                13:25:02
  12· ·I've had over the last couple of years, thousands,                             13:25:06
  13· ·and say oh, yeah, at that meeting, these people                                13:25:09
  14· ·were present and this person said that about -- I                              13:25:12
  15· ·just don't have a memory that works like that.                                 13:25:15
  16· · · ·Q.· Um-hum, um-hum.                                                        13:25:18
  17· · · ·A.· So what I can do is characterize it, as I                              13:25:20
  18· ·just did for you, which is that there were -- there                            13:25:23
  19· ·are lots of meetings at DHS, and in some of those                              13:25:26
  20· ·meetings, TPS was discussed.· And at some of those                             13:25:29
  21· ·meetings where TPS was discussed, this issue arose                             13:25:34
  22· ·because it's a fundamental issue because it goes                               13:25:37
  23· ·directly to the authority and the leeway that the                              13:25:39
  24· ·Secretary has in making a decision about TPS, so it                            13:25:44
  25· ·was discussed.                                                                 13:25:48


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 148 of 322 PageID #:
                                     9840
                      JAMES D. NEALON - 08/14/2018                  Page 148

  ·1· · · · · ·Now, who was -- who was at that meeting?                               13:25:53
  ·2· ·There was no that meeting, there were many                                     13:25:54
  ·3· ·meetings.· So who was at those meetings?                                       13:25:58
  ·4· · · · · ·At the meetings that I was at, I was                                   13:26:00
  ·5· ·there.· At some of those, the Secretary or Acting                              13:26:03
  ·6· ·Secretary was there.· Oftentimes, there would be                               13:26:06
  ·7· ·representatives of the general counsel's office                                13:26:08
  ·8· ·there.· Most of the time, there would be one or                                13:26:11
  ·9· ·more of the Secretary's counsellors present, and                               13:26:15
  10· ·almost always you would have had the Secretary's                               13:26:20
  11· ·Chief of Staff and/or Deputy Chief of Staff.                                   13:26:23
  12· · · ·Q.· Thank you.                                                             13:26:33
  13· · · · · ·And just to identify some of these people,                             13:26:34
  14· ·when you say the Secretary or the Acting Secretary,                            13:26:38
  15· ·would you say that this conversation has come up in                            13:26:39
  16· ·context where General Kelly, Acting Secretary Duke,                            13:26:42
  17· ·and Secretary Nielsen had been present or some                                 13:26:47
  18· ·combination of those three?                                                    13:26:50
  19· · · · · ·MR. KIRSCHNER:· Objection, compound                                    13:26:51
  20· ·question, calls for -- confusing, just compound                                13:26:53
  21· ·question.                                                                      13:26:58
  22· · · ·A.· So to give you a little bit of                                         13:26:58
  23· ·perspective, which might be helpful.· I overlapped                             13:27:00
  24· ·for three weeks with General Kelly, so just by                                 13:27:03
  25· ·definition, I was in far, far fewer meetings with                              13:27:06


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 149 of 322 PageID #:
                                     9841
                      JAMES D. NEALON - 08/14/2018                  Page 149

  ·1· ·him than I was with Secretary Duke or Secretary                                13:27:09
  ·2· ·Nielsen.                                                                       13:27:12
  ·3· · · · · ·I believe -- I believe Acting Secretary                                13:27:13
  ·4· ·Duke was the Acting Secretary for about five months                            13:27:17
  ·5· ·of the time that I was there, so by definition, I                              13:27:21
  ·6· ·had far more meetings with her than I had with                                 13:27:24
  ·7· ·General Kelly or with Secretary Nielsen.                                       13:27:26
  ·8· · · · · ·And I believe I overlapped with Secretary                              13:27:29
  ·9· ·Nielsen for about two months.· I might be a little                             13:27:32
  10· ·bit off, but something like that.· So again, by                                13:27:35
  11· ·definition, there were just fewer meetings with her                            13:27:38
  12· ·when -- during her time as Secretary than there                                13:27:41
  13· ·were with Acting Secretary Duke.                                               13:27:45
  14· · · ·Q.· So given that and with that context, do                                13:27:49
  15· ·you recall any of these conversations with                                     13:27:52
  16· ·Secretary -- with General Kelly?                                               13:27:54
  17· · · · · ·MR. KIRSCHNER:· Objection, to the context                              13:27:55
  18· ·of timing, it's vague about if you're referring to                             13:27:57
  19· ·General Kelly's time as Secretary of Homeland                                  13:28:05
  20· ·Security.                                                                      13:28:08
  21· · · ·Q.· General Kelly's time as Secretary of                                   13:28:08
  22· ·Homeland Security.                                                             13:28:11
  23· · · ·A.· I don't.                                                               13:28:11
  24· · · ·Q.· Do you recall having these conversations                               13:28:11
  25· ·or being present in the room where Secretary Duke                              13:28:13


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 150 of 322 PageID #:
                                     9842
                      JAMES D. NEALON - 08/14/2018                  Page 150

  ·1· ·-- Acting Secretary Duke was involved in these                                 13:28:16
  ·2· ·conversations?                                                                 13:28:19
  ·3· · · ·A.· Yes.                                                                   13:28:19
  ·4· · · ·Q.· Do you recall being present when Secretary                             13:28:19
  ·5· ·Nielsen was involved in these conversations                                    13:28:22
  ·6· ·regarding the interpretation of the TPS statute?                               13:28:24
  ·7· · · ·A.· I don't.                                                               13:28:33
  ·8· · · ·Q.· And you said some of these conversations                               13:28:34
  ·9· ·would take place where the Secretary's counsellors                             13:28:41
  10· ·were in the room.· You identified previously that                              13:28:46
  11· ·the Secretary's counselor who was overseeing the                               13:28:49
  12· ·immigration portfolio was Mr. Hamilton.                                        13:28:53
  13· · · · · ·Are you referencing Mr. Hamilton when you                              13:28:56
  14· ·speak about the Secretary's counsellors being                                  13:28:59
  15· ·present in the room for those conversations?                                   13:29:02
  16· · · ·A.· He is one of the counsellors that I'm                                  13:29:04
  17· ·referencing; there were others.                                                13:29:06
  18· · · ·Q.· Who were the other counsellors that you                                13:29:08
  19· ·would be referencing?                                                          13:29:09
  20· · · ·A.· So she had a number of counsellors, and                                13:29:09
  21· ·they changed over the period of time that I was                                13:29:13
  22· ·there.· And, you know, they run their own schedules                            13:29:15
  23· ·as well, so not everybody can be at every meeting.                             13:29:17
  24· · · · · ·But Mr. Hamilton was -- was the counsellor                             13:29:20
  25· ·who was most often present in meetings where TPS                               13:29:23


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 151 of 322 PageID #:
                                     9843
                      JAMES D. NEALON - 08/14/2018                  Page 151

  ·1· ·was discussed.                                                                 13:29:26
  ·2· · · ·Q.· Is it accurate that Ms. Tracy Short                                    13:29:28
  ·3· ·succeeded Mr. Hamilton when he moved to the                                    13:29:32
  ·4· ·Department of Justice?                                                         13:29:35
  ·5· · · ·A.· So that's Mr. Tracy Short.                                             13:29:37
  ·6· · · ·Q.· Mr. Tracy Short.· Sorry about that.                                    13:29:39
  ·7· · · ·A.· And Tracy Short did become a counsellor.                               13:29:44
  ·8· ·Whether he actually replaced Mr. Hamilton or not, I                            13:29:49
  ·9· ·don't know.· But he did become a counsellor, yes.                              13:29:53
  10· · · ·Q.· Was there someone who took over the                                    13:29:55
  11· ·immigration portfolio as one of the Secretary's                                13:29:58
  12· ·counsellors after Mr. Hamilton moved from DHS to                               13:30:01
  13· ·Department of Justice?                                                         13:30:06
  14· · · ·A.· You know, what the formal designation                                  13:30:06
  15· ·upstairs in the Secretary's office was, I don't                                13:30:08
  16· ·recall, but I do know Mr. Short was often involved                             13:30:11
  17· ·in -- during his time there in conversations about                             13:30:14
  18· ·immigration, TPS.                                                              13:30:17
  19· · · ·Q.· Okay.· Was there anyone else --                                        13:30:18
  20· · · · · ·MS. MacLEAN:· Sorry, scratch that.                                     13:30:22
  21· · · ·Q.· Following Mr. Hamilton's tenure at DHS,                                13:30:27
  22· ·was there any other counsellor to the Secretary who                            13:30:33
  23· ·was regularly or often present in TPS-related                                  13:30:34
  24· ·conversations?                                                                 13:30:38
  25· · · ·A.· Yes, just because the counsellors were                                 13:30:39


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 152 of 322 PageID #:
                                     9844
                      JAMES D. NEALON - 08/14/2018                  Page 152

  ·1· ·often present in meetings where the Secretary was                              13:30:45
  ·2· ·present.· So Miles Taylor, for example, is another                             13:30:48
  ·3· ·counsellor to the Secretary.· He didn't cover                                  13:30:55
  ·4· ·immigration specifically, but he would oftentimes                              13:30:57
  ·5· ·be in meetings where immigration and TPS were                                  13:31:00
  ·6· ·discussed.                                                                     13:31:04
  ·7· · · ·Q.· Okay.· Anyone else?                                                    13:31:04
  ·8· · · ·A.· No one else occurs to me.                                              13:31:06
  ·9· · · ·Q.· Okay.· Great.· We'll move on from that                                 13:31:08
  10· ·exhibit.                                                                       13:31:36
  11· · · · · ·(Exhibit 35, NewsRoom article, 5/8/18                                  13:31:55
  12· ·Washington Post, marked for identification.)                                   13:31:56
  13· · · ·Q.· So we just marked Exhibit 35.· It's a long                             13:31:56
  14· ·article.· I'm not going to make you read the whole                             13:31:59
  15· ·thing right now, and you may have read this before.                            13:32:01
  16· · · · · ·But if you could turn to the middle of                                 13:32:05
  17· ·page 2, the fifth full paragraph down, which starts                            13:32:10
  18· ·with, "According to current and former State                                   13:32:17
  19· ·Department officials."                                                         13:32:21
  20· · · · · ·Do you see where I'm looking?                                          13:32:22
  21· · · ·A.· Yes.                                                                   13:32:24
  22· · · · · ·MR. KIRSCHNER:· I would kind of object and                             13:32:25
  23· ·ask that Ambassador Nealon have an opportunity to                              13:32:26
  24· ·look at the document to the extent he feels --                                 13:32:28
  25· · · ·Q.· Yeah.· You can take a moment to look at                                13:32:32


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 153 of 322 PageID #:
                                     9845
                      JAMES D. NEALON - 08/14/2018                  Page 153

  ·1· ·the document.· Just trying to give us enough time                              13:32:34
  ·2· ·to cover the issues that need to be covered.                 I                 13:32:37
  ·3· ·don't think it's necessary that you read this                                  13:32:39
  ·4· ·entire document.· I imagine you have reviewed this                             13:32:41
  ·5· ·document before.                                                               13:32:43
  ·6· · · · · ·MR. KIRSCHNER:· I just want to make sure                               13:32:43
  ·7· ·that when he's answering questions, that it's in                               13:32:45
  ·8· ·the context of understanding what else is in the                               13:32:47
  ·9· ·document.                                                                      13:32:49
  10· · · · · ·MS. MacLEAN:· Fair enough.                                             13:32:51
  11· · · · · ·MR. KIRSCHNER:· So I defer to Ambassador                               13:32:52
  12· ·Nealon when he's prepared to answer questions about                            13:32:54
  13· ·the document.                                                                  13:32:57
  14· · · ·Q.· I'm not going to ask you too many                                      13:32:58
  15· ·questions about this document.                                                 13:33:00
  16· · · ·A.· So go ahead and ask me the questions and                               13:33:01
  17· ·then if I need to refer back to the document, I'll                             13:33:03
  18· ·ask your permission to do so.                                                  13:33:05
  19· · · ·Q.· Of course.                                                             13:33:06
  20· · · · · ·So that paragraph reads, "According to                                 13:33:07
  21· ·current and former State Department officials, the                             13:33:08
  22· ·embassy cables were received by Tillerson's aides                              13:33:11
  23· ·but generated no reply from the Secretary or his                               13:33:12
  24· ·staff."                                                                        13:33:15
  25· · · · · ·Do you understand that to have been the                                13:33:15


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 154 of 322 PageID #:
                                     9846
                      JAMES D. NEALON - 08/14/2018                  Page 154

  ·1· ·case with regard to embassy cables?                                            13:33:17
  ·2· · · · · ·MR. KIRSCHNER:· Objection.· To the extent                              13:33:19
  ·3· ·this question calls for internal government                                    13:33:21
  ·4· ·deliberations, I would instruct you not to answer.                             13:33:24
  ·5· · · · · ·MS. MacLEAN:· So you're asserting that the                             13:33:28
  ·6· ·existence of a reply is covered by the deliberative                            13:33:31
  ·7· ·process privilege?                                                             13:33:34
  ·8· · · · · ·MR. KIRSCHNER:· The nature of a reply,                                 13:33:34
  ·9· ·including the existence of a reply, reveals                                    13:33:37
  10· ·internal government deliberations about how the                                13:33:40
  11· ·government is -- is conducting its deliberations.                              13:33:43
  12· ·I just want to make sure -- or, I mean, to the                                 13:33:46
  13· ·extent that you can ask him if he's aware of                                   13:33:49
  14· ·communications between the State Department                                    13:33:54
  15· ·concerning embassy cables, I would allow him to                                13:33:56
  16· ·answer, but -- but the sentence itself                                         13:34:00
  17· ·characterizes by the phrase "generated no reply,"                              13:34:02
  18· ·something about the nature of a reply or -- or what                            13:34:05
  19· ·it is -- how the communication happened.                                       13:34:08
  20· · · · · ·So he's -- he can provide an answer about                              13:34:11
  21· ·whether he's aware of any communications between                               13:34:15
  22· ·the State Department concerning the embassy cables,                            13:34:19
  23· ·but beyond that, I would ask for him to -- instruct                            13:34:22
  24· ·him not to answer about internal government                                    13:34:25
  25· ·deliberations, because he might not even know the                              13:34:28


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 155 of 322 PageID #:
                                     9847
                      JAMES D. NEALON - 08/14/2018                  Page 155

  ·1· ·answer to this question.                                                       13:34:31
  ·2· · · ·Q.· So to the extent that you can answer based                             13:34:32
  ·3· ·on what your attorney has advised, are you aware of                            13:34:34
  ·4· ·whether there was any reply from the Secretary of                              13:34:38
  ·5· ·State or his staff to the embassy cables that were                             13:34:41
  ·6· ·received regarding TPS?                                                        13:34:44
  ·7· · · · · ·MR. KIRSCHNER:· Again, objection, this is                              13:34:45
  ·8· ·like foundational.· Like, this is characterizing                               13:34:47
  ·9· ·kind of a sentence in an article that without                                  13:34:51
  10· ·context I think provides a difficulty in                                       13:34:55
  11· ·responding, and it's a characterization of how the                             13:35:01
  12· ·sentence is stated within the article.                                         13:35:04
  13· · · ·Q.· If you understand the question, you can                                13:35:07
  14· ·answer the question.                                                           13:35:11
  15· · · ·A.· So I'm not aware one way or the other that                             13:35:11
  16· ·the -- that the cables were answered or that they                              13:35:13
  17· ·were not answered.                                                             13:35:15
  18· · · ·Q.· So the following sentence reads, "In the                               13:35:17
  19· ·ensuing weeks, Trump Senior Advisor and Immigration                            13:35:29
  20· ·Hardliner Stephen Miller placed phone calls to DHS                             13:35:33
  21· ·Chief of Staff Chad Wolf and top Tillerson                                     13:35:36
  22· ·advisors, telling them to end TPS anyway, according                            13:35:39
  23· ·to current and former administration officials who                             13:35:41
  24· ·like others spoke on the condition of anonymity."                              13:35:44
  25· · · · · ·Are you aware of whether Trump Senior                                  13:35:47


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 156 of 322 PageID #:
                                     9848
                      JAMES D. NEALON - 08/14/2018                  Page 156

  ·1· ·Advisor and Immigration -- well, we won't -- we                                13:35:50
  ·2· ·won't characterize his position, but that Trump                                13:35:53
  ·3· ·Senior Advisor Stephen Miller placed phone calls to                            13:35:56
  ·4· ·DHS Chief of Staff Chad Wolf concerning TPS?                                   13:36:00
  ·5· · · · · ·MR. KIRSCHNER:· And on this question,                                  13:36:05
  ·6· ·Ambassador Nealon, you can answer the question as                              13:36:07
  ·7· ·asked about whether you're aware of any phone calls                            13:36:09
  ·8· ·between Stephen Miller and Chad Wolf.· To the                                  13:36:11
  ·9· ·extent the question calls for the nature of those                              13:36:15
  10· ·communications, I would instruct you not to answer.                            13:36:17
  11· · · ·A.· So I was told that such phone calls took                               13:36:21
  12· ·place, but I didn't and don't have any firsthand                               13:36:25
  13· ·knowledge of those phone calls.                                                13:36:28
  14· · · ·Q.· Who told you that the phone calls took                                 13:36:35
  15· ·place?                                                                         13:36:37
  16· · · · · ·MR. KIRSCHNER:· You can answer.                                        13:36:37
  17· · · ·A.· Chad Wolf and others.                                                  13:36:38
  18· · · ·Q.· Did Mr. Wolf describe to you without --                                13:36:42
  19· ·it's a yes-or-no question -- the content of those                              13:36:47
  20· ·phone calls?                                                                   13:36:50
  21· · · ·A.· No, only in the broadest terms, only that                              13:36:51
  22· ·the phone calls had taken place.                                               13:36:56
  23· · · ·Q.· The second portion of that sentence reads                              13:36:58
  24· ·that Mr. Miller also communicated with top                                     13:37:07
  25· ·Tillerson advisors concerning TPS.                                             13:37:11


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 157 of 322 PageID #:
                                     9849
                      JAMES D. NEALON - 08/14/2018                  Page 157

  ·1· · · · · ·Are you aware of whether those                                         13:37:14
  ·2· ·communications happened?                                                       13:37:15
  ·3· · · · · ·MR. KIRSCHNER:· Again, you can answer the                              13:37:17
  ·4· ·yes-or-no question of whether you're aware of those                            13:37:20
  ·5· ·communications.· To the extent that the question                               13:37:23
  ·6· ·elaborates on the nature of those communications, I                            13:37:37
  ·7· ·will instruct you not to answer, but first there                               13:37:31
  ·8· ·might not be a need to answer the second part of                               13:37:33
  ·9· ·the question.                                                                  13:37:35
  10· · · ·A.· I'm not aware.                                                         13:37:35
  11· · · ·Q.· Okay.· So you can read the next paragraph                              13:37:44
  12· ·and the following paragraph.· I mean, you can read                             13:37:50
  13· ·to the end of the page, if you'd like, and I'll ask                            13:37:53
  14· ·you a question about two paragraphs down.                                      13:37:56
  15· · · · · ·MR. KIRSCHNER:· Sorry, just to make sure,                              13:37:58
  16· ·you're -- are you going from "The White House                                  13:37:59
  17· ·official" down till -- to what paragraph?                                      13:38:02
  18· · · ·Q.· And you can read just if you want the                                  13:38:05
  19· ·context, you know, a few more paragraphs.· But the                             13:38:07
  20· ·main question is from the paragraph that starts                                13:38:10
  21· ·with "In the letter dated October 31st."                                       13:38:12
  22· · · · · ·MR. KIRSCHNER:· Okay.                                                  13:38:14
  23· · · ·A.· Okay.                                                                  13:38:48
  24· · · ·Q.· So in the paragraph that starts with, "In                              13:38:48
  25· ·a letter dated October 31st," that paragraph reads,                            13:38:50


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 158 of 322 PageID #:
                                     9850
                      JAMES D. NEALON - 08/14/2018                  Page 158

  ·1· ·"Tillerson told Homeland Security Acting Secretary                             13:38:55
  ·2· ·Elaine Duke that conditions in Central America and                             13:38:58
  ·3· ·Haiti had improved" --                                                         13:39:05
  ·4· · · · · ·(Interruption by the reporter.)                                        13:39:05
  ·5· · · ·Q.· "Tillerson told Homeland Security's Acting                             13:39:08
  ·6· ·Secretary Elaine Duke that conditions in Central                               13:39:08
  ·7· ·America and Haiti had improved and that TPS                                    13:39:15
  ·8· ·protections were no longer warranted.· When the two                            13:39:17
  ·9· ·spoke by phone, Tillerson told Duke ending TPS 'was                            13:39:20
  10· ·just something she had to do?'"                                                13:39:25
  11· · · · · ·Are you aware of any conversation like the                             13:39:28
  12· ·conversation that is described in this paragraph?                              13:39:34
  13· · · · · ·MR. KIRSCHNER:· Objection.· Ambassador                                 13:39:36
  14· ·Nealon can answer the question if he's aware of any                            13:39:40
  15· ·conversations between Elaine Duke and Secretary                                13:39:43
  16· ·Tillerson about TPS.· I instruct Ambassador Nealon                             13:39:47
  17· ·not to answer about the nature of the deliberations                            13:39:51
  18· ·between Secretary of State Tillerson and Acting                                13:39:54
  19· ·Secretary Duke.                                                                13:39:58
  20· · · ·A.· Yes.                                                                   13:39:59
  21· · · · · ·MR. KIRSCHNER:· Sorry.· I -- like the                                  13:40:00
  22· ·record is not clear, the question of yes, I just                               13:40:02
  23· ·want to make it clear in your words what you're                                13:40:06
  24· ·referring to as yes so that we're not -- have a                                13:40:09
  25· ·lack of clarity on the record.                                                 13:40:14


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 159 of 322 PageID #:
                                     9851
                      JAMES D. NEALON - 08/14/2018                  Page 159

  ·1· · · · · ·THE WITNESS:· Thank you.                                               13:40:16
  ·2· · · ·A.· Yes, I'm aware that such a conversation                                13:40:17
  ·3· ·took place in that I was told that such a                                      13:40:21
  ·4· ·conversation took place.· I wasn't present for it                              13:40:25
  ·5· ·and had no direct knowledge of it.                                             13:40:28
  ·6· · · ·Q.· And who communicated to you that such a                                13:40:30
  ·7· ·conversation took place?                                                       13:40:32
  ·8· · · ·A.· I don't recall.                                                        13:40:33
  ·9· · · · · ·MR. KIRSCHNER:· Again, I think the record                              13:40:38
  10· ·is not clear when you say "such a conversation took                            13:40:39
  11· ·place."· Again, you're -- it's okay for you to                                 13:40:43
  12· ·answer questions about whether Secretary of State                              13:40:49
  13· ·Tillerson and Acting Secretary Duke had                                        13:40:51
  14· ·conversations about TPS.                                                       13:40:54
  15· · · · · ·The nature of those conversations, I                                   13:40:56
  16· ·instruct you not to answer.· So when you say "such                             13:40:57
  17· ·a conversation took place," I want to make sure the                            13:41:00
  18· ·record is clear what you're referring to.                                      13:41:02
  19· · · ·A.· So I was told that there was a                                         13:41:05
  20· ·conversation between Secretary Tillerson and Acting                            13:41:12
  21· ·Secretary Duke regarding the TPS decision.                                     13:41:18
  22· · · ·Q.· And that conversation happened around                                  13:41:25
  23· ·October 31st, 2017, in your recollection?                                      13:41:29
  24· · · ·A.· So I don't recall the date.· My                                        13:41:39
  25· ·recollection is that it happened at the time of the                            13:41:40


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 160 of 322 PageID #:
                                     9852
                      JAMES D. NEALON - 08/14/2018                  Page 160

  ·1· ·TPS decision.                                                                  13:41:43
  ·2· · · ·Q.· Okay.· So the last full paragraph of that                              13:41:48
  ·3· ·page reads, "White House Chief of Staff John                                   13:41:55
  ·4· ·F. Kelly, who had run DHS from January until July,                             13:42:00
  ·5· ·called Duke from Asia where he was traveling with                              13:42:04
  ·6· ·the President to convey his frustration."                                      13:42:07
  ·7· · · · · ·Were you aware of whether White House                                  13:42:10
  ·8· ·Chief of Staff John Kelly called Acting Secretary                              13:42:13
  ·9· ·Duke concerning TPS?                                                           13:42:17
  10· · · · · ·MR. KIRSCHNER:· Again, I will instruct                                 13:42:18
  11· ·Ambassador Nealon that he can answer the question                              13:42:21
  12· ·of whether he's aware of a phone call between                                  13:42:23
  13· ·General Kelly and Acting Secretary Duke.                                       13:42:26
  14· · · · · ·To the extent the question calls for                                   13:42:30
  15· ·deliberations during that phone call, I would                                  13:42:33
  16· ·instruct Ambassador Nealon not to answer.                                      13:42:35
  17· · · ·A.· Similarly, I was told that a phone                                     13:42:38
  18· ·conversation took place between Chief of Staff                                 13:42:42
  19· ·Kelly and Acting Secretary Duke at the time of                                 13:42:46
  20· ·the -- of that particular TPS decision.                                        13:42:51
  21· · · ·Q.· And who communicated to you that there was                             13:42:54
  22· ·such a phone call?                                                             13:43:01
  23· · · ·A.· I don't recall.                                                        13:43:02
  24· · · ·Q.· Do you recall whether it was one of the                                13:43:03
  25· ·participants of the phone call?                                                13:43:09


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 161 of 322 PageID #:
                                     9853
                      JAMES D. NEALON - 08/14/2018                  Page 161

  ·1· · · ·A.· I don't recall.                                                        13:43:11
  ·2· · · ·Q.· Okay.· And the last -- sorry, not the last                             13:43:13
  ·3· ·from this article -- if you go to the next page, in                            13:43:22
  ·4· ·the middle of the page, there's a paragraph that                               13:43:26
  ·5· ·starts with, "Immigration restrictionists."                                    13:43:30
  ·6· · · · · ·Do you see that paragraph?                                             13:43:33
  ·7· · · ·A.· I do.                                                                  13:43:35
  ·8· · · ·Q.· The paragraph reads -- and I will go                                   13:43:35
  ·9· ·slower this time -- "Immigration restrictionists                               13:43:39
  10· ·seeking to reduce the number of foreigners living                              13:43:40
  11· ·in the United States argue the law's 'temporary'                               13:43:45
  12· ·intent has been violated."                                                     13:43:54
  13· · · · · ·Were you aware during your time at DHS of                              13:43:56
  14· ·any communication within the Department of Homeland                            13:44:00
  15· ·Security concerning whether TPS was no longer                                  13:44:04
  16· ·temporary in nature?                                                           13:44:07
  17· · · · · ·MR. KIRSCHNER:· Objection.· To the extent                              13:44:08
  18· ·this calls for internal government deliberations, I                            13:44:09
  19· ·instruct you not to answer.                                                    13:44:14
  20· · · ·Q.· Were you aware of general conversations                                13:44:18
  21· ·about this matter?                                                             13:44:21
  22· · · · · ·MS. MacLEAN:· He -- he can answer --                                   13:44:23
  23· · · · · ·MR. KIRSCHNER:· As I said before, you can                              13:44:23
  24· ·answer a question of whether you are aware of                                  13:44:24
  25· ·whether the question of temporary came up in the                               13:44:26


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 162 of 322 PageID #:
                                     9854
                      JAMES D. NEALON - 08/14/2018                  Page 162

  ·1· ·context of TPS.· What the nature of that -- those                              13:44:29
  ·2· ·conversations were in terms of government                                      13:44:33
  ·3· ·deliberations, I would instruct you not to answer.                             13:44:34
  ·4· · · ·A.· Yes, I was aware of such conversations.                                13:44:38
  ·5· · · · · ·MR. KIRSCHNER:· I would -- sorry -- just                               13:44:40
  ·6· ·with the objection, I would ask Ambassador Nealon,                             13:44:43
  ·7· ·when you say "such conversations," that we've lost                             13:44:46
  ·8· ·kind of the thread from the question, that you kind                            13:44:48
  ·9· ·of define what you're referring to to make the                                 13:44:50
  10· ·record clear.· I think it would probably be in                                 13:44:52
  11· ·everybody's interest.                                                          13:44:55
  12· · · · · ·THE WITNESS:· Thank you.                                               13:44:56
  13· · · ·A.· So during my time at TPS, I was -- at DHS,                             13:44:58
  14· ·excuse me -- I was aware of conversations that took                            13:45:02
  15· ·place about the temporary nature of temporary                                  13:45:07
  16· ·protected status.                                                              13:45:10
  17· · · ·Q.· Do you recall in what context those                                    13:45:11
  18· ·conversations arose?                                                           13:45:14
  19· · · ·A.· Yes.                                                                   13:45:15
  20· · · ·Q.· What were the contexts in which those                                  13:45:19
  21· ·conversations arose?                                                           13:45:23
  22· · · ·A.· So, again, this is one of the things that                              13:45:24
  23· ·goes to the heart of the Secretary's decision on                               13:45:30
  24· ·TPS.· It's one of the many elements that fed into                              13:45:36
  25· ·her decision-making process:· What is the nature of                            13:45:42


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 163 of 322 PageID #:
                                     9855
                      JAMES D. NEALON - 08/14/2018                  Page 163

  ·1· ·temporary protected status, how long can it go on.                             13:45:46
  ·2· ·So yes, there were conversations about that.                                   13:45:53
  ·3· · · ·Q.· Were you aware of these conversations                                  13:45:55
  ·4· ·during the tenure of General Kelly as DHS                                      13:46:03
  ·5· ·Secretary?                                                                     13:46:07
  ·6· · · ·A.· Yes.                                                                   13:46:10
  ·7· · · ·Q.· Were you aware of those conversations                                  13:46:13
  ·8· ·during the tenure of Secretary Duke as Acting                                  13:46:15
  ·9· ·Secretary?                                                                     13:46:20
  10· · · ·A.· Yes.                                                                   13:46:20
  11· · · ·Q.· Were you aware of those conversations when                             13:46:21
  12· ·Secretary Nielsen -- during Secretary Nielsen's                                13:46:24
  13· ·tenure?                                                                        13:46:28
  14· · · ·A.· Yes.· Maybe I should clarify, when we talk                             13:46:29
  15· ·about conversations, it was more like -- the way I                             13:46:33
  16· ·would describe it is one of the elements that would                            13:46:37
  17· ·go into a decision on TPS, one of the many elements                            13:46:41
  18· ·that would go into the Secretary's decision on TPS                             13:46:47
  19· ·is the nature of TPS.                                                          13:46:51
  20· · · ·Q.· Are you -- was the -- was the Secretary --                             13:46:53
  21· ·were any of the DHS secretaries who were                                       13:47:08
  22· ·secretaries during your tenure seeking guidance                                13:47:10
  23· ·concerning that question about whether temporary                               13:47:14
  24· ·protected status needed to be temporally limited?                              13:47:21
  25· · · · · ·MR. KIRSCHNER:· I would instruct                                       13:47:26


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 164 of 322 PageID #:
                                     9856
                      JAMES D. NEALON - 08/14/2018                  Page 164

  ·1· ·Ambassador Nealon that you can provide an answer of                            13:47:30
  ·2· ·whether the -- any of the secretaries sought                                   13:47:33
  ·3· ·guidance, but the nature of that guidance, I would                             13:47:38
  ·4· ·instruct you not to answer as deliberative process.                            13:47:42
  ·5· ·And to the extent that you're aware that the                                   13:47:45
  ·6· ·guidance came from attorney-client communications,                             13:47:47
  ·7· ·I would also instruct you not to answer on the                                 13:47:50
  ·8· ·attorney-client grounds, to the extent you                                     13:47:57
  ·9· ·differentiate in that manner.· So you can provide                              13:48:02
  10· ·an answer as to whether guidance was sought on this                            13:48:05
  11· ·question.                                                                      13:48:08
  12· · · ·A.· So I don't actually know if any of the                                 13:48:08
  13· ·three secretaries asked their office of legal                                  13:48:11
  14· ·counsel to provide them with a legal document which                            13:48:14
  15· ·would explain the temporary or the temporal nature                             13:48:16
  16· ·of TPS.· I don't know.                                                         13:48:20
  17· · · · · ·What I do know is that this is something                               13:48:24
  18· ·that was on the minds of those of us in DHS who                                13:48:26
  19· ·were dealing with TPS, what does temporary                                     13:48:33
  20· ·protected status mean.                                                         13:48:38
  21· · · ·Q.· So aside -- it sounds like, if I                                       13:48:39
  22· ·understand correctly, it's not clear whether the                               13:48:43
  23· ·Office of General Counsel weighed in on this                                   13:48:46
  24· ·question or was asked to weigh in on this question,                            13:48:48
  25· ·but the question was being considered within DHS;                              13:48:50


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 165 of 322 PageID #:
                                     9857
                      JAMES D. NEALON - 08/14/2018                  Page 165

  ·1· ·is that correct?                                                               13:48:54
  ·2· · · ·A.· Yeah, it sounds like I'm being                                         13:48:54
  ·3· ·obstructionist or something, and I'm really not                                13:49:00
  ·4· ·trying to.· It's -- it seems as though you're                                  13:49:02
  ·5· ·asking me to recall specific conversations when --                             13:49:08
  ·6· ·and I just -- I just can't.                                                    13:49:10
  ·7· · · · · ·So what I do know, what I do recall is                                 13:49:11
  ·8· ·that this is one of the many things that was on the                            13:49:15
  ·9· ·minds of those of us who had to advise the                                     13:49:18
  10· ·Secretary about TPS, along with the strict                                     13:49:21
  11· ·constructionist issue, there was also this temporal                            13:49:26
  12· ·issue, and then there were of course the policy                                13:49:32
  13· ·implications.                                                                  13:49:34
  14· · · ·Q.· What were the policy implications that                                 13:49:35
  15· ·you're referencing?                                                            13:49:37
  16· · · ·A.· So the ones I'm referencing are foreign                                13:49:43
  17· ·policy considerations.                                                         13:49:46
  18· · · ·Q.· Were there other policy implications that                              13:49:47
  19· ·others were referencing?                                                       13:49:50
  20· · · · · ·MR. KIRSCHNER:· Again, I instruct                                      13:49:52
  21· ·Ambassador Nealon to the extent this is getting                                13:49:54
  22· ·into questions about internal government                                       13:49:57
  23· ·deliberations, about recommendations or                                        13:50:00
  24· ·deliberations about decisions in anticipation of                               13:50:05
  25· ·decisions being made, I instruct you not to answer.                            13:50:10


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 166 of 322 PageID #:
                                     9858
                      JAMES D. NEALON - 08/14/2018                  Page 166

  ·1· · · · · ·To the extent you can provide a general                                13:50:12
  ·2· ·answer, you can provide a general response in terms                            13:50:15
  ·3· ·of kind of what you view kind of were the major                                13:50:17
  ·4· ·kind of questions to be addressed in your mind.                                13:50:21
  ·5· · · ·A.· Sorry.· Would you restate?                                             13:50:26
  ·6· · · ·Q.· Yes.· You said, you know, amongst the                                  13:50:28
  ·7· ·issues that were being considered by the Secretary                             13:50:30
  ·8· ·or DHS entities that were involved in advising the                             13:50:32
  ·9· ·Secretary regarding TPS were questions around the                              13:50:36
  10· ·temporal nature of TPS, the -- the question of                                 13:50:39
  11· ·whether the TPS statute should be interpreted in a                             13:50:43
  12· ·strictly constructionist way, or more broadly, and                             13:50:48
  13· ·policy implications.                                                           13:50:51
  14· · · · · ·And so I asked what are the policy                                     13:50:52
  15· ·implications.· And you identified for yourself some                            13:50:54
  16· ·of those policy implications would be foreign                                  13:50:59
  17· ·policy considerations.· And so I asked were there                              13:51:01
  18· ·other policy considerations that you know that were                            13:51:05
  19· ·considered by others within DHS.                                               13:51:07
  20· · · ·A.· Yes.                                                                   13:51:10
  21· · · ·Q.· I would imagine beyond that in terms of                                13:51:10
  22· ·the content of those conversations, you, and your                              13:51:18
  23· ·counsel in particular, would identify that you                                 13:51:21
  24· ·can't answer in more detail because of deliberative                            13:51:23
  25· ·process privilege assertions.                                                  13:51:26


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 167 of 322 PageID #:
                                     9859
                      JAMES D. NEALON - 08/14/2018                  Page 167

  ·1· · · · · ·MS. MacLEAN:· Is that correct?                                         13:51:28
  ·2· · · · · ·MR. KIRSCHNER:· Correct.· I mean, I'll                                 13:51:34
  ·3· ·instruct you not to answer under deliberative                                  13:51:34
  ·4· ·process, kind of the internal deliberations of --                              13:51:34
  ·5· ·in anticipation of a decision being made, besides                              13:51:37
  ·6· ·the general kind of context of what kind of were                               13:51:40
  ·7· ·considered, of what factored into a decision.                                  13:51:44
  ·8· · · ·Q.· Let me see if I can clarify in a way that                              13:51:47
  ·9· ·doesn't raise deliberative process privilege                                   13:51:50
  10· ·concerns.                                                                      13:51:53
  11· · · · · ·Were any of these policy considerations                                13:51:53
  12· ·discussed after a decision had been made?                                      13:51:55
  13· · · ·A.· You know, I -- I don't recall -- I don't                               13:52:03
  14· ·recall such discussions after decisions were made,                             13:52:09
  15· ·no.                                                                            13:52:12
  16· · · ·Q.· Okay.· Let's turn to page --                                           13:52:12
  17· · · · · ·MR. KIRSCHNER:· I just want to make clear                              13:52:18
  18· ·that he -- that Ambassador Nealon can discuss                                  13:52:20
  19· ·generally what factors played into a decision.                   I             13:52:22
  20· ·don't want to suggest that I'm shutting down one                               13:52:24
  21· ·line of questioning on this.· I mean, Ambassador                               13:52:28
  22· ·Nealon has responded.· And so I don't want to give                             13:52:30
  23· ·the misimpression there.                                                       13:52:32
  24· · · · · ·What those internal deliberations were,                                13:52:33
  25· ·who was making recommendations along those lines,                              13:52:36


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 168 of 322 PageID #:
                                     9860
                      JAMES D. NEALON - 08/14/2018                  Page 168

  ·1· ·that I would instruct you not to answer on all                                 13:52:38
  ·2· ·these factors, but in terms of general factors, you                            13:52:42
  ·3· ·can provide a general overview of what factors went                            13:52:43
  ·4· ·into a decision for TPS.                                                       13:52:46
  ·5· · · · · ·THE WITNESS:· Thank you.· That's helpful.                              13:52:49
  ·6· ·So maybe I can clarify a little bit.                                           13:52:51
  ·7· · · ·A.· So, you know, whenever someone like the                                13:52:53
  ·8· ·Secretary of Homeland Security is faced with a                                 13:52:55
  ·9· ·consequential policy decision like TPS, there are a                            13:52:59
  10· ·number of factors that have to be taken into                                   13:53:02
  11· ·account.                                                                       13:53:04
  12· · · · · ·And in the case of TPS, we've talked about                             13:53:05
  13· ·a couple of them.· One was the legal nature of TPS,                            13:53:07
  14· ·whether you interpret the statute strictly or more                             13:53:12
  15· ·-- in a more flexible way.                                                     13:53:16
  16· · · · · ·The other is the temporal nature of TPS,                               13:53:18
  17· ·what does temporary protected status mean after                                13:53:21
  18· ·20 years, for example.                                                         13:53:26
  19· · · · · ·Then there are policy considerations, what                             13:53:29
  20· ·are the foreign policy consequences for the United                             13:53:32
  21· ·States of extending or terminating TPS.· And then                              13:53:36
  22· ·finally, what are the domestic policy                                          13:53:43
  23· ·considerations of either terminating or extending                              13:53:45
  24· ·TPS.· So those are the kind of things that any of                              13:53:49
  25· ·the secretaries would have taken into account when                             13:53:53


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 169 of 322 PageID #:
                                     9861
                      JAMES D. NEALON - 08/14/2018                  Page 169

  ·1· ·contemplating a decision.                                                      13:53:56
  ·2· · · ·Q.· And when you referenced domestic policy                                13:53:57
  ·3· ·considerations, what are you referencing?                                      13:54:01
  ·4· · · ·A.· Well, domestic politics, administration                                13:54:03
  ·5· ·policy.                                                                        13:54:08
  ·6· · · ·Q.· And what would you consider to be                                      13:54:08
  ·7· ·administration policy as it applies to TPS?                                    13:54:10
  ·8· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   13:54:13
  ·9· ·speculation.                                                                   13:54:14
  10· · · ·A.· Yeah, I mean, I really refer you to the                                13:54:19
  11· ·White House, to the president and his public                                   13:54:24
  12· ·statements on what -- on what administration policy                            13:54:26
  13· ·is.                                                                            13:54:30
  14· · · ·Q.· Okay.· If we can just go to page 4, the                                13:54:30
  15· ·fourth full paragraph up, which is actually one                                13:54:50
  16· ·sentence which starts with "the White House never                              13:54:52
  17· ·got on board with the Senate proposal."· You can                               13:54:53
  18· ·maybe read from above "where negotiations break                                13:54:56
  19· ·down" so you have the context.                                                 13:54:58
  20· · · ·A.· Okay.                                                                  13:55:35
  21· · · ·Q.· So the paragraph that starts with "the                                 13:55:35
  22· ·White House never got on board with the Senate                                 13:55:37
  23· ·proposal" includes reference to a meeting that was                             13:55:39
  24· ·much publicized in which President Trump reportedly                            13:55:41
  25· ·made a comment referring to certain immigrants as                              13:55:47


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 170 of 322 PageID #:
                                     9862
                      JAMES D. NEALON - 08/14/2018                  Page 170

  ·1· ·people from, in shorthand, S-hole countries, in the                            13:55:53
  ·2· ·Oval Office.                                                                   13:55:57
  ·3· · · · · ·Are you aware of those public accounts of                              13:55:58
  ·4· ·the meeting?                                                                   13:56:01
  ·5· · · ·A.· I'm aware of the public accounts of that                               13:56:02
  ·6· ·meeting.                                                                       13:56:04
  ·7· · · ·Q.· Did you have any internal conversations                                13:56:04
  ·8· ·within DHS about such a meeting?                                               13:56:08
  ·9· · · · · ·MR. KIRSCHNER:· Objection, characterizing                              13:56:10
  10· ·the article, putting facts -- the testimony that                               13:56:12
  11· ·counsel was testifying about the article.                                      13:56:17
  12· ·Ambassador Nealon, I would ask for -- ask                                      13:56:20
  13· ·Ambassador Nealon to be able to use his own                                    13:56:25
  14· ·language in responding to the question.· I also                                13:56:28
  15· ·would say that the question is calling for                                     13:56:30
  16· ·speculation about what was discussed at the                                    13:56:33
  17· ·meeting.· I object on speculative grounds.                                     13:56:35
  18· · · ·Q.· You can answer the question, were you                                  13:56:38
  19· ·aware of conversations about the meeting that was                              13:56:40
  20· ·described in this paragraph, did you have such --                              13:56:42
  21· ·did you have conversations about such a meeting                                13:56:47
  22· ·internally within DHS?                                                         13:56:50
  23· · · ·A.· You know, I don't recall -- I don't recall                             13:56:58
  24· ·conversations about the meeting.· I certainly                                  13:57:04
  25· ·recall commentary about the alleged phrase that you                            13:57:08


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 171 of 322 PageID #:
                                     9863
                      JAMES D. NEALON - 08/14/2018                  Page 171

  ·1· ·referenced.                                                                    13:57:16
  ·2· · · ·Q.· And was it your understanding from the                                 13:57:17
  ·3· ·conversations that happened internally, aside from                             13:57:22
  ·4· ·the public accounts, that this communication from                              13:57:25
  ·5· ·the President or purported to be from the President                            13:57:33
  ·6· ·was related to TPS in some way?                                                13:57:35
  ·7· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   13:57:37
  ·8· ·speculation.                                                                   13:57:39
  ·9· · · ·A.· Yeah, I don't have any inside information                              13:57:41
  10· ·about that.                                                                    13:57:43
  11· · · ·Q.· Okay.· We'll move away from this exhibit.                              13:57:44
  12· ·Thank you.                                                                     13:57:49
  13· · · · · ·MR. KIRSCHNER:· Just so you know, it's                                 13:58:22
  14· ·close to 2:00, just on timing.                                                 13:58:24
  15· · · · · ·MS. MacLEAN:· Thank you.                                               13:58:26
  16· · · ·Q.· This is already marked as Exhibit 14 from                              13:58:26
  17· ·a previous deposition.                                                         13:58:28
  18· · · · · ·So I'll just direct you to the bottom                                  13:58:41
  19· ·e-mail from March 22nd, 2017 at 11:32 a.m. with                                13:58:43
  20· ·awareness that this was before your time at DHS.                  I            13:58:52
  21· ·just have one brief question here, I think, about                              13:59:07
  22· ·the first paragraph of that e-mail.· So let me know                            13:59:10
  23· ·when you have reviewed it.                                                     13:59:13
  24· · · ·A.· Okay.                                                                  13:59:19
  25· · · · · ·Okay.                                                                  13:59:33


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 172 of 322 PageID #:
                                     9864
                      JAMES D. NEALON - 08/14/2018                  Page 172

  ·1· · · ·Q.· Is it your understanding from either your                              13:59:34
  ·2· ·experience as Ambassador or in foreign embassies as                            13:59:37
  ·3· ·an Ambassador to Honduras or in your time at DHS                               13:59:48
  ·4· ·that the Department of State would revise their                                13:59:54
  ·5· ·recommendation concerning TPS given the change in                              14:00:00
  ·6· ·administration?                                                                14:00:05
  ·7· · · · · ·MR. KIRSCHNER:· Objection, lack of                                     14:00:05
  ·8· ·foundation, speculative.                                                       14:00:07
  ·9· · · ·A.· Um, so I don't -- honest answer is, I                                  14:00:08
  10· ·don't know.· Obviously, it's the prerogative of a                              14:00:20
  11· ·new administration to change policies as they see                              14:00:23
  12· ·fit.· I don't -- I don't have any history with TPS                             14:00:26
  13· ·to know whether it would be a normal thing for a                               14:00:30
  14· ·new administration to change a TPS recommendation                              14:00:34
  15· ·or not.                                                                        14:00:39
  16· · · ·Q.· Would country conditions change in a new                               14:00:40
  17· ·administration?                                                                14:00:45
  18· · · · · ·MR. KIRSCHNER:· Objection, foundation,                                 14:00:46
  19· ·speculative.                                                                   14:00:48
  20· · · ·A.· Um, I suppose country conditions could                                 14:00:49
  21· ·have changed from the time the original paper was                              14:00:52
  22· ·written until the time the new paper was written,                              14:00:56
  23· ·but, you know, I don't know.                                                   14:00:59
  24· · · ·Q.· From your previous answer, though, it                                  14:01:01
  25· ·sounds -- I don't want to put words in your mouth,                             14:01:03


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 173 of 322 PageID #:
                                     9865
                      JAMES D. NEALON - 08/14/2018                  Page 173

  ·1· ·so correct me if I'm misinterpreting you, but the                              14:01:06
  ·2· ·reason for request in the change would have to do                              14:01:11
  ·3· ·with questions of policy change rather than country                            14:01:13
  ·4· ·conditions changed primarily?                                                  14:01:15
  ·5· · · · · ·MR. KIRSCHNER:· Objection,                                             14:01:18
  ·6· ·mischaracterizes testimony and calls for                                       14:01:18
  ·7· ·speculation.                                                                   14:01:27
  ·8· · · ·A.· I think there might also be a more                                     14:01:27
  ·9· ·legalistic argument to be made that if you're using                            14:01:34
  10· ·as one of your bases for a policy decision a                                   14:01:39
  11· ·recommendation from people who are no longer in                                14:01:40
  12· ·government, that might -- that could conceivably                               14:01:42
  13· ·pose a problem and you might want to have the paper                            14:01:48
  14· ·redone under the signature of the current Secretary                            14:01:50
  15· ·of State, that wouldn't strike me as an unusual                                14:01:54
  16· ·thing to do.· But again, I don't think I can be                                14:01:56
  17· ·particularly helpful with you on this.                                         14:01:59
  18· · · ·Q.· Are you aware that Secretary Tillerson                                 14:02:25
  19· ·provided a recommendation concerning TPS for El                                14:02:30
  20· ·Salvador, Haiti, Honduras, and Nicaragua?                                      14:02:35
  21· · · ·A.· Yes.                                                                   14:02:40
  22· · · ·Q.· Did you communicate with anyone at the                                 14:02:40
  23· ·State Department besides the communications that                               14:02:42
  24· ·you've already discussed during this deposition                                14:02:44
  25· ·about their recommendation for these countries?                                14:02:47


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 174 of 322 PageID #:
                                     9866
                      JAMES D. NEALON - 08/14/2018                  Page 174

  ·1· · · ·A.· No.· I think we've already talked                                      14:02:51
  ·2· ·extensively about my communications with the State                             14:02:53
  ·3· ·Department.                                                                    14:02:56
  ·4· · · ·Q.· Are you aware of what the content was of                               14:02:56
  ·5· ·the recommendation for these four countries from                               14:02:59
  ·6· ·the State Department?                                                          14:03:01
  ·7· · · · · ·MR. KIRSCHNER:· So on this one, you can                                14:03:02
  ·8· ·answer questions about Secretary Tillerson's                                   14:03:06
  ·9· ·recommendation or Deputy Secretary of State                                    14:03:10
  10· ·Sullivan's recommendation for Sudan.· To the extent                            14:03:15
  11· ·these questions go beyond that on the issues that                              14:03:21
  12· ·we previously objected to about the internal                                   14:03:26
  13· ·deliberations within the State Department that you                             14:03:29
  14· ·are aware of, I instruct you not to answer.                 I                  14:03:31
  15· ·understood the question as referring to the actual                             14:03:33
  16· ·formal recommendation from Secretary of State                                  14:03:35
  17· ·Tillerson and Deputy Secretary of State Sullivan,                              14:03:38
  18· ·but I just want to make sure that you're aware of                              14:03:41
  19· ·where I'm instructing you not to answer.                                       14:03:43
  20· · · · · ·THE WITNESS:· Okay.· Thank you.                                        14:03:47
  21· · · ·A.· Sorry, just restate.                                                   14:03:48
  22· · · ·Q.· Yes.· Are you aware of what Secretary of                               14:03:50
  23· ·State Tillerson ultimately recommended regarding                               14:03:54
  24· ·the TPS for these four countries?                                              14:03:57
  25· · · ·A.· Yes.                                                                   14:03:58


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 175 of 322 PageID #:
                                     9867
                      JAMES D. NEALON - 08/14/2018                  Page 175

  ·1· · · ·Q.· Are you aware of whether there were                                    14:03:58
  ·2· ·dissenting views in the State Department --                                    14:04:00
  ·3· · · · · ·MR. KIRSCHNER:· Objection.                                             14:04:02
  ·4· · · ·Q.· Well, let me go back.                                                  14:04:03
  ·5· · · · · ·What was the recommendation, to your                                   14:04:05
  ·6· ·recollection?                                                                  14:04:08
  ·7· · · · · ·MR. KIRSCHNER:· I would ask for him to not                             14:04:09
  ·8· ·have to guess what the recommendation is --                                    14:04:10
  ·9· · · ·Q.· Are you aware that the recommendation was                              14:04:10
  10· ·for a termination of TPS?                                                      14:04:12
  11· · · ·A.· Yes.                                                                   14:04:13
  12· · · ·Q.· Are you aware of whether there were                                    14:04:14
  13· ·dissenting views within the State Department?                                  14:04:17
  14· · · · · ·MR. KIRSCHNER:· Objection.· To the extent                              14:04:18
  15· ·this question calls for internal governmental                                  14:04:20
  16· ·deliberations within the State Department,                                     14:04:23
  17· ·including recommendations for or against what                                  14:04:25
  18· ·Secretary of State Tillerson ultimately                                        14:04:27
  19· ·recommended, I would instruct you not to answer.                               14:04:30
  20· · · ·Q.· So are you aware of whether there were                                 14:04:35
  21· ·dissenting views at the State Department?                                      14:04:38
  22· · · · · ·MR. KIRSCHNER:· Again, I instruct.· That                               14:04:39
  23· ·questions calls for -- an answer to that question                              14:04:41
  24· ·would be suggestive of the entire governmental                                 14:04:44
  25· ·deliberations.                                                                 14:04:46


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 176 of 322 PageID #:
                                     9868
                      JAMES D. NEALON - 08/14/2018                  Page 176

  ·1· · · · · ·MS. MacLEAN:· So are you instructing he                                14:04:47
  ·2· ·cannot answer that question as a yes-or-no question                            14:04:50
  ·3· ·even?                                                                          14:04:51
  ·4· · · · · ·MR. KIRSCHNER:· He can -- he can answer                                14:04:51
  ·5· ·the question of whether he knows whether there are                             14:04:53
  ·6· ·or not dissenting views, but whether -- I just want                            14:04:56
  ·7· ·to make it clear, I don't want a yes answer to                                 14:05:01
  ·8· ·suggest that there are dissenting views or there                               14:05:05
  ·9· ·are not dissenting views.· I just want to know --                              14:05:07
  10· ·he can answer the question of whether he's aware of                            14:05:09
  11· ·internal -- how about -- can we -- not to suggest a                            14:05:11
  12· ·question, but can you -- I would suggest if the                                14:05:15
  13· ·question is are you aware of internal deliberations                            14:05:17
  14· ·within the State Department about what the                                     14:05:19
  15· ·recommendation would be, he can answer.                                        14:05:21
  16· · · · · ·MS. MacLEAN:· I can -- I have the caveat                               14:05:23
  17· ·that --                                                                        14:05:23
  18· · · ·Q.· This is a question about whether you have                              14:05:25
  19· ·direct knowledge about this question without the                               14:05:27
  20· ·presumption to be on the record at this stage of                               14:05:30
  21· ·whether there were dissenting views.· So this is a                             14:05:33
  22· ·question about whether you have knowledge about                                14:05:38
  23· ·whether there were dissenting views at the State                               14:05:39
  24· ·Department concerning the recommendation -- about                              14:05:42
  25· ·the TPS determination for those four countries?                                14:05:49


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 177 of 322 PageID #:
                                     9869
                      JAMES D. NEALON - 08/14/2018                  Page 177

  ·1· · · ·A.· Yes.                                                                   14:05:57
  ·2· · · ·Q.· And I understand your counsel is                                       14:05:57
  ·3· ·instructing you based on the deliberative process                              14:05:59
  ·4· ·privilege not to provide any further information on                            14:05:59
  ·5· ·that question at this stage.                                                   14:06:01
  ·6· · · · · ·MR. KIRSCHNER:· And I think the record is                              14:06:01
  ·7· ·clear, but I just want to make sure that the record                            14:06:02
  ·8· ·is clear that Ambassador Nealon's answer did not                               14:06:04
  ·9· ·suggest one way or the other whether there were                                14:06:06
  10· ·dissenting views or not.                                                       14:06:08
  11· · · ·Q.· In your experience or to your knowledge,                               14:06:10
  12· ·either from your time as Ambassador to Honduras or                             14:06:15
  13· ·from your time at DHS, does the State Department                               14:06:21
  14· ·typically do a country by country analysis in its                              14:06:26
  15· ·TPS determinations?                                                            14:06:29
  16· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   14:06:33
  17· ·speculation, lack of foundation.                                               14:06:36
  18· · · ·A.· So my understanding, perhaps imperfect, is                             14:06:38
  19· ·that there's a letter from the Secretary or the                                14:06:43
  20· ·Deputy Secretary, and then there are country                                   14:06:49
  21· ·condition papers for each of the affected                                      14:06:53
  22· ·countries.                                                                     14:06:57
  23· · · ·Q.· Do you have any knowledge as to why the                                14:06:58
  24· ·Secretary of State in this instance provided one                               14:07:04
  25· ·single recommendation concerning TPS for these four                            14:07:07


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 178 of 322 PageID #:
                                     9870
                      JAMES D. NEALON - 08/14/2018                  Page 178

  ·1· ·countries?                                                                     14:07:11
  ·2· · · ·A.· No.                                                                    14:07:12
  ·3· · · · · ·MR. KIRSCHNER:· I just -- could we read                                14:07:20
  ·4· ·back that question.· I'm a little con -- wondering                             14:07:24
  ·5· ·if that question was confusing.· I don't know.                  I              14:07:28
  ·6· ·just want to make sure that the record is clear                                14:07:31
  ·7· ·that Ambassador Nealon understood the question                                 14:07:33
  ·8· ·correctly.                                                                     14:07:34
  ·9· · · · · ·THE WITNESS:· And I may be confused.                                   14:07:35
  10· ·Should I let her restate or --                                                 14:07:39
  11· · · · · ·MS. MacLEAN:· Do you want to read back the                             14:07:41
  12· ·question actually if you're able?                                              14:07:43
  13· · · · · ·(Whereupon, the record was read as                                     14:07:57
  14· ·follows:· Question:· "Do you have any knowledge as                             14:07:01
  15· ·to why the Secretary of State in this instance                                 14:07:02
  16· ·provided one single recommendation concerning TPS                              14:07:06
  17· ·for these four countries?")                                                    14:07:10
  18· · · · · ·MR. KIRSCHNER:· And I object as vague what                             14:07:59
  19· ·counsel was referring to by "these four countries."                            14:08:04
  20· · · · · ·MS. MacLEAN:· We were just speaking about                              14:08:07
  21· ·Honduras, Nicaragua, Haiti, and El Salvador, so                                14:08:09
  22· ·those are the four countries that are referenced in                            14:08:15
  23· ·that question.                                                                 14:08:17
  24· · · ·A.· Yes.· And what's --                                                    14:08:18
  25· · · ·Q.· The question is, do you have any knowledge                             14:08:20


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 179 of 322 PageID #:
                                     9871
                      JAMES D. NEALON - 08/14/2018                  Page 179

  ·1· ·as to why those four countries were grouped                                    14:08:22
  ·2· ·together in the recommendation from Secretary of                               14:08:25
  ·3· ·State Tillerson to terminate TPS?                                              14:08:28
  ·4· · · ·A.· No.· But there was discussion, certainly                               14:08:36
  ·5· ·within DHS and discussion with the State                                       14:08:44
  ·6· ·Department, of the importance of bundling, if you                              14:08:47
  ·7· ·will, at the very least Honduras and El Salvador so                            14:08:53
  ·8· ·that there was the appearance of treating them                                 14:08:58
  ·9· ·equally and fairly, because not to do so would                                 14:09:02
  10· ·have -- could have important policy consequences                               14:09:07
  11· ·for the United States.                                                         14:09:13
  12· · · ·Q.· What kinds of policy consequences are you                              14:09:14
  13· ·referring to here?                                                             14:09:18
  14· · · ·A.· So the United States has a regional                                    14:09:19
  15· ·approach to the Northern Triangle countries of                                 14:09:21
  16· ·Central America and so to -- and it's very                                     14:09:26
  17· ·important for policy reasons that we be seen to                                14:09:29
  18· ·have a regional approach.· And so to treat them as                             14:09:32
  19· ·one-offs and perhaps to treat them very differently                            14:09:39
  20· ·could have serious policy repercussions for the                                14:09:43
  21· ·United States.                                                                 14:09:46
  22· · · ·Q.· And do you have any understanding as to                                14:09:47
  23· ·why Nicaragua and Haiti would be included in that                              14:09:49
  24· ·recommendation?                                                                14:09:54
  25· · · ·A.· I don't.                                                               14:09:54


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 180 of 322 PageID #:
                                     9872
                      JAMES D. NEALON - 08/14/2018                  Page 180

  ·1· · · ·Q.· Okay.                                                                  14:09:55
  ·2· · · ·A.· I'd like to clarify that answer.                                       14:10:13
  ·3· · · ·Q.· Yes, please.                                                           14:10:15
  ·4· · · ·A.· I don't, but it would make sense and it                                14:10:17
  ·5· ·would be logical to me to group four countries in                              14:10:20
  ·6· ·the hemisphere together and get on the Secretary's                             14:10:24
  ·7· ·schedule and get on the Secretary of State's radar                             14:10:29
  ·8· ·screen one time rather than have to come at him                                14:10:33
  ·9· ·four times for four separate decisions.· It might                              14:10:36
  10· ·just have made sense from a time management and                                14:10:39
  11· ·policy perspective to do it that way, but that's                               14:10:42
  12· ·speculation.                                                                   14:10:45
  13· · · ·Q.· Do you know if that had ever happened                                  14:10:45
  14· ·before?                                                                        14:10:47
  15· · · ·A.· I don't know.                                                          14:10:48
  16· · · · · ·(Exhibit 36, E-mail dated Saturday, July 8,                            14:10:49
  17· ·2017 from Kovarik, Subject Letter to Secretary of                              14:10:49
  18· ·State about TPS, marked for identification.)                                   14:10:51
  19· · · ·Q.· I've marked this as Exhibit 36.                                        14:10:51
  20· · · ·A.· Okay.                                                                  14:11:44
  21· · · ·Q.· This is right around the time that you                                 14:11:44
  22· ·started.· Do you know if this is before or after                               14:11:47
  23· ·you started at DHS?                                                            14:11:50
  24· · · ·A.· It's just before.· I believe I started on                              14:11:51
  25· ·the 10th or 11th.                                                              14:11:54


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 181 of 322 PageID #:
                                     9873
                      JAMES D. NEALON - 08/14/2018                  Page 181

  ·1· · · ·Q.· Okay.· Were you aware of this                                          14:11:55
  ·2· ·communication?                                                                 14:11:58
  ·3· · · ·A.· I don't recall this communication, but I                               14:11:58
  ·4· ·may have seen it.                                                              14:12:01
  ·5· · · · · ·MR. KIRSCHNER:· Objection, vague about                                 14:12:02
  ·6· ·what is meant by "this communication."                                         14:12:04
  ·7· · · ·Q.· So there's a sentence towards the bottom                               14:12:07
  ·8· ·of the middle paragraph that reads, "To avoid                                  14:12:19
  ·9· ·sending a separate written request for each                                    14:12:21
  10· ·country, we have drafted a single letter making an                             14:12:23
  11· ·overarching request for State's recommendations and                            14:12:26
  12· ·laying out the upcoming TPS review schedule."                                  14:12:29
  13· · · · · ·Do you see that?                                                       14:12:32
  14· · · ·A.· I do.                                                                  14:12:33
  15· · · ·Q.· That sentence is in bold.                                              14:12:33
  16· · · · · ·What does this suggest to you?                                         14:12:40
  17· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   14:12:42
  18· ·speculation.                                                                   14:12:45
  19· · · ·A.· I think this refers back to my previous                                14:12:45
  20· ·answer, that to me, it makes a certain amount of                               14:12:49
  21· ·sense to try to get on to a very busy Secretary of                             14:12:54
  22· ·State's schedule and radar screen one time rather                              14:12:58
  23· ·than four separate times about similar issues.· So                             14:13:01
  24· ·it may be as simple as that.· But beyond that, I                               14:13:05
  25· ·couldn't speculate.                                                            14:13:08


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 182 of 322 PageID #:
                                     9874
                      JAMES D. NEALON - 08/14/2018                  Page 182

  ·1· · · ·Q.· Does it appear that the recommendation for                             14:13:09
  ·2· ·bundling TPS requests came from USCIS?                                         14:13:12
  ·3· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   14:13:12
  ·4· ·speculation.                                                                   14:13:25
  ·5· · · ·Q.· From this e-mail, which I realize was just                             14:13:25
  ·6· ·before the time that you started, does it appear                               14:13:27
  ·7· ·that the request for joining the Department of                                 14:13:31
  ·8· ·State's review of countries was at the request of                              14:13:34
  ·9· ·USCIS?                                                                         14:13:40
  10· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   14:13:41
  11· ·speculation.                                                                   14:13:46
  12· · · ·A.· It looks like the intent of the letter is                              14:13:46
  13· ·to suggest to the State Department that they bundle                            14:13:48
  14· ·the TPS recommendations rather than treat them as                              14:13:56
  15· ·separate requests.                                                             14:14:02
  16· · · · · ·MS. MacLEAN:· Can you get 9?                                           14:14:36
  17· · · · · ·(Exhibit 37, DHS-001-659-000607 - 609,                                 14:14:41
  18· ·marked for identification.)                                                    14:14:43
  19· · · ·Q.· So this is Exhibit 37.· I think many of                                14:14:46
  20· ·the questions that I would have asked about this                               14:15:14
  21· ·document you've already covered.· So I just -- I                               14:15:16
  22· ·think maybe one or two questions once you've had a                             14:15:20
  23· ·chance to review.                                                              14:15:24
  24· · · ·A.· Okay.                                                                  14:15:49
  25· · · ·Q.· So if you look at the e-mail that is at                                14:15:49


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 183 of 322 PageID #:
                                     9875
                      JAMES D. NEALON - 08/14/2018                  Page 183

  ·1· ·the top of the first page, page 1 of 3, from                                   14:15:52
  ·2· ·Ms. Petyo to you, Ms. Petyo says, "They told us we                             14:15:57
  ·3· ·wouldn't get -- we wouldn't get us a package until                             14:16:01
  ·4· ·Friday after promising Chad one today."                                        14:16:07
  ·5· · · · · ·Would you understand what "a package"                                  14:16:10
  ·6· ·referenced in this context or referred to in this                              14:16:12
  ·7· ·context?                                                                       14:16:15
  ·8· · · · · ·MR. KIRSCHNER:· Objection, foundation,                                 14:16:15
  ·9· ·speculative.                                                                   14:16:18
  10· · · ·A.· I'm guessing, just because I don't recall                              14:16:18
  11· ·the dates off the top of my head, this appears to                              14:16:23
  12· ·be the State Department's TPS recommendation to the                            14:16:26
  13· ·Secretary.                                                                     14:16:35
  14· · · ·Q.· I think the other issues you actually                                  14:16:36
  15· ·covered already, so I will leave it at that.                                   14:17:03
  16· · · · · ·So you had referenced previously that the                              14:17:22
  17· ·main point of contact that you had at the White                                14:17:24
  18· ·House concerning TPS was a gentleman in the                                    14:17:27
  19· ·National Security Council, whose name I'm not                                  14:17:30
  20· ·recalling.· Can you remind me his name?                                        14:17:33
  21· · · · · ·MR. KIRSCHNER:· Objection to the extent                                14:17:36
  22· ·that mischaracterizes Ambassador Nealon's                                      14:17:37
  23· ·testimony.· You referred to the main contact.                 I                14:17:40
  24· ·just would like Ambassador Nealon to speak in his                              14:17:43
  25· ·own words.                                                                     14:17:46


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 184 of 322 PageID #:
                                     9876
                      JAMES D. NEALON - 08/14/2018                  Page 184

  ·1· · · ·Q.· Is it correct that your main contact in                                14:17:49
  ·2· ·the White House concerning TPS issues was                                      14:17:51
  ·3· ·Mr. Tomasulo?                                                                  14:17:55
  ·4· · · ·A.· So I was in touch with Gary Tomasulo on                                14:17:56
  ·5· ·matters relating to TPS, but mostly in terms of                                14:18:01
  ·6· ·logistics, rollouts, timelines and that sort of                                14:18:08
  ·7· ·thing, yeah.                                                                   14:18:11
  ·8· · · ·Q.· Okay.· Were you aware of whether --                                    14:18:15
  ·9· · · · · ·MS. MacLEAN:· Actually, we'll come back to                             14:18:37
  10· ·this.                                                                          14:18:39
  11· · · · · ·Give me 52, please.                                                    14:18:45
  12· · · · · ·(Exhibit 38, AR-HAITI-00000001 - 3, marked                             14:18:51
  13· ·for identification.)                                                           14:19:12
  14· · · ·A.· Should I read?                                                         14:19:12
  15· · · ·Q.· Yeah.· I think -- I don't know if you need                             14:19:13
  16· ·to read the whole paragraph, but if you can skim                               14:19:16
  17· ·the e-mail on the first page and read the e-mail on                            14:19:19
  18· ·the second page, that would be great.· And I don't                             14:19:23
  19· ·have too many questions on this.                                               14:19:35
  20· · · ·A.· Okay.                                                                  14:20:18
  21· · · ·Q.· So the e-mail on the second page from Rear                             14:20:19
  22· ·Admiral Jones to Major General Norman copies you.                              14:20:23
  23· · · · · ·Do you remember the context of this                                    14:20:30
  24· ·e-mail?                                                                        14:20:33
  25· · · ·A.· Yes, I do.· So I recall that Acting                                    14:20:36


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 185 of 322 PageID #:
                                     9877
                      JAMES D. NEALON - 08/14/2018                  Page 185

  ·1· ·Secretary Duke met with Admiral Tidd, who at that                              14:20:51
  ·2· ·time was the Commander of U.S. Southern Command                                14:20:55
  ·3· ·which oversees U.S. military cooperation with Haiti                            14:21:00
  ·4· ·and they talked about a lot of things.· But she had                            14:21:06
  ·5· ·also asked -- she, Acting Secretary Duke, had also                             14:21:09
  ·6· ·asked Admiral Tidd about TPS.· And so this exchange                            14:21:14
  ·7· ·looks like a follow-up from that meeting where                                 14:21:24
  ·8· ·Admiral Jones, who was the Secretary's military                                14:21:28
  ·9· ·advisor, he's a Coast Guard admiral, reached out to                            14:21:32
  10· ·the staff at U.S. Southern Command and asked for                               14:21:38
  11· ·some more granular input, which is what this                                   14:21:43
  12· ·message from Major General Norman looks to be.                                 14:21:47
  13· · · ·Q.· Were you aware of whether the Department                               14:21:53
  14· ·of Defense in any capacity, SouthCom or another                                14:21:56
  15· ·component of the Department of Defense provided                                14:21:59
  16· ·input into TPS determinations beyond Haiti?                                    14:22:02
  17· · · · · ·MR. KIRSCHNER:· Objection.· It's asking                                14:22:11
  18· ·Ambassador Nealon to kind of guess without context.                            14:22:14
  19· ·I just want to make sure that there's proper                                   14:22:16
  20· ·foundation for the question.                                                   14:22:19
  21· · · ·Q.· Were you aware of whether the Department                               14:22:21
  22· ·of Defense was engaged in any other conversations                              14:22:26
  23· ·about TPS determinations during your tenure there                              14:22:29
  24· ·besides specific communications regarding the TPS                              14:22:32
  25· ·determination for Haiti?                                                       14:22:38


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 186 of 322 PageID #:
                                     9878
                      JAMES D. NEALON - 08/14/2018                  Page 186

  ·1· · · ·A.· I don't recall any.                                                    14:22:40
  ·2· · · ·Q.· Okay.· This is already marked from a                                   14:22:41
  ·3· ·previous deposition as Exhibit 6.                                              14:23:31
  ·4· · · ·A.· I don't see my response.                                               14:24:04
  ·5· · · ·Q.· Yeah, we don't have your response either,                              14:24:05
  ·6· ·I think.                                                                       14:24:09
  ·7· · · · · ·MR. KIRSCHNER:· Objection, that's a                                    14:24:10
  ·8· ·mischaracterization of this.                                                   14:24:12
  ·9· · · · · ·MS. MacLEAN:· Let's leave that aside.                                  14:24:14
  10· · · · · ·MR. KIRSCHNER:· I just wanted -- there's                               14:24:15
  11· ·-- the document on its face does not make clear                                14:24:19
  12· ·whether there was a redaction or not.· There's a                               14:24:22
  13· ·forward, it doesn't mean that there was a response.                            14:24:25
  14· · · · · ·MS. MacLEAN:· There may not have been a                                14:24:28
  15· ·response.· It's possible there was not a response.                             14:24:29
  16· · · · · ·MR. KIRSCHNER:· Didn't want to have the                                14:24:31
  17· ·record mischaracterized.                                                       14:24:33
  18· · · ·Q.· So the e-mail that is outlined or that                                 14:24:37
  19· ·starts from Ms. Neubel Kovarik to you,                                         14:24:40
  20· ·Mr. Dougherty and Mr. Culver, copying Mr. Hamilton                             14:24:46
  21· ·has as its subject "TPS interagency consultations."                            14:24:52
  22· · · · · ·Do you recall the context of this                                      14:24:52
  23· ·communication?                                                                 14:24:56
  24· · · · · ·MR. KIRSCHNER:· Objection, foundation.                                 14:24:57
  25· · · ·A.· I don't.                                                               14:25:01


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 187 of 322 PageID #:
                                     9879
                      JAMES D. NEALON - 08/14/2018                  Page 187

  ·1· · · ·Q.· Who is Mr. Culver?                                                     14:25:02
  ·2· · · ·A.· Jared Culver is someone who works in the                               14:25:09
  ·3· ·borders, immigration, and trade assistant                                      14:25:19
  ·4· ·secretaryship of the Office of Policy.                                         14:25:22
  ·5· · · ·Q.· Okay.· The second page of the e-mail at                                14:25:24
  ·6· ·the top asks for you to gather input from federal                              14:25:32
  ·7· ·partners including State, DOD, Justice, DPC, and                               14:25:45
  ·8· ·NSC.· First of all, what does "DOD" refer to here?                             14:25:53
  ·9· · · ·A.· That would be the Department of Defense.                               14:25:57
  10· · · ·Q.· What does "DPC" refer to here?                                         14:26:00
  11· · · ·A.· That would be the Domestic Policy Counsel.                             14:26:02
  12· · · ·Q.· And what does "NSC" refer to here?                                     14:26:02
  13· · · ·A.· That would be the National Security                                    14:26:02
  14· ·Counsel.                                                                       14:26:07
  15· · · ·Q.· Do you understand this mail is related to                              14:26:07
  16· ·TPS?                                                                           14:26:09
  17· · · ·A.· I do.                                                                  14:26:10
  18· · · ·Q.· Do you recall setting up a meeting with                                14:26:10
  19· ·the federal partners that are outlined here?                                   14:26:15
  20· · · ·A.· I don't.· It doesn't mean I didn't, but I                              14:26:19
  21· ·don't recall.                                                                  14:26:26
  22· · · ·Q.· Understood.                                                            14:26:26
  23· · · · · ·Do you recall being asked to set up such a                             14:26:27
  24· ·meeting?                                                                       14:26:30
  25· · · ·A.· I don't.                                                               14:26:30


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 188 of 322 PageID #:
                                     9880
                      JAMES D. NEALON - 08/14/2018                  Page 188

  ·1· · · ·Q.· Do you recall any interest in -- from the                              14:26:30
  ·2· ·Department of Homeland Security in the position of                             14:26:55
  ·3· ·the Domestic Policy Council with regard to TPS?                                14:26:57
  ·4· · · ·A.· Yes.                                                                   14:27:03
  ·5· · · ·Q.· In what context?                                                       14:27:04
  ·6· · · · · ·MR. KIRSCHNER:· Objection to the extent                                14:27:06
  ·7· ·this is calling for internal government                                        14:27:08
  ·8· ·deliberations.· I instruct you not to answer.· If                              14:27:10
  ·9· ·you have a general answer, you can provide it, but                             14:27:13
  10· ·if it gets into the internal deliberations, I would                            14:27:16
  11· ·instruct you not to answer.                                                    14:27:18
  12· · · · · ·THE WITNESS:· So, thank you.                                           14:27:25
  13· · · ·A.· So obviously, the Domestic Policy Council                              14:27:27
  14· ·has a very large stake in all decisions related to                             14:27:36
  15· ·immigration, including TPS decisions.· So the                                  14:27:40
  16· ·answer is yes, there was keen interest in the                                  14:27:46
  17· ·Domestic Policy Council on TPS.                                                14:27:48
  18· · · ·Q.· And I misspoke, because actually we do                                 14:27:50
  19· ·have further communications on this.                                           14:27:55
  20· · · ·A.· Okay.                                                                  14:27:57
  21· · · · · ·MS. MacLEAN:· Can you pull the next one,                               14:28:07
  22· ·actually?                                                                      14:28:09
  23· · · · · ·(Exhibit 39, DHS-001-659-000689 - 691,                                 14:28:20
  24· ·marked for identification.)                                                    14:28:25
  25· · · ·Q.· I didn't realize this was in the same                                  14:28:28


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 189 of 322 PageID #:
                                     9881
                      JAMES D. NEALON - 08/14/2018                  Page 189

  ·1· ·chain.                                                                         14:28:31
  ·2· · · ·A.· Thank you.                                                             14:28:31
  ·3· · · · · ·MR. KIRSCHNER:· Is this -- is this                                     14:28:57
  ·4· ·exhibit --                                                                     14:28:59
  ·5· · · · · ·MS. FISHFELD:· 39.                                                     14:29:03
  ·6· · · · · ·MS. MacLEAN:· 39, yeah.                                                14:29:06
  ·7· · · · · ·MR. KIRSCHNER:· I don't want to go off                                 14:29:10
  ·8· ·your line of questioning, but it's 2:30.                                       14:29:13
  ·9· · · · · ·MS. MacLEAN:· I think the idea is that we                              14:29:17
  10· ·finish at 2:50 for you to have your phone call; is                             14:29:19
  11· ·that correct?                                                                  14:29:23
  12· · · · · ·THE WITNESS:· If that's okay.                                          14:29:23
  13· · · · · ·MR. KIRSCHNER:· Don't want to break up --                              14:29:25
  14· · · · · ·MS. MacLEAN:· No, that's okay.                                         14:29:27
  15· · · ·Q.· So this may make it clear as to why you                                14:29:28
  16· ·didn't recall.                                                                 14:29:31
  17· · · ·A.· I was in Australia.                                                    14:29:32
  18· · · ·Q.· Yes.                                                                   14:29:34
  19· · · · · ·So if you --                                                           14:29:43
  20· · · ·A.· Sorry, I'm just going to finish reading.                               14:29:44
  21· · · ·Q.· Please.                                                                14:29:47
  22· · · ·A.· Okay.                                                                  14:30:03
  23· · · ·Q.· I won't ask you about the first e-mail.                                14:30:03
  24· · · ·A.· That's actually the last e-mail.                                       14:30:06
  25· · · ·Q.· The last e-mail, yes.· Maybe I will.                                   14:30:08


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 190 of 322 PageID #:
                                     9882
                      JAMES D. NEALON - 08/14/2018                  Page 190

  ·1· · · · · ·So if we turn to the e-mail from                                       14:30:11
  ·2· ·Mr. Dougherty on October 24 at 9:31 p.m. on the                                14:30:24
  ·3· ·bottom of page 2, Mr. Dougherty identifies that you                            14:30:28
  ·4· ·are on overseas travel, but that he and Jared --                               14:30:34
  ·5· ·which is Mr. Culver from the previous exchange, I                              14:30:39
  ·6· ·believe; is that correct?                                                      14:30:44
  ·7· · · ·A.· Yes.                                                                   14:30:44
  ·8· · · ·Q.· -- can work to set this up.                                            14:30:45
  ·9· · · · · ·Mr. Hamilton, two e-mails up, says, "This                              14:30:50
  10· ·needs to happen in the next day or two in all                                  14:30:54
  11· ·likelihood."                                                                   14:30:57
  12· · · · · ·Do you have any understanding why there                                14:30:58
  13· ·was urgency to set up that meeting?                                            14:31:01
  14· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   14:31:03
  15· ·speculation.                                                                   14:31:04
  16· · · ·A.· So again, I would have to look at the                                  14:31:04
  17· ·timelines, but I believe this is being driven by                               14:31:07
  18· ·the need for the Secretary to make a TPS decision                              14:31:10
  19· ·very soon.                                                                     14:31:14
  20· · · ·Q.· Okay.· And then in the e-mail that                                     14:31:15
  21· ·followed that, you say that you're in Australia.                               14:31:22
  22· ·You'd like to participate if this happens, is this                             14:31:31
  23· ·AS1's initiative or USCIS's initiative.                                        14:31:31
  24· · · · · ·Who do you understand "AS1" to be here?                                14:31:35
  25· · · ·A.· AS1 is Acting Secretary Duke.                                          14:31:38


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 191 of 322 PageID #:
                                     9883
                      JAMES D. NEALON - 08/14/2018                  Page 191

  ·1· · · ·Q.· Do you recall why you asked the question                               14:31:41
  ·2· ·of whether it was Acting Secretary Duke's                                      14:31:43
  ·3· ·initiative or USCIS's initiative?                                              14:31:49
  ·4· · · ·A.· I would ask such a question because if the                             14:31:52
  ·5· ·Secretary were asking me to do something, that                                 14:31:54
  ·6· ·would be one thing.· If Kathy Neubel Kovarik was                               14:31:56
  ·7· ·asking me do something, that would be another                                  14:32:00
  ·8· ·thing.                                                                         14:32:02
  ·9· · · ·Q.· How would you differentiate how you might                              14:32:02
  10· ·respond depending on who was asking the question?                              14:32:06
  11· · · ·A.· If the Secretary asked me to do something                              14:32:08
  12· ·and it was legal, moral and ethical, it would get                              14:32:11
  13· ·done.· If someone from another DH element asked me                             14:32:17
  14· ·to do something, I would determine whether it fit                              14:32:23
  15· ·into our priorities and was something that needed                              14:32:26
  16· ·to get done or not.                                                            14:32:29
  17· · · ·Q.· And how would you characterize Ms. Neubel                              14:32:31
  18· ·Kovarik's response to your question?                                           14:32:37
  19· · · ·A.· It's not a direct answer to my question.                               14:32:49
  20· · · ·Q.· Do you have any understanding as to why                                14:32:51
  21· ·Ms. Neubel Kovarik thought you were in a better                                14:33:02
  22· ·position to bring the parties together as she                                  14:33:06
  23· ·writes?                                                                        14:33:07
  24· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   14:33:07
  25· ·speculation.· Counsel has testified about the -- in                            14:33:08


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 192 of 322 PageID #:
                                     9884
                      JAMES D. NEALON - 08/14/2018                  Page 192

  ·1· ·characterizing the document, lack of foundation.                               14:33:12
  ·2· · · ·A.· So either USCIS or the Office of Policy                                14:33:18
  ·3· ·would be logical offices to organize such a call.                              14:33:29
  ·4· ·USCIS because they were the ones preparing the memo                            14:33:34
  ·5· ·for the Secretary.· The Office of Policy because we                            14:33:39
  ·6· ·were -- the Office of Policy functions as the                                  14:33:44
  ·7· ·office which gives policy advice to the Secretary.                             14:33:49
  ·8· ·So either office could have organized such a call.                             14:33:53
  ·9· · · ·Q.· Okay.· And the next e-mail you write, half                             14:33:56
  10· ·an hour after e-mail from Ms. Nuebel Kovarik,                                  14:34:03
  11· ·"Kathy, When does USCIS expect to send forward the                             14:34:07
  12· ·memo?"                                                                         14:34:13
  13· · · · · ·What's the memo that you're referring to                               14:34:14
  14· ·here?· To the extent that you know.                                            14:34:16
  15· · · ·A.· This would be the recommendation on --                                 14:34:17
  16· ·again, I would have to look at the dates to see                                14:34:20
  17· ·what was in play at that time, but this is almost                              14:34:22
  18· ·surely a recommendation to the Secretary on making                             14:34:25
  19· ·a TPS decision.                                                                14:34:30
  20· · · ·Q.· And you laughed when you first looked at                               14:34:31
  21· ·what I imagine to be the first memo in the chain.                              14:34:33
  22· ·Leave that aside.· But do you have any                                         14:34:33
  23· ·understanding as to why Ms. Petyo would write                                  14:34:35
  24· ·"Ridiculous" in response to the communication chain                            14:34:41
  25· ·below?                                                                         14:34:44


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 193 of 322 PageID #:
                                     9885
                      JAMES D. NEALON - 08/14/2018                  Page 193

  ·1· · · ·A.· I think the important information here is                              14:34:45
  ·2· ·that my Chief of Staff in my absence was bringing                              14:34:48
  ·3· ·this series of events to the -- to the knowledge of                            14:34:53
  ·4· ·the front office.                                                              14:35:02
  ·5· · · ·Q.· Okay.                                                                  14:35:03
  ·6· · · · · ·MR. KIRSCHNER:· I just want to -- I know                               14:35:03
  ·7· ·you left out -- I just want to make sure that this                             14:35:04
  ·8· ·was -- counsel's representation of what Ambassador                             14:35:08
  ·9· ·Nealon's reaction is not Ambassador Nealon's                                   14:35:11
  10· ·recitation of how he reacted to this e-mail chain.                             14:35:15
  11· · · · · ·MS. MacLEAN:· That's correct.· And I                                   14:35:20
  12· ·retract that comment.· I apologize.                                            14:35:23
  13· · · · · ·So thank you.                                                          14:35:25
  14· · · ·Q.· I'm going to give you an exhibit that has                              14:36:21
  15· ·previously been marked as Exhibit 12.                                          14:36:24
  16· · · · · ·MR. KIRSCHNER:· Are we going to be able to                             14:36:31
  17· ·fit this one in?                                                               14:36:33
  18· · · · · ·MS. MacLEAN:· No.· We'll start it now, and                             14:36:34
  19· ·we'll come back to it after the phone call.                                    14:36:37
  20· · · · · ·MR. KIRSCHNER:· Sorry.· I didn't mean                                  14:36:43
  21· ·to...                                                                          14:36:48
  22· · · ·A.· Okay.                                                                  14:36:54
  23· · · ·Q.· Do you recall this document?                                           14:36:55
  24· · · ·A.· I do.                                                                  14:36:57
  25· · · ·Q.· Can you describe what this document was                                14:36:57


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 194 of 322 PageID #:
                                     9886
                      JAMES D. NEALON - 08/14/2018                  Page 194

  ·1· ·and the context in which it was written?                                       14:37:02
  ·2· · · · · ·MR. KIRSCHNER:· Objection to the extent it                             14:37:04
  ·3· ·calls for a narrative answer.                                                  14:37:06
  ·4· · · ·A.· So as I described, Acting Secretary Duke's                             14:37:09
  ·5· ·information-gathering process in anticipation of                               14:37:20
  ·6· ·making TPS decisions, she was casting a very wide                              14:37:24
  ·7· ·net and reading voraciously and consulting widely,                             14:37:30
  ·8· ·and she asked me to write something for her that                               14:37:36
  ·9· ·gave my opinion on the TPS decision.                                           14:37:46
  10· · · ·Q.· At what point did Ambassador -- sorry, did                             14:37:49
  11· ·Acting Secretary Duke ask you to write something to                            14:37:54
  12· ·provide your opinion?                                                          14:37:57
  13· · · ·A.· My guess is since this is dated                                        14:38:00
  14· ·October 31st, on October 30th or October 31st.· So                             14:38:05
  15· ·if she had asked for it, I would have done it and                              14:38:09
  16· ·sent it up to her immediately.                                                 14:38:12
  17· · · ·Q.· Consistent with your previous answer about                             14:38:14
  18· ·responding to the requests from the Acting                                     14:38:19
  19· ·Secretary or the Secretary.                                                    14:38:22
  20· · · · · ·Do you recall the basis for your -- your                               14:38:22
  21· ·representations that are included within this                                  14:38:32
  22· ·memorandum for the Acting Secretary?                                           14:38:33
  23· · · ·A.· Yes.                                                                   14:38:36
  24· · · · · ·MR. KIRSCHNER:· Going to object as vague.                              14:38:36
  25· · · ·Q.· What was -- what was the basis for your                                14:38:39


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 195 of 322 PageID #:
                                     9887
                      JAMES D. NEALON - 08/14/2018                  Page 195

  ·1· ·representations expressed in this memorandum for                               14:38:40
  ·2· ·the Acting Secretary?                                                          14:38:43
  ·3· · · ·A.· So I knew that she had talked to a                                     14:38:46
  ·4· ·tremendous number of people, I knew that she had                               14:38:49
  ·5· ·read volumes and volumes.· She had consulted with                              14:38:52
  ·6· ·faith-based groups, with foreign governments, with                             14:38:57
  ·7· ·civil society, and so what I wanted to do is write                             14:39:01
  ·8· ·her something that was very short and pithy and                                14:39:04
  ·9· ·which might help her weed through and make sense of                            14:39:12
  10· ·everything that she had heard and read.                                        14:39:14
  11· · · ·Q.· Had you expressed -- well, is it fair to                               14:39:19
  12· ·characterize the representations that you include                              14:39:22
  13· ·within this memo as expressions of concern about                               14:39:25
  14· ·the possible termination of TPS for Honduras,                                  14:39:34
  15· ·Nicaragua, and El Salvador?                                                    14:39:38
  16· · · · · ·MR. KIRSCHNER:· Objection, counsel is                                  14:39:40
  17· ·testifying.· Ambassador Nealon should be able to                               14:39:43
  18· ·address the memo in his own words.                                             14:39:46
  19· · · ·Q.· How would you characterize the                                         14:39:48
  20· ·recommendation that you're making within this memo?                            14:39:52
  21· · · ·A.· I tried to write something that I                                      14:39:56
  22· ·considered to be very pragmatic.· And so, I mean, I                            14:39:58
  23· ·think the memo speaks for itself.· I don't feel the                            14:40:01
  24· ·need to describe the memo since you have it.· But                              14:40:04
  25· ·that was my motivation.· I wanted to try and help                              14:40:07


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 196 of 322 PageID #:
                                     9888
                      JAMES D. NEALON - 08/14/2018                  Page 196

  ·1· ·her because she had spoken to so many people and                               14:40:10
  ·2· ·read so much, I wanted to try and help her boil                                14:40:17
  ·3· ·things down.                                                                   14:40:21
  ·4· · · ·Q.· And had you expressed sentiments that are                              14:40:22
  ·5· ·similar to the sentiments that are expressed here                              14:40:26
  ·6· ·to Acting Secretary Duke prior to putting it in                                14:40:31
  ·7· ·written form here?                                                             14:40:34
  ·8· · · ·A.· Yes.                                                                   14:40:35
  ·9· · · ·Q.· Do you remember more or less when you made                             14:40:37
  10· ·the first expressions to Acting Secretary Duke that                            14:40:41
  11· ·you would recommend the extension of TPS for                                   14:40:50
  12· ·Honduras, Nicaragua, and El Salvador?                                          14:40:53
  13· · · ·A.· No.· I don't -- I don't remember a                                     14:41:01
  14· ·specific first conversation.                                                   14:41:02
  15· · · ·Q.· Was this conversation -- or were these                                 14:41:04
  16· ·concerns or representations that are included                                  14:41:07
  17· ·within this memo following conversations that took                             14:41:10
  18· ·place over days before that or weeks before that or                            14:41:15
  19· ·months before that, in your recollection?                                      14:41:17
  20· · · · · ·MR. KIRSCHNER:· Objection, counsel                                     14:41:19
  21· ·testifying about concerns or recommendations.                 I                14:41:20
  22· ·just want Ambassador Nealon to speak about the memo                            14:41:23
  23· ·in his own words.                                                              14:41:26
  24· · · ·A.· So as I've described, this decision was                                14:41:31
  25· ·very much on her mind.· She was struggling with it                             14:41:34


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 197 of 322 PageID #:
                                     9889
                      JAMES D. NEALON - 08/14/2018                  Page 197

  ·1· ·in a good sense of the word, struggling with it as                             14:41:38
  ·2· ·a -- as an intelligent, hard-working government                                14:41:42
  ·3· ·employee would struggle with a very consequential                              14:41:47
  ·4· ·decision.                                                                      14:41:50
  ·5· · · · · ·And so, again, this was just my attempt to                             14:41:51
  ·6· ·write something that was very short, pragmatic, and                            14:41:55
  ·7· ·that might be of some use to her.                                              14:42:00
  ·8· · · ·Q.· Had you expressed the positions that                                   14:42:02
  ·9· ·you've outlined in this memo to others in the                                  14:42:06
  10· ·Department prior to the writing of this memo?                                  14:42:08
  11· · · ·A.· Yes.· Certainly, I mean, I had spoken up                               14:42:12
  12· ·at meetings where TPS was raised.· You know,                                   14:42:16
  13· ·frankly, the other reason I wrote the memo is                                  14:42:20
  14· ·because I did have a different perspective -- a                                14:42:23
  15· ·unique perspective, having been the Ambassador to                              14:42:26
  16· ·Honduras, a TPS country, and knowing firsthand the                             14:42:30
  17· ·country conditions in a way that other people                                  14:42:34
  18· ·simply didn't.                                                                 14:42:36
  19· · · · · ·And I thought that articulating that very                              14:42:37
  20· ·briefly for her also might help her.                                           14:42:41
  21· · · ·Q.· How did your knowledge of the country                                  14:42:43
  22· ·conditions in your position as Ambassador to                                   14:42:54
  23· ·Honduras inform your recommendation to Acting                                  14:42:57
  24· ·Secretary Duke?                                                                14:43:03
  25· · · ·A.· Well, again, I -- I would say that I                                   14:43:03


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 198 of 322 PageID #:
                                     9890
                      JAMES D. NEALON - 08/14/2018                  Page 198

  ·1· ·understood the foreign policy implications better                              14:43:13
  ·2· ·than most people did, the foreign policy                                       14:43:18
  ·3· ·implications of extending or of terminating.                                   14:43:20
  ·4· · · · · ·I understood the -- the possible effects                               14:43:28
  ·5· ·on migration, on our ability to help the countries                             14:43:32
  ·6· ·of Central America stem further migration if we                                14:43:37
  ·7· ·were to send back large numbers of TPS grantees.                               14:43:43
  ·8· · · · · ·So, I mean, I think this is all pretty                                 14:43:47
  ·9· ·clear.                                                                         14:43:51
  10· · · ·Q.· I'm not suggesting that it's not clear.                                14:43:51
  11· ·It's just hard to respond to it and not put words                              14:43:55
  12· ·in your mouth, but allow a further conversation                                14:43:58
  13· ·about this.· So I appreciate your efforts to try to                            14:44:01
  14· ·elaborate on that.                                                             14:44:03
  15· · · · · ·Do you know who this memo was shared with?                             14:44:05
  16· · · ·A.· Um, so I would have sent it to -- you                                  14:44:08
  17· ·know, I honestly don't recall exactly how I                                    14:44:29
  18· ·delivered it to her.· I don't recall whether I went                            14:44:32
  19· ·through the Executive Secretary process or whether                             14:44:35
  20· ·she asked me to send it directly to her, to her                                14:44:37
  21· ·Chief of Staff.· I just don't recall.                                          14:44:41
  22· · · ·Q.· Okay.                                                                  14:44:43
  23· · · ·A.· It -- it probably went through the                                     14:44:44
  24· ·Executive Secretary process because other people in                            14:44:45
  25· ·DHS saw it, so it probably did get disseminated                                14:44:49


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 199 of 322 PageID #:
                                     9891
                      JAMES D. NEALON - 08/14/2018                  Page 199

  ·1· ·through the process.                                                           14:44:53
  ·2· · · ·Q.· We talked previously about the debate, if                              14:44:54
  ·3· ·it's possible to characterize it that way, around a                            14:45:01
  ·4· ·strict constructionist or a more expansive view of                             14:45:04
  ·5· ·the TPS statute.                                                               14:45:08
  ·6· · · · · ·How would you characterize the concerns                                14:45:15
  ·7· ·that you've identified here or the factors that                                14:45:17
  ·8· ·you've identified here as fitting into an                                      14:45:20
  ·9· ·interpretation of the TPS statute?                                             14:45:25
  10· · · · · ·Do you think --                                                        14:45:31
  11· · · · · ·MS. MacLEAN:· Let me step back and try to                              14:45:32
  12· ·make that a clearer question.                                                  14:45:34
  13· · · ·Q.· The factors that you've identified here,                               14:45:35
  14· ·do you think those factors are relevant factors in                             14:45:37
  15· ·considering whether TPS for a country may be                                   14:45:42
  16· ·extended or should be terminated?                                              14:45:47
  17· · · · · ·MR. KIRSCHNER:· Objection, calling for                                 14:45:51
  18· ·legal conclusions.                                                             14:45:53
  19· · · ·A.· So, yes, I believe that -- that the                                    14:45:58
  20· ·factors I described earlier that enter into the                                14:46:05
  21· ·Secretary's decision-making process are all                                    14:46:09
  22· ·legitimate factors to be considered, so I certainly                            14:46:12
  23· ·considered that the statute itself, whether you --                             14:46:17
  24· ·whether you interpret it strictly or more flexibly                             14:46:20
  25· ·is very important.                                                             14:46:24


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 200 of 322 PageID #:
                                     9892
                      JAMES D. NEALON - 08/14/2018                  Page 200

  ·1· · · · · ·The temporal nature of temporary protected                             14:46:27
  ·2· ·status is very important, and I addressed that in                              14:46:30
  ·3· ·the memo.· And the policy considerations are very                              14:46:31
  ·4· ·important.· So I consider all those things to be                               14:46:34
  ·5· ·important, relevant, legitimate considerations.                                14:46:36
  ·6· · · ·Q.· And when you were Ambassador to Honduras,                              14:46:39
  ·7· ·was it your understanding that these factors were                              14:46:43
  ·8· ·considered in the TPS determinations that occurred                             14:46:45
  ·9· ·at that time?                                                                  14:46:50
  10· · · · · ·MR. KIRSCHNER:· Objection, vague,                                      14:46:50
  11· ·speculative.                                                                   14:46:54
  12· · · ·A.· So -- so honestly, I didn't have much of a                             14:46:55
  13· ·window into the final TPS decision when I was                                  14:46:58
  14· ·Ambassador to Honduras.· We provided our input and,                            14:47:09
  15· ·you know, it went through the policy churn and a                               14:47:12
  16· ·decision came back.· But I didn't have particular                              14:47:16
  17· ·insight into what happened in Washington.                                      14:47:19
  18· · · ·Q.· Do you recall providing similar feedback                               14:47:19
  19· ·or related feedback to the Department of State                                 14:47:25
  20· ·regarding TPS when TPS for Honduras was up for                                 14:47:28
  21· ·review while you were Ambassador to Honduras?                                  14:47:33
  22· · · · · ·MR. KIRSCHNER:· Objection.· To the extent                              14:47:38
  23· ·this is calling for internal government                                        14:47:40
  24· ·deliberations from when you were Ambassador to                                 14:47:42
  25· ·Honduras, I would instruct you not to answer.                                  14:47:47


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 201 of 322 PageID #:
                                     9893
                      JAMES D. NEALON - 08/14/2018                  Page 201

  ·1· · · · · ·To the extent you are answering just                                   14:47:47
  ·2· ·whether you provided feedback or provided input,                               14:47:47
  ·3· ·you could answer that question.· But the internal                              14:47:48
  ·4· ·government deliberations and recommendations that                              14:47:49
  ·5· ·were made, I would instruct you not to answer.                                 14:47:52
  ·6· · · ·A.· Yes.· We did provide input to the                                      14:47:55
  ·7· ·Department of State when TPS came up for renewal                               14:47:58
  ·8· ·when I was Ambassador to Honduras.                                             14:48:01
  ·9· · · ·Q.· And do you recall providing input that                                 14:48:03
  10· ·looked at considerations, like the considerations                              14:48:14
  11· ·that you had included here in this memo for the                                14:48:17
  12· ·Acting Secretary?                                                              14:48:21
  13· · · · · ·MR. KIRSCHNER:· Objection.· To the extent                              14:48:22
  14· ·that kind of what input and what factors were to be                            14:48:24
  15· ·part of your consideration, that would be revealing                            14:48:26
  16· ·of internal government deliberations, I would                                  14:48:29
  17· ·instruct you not to answer.                                                    14:48:33
  18· · · · · ·MS. MacLEAN:· I would note, Counsel, that                              14:48:35
  19· ·it is outlined here, that level of detail, about a                             14:48:38
  20· ·process that had not been resolved at that point.                              14:48:41
  21· ·But I'll leave it at that.· And I realize this                                 14:48:44
  22· ·question is still outstanding by the court.                                    14:48:47
  23· · · · · ·MR. KIRSCHNER:· And I will say that --                                 14:48:49
  24· ·that we -- this just shows how revealing we have                               14:48:50
  25· ·been of deliberations in terms of making it                                    14:48:53


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 202 of 322 PageID #:
                                     9894
                      JAMES D. NEALON - 08/14/2018                  Page 202

  ·1· ·where -- a -- we are willing to provide formal                                 14:48:59
  ·2· ·deliberations concerning the decisions that were --                            14:49:03
  ·3· ·are at issue in this litigation.· And so I'll leave                            14:49:05
  ·4· ·it at that, that there's a disagreement of where we                            14:49:10
  ·5· ·are drawing the line on deliberative process.                                  14:49:12
  ·6· · · · · ·MS. MacLEAN:· Okay.· So I think this is a                              14:49:15
  ·7· ·good stopping point.· I know you get a few minutes                             14:49:18
  ·8· ·for your call, and hopefully a little bit of a                                 14:49:20
  ·9· ·break beforehand.· So go off the record.                                       14:49:24
  10· · · · · ·THE VIDEOGRAPHER:· The time is 2:49.· We                               14:49:26
  11· ·are off the record.                                                            14:49:31
  12· · · · · ·(Proceedings interrupted at 2:49 p.m. and                              14:49:31
  13· ·reconvened at 3:11 p.m.)                                                       14:49:32
  14· · · · · ·THE VIDEOGRAPHER:· The time is 3:11.· We                               15:10:43
  15· ·are back on the record.                                                        15:11:05
  16· · · · · ·MS. MacLEAN:· And Counsel, you had                                     15:11:08
  17· ·identified there was one clarifying question you                               15:11:09
  18· ·wanted to ask.                                                                 15:11:12
  19· · · · · ·MR. KIRSCHNER:· Yes.· Counsel had asked                                15:11:14
  20· ·you about who this -- this document dated                                      15:11:16
  21· ·October 31st from you to Acting Secretary Duke on a                            15:11:19
  22· ·coming designation decision for TPS, who it's                                  15:11:28
  23· ·distributed to, and I just want to ask for                                     15:11:33
  24· ·clarification if you're aware whether it was in                                15:11:36
  25· ·government or in the public, if it was provided in                             15:11:36


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 203 of 322 PageID #:
                                     9895
                      JAMES D. NEALON - 08/14/2018                  Page 203

  ·1· ·some fashion, or it was in the possession of                                   15:11:38
  ·2· ·anybody else outside of the ones you identified                                15:11:40
  ·3· ·within the Department of Homeland Security?                                    15:11:43
  ·4· · · · · ·THE WITNESS:· Yes.· So I was told that the                             15:11:46
  ·5· ·memo was sent to the White House, and I don't know                             15:11:50
  ·6· ·specifically who at the White House.· And I know                               15:11:54
  ·7· ·the memo was also leaked to the media because a                                15:11:56
  ·8· ·story appeared -- a couple of stories appeared in                              15:12:03
  ·9· ·Breitbart.                                                                     15:12:06
  10· · · · · ·MS. MacLEAN:· Thank you for that                                       15:12:10
  11· ·clarification.                                                                 15:12:11
  12· ·BY MS. MacLEAN:                                                                15:12:12
  13· · · ·Q.· Do you know how the memo was sent to the                               15:12:12
  14· ·White House?                                                                   15:12:15
  15· · · ·A.· I don't.                                                               15:12:15
  16· · · ·Q.· Do you know who sent the memo to the White                             15:12:15
  17· ·House?                                                                         15:12:19
  18· · · ·A.· I don't.                                                               15:12:19
  19· · · ·Q.· How do you know that a memo was sent to                                15:12:20
  20· ·the White House, if I may ask?                                                 15:12:23
  21· · · ·A.· I don't recall who told me, but I was told                             15:12:23
  22· ·that it was sent to the White House.                                           15:12:26
  23· · · ·Q.· Okay.· So do you know when roughly it was                              15:12:29
  24· ·sent to the White House?· Was it soon after the                                15:12:35
  25· ·memo was written or substantially after the memo                               15:12:38


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 204 of 322 PageID #:
                                     9896
                      JAMES D. NEALON - 08/14/2018                  Page 204

  ·1· ·was written?                                                                   15:12:40
  ·2· · · ·A.· Soon after the memo was written.                                       15:12:41
  ·3· · · ·Q.· When you say "soon," do you mean in the --                             15:12:43
  ·4· · · ·A.· Matter of days.                                                        15:12:46
  ·5· · · ·Q.· Matter of days.                                                        15:12:47
  ·6· · · · · ·Do you know why Acting Secretary Duke                                  15:12:49
  ·7· ·asked you to write this memo?                                                  15:12:59
  ·8· · · · · ·MS. MacLEAN:· Let me step back.                                        15:13:02
  ·9· · · ·Q.· Was Acting Secretary Duke aware of your                                15:13:03
  10· ·position on the determination -- the TPS                                       15:13:07
  11· ·determination for Honduras, Nicaragua, and El                                  15:13:14
  12· ·Salvador at the time she asked you to write the                                15:13:18
  13· ·memo?                                                                          15:13:20
  14· · · ·A.· Yes, I believe she was.· I don't recall                                15:13:22
  15· ·coming out and banging my fist and telling her                                 15:13:32
  16· ·that, you know, this is the decision you have to                               15:13:37
  17· ·make.· I do remember speaking up in meetings and --                            15:13:38
  18· ·and making points and cases to counter other points                            15:13:41
  19· ·that other people were making.                                                 15:13:46
  20· · · ·Q.· Um-hum.                                                                15:13:48
  21· · · ·A.· And she also knew that I had this other                                15:13:49
  22· ·experience that she didn't have and that others in                             15:13:54
  23· ·the Department didn't have and she wanted to have                              15:13:56
  24· ·the benefit of that perspective.                                               15:13:59
  25· · · ·Q.· Had you shared prior to writing this memo                              15:14:03


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 205 of 322 PageID #:
                                     9897
                      JAMES D. NEALON - 08/14/2018                  Page 205

  ·1· ·your thoughts about TPS for Honduras, Nicaragua,                               15:14:10
  ·2· ·and El Salvador as informed by your time as                                    15:14:15
  ·3· ·Ambassador to Honduras?                                                        15:14:18
  ·4· · · · · ·MR. KIRSCHNER:· Objection, confusing.                                  15:14:19
  ·5· · · ·A.· So what I tried to do in discussions about                             15:14:28
  ·6· ·these countries was broaden the discussion beyond                              15:14:31
  ·7· ·just the statute or the temporary nature of                                    15:14:34
  ·8· ·temporary protected status and bring in a couple of                            15:14:37
  ·9· ·other elements, one of them being what I believe I                             15:14:41
  10· ·called the humanitarian or fairness issue.· What do                            15:14:46
  11· ·you do with people who have been in the country for                            15:14:49
  12· ·20 years or more, who have American citizen                                    15:14:53
  13· ·children, who no longer have ties to the country to                            15:14:56
  14· ·which we are going to send them back to, and who                               15:15:00
  15· ·could compound U.S. policy in those countries,                                 15:15:05
  16· ·which is aimed at getting at the push, the very                                15:15:10
  17· ·push factors of migration, the very issues that                                15:15:13
  18· ·force people to migrate.                                                       15:15:17
  19· · · · · ·So those were perspectives that she wasn't                             15:15:19
  20· ·necessarily getting in other quarters, so I think                              15:15:23
  21· ·that's why she asked me to write the memo.                                     15:15:27
  22· · · ·Q.· Is it your understanding that Secretary --                             15:15:29
  23· ·Acting Secretary Duke was interested not only in                               15:15:35
  24· ·your understanding of these issues, some of which                              15:15:39
  25· ·she already had access to from conversations that                              15:15:45


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 206 of 322 PageID #:
                                     9898
                      JAMES D. NEALON - 08/14/2018                  Page 206

  ·1· ·you'd had previously, but also a written document                              15:15:48
  ·2· ·that expressed that TPS should be extended for                                 15:15:51
  ·3· ·Honduras, Nicaragua, and El Salvador?                                          15:15:59
  ·4· · · ·A.· I don't know.                                                          15:16:00
  ·5· · · ·Q.· Okay.· Do you have any understanding of                                15:16:00
  ·6· ·why she asked you to put in writing your thoughts?                             15:16:11
  ·7· · · · · ·MR. KIRSCHNER:· Objection, asked and                                   15:16:13
  ·8· ·answered.                                                                      15:16:15
  ·9· · · ·A.· No, not really.· I mean, I really think                                15:16:16
  10· ·she was -- she was struggling with an important                                15:16:29
  11· ·decision and she was looking for help, and she                                 15:16:33
  12· ·thought I might have some perspectives that would                              15:16:40
  13· ·be useful for her.· I think it's really as simple                              15:16:42
  14· ·as that.                                                                       15:16:45
  15· · · ·Q.· Um-hum.· Do you know how the input that                                15:16:46
  16· ·you provided elaborated in this memo was used to                               15:16:51
  17· ·inform the decision that was ultimately taken by --                            15:16:54
  18· · · ·A.· I don't.                                                               15:16:57
  19· · · ·Q.· -- Acting Secretary Duke?                                              15:16:58
  20· · · · · ·THE WITNESS:· Sorry.                                                   15:17:01
  21· · · ·A.· I don't.                                                               15:17:03
  22· · · · · ·(Exhibit 40, DHS_RFPD_00000040, marked for                             15:17:18
  23· ·identification.)                                                               15:17:54
  24· · · · · ·MR. KIRSCHNER:· Could we identify the                                  15:17:54
  25· ·exhibit for the record?                                                        15:17:56


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 207 of 322 PageID #:
                                     9899
                      JAMES D. NEALON - 08/14/2018                  Page 207

  ·1· · · · · ·MS. MacLEAN:· Yes.· I've just introduced                               15:17:57
  ·2· ·Exhibit 40, which is a memoranda from Acting                                   15:18:00
  ·3· ·Secretary Duke to USCIS Director Cissna and the                                15:18:06
  ·4· ·witness here from November 6, 2017.                                            15:18:18
  ·5· · · ·Q.· So can you describe what this document is                              15:18:27
  ·6· ·that we're looking at?                                                         15:18:32
  ·7· · · ·A.· This is Acting Secretary Duke's decision                               15:18:32
  ·8· ·to terminate TPS for Nicaragua.                                                15:18:35
  ·9· · · ·Q.· And this is less than a week after the                                 15:18:37
  10· ·memo that you provided; is that correct?                                       15:18:40
  11· · · ·A.· Yes.                                                                   15:18:42
  12· · · ·Q.· Did Acting Secretary Duke make any                                     15:18:42
  13· ·decisions with regard to the two other countries                               15:18:48
  14· ·that were included in your memo for the Acting                                 15:18:51
  15· ·Secretary of October 31, 2017 at this time?                                    15:18:56
  16· · · ·A.· You know, I honestly don't recall the                                  15:19:01
  17· ·precise timeline of the various TPS decisions.                                 15:19:04
  18· · · ·Q.· Let me go back to the exhibit that was                                 15:19:12
  19· ·previously marked as Exhibit 12, which is your memo                            15:19:15
  20· ·to Acting Secretary Duke.· You had included in that                            15:19:17
  21· ·memo Honduras, Nicaragua, and El Salvador.· Why did                            15:19:23
  22· ·you include all three of those countries?                                      15:19:27
  23· · · ·A.· It's actually a very good question and in                              15:19:30
  24· ·retrospect and in re-reading the memo, the memo is                             15:19:33
  25· ·really talking about Honduras and El Salvador.· So                             15:19:37


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 208 of 322 PageID #:
                                     9900
                      JAMES D. NEALON - 08/14/2018                  Page 208

  ·1· ·it's unfortunate that I marked the memo with                                   15:19:40
  ·2· ·Nicaragua as well, because Nicaragua wasn't really                             15:19:44
  ·3· ·subject to the same kind of discussion as the other                            15:19:48
  ·4· ·two countries.· First of all, Nicaragua had not                                15:19:51
  ·5· ·requested a renewal of temporary protected status                              15:19:57
  ·6· ·and secondly, the country conditions were just                                 15:20:00
  ·7· ·very, very different at that time, a lot less                                  15:20:07
  ·8· ·violence, for example, and I don't think anybody                               15:20:09
  ·9· ·saw a real problem in Nicaragua taking back                                    15:20:14
  10· ·repatriated citizens.· So Nicaragua was always a                               15:20:17
  11· ·different problem set than Honduras and El                                     15:20:27
  12· ·Salvador.                                                                      15:20:30
  13· · · ·Q.· Was it requested by Acting Secretary Duke                              15:20:30
  14· ·that you provide a memo concerning Honduras,                                   15:20:33
  15· ·Nicaragua, and El Salvador?                                                    15:20:38
  16· · · ·A.· You know, I don't recall exactly what she                              15:20:38
  17· ·asked me.· But I do recall that she was really                                 15:20:40
  18· ·ruminating about El Salvador and Honduras.· There                              15:20:48
  19· ·was much less discussion -- I actually don't recall                            15:20:53
  20· ·very much discussion at all about Nicaragua.                                   15:20:54
  21· · · ·Q.· Do you recall that Acting Secretary Duke                               15:20:57
  22· ·at some point during her tenure did not make a                                 15:21:07
  23· ·decision about the TPS designation --                                          15:21:10
  24· · · · · ·MS. MacLEAN:· Sorry.· Let me go back.                                  15:21:13
  25· · · ·Q.· Do you recall that at some point during                                15:21:15


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 209 of 322 PageID #:
                                     9901
                      JAMES D. NEALON - 08/14/2018                  Page 209

  ·1· ·her tenure as Acting Secretary, Acting Secretary                               15:21:17
  ·2· ·Duke did not make a decision about the TPS                                     15:21:21
  ·3· ·determination for Honduras allowing it to                                      15:21:28
  ·4· ·automatically extend for six months?                                           15:21:31
  ·5· · · ·A.· Yes.                                                                   15:21:34
  ·6· · · · · ·MR. KIRSCHNER:· Objection.· I was going to                             15:21:35
  ·7· ·say objection.· Counsel testifying and                                         15:21:36
  ·8· ·characterizing the evidence.· I'd ask Ambassador                               15:21:39
  ·9· ·Nealon be able to put it in his own words.                                     15:21:40
  10· · · ·Q.· Then a week later after your memo, Acting                              15:21:43
  11· ·Secretary Duke made a determination with regard to                             15:21:50
  12· ·Nicaragua.· Do you recall if this is the time                                  15:21:51
  13· ·period where Acting Secretary Duke did not make a                              15:21:53
  14· ·decision with regard to Honduras, allowing Honduras                            15:21:58
  15· ·to automatically extend?                                                       15:22:02
  16· · · ·A.· Again, I simply don't remember the exact                               15:22:04
  17· ·chronology of the various decisions.                                           15:22:07
  18· · · ·Q.· Fair enough.                                                           15:22:09
  19· · · · · ·(Exhibit 41, NewsRoom article dated May 10,                            15:22:34
  20· ·2018, marked for identification.)                                              15:22:36
  21· · · ·Q.· So I'm marking the next exhibit as                                     15:22:36
  22· ·Exhibit 41.· And this is an op-ed in the Washington                            15:22:41
  23· ·Post that you wrote with Ambassador Feeley on                                  15:22:48
  24· ·May 10th, 2018.                                                                15:22:55
  25· · · ·A.· Okay.                                                                  15:24:24


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 210 of 322 PageID #:
                                     9902
                      JAMES D. NEALON - 08/14/2018                  Page 210

  ·1· · · ·Q.· Was the decision to terminate TPS for                                  15:24:31
  ·2· ·Honduras ultimately made during your tenure at DHS?                            15:24:34
  ·3· · · ·A.· Um, I don't believe so.· I believe it was                              15:24:37
  ·4· ·made after I left.                                                             15:24:42
  ·5· · · ·Q.· If I could go back to something you said                               15:24:43
  ·6· ·at the outset.· You mentioned when I asked very                                15:24:46
  ·7· ·early on why you decided to leave the Department,                              15:24:52
  ·8· ·can you elaborate a bit more about why you decided                             15:25:00
  ·9· ·to leave the Department?                                                       15:25:04
  10· · · · · ·MR. KIRSCHNER:· Objection, calls for a                                 15:25:05
  11· ·narrative answer.                                                              15:25:07
  12· · · ·A.· Yeah.· I mean, I would refer you back to                               15:25:09
  13· ·how I answered that question previously.· I think                              15:25:13
  14· ·that answer stands.                                                            15:25:16
  15· · · ·Q.· You mentioned, if I recall, that you were                              15:25:18
  16· ·a political appointee and didn't feel                                          15:25:27
  17· ·comfortable -- if you were a political appointee                               15:25:31
  18· ·and didn't feel comfortable supporting the range of                            15:25:33
  19· ·policies that were required as a political                                     15:25:36
  20· ·appointee, you didn't feel comfortable in that                                 15:25:38
  21· ·position.· Is that a reasonably fair                                           15:25:41
  22· ·characterization?                                                              15:25:43
  23· · · ·A.· I think what I said, and again it would                                15:25:44
  24· ·probably be best to refer back to the transcript                               15:25:49
  25· ·because I stand by what I said.· But I believe what                            15:25:50


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 211 of 322 PageID #:
                                     9903
                      JAMES D. NEALON - 08/14/2018                  Page 211

  ·1· ·I said was that I felt obligated to leave as a                                 15:25:54
  ·2· ·political appointee who felt he couldn't fully                                 15:25:58
  ·3· ·represent all of the administration's policies.                                15:26:04
  ·4· · · ·Q.· Are there certain policies that led you to                             15:26:07
  ·5· ·feel obligated to leave?                                                       15:26:12
  ·6· · · · · ·THE WITNESS:· Do I have to go into this?                               15:26:30
  ·7· ·I mean --                                                                      15:26:32
  ·8· · · ·A.· I'll ask you.· So I feel like I gave you                               15:26:34
  ·9· ·an honest and heartfelt answer --                                              15:26:38
  10· · · ·Q.· I appreciate it.                                                       15:26:41
  11· · · ·A.· -- to the question.· And I don't really                                15:26:42
  12· ·have more to say than that.· I think if we go back                             15:26:45
  13· ·and look at what I said, it stands on its own and                              15:26:51
  14· ·that's why I left.                                                             15:26:54
  15· · · ·Q.· Let me ask just maybe one other question                               15:26:55
  16· ·more specifically related to this.· And I                                      15:26:58
  17· ·apologize, I understand that this is after a career                            15:27:00
  18· ·of service to the country, I imagine it was an                                 15:27:03
  19· ·intense decision without putting words in your                                 15:27:06
  20· ·mouth and a difficult one, and I appreciate that                               15:27:10
  21· ·it's a heartfelt answer, and it's on the record,                               15:27:12
  22· ·and I understand that there are complications with                             15:27:14
  23· ·that.                                                                          15:27:16
  24· · · · · ·Were the discussions around TPS -- did the                             15:27:17
  25· ·discussions around TPS and the administration's                                15:27:21


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 212 of 322 PageID #:
                                     9904
                      JAMES D. NEALON - 08/14/2018                  Page 212

  ·1· ·decisions with regard to TPS inform your decision                              15:27:24
  ·2· ·to leave?                                                                      15:27:26
  ·3· · · ·A.· You know, I think I said in my original                                15:27:27
  ·4· ·answer that in 34 years in government, I won and                               15:27:30
  ·5· ·lost hundreds of policy battles, and so I'm not a                              15:27:33
  ·6· ·guy who would, you know, get up and take his                                   15:27:37
  ·7· ·checkerboard with him because he lost a policy                                 15:27:40
  ·8· ·fight, right?· So that's really not why I left.                                15:27:43
  ·9· · · · · ·I left really because I didn't feel like I                             15:27:49
  10· ·could represent the administration, and so I felt                              15:27:53
  11· ·obligated to leave.· I didn't leave in anger, I                                15:27:56
  12· ·left in sorrow.                                                                15:27:59
  13· · · ·Q.· I really appreciate that, and I apologize                              15:28:02
  14· ·for the probing questions on I'm sure a difficult                              15:28:05
  15· ·topic.                                                                         15:28:10
  16· · · · · ·If I could turn to the op-ed that you                                  15:28:12
  17· ·wrote.· What led you to write the op-ed that you                               15:28:14
  18· ·wrote here?                                                                    15:28:18
  19· · · ·A.· So after 34 years in government, I was                                 15:28:19
  20· ·suddenly unleashed and able to express my opinion                              15:28:30
  21· ·openly and publicly.· And so I've been doing that                              15:28:36
  22· ·since I left government, and this is an example of                             15:28:42
  23· ·that.                                                                          15:28:44
  24· · · ·Q.· Were you particularly concerned around the                             15:28:44
  25· ·decision to terminate TPS for Honduras, has that                               15:28:54


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 213 of 322 PageID #:
                                     9905
                      JAMES D. NEALON - 08/14/2018                  Page 213

  ·1· ·been an area that you have been particularly                                   15:28:58
  ·2· ·outspoken on, would you say?                                                   15:29:01
  ·3· · · · · ·MR. KIRSCHNER:· Objection, vague, not                                  15:29:02
  ·4· ·temporal in scope.                                                             15:29:07
  ·5· · · ·A.· So yeah, I remain deeply interested in                                 15:29:09
  ·6· ·Honduras and in U.S. policy towards Honduras and in                            15:29:16
  ·7· ·the ability of U.S. policy to do what I was trying                             15:29:21
  ·8· ·to do when I was there, which is get at the push                               15:29:26
  ·9· ·factors of migration, because I believe this is                                15:29:29
  10· ·sort of the untold story of the immigration debate                             15:29:34
  11· ·in this country.· I think the solution lies there                              15:29:38
  12· ·and not so much at the border.· So I remain deeply                             15:29:42
  13· ·interested, and that's why I write about it.                                   15:29:46
  14· · · ·Q.· So on the bottom of the first page of this                             15:29:49
  15· ·op-ed, in the paragraph that starts with "as former                            15:29:57
  16· ·American ambassadors" --                                                       15:30:02
  17· · · · · ·MR. KIRSCHNER:· Ambassador Nealon, I think                             15:30:05
  18· ·that counsel is referring to the previous page.                                15:30:08
  19· · · · · ·THE WITNESS:· Sorry.· Thanks.                                          15:30:10
  20· · · ·Q.· It's the last paragraph on the first page.                             15:30:12
  21· ·It says, "As former American ambassadors with long                             15:30:14
  22· ·experience in Central America and with the TPS                                 15:30:17
  23· ·program, we have to ask why does the administration                            15:30:19
  24· ·think this makes sense as an America first policy."                            15:30:22
  25· · · · · ·Based on what you had written before, the                              15:30:25


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 214 of 322 PageID #:
                                     9906
                      JAMES D. NEALON - 08/14/2018                  Page 214

  ·1· ·"this" there seems to refer to the termination of                              15:30:28
  ·2· ·TPS for Honduras.· Is that accurate?                                           15:30:32
  ·3· · · ·A.· Yes.                                                                   15:30:35
  ·4· · · ·Q.· Okay.· Why did you write here that the                                 15:30:36
  ·5· ·administration is interpreting the termination of                              15:30:50
  ·6· ·TPS as an America first policy?                                                15:30:53
  ·7· · · · · ·MR. KIRSCHNER:· Objection, counsel is                                  15:30:55
  ·8· ·testifying about her interpretation of the language                            15:30:56
  ·9· ·in the article.· I would ask Ambassador Nealon to                              15:30:59
  10· ·address this in his own words.                                                 15:31:09
  11· · · · · ·MS. MacLEAN:· Objection noted.                                         15:31:11
  12· · · ·A.· So, I believe, and this is a personal                                  15:31:12
  13· ·opinion, that the administration believes that the                             15:31:16
  14· ·cancellation of TPS is one of many, many elements                              15:31:19
  15· ·of a migration -- immigration policy which is part                             15:31:24
  16· ·of the administration's America First policy.                                  15:31:28
  17· · · ·Q.· What makes you think that?                                             15:31:34
  18· · · ·A.· I suppose years of experience.                                         15:31:36
  19· · · ·Q.· Does that include experience that you had                              15:31:53
  20· ·while you were at the Department?                                              15:31:55
  21· · · ·A.· Yes.                                                                   15:31:58
  22· · · ·Q.· What experience that you had at the                                    15:31:59
  23· ·Department would lead you to express that the                                  15:32:01
  24· ·administration sees the termination of TPS as an                               15:32:08
  25· ·America First policy?                                                          15:32:11


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 215 of 322 PageID #:
                                     9907
                      JAMES D. NEALON - 08/14/2018                  Page 215

  ·1· · · ·A.· I mean, to be very clear and very honest,                              15:32:13
  ·2· ·I think the President has been very clear, very                                15:32:17
  ·3· ·honest about his views on border security and                                  15:32:19
  ·4· ·immigration.· I don't think there's any                                        15:32:27
  ·5· ·disagreement or misunderstanding about what the                                15:32:32
  ·6· ·President's policies are, so I -- yeah.· I think                               15:32:36
  ·7· ·he's very clear.                                                               15:32:40
  ·8· · · ·Q.· Are there specific things that you would                               15:32:41
  ·9· ·point to from the President that make clear what                               15:32:45
  10· ·his policies are with regard to immigration and                                15:32:51
  11· ·border security and how that might apply to the                                15:32:55
  12· ·context of TPS?                                                                15:32:58
  13· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   15:33:00
  14· ·speculation.                                                                   15:33:02
  15· · · ·A.· Yeah.· I really wouldn't want to speculate                             15:33:02
  16· ·about what the President thinks.· I can comment on                             15:33:04
  17· ·-- as any of us can about what the President says.                             15:33:08
  18· · · ·Q.· But from your experience and your                                      15:33:08
  19· ·expertise and your involvement in these matters,                               15:33:11
  20· ·you've identified that it seems very clear what the                            15:33:13
  21· ·President's perspective is with regard to, you                                 15:33:17
  22· ·know, immigration issues tied to an America First                              15:33:19
  23· ·policy.· And within this op-ed, you've identified                              15:33:26
  24· ·how you see TPS fitting into that.· So recognizing                             15:33:33
  25· ·you don't have direct conversations, I imagine,                                15:33:39


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 216 of 322 PageID #:
                                     9908
                      JAMES D. NEALON - 08/14/2018                  Page 216

  ·1· ·with President Trump, although you haven't said one                            15:33:42
  ·2· ·way or the other, what makes you understand that                               15:33:47
  ·3· ·TPS specifically fits into the specific America                                15:33:52
  ·4· ·First policy of the current administration and the                             15:34:00
  ·5· ·President?                                                                     15:34:06
  ·6· · · ·A.· You know, honestly I don't know how                                    15:34:06
  ·7· ·helpful I can be to you in this line of                                        15:34:12
  ·8· ·questioning.· I would just go back to my belief                                15:34:15
  ·9· ·that the President has been very, very clear about                             15:34:17
  10· ·his feelings about border security.· He has talked                             15:34:20
  11· ·since the beginning of the campaign about building                             15:34:23
  12· ·a border wall.· He's talked about interior                                     15:34:25
  13· ·enforcement.· We've seen a policy of family                                    15:34:29
  14· ·separation.· We've seen actions by the Attorney                                15:34:31
  15· ·General to limit the types of people who can ask                               15:34:34
  16· ·for asylum.· We've seen the cancellation of DACA.                              15:34:36
  17· ·We've seen the cancellation of TPS.· So I think all                            15:34:41
  18· ·of these things are part of an administration                                  15:34:44
  19· ·immigration policy.                                                            15:34:47
  20· · · ·Q.· Did you hear America First discussed in                                15:34:54
  21· ·the context of TPS while you were at DHS?                                      15:34:57
  22· · · ·A.· I don't recall hearing that, no.                                       15:35:02
  23· · · ·Q.· If you turn to the top of the second page                              15:35:04
  24· ·here, let me just review.· I think you reviewed the                            15:35:35
  25· ·entire article, but just review the top two                                    15:35:40


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 217 of 322 PageID #:
                                     9909
                      JAMES D. NEALON - 08/14/2018                  Page 217

  ·1· ·paragraphs.                                                                    15:35:42
  ·2· · · ·A.· Okay.                                                                  15:35:56
  ·3· · · ·Q.· You say here, "The justifications for                                  15:35:56
  ·4· ·termination are two-fold.· The administration                                  15:36:06
  ·5· ·reminds us that temporary protected status was                                 15:36:08
  ·6· ·always meant to be temporary.· It also argues that                             15:36:12
  ·7· ·the original conditions for which TPS was granted:                             15:36:12
  ·8· ·The devastating Hurricane Mitch in 1998 that killed                            15:36:16
  ·9· ·more than 7,000 people in Honduras alone no longer                             15:36:20
  10· ·exists."· Beginning of the next paragraph, "We                                 15:36:23
  11· ·understand how such arguments would make sense                                 15:36:25
  12· ·under a strict constructionist view."                                          15:36:28
  13· · · · · ·We spoke about this a bit earlier today.                               15:36:31
  14· ·But was it your understanding at the time that you                             15:36:34
  15· ·wrote this op-ed that the strict constructionist                               15:36:37
  16· ·view of the TPS statute essentially won out in DHS?                            15:36:43
  17· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   15:36:49
  18· ·speculation.                                                                   15:37:00
  19· · · ·A.· So whether the strict constructionist view                             15:37:00
  20· ·is the ultimate reason why the secretaries made                                15:37:03
  21· ·their decisions about TPS, I don't know.· But to                               15:37:07
  22· ·answer your question, I believe that a strict                                  15:37:10
  23· ·interpretation of the statute was an important                                 15:37:17
  24· ·element in those decisions.                                                    15:37:20
  25· · · ·Q.· Do you believe that that was the only way                              15:37:22


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 218 of 322 PageID #:
                                     9910
                      JAMES D. NEALON - 08/14/2018                  Page 218

  ·1· ·that TPS -- the TPS statute could have been                                    15:37:26
  ·2· ·interpreted?                                                                   15:37:31
  ·3· · · · · ·MR. KIRSCHNER:· Objection, calls for a                                 15:37:31
  ·4· ·legal conclusion and calls for speculation, and                                15:37:34
  ·5· ·also it's vague and confusing what you mean by that                            15:37:40
  ·6· ·question.                                                                      15:37:44
  ·7· · · ·Q.· If you understand the question, you can                                15:37:44
  ·8· ·answer it.                                                                     15:37:45
  ·9· · · ·A.· So my understanding was that successive                                15:37:49
  10· ·administrations had renewed TPS for Honduras long                              15:37:54
  11· ·after the conditions that resulted from Hurricane                              15:38:04
  12· ·Mitch had begun to dissipate or had dissipated.                                15:38:08
  13· · · ·Q.· So is it your understanding that there was                             15:38:15
  14· ·a new interpretation of the TPS statute that didn't                            15:38:17
  15· ·allow that under this administration?                                          15:38:20
  16· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   15:38:22
  17· ·speculation.                                                                   15:38:26
  18· · · ·A.· So my understanding, and this is a                                     15:38:26
  19· ·personal opinion, is that, again, I believe this                               15:38:32
  20· ·viewpoint was one of the elements that went into                               15:38:37
  21· ·those decisions.· But, yes, I believe that -- that                             15:38:39
  22· ·there was a belief among many people in the                                    15:38:46
  23· ·administration that their hands were tied and that                             15:38:49
  24· ·because the statute says that -- that TPS should be                            15:38:53
  25· ·based on the existing conditions, that there was no                            15:39:00


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 219 of 322 PageID #:
                                     9911
                      JAMES D. NEALON - 08/14/2018                  Page 219

  ·1· ·choice but to terminate.                                                       15:39:08
  ·2· · · ·Q.· You just said a moment ago that successive                             15:39:09
  ·3· ·administrations had renewed TPS for Honduras long                              15:39:13
  ·4· ·after the conditions directly related to Hurricane                             15:39:17
  ·5· ·Mitch had ended, but the current administration                                15:39:20
  ·6· ·felt that their hands were tied.· What created this                            15:39:22
  ·7· ·distinction where the current administration --                                15:39:26
  ·8· ·secretaries within the current administration would                            15:39:31
  ·9· ·feel their hands were tied when previous                                       15:39:33
  10· ·secretaries had extended TPS for Honduras over and                             15:39:36
  11· ·over again?                                                                    15:39:39
  12· · · · · ·MR. KIRSCHNER:· Objection,                                             15:39:40
  13· ·mischaracterizes testimony, calls for speculation.                             15:39:40
  14· · · ·A.· So, I mean, personal opinion again, I                                  15:39:48
  15· ·think it's simply different interpretations of the                             15:39:56
  16· ·statute.· And I'm not a lawyer, so I can't speak to                            15:40:01
  17· ·the benefits of one or the other.                                              15:40:07
  18· · · ·Q.· Do you understand that these were                                      15:40:12
  19· ·different interpretations, essentially the                                     15:40:15
  20· ·interpretation prior to this administration and the                            15:40:17
  21· ·interpretation of the TPS statute that was used by                             15:40:20
  22· ·this administration?                                                           15:40:25
  23· · · · · ·MR. KIRSCHNER:· Objection,                                             15:40:25
  24· ·mischaracterizes testimony.· Counsel keeps                                     15:40:26
  25· ·restating testimony that Ambassador Nealon never                               15:40:28


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 220 of 322 PageID #:
                                     9912
                      JAMES D. NEALON - 08/14/2018                  Page 220

  ·1· ·said.                                                                          15:40:32
  ·2· · · · · ·MS. MacLEAN:· Objection noted.                                         15:40:33
  ·3· · · ·Q.· I'm asking the question do you feel this                               15:40:35
  ·4· ·was a different interpretation?                                                15:40:37
  ·5· · · · · ·MS. MacLEAN:· But objection noted.                                     15:40:39
  ·6· · · ·Q.· So do you feel this was a different                                    15:40:41
  ·7· ·interpretation from previous secretaries to                                    15:40:44
  ·8· ·secretaries under this administration?                                         15:40:46
  ·9· · · · · ·MR. KIRSCHNER:· Objection, foundation for                              15:40:48
  10· ·what you mean by "this interpretation."· Calls for                             15:40:49
  11· ·speculation.                                                                   15:40:53
  12· · · ·Q.· Ambassador Nealon, I'll ask one more time,                             15:40:53
  13· ·hopefully we can ask this clearly.· But was it your                            15:40:56
  14· ·understanding that the interpretation of the TPS                               15:41:01
  15· ·statute that was used by prior administrations that                            15:41:04
  16· ·allowed for consideration of factors beyond the                                15:41:08
  17· ·originating condition in the case of Honduras,                                 15:41:13
  18· ·Hurricane Mitch, was different from the                                        15:41:17
  19· ·interpretation of the TPS statute that was used by                             15:41:22
  20· ·the secretaries under the current administration?                              15:41:25
  21· · · · · ·MR. KIRSCHNER:· Same objection, foundation                             15:41:29
  22· ·and speculative.                                                               15:41:30
  23· · · ·A.· Yes.· And I think it's important to note                               15:41:32
  24· ·that I believe both points of view are legitimate.                             15:41:37
  25· ·Both in my view are -- are rational interpretations                            15:41:43


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 221 of 322 PageID #:
                                     9913
                      JAMES D. NEALON - 08/14/2018                  Page 221

  ·1· ·of the statute.· So I think that there was a change                            15:41:51
  ·2· ·in policy, but I don't think it was necessarily                                15:41:54
  ·3· ·irrational change in policy.· It's a defensible                                15:42:00
  ·4· ·change in policy.                                                              15:42:06
  ·5· · · ·Q.· Do you recall conversations within DHS                                 15:42:06
  ·6· ·that recognized that this was a change in policy?                              15:42:12
  ·7· · · · · ·MR. KIRSCHNER:· Objection.· Ambassador                                 15:42:18
  ·8· ·Nealon, to the extent this question calls for                                  15:42:20
  ·9· ·internal government deliberations, I'll instruct                               15:42:23
  10· ·you not to answer.· To the extent this question                                15:42:26
  11· ·just calls for whether you are understanding                                   15:42:28
  12· ·conversations to have taken place without revealing                            15:42:31
  13· ·those deliberations, you can answer.                                           15:42:33
  14· · · · · ·THE WITNESS:· Thank you.                                               15:42:39
  15· · · ·A.· Would you restate the question?                                        15:42:41
  16· · · ·Q.· Yes.· Do you recall conversations during                               15:42:43
  17· ·your time at DHS that recognized that there was a                              15:42:47
  18· ·change in policy related to the interpretation of                              15:42:52
  19· ·the TPS statute?                                                               15:42:56
  20· · · ·A.· Yes.                                                                   15:42:58
  21· · · ·Q.· Can you recall one of those conversations,                             15:42:59
  22· ·when it took place and with whom?                                              15:43:05
  23· · · ·A.· No.· I don't recall.· Again, this is very                              15:43:08
  24· ·difficult for me to recall specific conversations                              15:43:12
  25· ·and who said what and -- but I certainly do                                    15:43:14


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 222 of 322 PageID #:
                                     9914
                      JAMES D. NEALON - 08/14/2018                  Page 222

  ·1· ·remember, yes, conversations related to that issue.                            15:43:18
  ·2· · · ·Q.· Do you recall Secretary -- then Secretary                              15:43:22
  ·3· ·General Kelly being involved in some of those                                  15:43:33
  ·4· ·conversations?                                                                 15:43:36
  ·5· · · ·A.· I don't.                                                               15:43:39
  ·6· · · ·Q.· Do you recall Acting Secretary Duke being                              15:43:39
  ·7· ·involved in those conversations?                                               15:43:43
  ·8· · · ·A.· I do.                                                                  15:43:45
  ·9· · · ·Q.· Do you recall Secretary Nielsen being                                  15:43:46
  10· ·involved in those conversations?                                               15:43:49
  11· · · ·A.· I don't.                                                               15:43:50
  12· · · ·Q.· Do you recall whether the White House or                               15:43:56
  13· ·any entity that was a component of the White House                             15:44:00
  14· ·or connected to -- not connected to --                                         15:44:03
  15· · · · · ·MS. MacLEAN:· Sorry.· Go back.                                         15:44:08
  16· · · ·Q.· Do you recall whether the White House or                               15:44:10
  17· ·personnel within the White House were engaged                                  15:44:13
  18· ·directly or indirectly with regard to the                                      15:44:16
  19· ·interpretation of the TPS statute?                                             15:44:18
  20· · · ·A.· So I don't recall anyone from the White                                15:44:26
  21· ·House speaking to me directly about that.· But I do                            15:44:28
  22· ·recall hearing that -- that people from the White                              15:44:31
  23· ·House were engaged with other people in DHS on that                            15:44:37
  24· ·subject.                                                                       15:44:43
  25· · · ·Q.· Do you recall who from the White House was                             15:44:43


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 223 of 322 PageID #:
                                     9915
                      JAMES D. NEALON - 08/14/2018                  Page 223

  ·1· ·engaged on that subject, understanding that you                                15:44:46
  ·2· ·were not directly involved in those conversations?                             15:44:47
  ·3· · · · · ·MR. KIRSCHNER:· I just want to make sure                               15:44:49
  ·4· ·my objection on deliberate process is clear.· I'm                              15:44:51
  ·5· ·instructing you not to answer about the nature one                             15:44:54
  ·6· ·way or the other about whether there is a change in                            15:44:57
  ·7· ·interpretation or should be or should not be                                   15:44:59
  ·8· ·interpretation, but that just that there were                                  15:45:02
  ·9· ·conversations on this topic that you can answer.                               15:45:04
  10· ·Like -- I'm allowing to go forward questions of                                15:45:09
  11· ·whether the question of interpretation --                                      15:45:13
  12· · · · · ·THE WITNESS:· Okay.                                                    15:45:16
  13· · · · · ·MR. KIRSCHNER:· -- the conversation about                              15:45:17
  14· ·interpretation took place along the lines of what                              15:45:19
  15· ·counsel's asking, but the nature one way or the                                15:45:22
  16· ·other, whether there should be or should not be or                             15:45:24
  17· ·whether there was an interpretation, I just want to                            15:45:27
  18· ·make clear for the record that to the extent that                              15:45:28
  19· ·the questions are calling for that question, that                              15:45:30
  20· ·that would be internal deliberations.                                          15:45:32
  21· · · · · ·THE WITNESS:· Okay.· Thank you.                                        15:45:35
  22· · · ·A.· So let me try to be as clear as I can,                                 15:45:37
  23· ·because my memory just is imperfect about this.· So                            15:45:40
  24· ·certainly, as I've already stated, there were                                  15:45:45
  25· ·people from the White House talking to people at                               15:45:48


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 224 of 322 PageID #:
                                     9916
                      JAMES D. NEALON - 08/14/2018                  Page 224

  ·1· ·DHS about TPS and about the termination of TPS.                  I             15:45:52
  ·2· ·want to be very careful about -- about stating                                 15:45:57
  ·3· ·unequivocally that those conversations spoke                                   15:46:03
  ·4· ·directly about the -- a new interpretation of the                              15:46:07
  ·5· ·statute, because I'm trying to think if I -- if I                              15:46:12
  ·6· ·heard that specifically or not.                                                15:46:16
  ·7· · · · · ·So I'm just going to be very careful here.                             15:46:20
  ·8· ·And I don't remember specifically being told that.                             15:46:25
  ·9· · · ·Q.· Okay.· And you've mentioned in the course                              15:46:27
  10· ·of the deposition a few different ways in which the                            15:46:34
  11· ·White House had been involved in communications                                15:46:39
  12· ·around TPS.· I just want to be very clear, you said                            15:46:41
  13· ·that there are people in the White House who were                              15:46:47
  14· ·involved in conversations around the termination of                            15:46:51
  15· ·TPS.· Who are the people that you know of directly                             15:46:53
  16· ·or indirectly from the White House who were                                    15:46:57
  17· ·involved in those conversations?                                               15:46:59
  18· · · ·A.· So the name that always came up is Stephen                             15:47:03
  19· ·Miller.                                                                        15:47:08
  20· · · ·Q.· And who was Stephen Miller communicating                               15:47:08
  21· ·with?                                                                          15:47:13
  22· · · ·A.· So, again, this is -- these are things                                 15:47:13
  23· ·that were told to me.· I don't have any direct                                 15:47:17
  24· ·knowledge of these conversations.· But he was                                  15:47:21
  25· ·certainly speaking to the DHS Chief of Staff and he                            15:47:25


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 225 of 322 PageID #:
                                     9917
                      JAMES D. NEALON - 08/14/2018                  Page 225

  ·1· ·was certainly speaking to Mr. Hamilton, and he may                             15:47:32
  ·2· ·have been speaking to others.                                                  15:47:37
  ·3· · · ·Q.· How do you know that he was speaking to                                15:47:39
  ·4· ·the DHS Chief of Staff?· First of all, which DHS                               15:47:41
  ·5· ·Chief of Staff are you referencing here?                                       15:47:46
  ·6· · · ·A.· Chad Wolf.                                                             15:47:48
  ·7· · · ·Q.· And how do you know that he was speaking                               15:47:49
  ·8· ·to Chad Wolf?                                                                  15:47:52
  ·9· · · ·A.· Chad Wolf told me.                                                     15:47:53
  10· · · ·Q.· Did he speak to Mr. Wolf more than once                                15:47:55
  11· ·about TPS?                                                                     15:47:58
  12· · · · · ·MR. KIRSCHNER:· Objection, foundation.                                 15:47:59
  13· · · ·A.· So I believe Mr. Wolf told me that he had                              15:48:08
  14· ·had numerous conversations with Stephen Miller                                 15:48:10
  15· ·about TPS.                                                                     15:48:13
  16· · · ·Q.· Do you recall when those conversations                                 15:48:14
  17· ·took place?                                                                    15:48:17
  18· · · ·A.· I don't.                                                               15:48:18
  19· · · ·Q.· And how do you know that Mr. Miller was                                15:48:20
  20· ·having communications with Mr. Hamilton about TPS?                             15:48:24
  21· · · ·A.· Again, I don't have direct knowledge of                                15:48:28
  22· ·these conversations, but reference would                                       15:48:30
  23· ·occasionally be made to them in meetings.                                      15:48:34
  24· · · ·Q.· Did Mr. Wolfe elaborate to you the content                             15:48:38
  25· ·of the conversations he had with Mr. Miller                                    15:48:54


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 226 of 322 PageID #:
                                     9918
                      JAMES D. NEALON - 08/14/2018                  Page 226

  ·1· ·concerning TPS?                                                                15:48:57
  ·2· · · · · ·MR. KIRSCHNER:· So on this one, the way                                15:48:58
  ·3· ·the question was asked, you can answer yes or no,                              15:49:01
  ·4· ·but to the extent the question is about what the                               15:49:03
  ·5· ·content is, I would instruct you not to answer.                                15:49:06
  ·6· · · · · ·THE WITNESS:· Thank you.· Sorry.· Restate.                             15:49:09
  ·7· · · ·Q.· Did Mr. Wolf relate to you the content of                              15:49:12
  ·8· ·his communications with Mr. Miller related to TPS                              15:49:18
  ·9· ·generally or specifically?                                                     15:49:25
  10· · · ·A.· Only in the most general terms, not any                                15:49:26
  11· ·specific detail.                                                               15:49:30
  12· · · ·Q.· And were you aware generally or                                        15:49:30
  13· ·specifically the content of the communications                                 15:49:33
  14· ·between Mr. Miller and Mr. Hamilton concerning TPS?                            15:49:35
  15· · · ·A.· No.                                                                    15:49:39
  16· · · ·Q.· Okay.· And did you know the timing -- did                              15:49:39
  17· ·you know how often or how many times Mr. Miller                                15:49:45
  18· ·communicated with Mr. Hamilton related to TPS?                                 15:49:48
  19· · · ·A.· No.                                                                    15:49:51
  20· · · ·Q.· And do you know the timing of when                                     15:49:51
  21· ·Mr. Miller communicated with Mr. Hamilton related                              15:49:55
  22· ·to TPS?                                                                        15:49:59
  23· · · ·A.· No.                                                                    15:50:00
  24· · · ·Q.· Do you know whether there was anything in                              15:50:00
  25· ·writing from Mr. Miller related to the -- related                              15:50:02


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 227 of 322 PageID #:
                                     9919
                      JAMES D. NEALON - 08/14/2018                  Page 227

  ·1· ·to TPS?                                                                        15:50:06
  ·2· · · ·A.· No.                                                                    15:50:07
  ·3· · · ·Q.· And just to be very clear, this includes,                              15:50:07
  ·4· ·you know, more than just a memo, but e-mails, any                              15:50:11
  ·5· ·written communications, notes of any sort?                                     15:50:15
  ·6· · · ·A.· No, I don't know.                                                      15:50:17
  ·7· · · ·Q.· Okay.· What was your intention in writing                              15:50:19
  ·8· ·the op-ed here?                                                                15:50:30
  ·9· · · ·A.· I disagreed with the decision and I                                    15:50:34
  10· ·thought it was important to get another set of                                 15:50:44
  11· ·arguments out there, especially the argument                                   15:50:49
  12· ·related to the fairness issue of sending people                                15:50:53
  13· ·back who had been living in the United States                                  15:51:01
  14· ·legally for 20 years, paying taxes, et cetera, et                              15:51:04
  15· ·cetera.                                                                        15:51:08
  16· · · · · ·And I should add, because it was important                             15:51:16
  17· ·to me, I also thought it was important, as I argued                            15:51:18
  18· ·in my memo, that people understand that by sending                             15:51:23
  19· ·people back to Central America, sending large                                  15:51:29
  20· ·numbers of repatriated people back to Central                                  15:51:32
  21· ·America, we would actually be working against                                  15:51:36
  22· ·ourselves, working against our own efforts to get                              15:51:38
  23· ·at the push factors of migration that drive people                             15:51:41
  24· ·to the United States.                                                          15:51:44
  25· · · · · ·So I considered it not in the American                                 15:51:44


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 228 of 322 PageID #:
                                     9920
                      JAMES D. NEALON - 08/14/2018                  Page 228

  ·1· ·interest to send those people back.                                            15:51:47
  ·2· · · · · ·MS. MacLEAN:· Can we take just two minutes                             15:52:06
  ·3· ·so that I can just try to figure out what we have                              15:52:08
  ·4· ·left and try to cover it and let you get home                                  15:52:11
  ·5· ·hopefully in time for dinner.                                                  15:52:13
  ·6· · · · · ·THE VIDEOGRAPHER:· Time is 3:52.· We are                               15:52:15
  ·7· ·off the record.                                                                15:52:18
  ·8· · · · · ·(Proceedings interrupted at 3:52 p.m. and                              15:52:19
  ·9· ·reconvened at 4:07 p.m.)                                                       15:52:20
  10· · · · · ·THE VIDEOGRAPHER:· Time is 4:07.· We're                                16:07:06
  11· ·back on the record.                                                            16:07:16
  12· ·BY MS. MacLEAN:                                                                16:07:17
  13· · · ·Q.· So Ambassador Nealon, just one additional                              16:07:18
  14· ·question about the conversation that we had                                    16:07:20
  15· ·previously.· Are you aware of any documents that                               16:07:21
  16· ·exist within the Department of Homeland Security                               16:07:25
  17· ·concerning the interpretation of the TPS statute?                              16:07:28
  18· · · ·A.· No.                                                                    16:07:31
  19· · · ·Q.· Okay.· And now we just have a -- a few                                 16:07:31
  20· ·documents related to various meetings that related                             16:07:37
  21· ·to TPS, and to the extent that you know, I would                               16:07:40
  22· ·like your -- your input on those.· We can try to                               16:07:43
  23· ·run through them relatively quickly.                                           16:07:48
  24· · · · · ·(Exhibit 42, DHS_RFPD_00000953 - 954,                                  16:07:55
  25· ·marked for identification.)                                                    16:07:56


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 229 of 322 PageID #:
                                     9921
                      JAMES D. NEALON - 08/14/2018                  Page 229

  ·1· · · ·Q.· So this will be marked as Exhibit 42.                                  16:07:57
  ·2· · · ·A.· Thank you.                                                             16:08:02
  ·3· · · · · ·MS. MacLEAN:· And we recognize that this,                              16:08:08
  ·4· ·I believe, is governed by the protective order                                 16:08:11
  ·5· ·under discussion, and we will redact the e-mail                                16:08:15
  ·6· ·addresses of the people who are listed here prior                              16:08:20
  ·7· ·to any further dissemination of the exhibit.                                   16:08:25
  ·8· · · · · ·MR. KIRSCHNER:· To the extent there are                                16:08:30
  ·9· ·any phone numbers, we would ask for you to do the                              16:08:31
  10· ·same, which I believe there is on page 2.                                      16:08:34
  11· · · ·Q.· So Ambassador Nealon, this appears to be a                             16:08:44
  12· ·meeting that took place just before you arrived at                             16:08:49
  13· ·DHS, a couple of months before you arrived at DHS.                             16:08:56
  14· · · · · ·Is this a -- a meeting that you have any                               16:08:59
  15· ·familiarity with?                                                              16:09:01
  16· · · ·A.· No.                                                                    16:09:02
  17· · · ·Q.· Can you identify who the people are who                                16:09:03
  18· ·are included in that TPS briefing in the e-mail                                16:09:11
  19· ·chain?                                                                         16:09:16
  20· · · · · ·MR. KIRSCHNER:· Just a matter of                                       16:09:17
  21· ·clarification, can Counsel kind of point Ambassador                            16:09:19
  22· ·Nealon to where you're referring to?· Are you                                  16:09:24
  23· ·referring to the "to" line or the attendees --                                 16:09:27
  24· · · · · ·MS. MacLean:· Actually, that's helpful.                                16:09:30
  25· · · ·Q.· Actually, I'm going to skip the question                               16:09:31


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 230 of 322 PageID #:
                                     9922
                      JAMES D. NEALON - 08/14/2018                  Page 230

  ·1· ·that I asked and go to the attendees of the                                    16:09:33
  ·2· ·meeting, which is in the notes block in the -- in                              16:09:36
  ·3· ·the actual e-mail.· I think you had previously                                 16:09:39
  ·4· ·identified some of these people.                                               16:09:43
  ·5· · · · · ·Can you identify who Ms. Neumann is?                                   16:09:49
  ·6· · · ·A.· Yes, she was the Deputy Chief of Staff.                                16:09:50
  ·7· · · · · ·Now, I have to caveat this, this is, as                                16:09:54
  ·8· ·you say, two months before I came on board at DHS,                             16:10:03
  ·9· ·so I know almost all these people.· I'm not certain                            16:10:06
  10· ·they had the same positions before I got there that                            16:10:10
  11· ·they had when I got there.· But when I got there,                              16:10:12
  12· ·Elizabeth Neumann was the Deputy Chief of Staff.                               16:10:14
  13· · · ·Q.· And Mr. Rezmovic, R-e-z-m-o-v-i-c?                                     16:10:18
  14· · · ·A.· I believe Mr. Rezmovic was a -- either a                               16:10:20
  15· ·counsellor to the Secretary or to the Deputy                                   16:10:26
  16· ·Secretary, I don't recall.                                                     16:10:29
  17· · · ·Q.· Do you know what Mr. Rezmovic's role was                               16:10:31
  18· ·with regard to TPS?                                                            16:10:35
  19· · · ·A.· I don't.                                                               16:10:36
  20· · · ·Q.· Mr. Cassidy?                                                           16:10:41
  21· · · ·A.· Mr. Cassidy was the head of the Office of                              16:10:42
  22· ·Legislative Affairs.                                                           16:10:46
  23· · · ·Q.· And what was the role of the Office of                                 16:10:46
  24· ·Legislative Affairs in -- in connection with TPS                               16:10:52
  25· ·determinations?                                                                16:10:55


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 231 of 322 PageID #:
                                     9923
                      JAMES D. NEALON - 08/14/2018                  Page 231

  ·1· · · ·A.· The Office of Legislative Affairs, their                               16:11:00
  ·2· ·role was to maintain contact with members of                                   16:11:03
  ·3· ·Congress and staffers about decisions related to                               16:11:06
  ·4· ·TPS.                                                                           16:11:09
  ·5· · · ·Q.· During your time at DHS, was Ben Cassidy                               16:11:09
  ·6· ·the person who primarily performed this function?                              16:11:12
  ·7· · · ·A.· Yes.                                                                   16:11:16
  ·8· · · ·Q.· Is that in connection with TPS or more                                 16:11:16
  ·9· ·broadly?                                                                       16:11:20
  10· · · ·A.· He was the head of the office.· He was the                             16:11:20
  11· ·head of the Office of Legislative Affairs.                                     16:11:25
  12· · · ·Q.· I think we covered everyone else on that                               16:11:28
  13· ·list.· We can move on from that document.                                      16:11:31
  14· · · · · ·MS. MacLEAN:· So mark this as Exhibit 43,                              16:11:57
  15· ·which is a document that is marked "Temporary                                  16:12:02
  16· ·Protected Status Briefing, May 19th, 2017,"                                    16:12:08
  17· ·apparently related to the same meeting.                                        16:12:10
  18· · · · · ·(Exhibit 43, DHS-RFPD-00000986, marked for                             16:12:13
  19· ·identification.)                                                               16:12:14
  20· · · ·Q.· I'm not going to ask you to review the                                 16:12:14
  21· ·entirety of the document, particularly since you                               16:12:17
  22· ·were not at the meeting or at DHS at the time.· But                            16:12:18
  23· ·if you could turn to the second page, there's a                                16:12:21
  24· ·list of participants at the meeting.                                           16:12:25
  25· · · · · ·The only person that you had not                                       16:12:29


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 232 of 322 PageID #:
                                     9924
                      JAMES D. NEALON - 08/14/2018                  Page 232

  ·1· ·identified in the previous list who is currently on                            16:12:31
  ·2· ·this list is Arex Avanni.· I don't know if that's                              16:12:34
  ·3· ·Mr. Avanni or Ms. Avanni.                                                      16:12:38
  ·4· · · ·A.· Mr.                                                                    16:12:38
  ·5· · · ·Q.· Mr. Avanni.                                                            16:12:38
  ·6· · · · · ·Are you aware -- I think you had                                       16:12:41
  ·7· ·previously identified that Mr. Avanni was a                                    16:12:42
  ·8· ·counsellor to the Deputy Secretary?                                            16:12:44
  ·9· · · ·A.· That's correct.                                                        16:12:46
  10· · · ·Q.· And do you know what Mr. Avanni's role was                             16:12:46
  11· ·with regard to TPS?                                                            16:12:50
  12· · · ·A.· I don't, no.                                                           16:12:52
  13· · · · · ·MR. KIRSCHNER:· Counsel, I again would ask                             16:13:04
  14· ·if you're introducing this exhibit, to redact the                              16:13:06
  15· ·phone numbers on page 2.                                                       16:13:09
  16· · · · · ·MS. MacLEAN:· Yes.· Thank you.                                         16:13:11
  17· · · · · ·We're also able to do that prior to it                                 16:13:27
  18· ·being introduced as part of the transcript, if                                 16:13:30
  19· ·that's possible.· We'll coordinate with the court                              16:13:32
  20· ·reporter about that afterwards.                                                16:13:34
  21· · · ·Q.· Sorry, the last -- before we move on from                              16:13:36
  22· ·that exhibit, the last two people I want to mention                            16:13:38
  23· ·are listed in the Staff Responsible for Briefing                               16:13:40
  24· ·memo, which is the second to last section in bold.                             16:13:42
  25· · · · · ·There are two people listed, Brandon                                   16:13:48


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 233 of 322 PageID #:
                                     9925
                      JAMES D. NEALON - 08/14/2018                  Page 233

  ·1· ·Prelogar and Katherine Anderson.· Did you know                                 16:13:51
  ·2· ·Mr. Prelogar and Ms. Anderson during your time at                              16:13:57
  ·3· ·DHS?                                                                           16:14:01
  ·4· · · ·A.· I didn't.                                                              16:14:01
  ·5· · · · · ·MS. MacLEAN:· Move on from that.                                       16:14:04
  ·6· · · · · ·(Exhibit 44, USCIS_RFPD_00000055 - 58,                                 16:14:25
  ·7· ·marked for identification.)                                                    16:14:26
  ·8· · · ·Q.· So Exhibit 44 is an e-mail exchange                                    16:14:32
  ·9· ·concerning an immigration update briefing.· I'll                               16:14:40
  10· ·let you skim through that.                                                     16:14:46
  11· · · · · ·So this was an e-mail exchange that                                    16:15:13
  12· ·occurred after you arrived at the Department of                                16:15:18
  13· ·Homeland Security.· The subject matter of the                                  16:15:22
  14· ·e-mail, the first e-mail that is listed on the page                            16:15:27
  15· ·is "AS1BB 08.04.17 Immigration Update Briefing."                               16:15:32
  16· · · · · ·Do you know what AS1BB means?                                          16:15:40
  17· · · ·A.· AS1 refers to the Acting Secretary.                 I                  16:15:45
  18· ·don't know what BB means.                                                      16:15:49
  19· · · ·Q.· Okay.· And do you know who -- who Carl                                 16:15:50
  20· ·Risch, R-i-s-c-h, is who is in the cc of the                                   16:15:55
  21· ·e-mail?                                                                        16:16:00
  22· · · ·A.· Yes.· Carl eventually became the Assistant                             16:16:07
  23· ·Secretary of State for Consular Affairs.· Whether                              16:16:12
  24· ·he -- I assume he was at that time and that's why                              16:16:14
  25· ·he's being copied, but I don't know that for sure.                             16:16:16


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 234 of 322 PageID #:
                                     9926
                      JAMES D. NEALON - 08/14/2018                  Page 234

  ·1· · · · · ·I knew him as the Assistant Secretary of                               16:16:19
  ·2· ·State for Consular Affairs, but I'm not certain                                16:16:22
  ·3· ·that he was in that job by August 3rd.                                         16:16:26
  ·4· · · ·Q.· Okay.· And the two attachments that are                                16:16:28
  ·5· ·identified here are "ASBB Immigration Update                                   16:16:30
  ·6· ·Briefing" and "TPS.RADOPS."· Does TPS.RADOPS mean                              16:16:30
  ·7· ·anything to you?                                                               16:16:40
  ·8· · · ·A.· I'm sorry.· Where do you see that?                                     16:16:40
  ·9· · · ·Q.· It's one of the attachments that is                                    16:16:42
  10· ·identified above the first line.                                               16:16:44
  11· · · ·A.· Oh.· That doesn't mean anything to me.                                 16:16:52
  12· · · ·Q.· Okay.· Do you know off the top of your                                 16:16:54
  13· ·head, you know, without having a thorough review of                            16:16:59
  14· ·this e-mail exchange, what this immigration update                             16:17:02
  15· ·briefing was regarding?                                                        16:17:05
  16· · · ·A.· I don't.· I haven't read through the                                   16:17:06
  17· ·entire chain.                                                                  16:17:11
  18· · · ·Q.· So I may ask you a couple more questions                               16:17:14
  19· ·about this --                                                                  16:17:17
  20· · · ·A.· Sure.                                                                  16:17:17
  21· · · ·Q.· -- because it appears from the e-mail                                  16:17:18
  22· ·chain that your office had significant involvement                             16:17:20
  23· ·in this.· So why don't you take a -- take a couple                             16:17:22
  24· ·of minutes to review that.                                                     16:17:26
  25· · · ·A.· Okay.                                                                  16:17:28


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 235 of 322 PageID #:
                                     9927
                      JAMES D. NEALON - 08/14/2018                  Page 235

  ·1· · · · · ·Okay.                                                                  16:18:26
  ·2· · · ·Q.· Do you know what this is referring to,                                 16:18:26
  ·3· ·having reviewed it more closely?                                               16:18:28
  ·4· · · ·A.· It appears to be -- it's a USCIS internal                              16:18:30
  ·5· ·document, getting USCIS prepared for a briefing for                            16:18:37
  ·6· ·the Acting Secretary on it looks like current state                            16:18:43
  ·7· ·of play, upcoming decision points on TPS.                                      16:18:49
  ·8· · · · · ·So looks like a briefing for the Acting                                16:18:52
  ·9· ·Secretary on where -- where the Department stands                              16:18:57
  10· ·on TPS.                                                                        16:18:59
  11· · · ·Q.· Would DHS policy -- would the DHS Office                               16:19:00
  12· ·of Policy have been responsible for organizing that                            16:19:05
  13· ·meeting?                                                                       16:19:07
  14· · · ·A.· So --                                                                  16:19:11
  15· · · · · ·MR. KIRSCHNER:· Objection to the extent                                16:19:11
  16· ·this is calling for speculation.                                               16:19:12
  17· · · ·A.· So in reading through this, it looks like                              16:19:15
  18· ·the Office of Policy was responsible for                                       16:19:20
  19· ·coordinating the meeting.                                                      16:19:25
  20· · · ·Q.· Do you recall being present at that                                    16:19:26
  21· ·meeting?                                                                       16:19:28
  22· · · ·A.· No.                                                                    16:19:28
  23· · · · · ·MR. KIRSCHNER:· Object to form.                                        16:19:29
  24· · · ·Q.· That's fine.                                                           16:19:29
  25· · · · · ·(Exhibit 45, E-mail from Briana Petyo to                               16:20:02


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 236 of 322 PageID #:
                                     9928
                      JAMES D. NEALON - 08/14/2018                  Page 236

  ·1· ·Kelbi Culwell, 10/10/17, marked for identification.)                           16:20:11
  ·2· · · ·Q.· We've just entered Exhibit 45, which is                                16:20:11
  ·3· ·another e-mail chain which appears to be about the                             16:20:18
  ·4· ·same meeting.                                                                  16:20:22
  ·5· · · · · ·MR. KIRSCHNER:· Objection, counsel is                                  16:20:22
  ·6· ·testifying.                                                                    16:20:24
  ·7· · · · · ·MS. MacLEAN:· And incorrectly, I think.                 I              16:20:27
  ·8· ·think this is actually a different date of the                                 16:20:30
  ·9· ·meeting.· The previous meeting took place as                                   16:20:33
  10· ·identified here or was -- there's an immigration                               16:20:35
  11· ·update briefing in the previous exhibit, 44,                                   16:20:38
  12· ·August 4th, 2017, and in Exhibit 45, we have a                                 16:20:42
  13· ·reference to AS1BB TPS meeting on October 10th,                                16:20:49
  14· ·2017.                                                                          16:20:56
  15· · · ·A.· Okay.                                                                  16:21:20
  16· · · ·Q.· Do you know what this chain is referring                               16:21:21
  17· ·to?                                                                            16:21:23
  18· · · ·A.· This looks like a chain very similar to                                16:21:23
  19· ·the previous one in which preparations are being                               16:21:27
  20· ·made to brief the Acting Secretary on state of play                            16:21:32
  21· ·regarding TPS.                                                                 16:21:36
  22· · · ·Q.· Can you let me know who the people are who                             16:21:39
  23· ·we have not discussed who are in the "to" column on                            16:21:43
  24· ·the first page of this exhibit?· We obviously know                             16:21:46
  25· ·who Ms. Petyo is.                                                              16:21:49


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 237 of 322 PageID #:
                                     9929
                      JAMES D. NEALON - 08/14/2018                  Page 237

  ·1· · · · · ·Kelbi Culwell, to the extent that you                                  16:21:51
  ·2· ·know?                                                                          16:22:03
  ·3· · · ·A.· I don't know.· But by reading through                                  16:22:03
  ·4· ·this, this looks like interplay between the                                    16:22:05
  ·5· ·Executive Secretariat, who are responsible for the                             16:22:08
  ·6· ·Secretary's paper, and I see my Chief of Staff on                              16:22:12
  ·7· ·here, Ms. Petyo.· So it looks like back and forth                              16:22:22
  ·8· ·among people talking about the materials needed for                            16:22:30
  ·9· ·the -- for the meeting.                                                        16:22:33
  10· · · ·Q.· Okay.· So if we go to the second page of                               16:22:37
  11· ·this document, the middle e-mail is from Juliana                               16:22:40
  12· ·Blackwell.· Who is Juliana Blackwell?                                          16:22:44
  13· · · ·A.· I believe Joanna Blackwell (sic) worked in                             16:22:46
  14· ·the office of the Executive Secretary, which is the                            16:22:50
  15· ·office that handles the Secretary's paper -- the                               16:22:52
  16· ·Department's paper.                                                            16:22:57
  17· · · ·Q.· From your review of this e-mail chain,                                 16:22:58
  18· ·would you identify that the DHS Office of Policy                               16:23:01
  19· ·was also coordinating this meeting?                                            16:23:04
  20· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   16:23:06
  21· ·speculation.                                                                   16:23:16
  22· · · ·A.· You know, I'd have to read through it to                               16:23:16
  23· ·see if I could determine who was the responsible                               16:23:17
  24· ·officer --                                                                     16:23:20
  25· · · ·Q.· Don't worry about it.· It's not a critical                             16:23:20


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 238 of 322 PageID #:
                                     9930
                      JAMES D. NEALON - 08/14/2018                  Page 238

  ·1· ·question.                                                                      16:23:23
  ·2· · · · · ·In the e-mail on that second page from                                 16:23:23
  ·3· ·Ms. Blackwell, she says, "Looping in USCIS,                                    16:23:27
  ·4· ·additional guidance from the COS," what would COS                              16:23:31
  ·5· ·refer to there?                                                                16:23:33
  ·6· · · ·A.· That would be the Chief of Staff, the                                  16:23:34
  ·7· ·Secretary's Chief of Staff.                                                    16:23:38
  ·8· · · ·Q.· And she says, "The decision" -- "The                                   16:23:39
  ·9· ·discussion needs to be on each individual country                              16:23:40
  10· ·under consideration, specifically need a deep dive                             16:23:43
  11· ·into the conditions of that respective country to                              16:23:46
  12· ·determine if they meet" -- "if they continue to                                16:23:49
  13· ·meet the statutory categories for TPS."                                        16:23:50
  14· · · · · ·This follows on an e-mail from                                         16:23:53
  15· ·Ms. Blackwell, where she says -- but she has --                                16:23:55
  16· ·well, "And the briefing memo is okay in terms of                               16:24:01
  17· ·serving as an introduction, but she has decisions                              16:24:04
  18· ·to make in the next three weeks about Honduras and                             16:24:08
  19· ·Nicaragua.· This briefing session needs to focus on                            16:24:09
  20· ·those decisions and it's my understanding that                                 16:24:12
  21· ·USCIS would like for El Salvador to be considered                              16:24:16
  22· ·also even though that decision doesn't need to be                              16:24:16
  23· ·made for a couple of months."                                                  16:24:20
  24· · · · · ·Do you recall communication recognizing                                16:24:28
  25· ·the need to include El Salvador in this series of                              16:24:32


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 239 of 322 PageID #:
                                     9931
                      JAMES D. NEALON - 08/14/2018                  Page 239

  ·1· ·decisions?                                                                     16:24:35
  ·2· · · · · ·MR. KIRSCHNER:· Objection,                                             16:24:35
  ·3· ·mischaracterizes the e-mail.· The e-mail goes on                               16:24:36
  ·4· ·and discusses other matters as well, talks about                               16:24:38
  ·5· ·Haiti.· I just would ask for -- objection,                                     16:24:41
  ·6· ·mischaracterizes the e-mail.                                                   16:24:51
  ·7· · · ·A.· Yeah, so again, this -- this is a back and                             16:24:52
  ·8· ·forth among people who are trying to make sure that                            16:24:56
  ·9· ·the paperwork gets put together for the meeting.                               16:25:02
  10· ·And then there's a reference to, as you described,                             16:25:07
  11· ·you know, have to consider each country                                        16:25:13
  12· ·individually and do a deep dive, so that's                                     16:25:17
  13· ·apparently sharing guidance they got from the Chief                            16:25:20
  14· ·of Staff.                                                                      16:25:23
  15· · · · · ·So this is the kind of churn that takes                                16:25:24
  16· ·place before every meeting that the Secretary has                              16:25:29
  17· ·to ensure that the meeting is productive, to ensure                            16:25:33
  18· ·that the right people are at the meeting, to ensure                            16:25:37
  19· ·there's an agenda, to ensure that the right                                    16:25:39
  20· ·paperwork has been provided.                                                   16:25:42
  21· · · · · ·So it's -- it's usually not a level of                                 16:25:44
  22· ·detail that I would have gotten involved in unless                             16:25:46
  23· ·-- unless I had to, unless I was trying to shape                               16:25:49
  24· ·the meeting in a certain way or something like                                 16:25:51
  25· ·that.                                                                          16:25:54


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 240 of 322 PageID #:
                                     9932
                      JAMES D. NEALON - 08/14/2018                  Page 240

  ·1· · · ·Q.· Very fortunate.                                                        16:25:56
  ·2· · · · · ·MS. MacLEAN:· I think we can do this one                               16:26:53
  ·3· ·quickly, too.· This is Exhibit 46.                                             16:26:56
  ·4· · · · · ·(Exhibit 46, DHS-001-000515 - 521, marked                              16:26:58
  ·5· ·for identification.)                                                           16:26:58
  ·6· · · ·Q.· So what is marked as Exhibit 46 is -- says                             16:26:58
  ·7· ·in this chain, "PLCY led" -- "PLCY led," which                                 16:27:13
  ·8· ·based on previous conversations I assume to mean is                            16:27:13
  ·9· ·the DHS Office of Policy led meeting; is that                                  16:27:16
  10· ·correct?                                                                       16:27:16
  11· · · ·A.· Correct.                                                               16:27:16
  12· · · ·Q.· "AS1BB 11.13.17 TPS Strategy Meeting,"                                 16:27:17
  13· ·you again see AS1BB, we're not sure what BB means,                             16:27:17
  14· ·but it appears to be one month following the                                   16:27:17
  15· ·previous meeting.                                                              16:27:17
  16· · · · · ·Do you recall being at this meeting, off                               16:27:33
  17· ·the top of your head?· Probably a difficult                                    16:27:36
  18· ·question.                                                                      16:27:37
  19· · · ·A.· So let me read through this very quickly,                              16:27:38
  20· ·if you don't mind.                                                             16:27:43
  21· · · · · ·So it's hard for me to recall that I was                               16:28:05
  22· ·at a specific meeting.· I see my name on the list                              16:28:08
  23· ·of proposed attendees, so it's likely that if I was                            16:28:11
  24· ·in the country, that I was there.· But, you know, I                            16:28:16
  25· ·don't recall this specific meeting.                                            16:28:18


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 241 of 322 PageID #:
                                     9933
                      JAMES D. NEALON - 08/14/2018                  Page 241

  ·1· · · ·Q.· And if we go to the list of attendees,                                 16:28:19
  ·2· ·which is on page 3 of 7, the only -- well, there's                             16:28:24
  ·3· ·-- the only person who is not an OGC, Office of                                16:28:34
  ·4· ·General Counsel participant who we did not discuss                             16:28:42
  ·5· ·who's -- from previous communications is Tom Homan.                            16:28:44
  ·6· · · · · ·Who is Mr. Homan?                                                      16:28:46
  ·7· · · ·A.· Mr. Homan was the Acting Director of ICE.                              16:28:48
  ·8· · · ·Q.· And was ICE present more than at this                                  16:28:52
  ·9· ·meeting in meetings related to TPS?                                            16:28:57
  10· · · ·A.· My recollection is that they were often                                16:29:00
  11· ·present, but not always present.                                               16:29:03
  12· · · ·Q.· And what was the role of ICE in                                        16:29:05
  13· ·conversations related to TPS?                                                  16:29:09
  14· · · · · ·MR. KIRSCHNER:· Objection, vague.                                      16:29:13
  15· · · ·A.· So my assumption is that ICE would be                                  16:29:17
  16· ·invited to meetings about TPS because among many                               16:29:25
  17· ·other things, ICE is responsible for interior                                  16:29:30
  18· ·enforcement in the United States.                                              16:29:34
  19· · · · · ·So if -- if TPS beneficiaries lost that                                16:29:36
  20· ·benefit and were subject to deportation, ICE would                             16:29:47
  21· ·play the lead role in -- in executing deportations.                            16:29:52
  22· ·So they had obviously a big stake in TPS.                                      16:29:57
  23· · · ·Q.· Did ICE, either Mr. Homan or another -- or                             16:30:03
  24· ·a surrogate or another representative of ICE                                   16:30:12
  25· ·express any position with regard to whether TPS                                16:30:15


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 242 of 322 PageID #:
                                     9934
                      JAMES D. NEALON - 08/14/2018                  Page 242

  ·1· ·should be extended or terminated in any of the                                 16:30:19
  ·2· ·meetings that you were present at?                                             16:30:21
  ·3· · · · · ·MR. KIRSCHNER:· I just want to make clear,                             16:30:23
  ·4· ·I'm going to instruct you that you can answer the                              16:30:25
  ·5· ·question as asked, but if there are follow-up                                  16:30:28
  ·6· ·questions about the content, depending on how it                               16:30:31
  ·7· ·was asked, I may instruct you not to answer.                                   16:30:35
  ·8· · · · · ·THE WITNESS:· Okay.                                                    16:30:38
  ·9· · · · · ·MR. KIRSCHNER:· But I understand the                                   16:30:39
  10· ·question is just whether ICE expressed a view, not                             16:30:40
  11· ·the content.                                                                   16:30:46
  12· · · ·A.· At least at some of the meetings at which                              16:30:47
  13· ·I was present, ICE did express a view.                                         16:30:49
  14· · · ·Q.· Without intruding on the deliberative                                  16:30:53
  15· ·process privilege at this stage while this question                            16:31:07
  16· ·is still under review by the court, was there a                                16:31:09
  17· ·basis for ICE's view, not the content of it, but                               16:31:15
  18· ·was it, to the extent that you can answer, based on                            16:31:19
  19· ·particular equities or interests that ICE was                                  16:31:24
  20· ·representing in these meetings?                                                16:31:28
  21· · · · · ·MR. KIRSCHNER:· Again, I would instruct                                16:31:30
  22· ·you not to answer to the extent it reveals internal                            16:31:32
  23· ·deliberations.· To the extent you could provide a                              16:31:38
  24· ·general answer about ICE's equities, and without                               16:31:41
  25· ·revealing internal deliberations, then that is                                 16:31:44


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 243 of 322 PageID #:
                                     9935
                      JAMES D. NEALON - 08/14/2018                  Page 243

  ·1· ·fine, but to the extent it is revealing internal                               16:31:44
  ·2· ·deliberations, I would instruct you not to answer.                             16:31:47
  ·3· · · ·A.· So as I said previously, one of ICE's main                             16:31:49
  ·4· ·duties is what we call interior enforcement, that                              16:31:57
  ·5· ·is, repatriating people who are in the United                                  16:32:03
  ·6· ·States with no legal status back to their countries                            16:32:09
  ·7· ·of origin.                                                                     16:32:12
  ·8· · · · · ·So if -- if TPS were going to be                                       16:32:22
  ·9· ·terminated for countries that had significant TPS                              16:32:24
  10· ·populations in the United States, this would have a                            16:32:27
  11· ·big impact, a big workforce and mission impact on                              16:32:30
  12· ·ICE.· So they had significant equities related to                              16:32:35
  13· ·the extension or termination of TPS.                                           16:32:38
  14· · · ·Q.· Thank you.                                                             16:32:48
  15· · · · · ·(Exhibit 47, E-mail dated July 14, 2017                                16:32:50
  16· ·from James McCament to Tracy Renaud, marked for                                16:32:53
  17· ·identification.)                                                               16:32:53
  18· · · ·Q.· So I'm marking another e-mail as                                       16:32:58
  19· ·Exhibit 47.· It might be easier if you want to                                 16:33:00
  20· ·review this e-mail to start -- sorry -- I am                                   16:33:22
  21· ·wrong -- the earliest e-mail is the first one in                               16:33:26
  22· ·the chain.                                                                     16:33:29
  23· · · ·A.· Okay.                                                                  16:33:30
  24· · · · · ·MR. KIRSCHNER:· I just want to say that                                16:33:31
  25· ·that's -- that is counsel's interpretation.· There                             16:33:37


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 244 of 322 PageID #:
                                     9936
                      JAMES D. NEALON - 08/14/2018                  Page 244

  ·1· ·are some times when dates on e-mails might have                                16:33:41
  ·2· ·different time zones, so I'm not -- without having                             16:33:43
  ·3· ·the opportunity to read the e-mail in detail to                                16:33:47
  ·4· ·know for sure which e-mail is first.· I'm sure by                              16:33:50
  ·5· ·context one can figure it out.· I just have seen                               16:33:53
  ·6· ·documents within the government before where the                               16:33:58
  ·7· ·timestamps are different based on time zones or                                16:34:00
  ·8· ·based on --                                                                    16:34:03
  ·9· · · · · ·MS. MacLEAN:· Fair enough.                                             16:34:04
  10· · · ·A.· So I believe the second e-mail is the                                  16:34:45
  11· ·first e-mail.                                                                  16:34:47
  12· · · ·Q.· You're right, actually, because it is a                                16:34:50
  13· ·reply.· It says "re VTEL with S1."                                             16:34:53
  14· · · · · ·So this e-mail concerns more, obviously,                               16:35:08
  15· ·than just TPS.· But the subject matter of the first                            16:35:12
  16· ·e-mail, which is the second in the chain is "VTEL                              16:35:17
  17· ·with S1."· Is it fair to state that that is a                                  16:35:20
  18· ·report back of a telephone call with the Secretary?                            16:35:26
  19· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   16:35:30
  20· ·speculation.                                                                   16:35:37
  21· · · ·A.· Yeah.· I don't know the term "VTEL," I                                 16:35:37
  22· ·don't know if it's a phone call or video                                       16:35:41
  23· ·conference.· I don't know what that term means.                                16:35:45
  24· · · ·Q.· And July 14, 2017, I understand that you                               16:35:46
  25· ·have just arrived at the Department at that time;                              16:35:50


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 245 of 322 PageID #:
                                     9937
                      JAMES D. NEALON - 08/14/2018                  Page 245

  ·1· ·is that correct?                                                               16:35:53
  ·2· · · ·A.· So I may have actually still been in the                               16:35:53
  ·3· ·little orientation program.· But I arrived in the                              16:35:56
  ·4· ·building to work right about that time.                                        16:35:59
  ·5· · · ·Q.· Okay.· And the Secretary at that time was                              16:36:02
  ·6· ·General Kelly?                                                                 16:36:06
  ·7· · · ·A.· Yes.                                                                   16:36:07
  ·8· · · ·Q.· So if we go down to, I think, the                                      16:36:07
  ·9· ·beginning of the conversation around TPS, the                                  16:36:15
  10· ·e-mail states, "After finishing the rounds, he said                            16:36:20
  11· ·two things that do pertain to us:· one, TPS Haiti."                            16:36:23
  12· · · · · ·Do you see where I'm pointing to?                                      16:36:28
  13· · · ·A.· Are you after number one?                                              16:36:30
  14· · · ·Q.· Number one, yes.                                                       16:36:33
  15· · · ·A.· Okay.                                                                  16:36:34
  16· · · ·Q.· "He reiterated his prior ask of the                                    16:36:35
  17· ·Haitian government to work with those who have TPS                             16:36:37
  18· ·to prepare them for travel in order to return to                               16:36:40
  19· ·Haiti, and he wants to know if they are doing                                  16:36:43
  20· ·that."                                                                         16:36:46
  21· · · · · ·What do you think that is referring to?                                16:36:46
  22· · · · · ·MR. KIRSCHNER:· Objection, speculation.                                16:36:51
  23· · · ·A.· So General Kelly was -- had had direct                                 16:36:53
  24· ·conversations with the Haitians about TPS in which                             16:37:08
  25· ·he had told them that they needed to begin to                                  16:37:15


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 246 of 322 PageID #:
                                     9938
                      JAMES D. NEALON - 08/14/2018                  Page 246

  ·1· ·prepare to take their citizens back.· And so they                              16:37:19
  ·2· ·needed to begin to prepare to issue travel                                     16:37:25
  ·3· ·documents to them, and they needed to begin to                                 16:37:29
  ·4· ·prepare how they were going to receive their                                   16:37:34
  ·5· ·repatriated citizens when they arrived back in                                 16:37:37
  ·6· ·Haiti.· So he is asking here for an update on how                              16:37:41
  ·7· ·they are doing on that.                                                        16:37:45
  ·8· · · ·Q.· Was it your understanding, then, that                                  16:37:47
  ·9· ·there had been a decision already made to terminate                            16:37:50
  10· ·TPS after this brief six-month extension?                                      16:37:54
  11· · · ·A.· So that six-month extension predated my                                16:37:58
  12· ·arrival at DHS, but I had the feeling from my                                  16:38:07
  13· ·conversations with Kelly that he was probably going                            16:38:15
  14· ·to terminate.                                                                  16:38:22
  15· · · ·Q.· And from what you had recounted about the                              16:38:25
  16· ·communications between General Kelly and the                                   16:38:34
  17· ·Haitian government, it sounds as if, and correct me                            16:38:39
  18· ·if I'm wrong, that that feeling or sense or                                    16:38:44
  19· ·expectation was also communicated to the Haitian                               16:38:50
  20· ·government that TPS was likely to be terminated?                               16:38:54
  21· · · ·A.· So, again, that predated my arrival at                                 16:38:57
  22· ·DHS, so I don't know what that communication was,                              16:39:04
  23· ·precisely.                                                                     16:39:06
  24· · · ·Q.· Okay.· So later on in that same paragraph,                             16:39:11
  25· ·it states, "We got the data from, redacted, but                                16:39:17


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 247 of 322 PageID #:
                                     9939
                      JAMES D. NEALON - 08/14/2018                  Page 247

  ·1· ·that seems to be the entire universe since TPS                                 16:39:21
  ·2· ·began, not tied to specific time frames."                                      16:39:25
  ·3· · · · · ·Do you know if there was particular data                               16:39:28
  ·4· ·around the time that you joined the Department that                            16:39:30
  ·5· ·Secretary Kelly was looking for with regard to TPS?                            16:39:34
  ·6· · · · · ·MR. KIRSCHNER:· Objection, foundation.                                 16:39:37
  ·7· · · ·A.· I'm sorry.· Could you restate your                                     16:39:49
  ·8· ·question?                                                                      16:39:51
  ·9· · · ·Q.· Yes.· There's a sentence within that same                              16:39:51
  10· ·paragraph that reads, "We got the data from,                                   16:39:53
  11· ·redacted, but that seems to be the entire universe                             16:39:55
  12· ·since TPS began, not tied to specific time frames."                            16:39:58
  13· · · · · ·Do you see that?                                                       16:40:02
  14· · · ·A.· I do.                                                                  16:40:03
  15· · · ·Q.· Do you know if there was specific data                                 16:40:03
  16· ·that Secretary General Kelly was seeking with                                  16:40:06
  17· ·regard to TPS at the time that you joined the                                  16:40:09
  18· ·Department?                                                                    16:40:13
  19· · · ·A.· Yes.· He was interested in knowing if                                  16:40:13
  20· ·large numbers of Haitians were pursuing other                                  16:40:22
  21· ·avenues to be able to stay in the United States, if                            16:40:25
  22· ·they were pursuing other ways to regularize their                              16:40:28
  23· ·status so that they could stay.                                                16:40:31
  24· · · ·Q.· Do you know why he was interested in that                              16:40:39
  25· ·information?                                                                   16:40:41


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 248 of 322 PageID #:
                                     9940
                      JAMES D. NEALON - 08/14/2018                  Page 248

  ·1· · · ·A.· My impression from my conversations with                               16:40:43
  ·2· ·General Kelly is that he was extremely sympathetic                             16:40:46
  ·3· ·to the Haitians who were living in the United                                  16:40:49
  ·4· ·States.· He was a lot less sympathetic to the                                  16:40:53
  ·5· ·Haitian government which he considered to be, I                                16:40:57
  ·6· ·don't want to put words in his mouth, but which I                              16:40:59
  ·7· ·believe he considered to be out of touch with their                            16:41:02
  ·8· ·people.· And so he was interested in knowing if                                16:41:04
  ·9· ·large numbers of Haitians were going to be able to                             16:41:10
  10· ·stay on in the United States by adjusting their                                16:41:13
  11· ·status in some other way.                                                      16:41:15
  12· · · ·Q.· Okay.· Then the next line states, "S1" --                              16:41:17
  13· ·referring to then Secretary Kelly -- "stated firmly                            16:41:23
  14· ·that the only people in the WH" -- is it fair to                               16:41:26
  15· ·assume that that means White House?                                            16:41:31
  16· · · ·A.· Yes.                                                                   16:41:33
  17· · · ·Q.· -- "who can direct us to do anything are                               16:41:33
  18· ·POTUS" -- is it fair to assume that's the president                            16:41:36
  19· ·of the United States?                                                          16:41:39
  20· · · ·A.· Yes.                                                                   16:41:39
  21· · · ·Q.· -- "and VP" -- is it fair to assume that                               16:41:40
  22· ·that's vice president?                                                         16:41:42
  23· · · ·A.· Yes.                                                                   16:41:44
  24· · · ·Q.· -- "while he has no issue with us having                               16:41:46
  25· ·day to day working level discussions with WH staff,                            16:41:48


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 249 of 322 PageID #:
                                     9941
                      JAMES D. NEALON - 08/14/2018                  Page 249

  ·1· ·he does not want them directing us especially when                             16:41:51
  ·2· ·it comes to decisions or changes of decisions by                               16:41:55
  ·3· ·our professionals."                                                            16:41:58
  ·4· · · · · ·Were you aware of any concerns from then                               16:42:03
  ·5· ·Secretary Kelly about direction that was coming                                16:42:06
  ·6· ·from White House staff at that time?                                           16:42:10
  ·7· · · ·A.· In general, yes.· This is something that                               16:42:12
  ·8· ·General Kelly was passionate about.· Being a                                   16:42:22
  ·9· ·military guy, he understood and believed deeply in                             16:42:25
  10· ·the chain of command.· So General Kelly believed                               16:42:29
  11· ·that as a Cabinet Officer, he worked for the                                   16:42:32
  12· ·president.· He didn't work for White House staff or                            16:42:35
  13· ·staff at other agencies.· So what he's -- what                                 16:42:38
  14· ·you're seeing here is Kelly saying that we don't --                            16:42:43
  15· ·the Department of Homeland Security doesn't do                                 16:42:48
  16· ·things because staff has told us to do them,                                   16:42:50
  17· ·especially when something is a secretarial decision                            16:42:54
  18· ·like TPS.                                                                      16:42:57
  19· · · ·Q.· So just one other question.· If you go to                              16:42:59
  20· ·the follow-up e-mail chain, the third paragraph,                               16:43:13
  21· ·the follow-up e-mail in the chain, the third                                   16:43:17
  22· ·paragraph down reads, "Thanks for the quick recap                              16:43:20
  23· ·on premium 2.· I recognize when Gene is gone just                              16:43:24
  24· ·how much the Secretary delegates and trusts all                                16:43:31
  25· ·things immigration to him."                                                    16:43:31


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 250 of 322 PageID #:
                                     9942
                      JAMES D. NEALON - 08/14/2018                  Page 250

  ·1· · · · · ·Who is Gene in that sentence?                                          16:43:33
  ·2· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   16:43:34
  ·3· ·speculation.                                                                   16:43:41
  ·4· · · ·A.· I am speculating, but we can be rather                                 16:43:41
  ·5· ·certain that he's referring to Gene Hamilton.                                  16:43:46
  ·6· · · ·Q.· Was it your understanding that then                                    16:43:50
  ·7· ·Secretary Kelly deferred quite significantly on                                16:43:52
  ·8· ·immigration questions to Mr. Hamilton?                                         16:43:56
  ·9· · · ·A.· So, again, I only overlapped with General                              16:43:59
  10· ·Kelly for three weeks.· I know that General Kelly                              16:44:03
  11· ·and Gene Hamilton had a very close and collegial                               16:44:08
  12· ·relationship.                                                                  16:44:17
  13· · · · · ·MR. KIRSCHNER:· Just trying to figure out                              16:44:42
  14· ·when is a good time for a very quick break.                                    16:44:44
  15· · · · · ·MS. MacLEAN:· We can take quick break if                               16:44:48
  16· ·you want.· I think we're barrelling through --                                 16:44:50
  17· · · · · ·MR. KIRSCHNER:· I know that's -- I was                                 16:44:50
  18· ·trying to think in terms in context of a break, not                            16:44:52
  19· ·in context of rushing you through.                                             16:44:55
  20· · · · · ·MS. MacLEAN:· We can actually take a break                             16:44:58
  21· ·if you need a break or --                                                      16:45:00
  22· · · · · ·MR. KIRSCHNER:· Take a short break.                                    16:45:00
  23· · · · · ·THE VIDEOGRAPHER:· Time is 4:45.· We're                                16:45:02
  24· ·off the record.                                                                16:45:04
  25· · · · · ·(Proceedings interrupted at 4:45 p.m. and                              16:45:21


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 251 of 322 PageID #:
                                     9943
                      JAMES D. NEALON - 08/14/2018                  Page 251

  ·1· ·reconvened at 4:49 p.m.)                                                       16:48:49
  ·2· · · · · ·THE VIDEOGRAPHER:· Here time is 4:49.                                  16:48:51
  ·3· ·We're back on the record.                                                      16:49:08
  ·4· · · · · ·(Exhibit 48, DHS-001-659-000660 - 662,                                 16:49:10
  ·5· ·marked for identification.)                                                    16:49:11
  ·6· ·BY MS. MacLEAN:                                                                16:49:12
  ·7· · · ·Q.· So I've marked as Exhibit 48 another                                   16:49:13
  ·8· ·e-mail chain from November 8th, 2017.· I wonder if                             16:49:16
  ·9· ·you could just look at it briefly and let me know                              16:49:28
  10· ·what it is referring to.                                                       16:49:31
  11· · · ·A.· Okay.                                                                  16:49:33
  12· · · · · ·Okay.                                                                  16:49:55
  13· · · ·Q.· Do you know what this is referring to?                                 16:49:55
  14· · · ·A.· Yes.· This appears to refer to a letter                                16:49:56
  15· ·from the Haitian ambassador to the United States                               16:50:02
  16· ·regarding TPS, and there's a discussion of whether                             16:50:07
  17· ·or not this letter should be forwarded to the                                  16:50:10
  18· ·Secretary and the answer is yes, it should be.                                 16:50:14
  19· · · ·Q.· Then I just wanted to ask you a couple of                              16:50:17
  20· ·questions regarding the TPS decision for Sudan.                                16:50:28
  21· · · · · ·(Exhibit 49, AR-SUDAN-00000028 - 39, marked                            16:50:39
  22· ·for identification.)                                                           16:50:52
  23· · · ·Q.· So I'm marking as Exhibit 49 a document                                16:50:52
  24· ·that is called "Temporary Protected Status                                     16:50:56
  25· ·Consideration, Sudan, August 7th, 2017."                                       16:50:59


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 252 of 322 PageID #:
                                     9944
                      JAMES D. NEALON - 08/14/2018                  Page 252

  ·1· · · · · ·Do you know what this document is?                                     16:51:11
  ·2· · · ·A.· I don't.                                                               16:51:16
  ·3· · · ·Q.· I represent that this document, the                                    16:51:17
  ·4· ·temporary protected status consideration is a                                  16:51:27
  ·5· ·document that is usually included within the                                   16:51:30
  ·6· ·decision packet that goes to the Secretary, and                                16:51:33
  ·7· ·that includes an analysis of country conditions                                16:51:37
  ·8· ·related to Sudan.                                                              16:51:39
  ·9· · · · · ·Had you been given access to the country                               16:51:40
  10· ·conditions reports that were produced by USCIS                                 16:51:48
  11· ·typically regarding TPS?                                                       16:51:52
  12· · · ·A.· Um, so typically, I would see that                                     16:51:53
  13· ·paperwork.· Typically, I wouldn't see it before it                             16:51:59
  14· ·went to the Secretary.                                                         16:52:03
  15· · · ·Q.· Would you see it at the same time that it                              16:52:05
  16· ·went to the Secretary or after the Secretary had                               16:52:13
  17· ·already made a decision?                                                       16:52:16
  18· · · ·A.· Um, I believe typically, I would see the                               16:52:17
  19· ·paperwork after it went to the Secretary and before                            16:52:24
  20· ·she made a decision, though I -- I don't have a                                16:52:28
  21· ·clear recollection of that process regarding Sudan.                            16:52:34
  22· · · ·Q.· Okay.· So fair to say that you don't                                   16:52:38
  23· ·recall reading the country conditions report for                               16:52:43
  24· ·Sudan?                                                                         16:52:46
  25· · · ·A.· I don't recall reading it.                                             16:52:46


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 253 of 322 PageID #:
                                     9945
                      JAMES D. NEALON - 08/14/2018                  Page 253

  ·1· · · ·Q.· I'll skip that.                                                        16:52:49
  ·2· · · · · ·Do you recall any concerns about whether                               16:52:55
  ·3· ·the Secretary would make a timely decision with                                16:52:59
  ·4· ·regard to the TPS determination of Sudan?                                      16:53:04
  ·5· · · ·A.· Yes, because as we've discussed                                        16:53:08
  ·6· ·previously, there was this -- there was this delay                             16:53:17
  ·7· ·in getting the paperwork from the Department of                                16:53:25
  ·8· ·State, which she really wanted to see before she                               16:53:28
  ·9· ·made her decision.                                                             16:53:31
  10· · · ·Q.· I'm going to give you what has previously                              16:54:13
  11· ·been marked as Exhibit 7.· This does seem to start                             16:54:15
  12· ·at the end and go to the beginning.                                            16:54:25
  13· · · ·A.· Okay.                                                                  16:54:27
  14· · · · · ·Okay.                                                                  16:55:31
  15· · · ·Q.· What do you understand this e-mail chain                               16:55:31
  16· ·to be referring to?                                                            16:55:33
  17· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   16:55:34
  18· ·speculation.                                                                   16:55:39
  19· · · ·A.· This seems to be a back and forth about                                16:55:39
  20· ·USCIS's input into the Sudan TPS decision.                                     16:55:47
  21· · · ·Q.· So if I -- the first e-mail in the chain                               16:55:53
  22· ·from August 29th, 2017 at 9:52 p.m., the subject is                            16:56:01
  23· ·"Sudan TPS" and the author is Gene Hamilton.· It's                             16:56:08
  24· ·obviously redacted in full.                                                    16:56:16
  25· · · · · ·The next e-mail is from Kathy Neubel                                   16:56:20


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 254 of 322 PageID #:
                                     9946
                      JAMES D. NEALON - 08/14/2018                  Page 254

  ·1· ·Kovarik replying to that e-mail apparently                                     16:56:27
  ·2· ·15 minutes later, also entirely redacted.                                      16:56:31
  ·3· · · · · ·Following that, Mr. Hamilton one minute                                16:56:33
  ·4· ·later says, "We need to repackage."                                            16:56:40
  ·5· · · · · ·Do you have any understanding of what that                             16:56:48
  ·6· ·was related to and whether that was a concern from                             16:56:51
  ·7· ·DHS or a concern from USCIS or something else                                  16:56:55
  ·8· ·entirely?                                                                      16:57:00
  ·9· · · · · ·MR. KIRSCHNER:· So just Ambassador Nealon,                             16:57:01
  10· ·the way the question was asked, I'm not instructing                            16:57:07
  11· ·you not to answer to the extent that it later calls                            16:57:10
  12· ·for the content of those discussions.· I may                                   16:57:13
  13· ·instruct you not to answer, but I just want to draw                            16:57:16
  14· ·the line of where -- of where I'm instructing you.                             16:57:18
  15· · · · · ·THE WITNESS:· Thank you.                                               16:57:24
  16· · · ·A.· So it's not clear to me because of the                                 16:57:25
  17· ·redactions what "repackage" means, so I don't know.                            16:57:31
  18· · · ·Q.· Okay.· If we go to the next e-mail in the                              16:57:36
  19· ·chain, I wonder if that helps provide some                                     16:57:39
  20· ·clarification.· Christina McDonald, 20 minutes                                 16:57:42
  21· ·after Mr. Hamilton's communication, says, "Kathy,                              16:57:47
  22· ·will you guys send an updated memo on Wednesday                                16:57:51
  23· ·a.m.?· We can then send it to ESEC and ask them to                             16:57:55
  24· ·swap out the document."                                                        16:57:59
  25· · · · · ·Does that provide any clarification?                                   16:58:01


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 255 of 322 PageID #:
                                     9947
                      JAMES D. NEALON - 08/14/2018                  Page 255

  ·1· · · ·A.· It doesn't really, no.                                                 16:58:03
  ·2· · · ·Q.· Okay.· And then if we look further up the                              16:58:05
  ·3· ·chain, Christina McDonald, the end of the first                                16:58:08
  ·4· ·page, August 30th, 2017 at 11:36 a.m. and moving                               16:58:15
  ·5· ·onto the second page, she says, "I'm not trying to                             16:58:22
  ·6· ·be a pest again, but ESEC just checked in with me                              16:58:25
  ·7· ·and so I'm checking in with your folks, when do you                            16:58:29
  ·8· ·think USCIS will send the updated TPS Sudan/South                              16:58:32
  ·9· ·Sudan packages to OJC?"                                                        16:58:32
  10· · · · · ·Does that provide any clarification?                                   16:58:37
  11· · · ·A.· Again, it certainly doesn't provide any                                16:58:42
  12· ·clarification on what needed to be updated or                                  16:58:45
  13· ·repackaged or anything, no.                                                    16:58:48
  14· · · ·Q.· And then it says "PLCY" -- which we now                                16:58:50
  15· ·know is the department's Office of Policy --                                   16:58:56
  16· ·"requires the updated memo so that they can clear                              16:58:59
  17· ·the memo and ESEC requires the DHS Office of                                   16:59:01
  18· ·Policy's clearance before the package can move                                 16:59:06
  19· ·forward."                                                                      16:59:08
  20· · · · · ·Do you remember any communications                                     16:59:08
  21· ·regarding the swapping out of a memo regarding TPS                             16:59:10
  22· ·for Sudan or South Sudan?                                                      16:59:15
  23· · · ·A.· I don't.                                                               16:59:22
  24· · · · · ·MS. MacLEAN:· I'm going to mark an exhibit                             16:59:29
  25· ·as Exhibit 50, though I would imagine this would be                            16:59:31


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 256 of 322 PageID #:
                                     9948
                      JAMES D. NEALON - 08/14/2018                  Page 256

  ·1· ·something that we would come back to if we do have                             16:59:34
  ·2· ·an opportunity to see this e-mail without                                      16:59:36
  ·3· ·redactions.                                                                    16:59:38
  ·4· · · · · ·(Exhibit 50, DHS_RFPD_00001071, marked for                             16:59:39
  ·5· ·identification.)                                                               16:59:48
  ·6· · · ·Q.· So if you notice the previous e-mail chain                             16:59:48
  ·7· ·took place on August 29th and August 30th of 2017.                             16:59:51
  ·8· ·The e-mail that we're looking at now is from                                   16:59:55
  ·9· ·August 29th of 2017.· So in the same time frame.                               16:59:59
  10· · · · · ·Mr. Dougherty sends an e-mail to you that                              17:00:04
  11· ·is entirely redacted except for his                                            17:00:08
  12· ·recommendations.· And you reply "copy, thanks."                                17:00:13
  13· · · · · ·Do you have any recollection of what this                              17:00:16
  14· ·refers to?                                                                     17:00:18
  15· · · ·A.· No.· But it could refer to the clearance                               17:00:26
  16· ·process that was mentioned in the previous e-mail.                             17:00:31
  17· ·But again, it's just not enough here to go on.                                 17:00:35
  18· · · ·Q.· Is it fair to say that there's not enough                              17:00:39
  19· ·here to go on because of the redactions?                                       17:00:41
  20· · · · · ·MR. KIRSCHNER:· Objection, argumentative.                              17:00:44
  21· ·Counsel is testifying.                                                         17:00:47
  22· · · ·A.· So it's impossible to know without seeing                              17:00:48
  23· ·the redactions whether the redactions would make                               17:00:53
  24· ·things clear or not.                                                           17:00:57
  25· · · ·Q.· Thank you.                                                             17:01:14


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 257 of 322 PageID #:
                                     9949
                      JAMES D. NEALON - 08/14/2018                  Page 257

  ·1· · · · · ·This is an exhibit that's previously                                   17:01:14
  ·2· ·marked as Exhibit 25, and this is an e-mail                                    17:01:19
  ·3· ·exchange from September 6th, 2017.· I'm going to                               17:01:30
  ·4· ·ask you to take a moment to review it and see if                               17:01:39
  ·5· ·you can explain what it is referring to, to the                                17:01:41
  ·6· ·extent that you know.                                                          17:01:45
  ·7· · · ·A.· So I don't know precisely what it's                                    17:02:37
  ·8· ·referring to.· It could be -- so after the                                     17:02:40
  ·9· ·Secretary signs a TPS decision, then there's a                                 17:02:48
  10· ·package that goes over to the Office of Management                             17:02:56
  11· ·and Budget for the Federal Register Notice, so they                            17:02:58
  12· ·could be referring to that package, but it's just                              17:03:03
  13· ·not clear from the context, not clear to me from                               17:03:07
  14· ·the context if that's precisely what they're                                   17:03:09
  15· ·referring to or not.                                                           17:03:12
  16· · · ·Q.· Do you recall -- without more                                          17:03:23
  17· ·clarification on that, I'll move on from that                                  17:03:28
  18· ·document.                                                                      17:03:31
  19· · · · · ·Do you recall that there had been a                                    17:03:31
  20· ·Federal Register Notice for Sudan that was                                     17:03:33
  21· ·published and then withdrawn?                                                  17:03:36
  22· · · ·A.· Yes.                                                                   17:03:37
  23· · · ·Q.· Do you recall why it was published and                                 17:03:38
  24· ·withdrawn?                                                                     17:03:42
  25· · · ·A.· I don't recall specifically why it was                                 17:03:42


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 258 of 322 PageID #:
                                     9950
                      JAMES D. NEALON - 08/14/2018                  Page 258

  ·1· ·published and then withdrawn, no.                                              17:03:44
  ·2· · · ·Q.· Do you recall what the original                                        17:03:48
  ·3· ·recommendation from USCIS was with regard to TPS                               17:04:11
  ·4· ·for El Salvador, Honduras, and Nicaragua?                                      17:04:17
  ·5· · · · · ·MR. KIRSCHNER:· Objection.                                             17:04:24
  ·6· · · ·Q.· First of all --                                                        17:04:24
  ·7· · · · · ·MS. MacLEAN:· Let me step back.                                        17:04:24
  ·8· · · ·Q.· Do you recall that there was an original                               17:04:27
  ·9· ·recommendation in October of 2017 from USCIS with                              17:04:27
  10· ·regard to El Salvador, Honduras, and Nicaragua?                                17:04:32
  11· · · · · ·MR. KIRSCHNER:· Objection, foundation.                                 17:04:35
  12· · · ·A.· So are you suggesting that there was --                                17:04:38
  13· ·that there were two recommendations?                                           17:04:42
  14· · · ·Q.· So as we talked in the beginning about                                 17:04:45
  15· ·what the process is for TPS decision-making,                                   17:04:47
  16· ·there's something of a black box for you because                               17:04:51
  17· ·you were at DHS, a process that takes place within                             17:04:54
  18· ·USCIS, the USCIS director will sign off on a                                   17:04:58
  19· ·decision memo that will then be transferred to DHS                             17:05:01
  20· ·and then there's a review process that takes place                             17:05:04
  21· ·within DHS.· There was an initial decision memo                                17:05:08
  22· ·regarding certain Central American countries from                              17:05:11
  23· ·USCIS in October.· Were you aware of that?                                     17:05:16
  24· · · · · ·MR. KIRSCHNER:· Objection, assuming facts                              17:05:19
  25· ·not in evidence.· Counsel is testifying.· Calls for                            17:05:21


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 259 of 322 PageID #:
                                     9951
                      JAMES D. NEALON - 08/14/2018                  Page 259

  ·1· ·speculation.                                                                   17:05:30
  ·2· · · ·A.· So I guess I'm still not completely clear                              17:05:30
  ·3· ·what you're asking me.· So are you suggesting that                             17:05:34
  ·4· ·there was a -- that there were -- that there was a                             17:05:36
  ·5· ·first memo that somehow got pulled back or whatever                            17:05:42
  ·6· ·and then a second memo?                                                        17:05:45
  ·7· · · ·Q.· I'm trying to understand what initially                                17:05:46
  ·8· ·was produced by USCIS -- by the USCIS director with                            17:05:49
  ·9· ·regard to the Central American countries before the                            17:05:53
  10· ·final decision was made, at that point in November.                            17:05:56
  11· ·Obviously there were different decisions that were                             17:06:01
  12· ·made after that.· You may not have familiarity with                            17:06:03
  13· ·that or recollection.                                                          17:06:06
  14· · · ·A.· Again, so if you're suggesting that there                              17:06:08
  15· ·was a first memo and then that got pulled back and                             17:06:12
  16· ·then there was a second memo, I don't recall.                                  17:06:17
  17· · · ·Q.· Okay.· So I'm going to give you an exhibit                             17:06:19
  18· ·that was previously marked as Exhibit 28.· So you                              17:06:24
  19· ·don't need to go through the whole thing, and                                  17:06:36
  20· ·actually most of it is redacted.· But the first                                17:06:41
  21· ·e-mail that is visible here is from Kathy Neubel                               17:06:44
  22· ·Kovarik to Mr. Cissna and Mr. McKenna and someone                              17:06:50
  23· ·whose name is redacted.· It's entitled "TPS roll                               17:06:51
  24· ·out coordination El Salvador, Guatemala, Haiti, and                            17:06:54
  25· ·Honduras."· And it is on October 16th of 2017.· The                            17:06:56


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 260 of 322 PageID #:
                                     9952
                      JAMES D. NEALON - 08/14/2018                  Page 260

  ·1· ·e-mail states, "We can't wait for state to give us                             17:07:03
  ·2· ·recommendations, or we'd wait until the last                                   17:07:06
  ·3· ·minute.· The memos are nearly revised to take out                              17:07:09
  ·4· ·DED and add info on their original designation."                               17:07:13
  ·5· · · · · ·Do you know what "DED" refers to?                                      17:07:18
  ·6· · · · · ·MR. KIRSCHNER:· Objection, calls for                                   17:07:19
  ·7· ·speculation.                                                                   17:07:26
  ·8· · · ·A.· I don't know what DED stands for.                                      17:07:22
  ·9· · · ·Q.· Did you ever hear any discussion with                                  17:07:25
  10· ·regard to DED in the context of TPS during your                                17:07:33
  11· ·time at the Department?                                                        17:07:35
  12· · · ·A.· Not that I recall.                                                     17:07:36
  13· · · ·Q.· Skip one line or one sentence.· The next                               17:07:37
  14· ·sentence reads, "We'll need to ask DPC to                                      17:07:41
  15· ·coordinate some interagency comment period and then                            17:07:44
  16· ·report that back to her along with any                                         17:07:48
  17· ·recommendation from Tillerson."                                                17:07:50
  18· · · · · ·Is it fair to say that "DPC" refers to the                             17:07:52
  19· ·Domestic Policy Council at the White House?                                    17:07:55
  20· · · ·A.· Yes.                                                                   17:07:58
  21· · · ·Q.· Okay.· Just a couple of questions with                                 17:08:04
  22· ·regard to the TPS determination for Honduras.                                  17:08:23
  23· · · · · ·MS. MacLEAN:· Hold on one moment.                                      17:08:35
  24· · · ·Q.· Were you aware of public reports of                                    17:08:43
  25· ·pressure from the White House concerning the TPS                               17:08:49


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 261 of 322 PageID #:
                                     9953
                      JAMES D. NEALON - 08/14/2018                  Page 261

  ·1· ·determination for Honduras?                                                    17:08:52
  ·2· · · · · ·Sorry.· Let me just clarify.                                           17:09:00
  ·3· · · ·A.· Thank you.                                                             17:09:02
  ·4· · · ·Q.· Were you aware of public reports of White                              17:09:02
  ·5· ·House pressure to terminate TPS for Honduras during                            17:09:05
  ·6· ·the first time that Honduras was under                                         17:09:09
  ·7· ·consideration in late October of 2017 and early                                17:09:12
  ·8· ·November of 2017?                                                              17:09:14
  ·9· · · · · ·MR. KIRSCHNER:· Objection, foundation,                                 17:09:15
  10· ·assumes facts not in evidence.                                                 17:09:16
  11· · · ·A.· Um, again, it's very often difficult for                               17:09:21
  12· ·me to separate things chronologically.· Yes.                                   17:09:30
  13· · · · · ·(Exhibit 51, The Washington Post article                               17:09:42
  14· ·"White House chief of staff tried to pressure...,                              17:09:43
  15· ·marked for identification.)                                                    17:09:43
  16· · · ·Q.· I'm going to introduce Exhibit 51.                                     17:09:44
  17· · · · · ·MR. KIRSCHNER:· Can I have a copy?                                     17:09:50
  18· · · · · ·MS. MacLEAN:· Oh, sorry.                                               17:09:53
  19· · · ·Q.· An article in the Washington Post called                               17:09:55
  20· ·"White House Chief of Staff tried to pressure                                  17:09:59
  21· ·Acting DHS Secretary" -- oh, this is the bad copy                              17:10:01
  22· ·problem, too.                                                                  17:10:09
  23· · · · · ·MS. MacLEAN:· I'm going to withdraw that                               17:10:13
  24· ·exhibit, because it's a bad copy and you can't                                 17:10:16
  25· ·actually read the end of it.                                                   17:10:18


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 262 of 322 PageID #:
                                     9954
                      JAMES D. NEALON - 08/14/2018                  Page 262

  ·1· · · ·Q.· Aside from the public reports, were you                                17:10:21
  ·2· ·aware of engagement from the White House on the TPS                            17:10:26
  ·3· ·decision concerning Honduras in late October and                               17:10:32
  ·4· ·early November of 2017?                                                        17:10:38
  ·5· · · · · ·MR. KIRSCHNER:· Ambassador Nealon, I'm                                 17:10:39
  ·6· ·going to again qualify my instruction.· You can                                17:10:41
  ·7· ·talk about whether there was discussion with the                               17:10:44
  ·8· ·White House between the White House and DHS about                              17:10:49
  ·9· ·the Honduras TPS decision, but I would instruct you                            17:10:52
  10· ·not to answer about the nature of those                                        17:10:55
  11· ·deliberations or the internal deliberations that                               17:11:07
  12· ·were revealed within those communications.                                     17:11:01
  13· · · · · ·THE WITNESS:· Okay.· Thank you.                                        17:11:05
  14· · · ·A.· Yes, as I've previously said, there were                               17:11:09
  15· ·conversations between the White House and DHS                                  17:11:13
  16· ·regarding TPS.                                                                 17:11:16
  17· · · ·Q.· Were you aware of who was -- who from the                              17:11:20
  18· ·White House was engaged in those conversations                                 17:11:24
  19· ·specifically with regard to the TPS decision for                               17:11:27
  20· ·Honduras?                                                                      17:11:30
  21· · · ·A.· So I don't have recollections specific to                              17:11:30
  22· ·the -- that I can link specifically to the                                     17:11:35
  23· ·Honduras, the first Honduras decision.                                         17:11:40
  24· · · ·Q.· I think we'll hold that line of questions                              17:11:43
  25· ·until we can get a better version of that exhibit.                             17:11:46


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 263 of 322 PageID #:
                                     9955
                      JAMES D. NEALON - 08/14/2018                  Page 263

  ·1· · · · · ·Do you know whether or do you recall                                   17:12:08
  ·2· ·whether there was a change in the effective                                    17:12:17
  ·3· ·termination date for the termination of TPS for                                17:12:22
  ·4· ·Nicaragua?· First of all --                                                    17:12:27
  ·5· · · · · ·MS. MacLEAN:· Let me go back a step.                                   17:12:30
  ·6· · · ·Q.· Do you understand what I mean when I say                               17:12:31
  ·7· ·"effective termination date" in the context of TPS?                            17:12:35
  ·8· · · ·A.· I believe so, but why don't you tell me                                17:12:38
  ·9· ·what you mean.                                                                 17:12:41
  10· · · ·Q.· Well, why don't you tell me what you                                   17:12:42
  11· ·understand that I mean.                                                        17:12:43
  12· · · ·A.· Talking about "effective date," do you                                 17:12:44
  13· ·mean the date at which it will actually terminate?                             17:12:46
  14· · · ·Q.· Yes.                                                                   17:12:48
  15· · · ·A.· Yes.                                                                   17:12:49
  16· · · ·Q.· And do you recall that various of the                                  17:12:50
  17· ·memos and recommendations with regard to TPS and                               17:12:54
  18· ·the possible termination of TPS considered whether                             17:12:58
  19· ·there should be an effective date of termination of                            17:13:00
  20· ·six months or 12 months or 18 months?                                          17:13:12
  21· · · ·A.· So I remember those discussions took place                             17:13:06
  22· ·surrounding all of the TPS decisions.                                          17:13:09
  23· · · ·Q.· And do you recall what the recommendations                             17:13:13
  24· ·were with regard to TPS -- the TPS termination for                             17:13:15
  25· ·Nicaragua?                                                                     17:13:21


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 264 of 322 PageID #:
                                     9956
                      JAMES D. NEALON - 08/14/2018                  Page 264

  ·1· · · · · ·MR. KIRSCHNER:· Objection, vague.· You                                 17:13:21
  ·2· ·said those recommendations.                                                    17:13:25
  ·3· · · ·A.· So I don't recall who within DHS was                                   17:13:28
  ·4· ·making specific recommendations for six months or                              17:13:34
  ·5· ·12 months or 18 months of effective termination,                               17:13:38
  ·6· ·no, I don't recall.                                                            17:13:42
  ·7· · · · · ·(Exhibit 52, DHS-001-659-000856 - 860,                                 17:15:07
  ·8· ·marked for identification.)                                                    17:15:08
  ·9· · · ·Q.· We've marked as Exhibit 52 an e-mail                                   17:15:09
  10· ·chain.· I'll give you a moment to look at that.                                17:15:15
  11· · · · · ·MR. KIRSCHNER:· I have only page 1 of 3.                               17:15:37
  12· ·I'm a little confused about the exhibit.                                       17:15:42
  13· · · ·Q.· So I'll ask you whether these belong                                   17:15:45
  14· ·together, to the extent that you know.· There's a                              17:15:47
  15· ·series of e-mails --                                                           17:15:49
  16· · · · · ·MR. KIRSCHNER:· I would ask, just because                              17:15:51
  17· ·of what was given to me --                                                     17:15:53
  18· · · · · ·MS. MacLEAN:· Are they different?                                      17:15:56
  19· · · · · ·MR. KIRSCHNER:· Yeah, there's different                                17:15:58
  20· ·content in different documents, different pages.                  I            17:15:59
  21· ·don't know what you --                                                         17:16:02
  22· · · · · ·MS. MacLEAN:· Let me just try to explain.                              17:16:02
  23· ·There are three e-mails, each is marked page 1 of                              17:16:04
  24· ·3.· I'm going to ask Mr. Nealon if they belong                                 17:16:08
  25· ·together or if they should be different content.                               17:16:12


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 265 of 322 PageID #:
                                     9957
                      JAMES D. NEALON - 08/14/2018                  Page 265

  ·1· · · · · ·The first one starts with "Need to discuss                             17:16:14
  ·2· ·this," the second one starts with "When she says                               17:16:16
  ·3· ·strategy," and the third one starts with "Okay, I                              17:16:19
  ·4· ·have an idea hatching."                                                        17:16:22
  ·5· · · · · ·And all three of these e-mails have the                                17:16:28
  ·6· ·same or nearly the same subject line and are in the                            17:16:30
  ·7· ·same time frame.· The subject line is "TPS Upcoming                            17:16:36
  ·8· ·Decisions and Deadlines," and the date of all three                            17:16:42
  ·9· ·of these e-mails is September 18th, 2017.                                      17:16:44
  10· · · ·Q.· Do you know what these e-mails are related                             17:16:51
  11· ·to?                                                                            17:16:54
  12· · · ·A.· I mean, without seeing the attachment or                               17:16:54
  13· ·whatever it is that we don't have, it's very                                   17:16:58
  14· ·difficult to know what this is about, what it is                               17:17:02
  15· ·specifically we're discussing.                                                 17:17:10
  16· · · ·Q.· So just see if this refreshes your                                     17:17:24
  17· ·recollection.· The Department or USCIS issued a                                17:17:32
  18· ·press release on September 18th, 2017, announcing                              17:17:39
  19· ·the termination of TPS for Sudan.                                              17:17:42
  20· · · · · ·Does that refresh your recollection?                                   17:17:45
  21· · · ·A.· Not really, because if the decision was                                17:17:50
  22· ·already made and a press release has been issued,                              17:17:57
  23· ·I'm not sure what we would need to discuss with                                17:18:01
  24· ·USCIS about it.· So there are no real clues here                               17:18:04
  25· ·about what we're talking about, unfortunately.                                 17:18:10


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 266 of 322 PageID #:
                                     9958
                      JAMES D. NEALON - 08/14/2018                  Page 266

  ·1· · · ·Q.· Okay.                                                                  17:18:14
  ·2· · · · · ·MS. MacLEAN:· We'll move on from this.                                 17:18:18
  ·3· · · ·Q.· Now we are approaching the end.                                        17:18:58
  ·4· · · ·A.· Great.                                                                 17:19:02
  ·5· · · ·Q.· Apologize and I'm grateful for your                                    17:19:03
  ·6· ·patience.                                                                      17:19:03
  ·7· · · · · ·So I just want to -- I think I've asked                                17:19:03
  ·8· ·you about a number of the people within the                                    17:19:05
  ·9· ·Department or USCIS, but I just want to ask you                                17:19:07
  10· ·perhaps about a couple more that I might have left                             17:19:11
  11· ·out.                                                                           17:19:15
  12· · · · · ·Did you previously identify the role of                                17:19:16
  13· ·Miles Taylor?                                                                  17:19:23
  14· · · ·A.· Miles Taylor was one of the -- during my                               17:19:25
  15· ·time there, he was one of the counsellors to the                               17:19:30
  16· ·Secretary.                                                                     17:19:33
  17· · · ·Q.· And was he, to your knowledge, regularly                               17:19:34
  18· ·involved in TPS determinations?                                                17:19:38
  19· · · ·A.· So he was focused mostly on relations with                             17:19:40
  20· ·international partners and counterterrorism issues.                            17:19:48
  21· · · ·Q.· Did that bring him into the realm of TPS                               17:19:54
  22· ·or not so much?                                                                17:19:57
  23· · · ·A.· Not specifically.· As I said previously,                               17:19:58
  24· ·oftentimes, the counsellors would be where the                                 17:20:03
  25· ·Secretary was.· So he could have been in meetings                              17:20:06


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 267 of 322 PageID #:
                                     9959
                      JAMES D. NEALON - 08/14/2018                  Page 267

  ·1· ·where TPS was discussed, but it wasn't an area                                 17:20:10
  ·2· ·where he had the lead among the counsellors.                                   17:20:14
  ·3· · · ·Q.· Who would you say was the person who had                               17:20:17
  ·4· ·the lead amongst the counselors?                                               17:20:19
  ·5· · · ·A.· Gene Hamilton.                                                         17:20:21
  ·6· · · · · ·MR. KIRSCHNER:· Object.· Objection, asked                              17:20:22
  ·7· ·and answered.                                                                  17:20:25
  ·8· · · ·A.· I'm sorry.                                                             17:20:25
  ·9· · · ·Q.· And then Eric Jones, I think you had                                   17:20:26
  10· ·previously identified him as the military advisor                              17:20:29
  11· ·to the DHS Secretary.· Did you understand that he                              17:20:31
  12· ·had a regular role with regard to TPS                                          17:20:34
  13· ·determinations?                                                                17:20:35
  14· · · · · ·MR. KIRSCHNER:· Objection, assuming facts                              17:20:35
  15· ·not in evidence.                                                               17:20:38
  16· · · ·A.· So Eric Jones is a Coast Guard Admiral,                                17:20:39
  17· ·and he was during my time there the military                                   17:20:43
  18· ·advisor to the Secretary.· And so his role was to                              17:20:46
  19· ·-- was to give the Secretary advice on matters                                 17:20:58
  20· ·related to the military and the Department of                                  17:21:00
  21· ·Defense and so forth.                                                          17:21:04
  22· · · · · ·My only recollection of him getting                                    17:21:06
  23· ·involved in TPS discussions was in the way we've                               17:21:09
  24· ·already seen regarding Haiti.                                                  17:21:13
  25· · · ·Q.· Do you know David Glawe or Glawe,                                      17:21:15


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 268 of 322 PageID #:
                                     9960
                      JAMES D. NEALON - 08/14/2018                  Page 268

  ·1· ·G-l-a-w-e?                                                                     17:21:25
  ·2· · · ·A.· Yes.· Glawe, G-l-a-w-e.                                                17:21:25
  ·3· · · ·Q.· And did he have an involvement with TPS,                               17:21:28
  ·4· ·to your knowledge?                                                             17:21:31
  ·5· · · ·A.· So Mr. Glawe was during my time there an                               17:21:42
  ·6· ·undersecretary handling counterterrorism issues.                               17:21:45
  ·7· ·And so he was present at a lot of meetings, but he                             17:21:49
  ·8· ·wouldn't have been someone who would take the lead                             17:21:56
  ·9· ·on issues related to TPS.                                                      17:21:58
  10· · · ·Q.· Now, at USCIS, did you know Kaitlin                                    17:22:15
  11· ·Stoddard?                                                                      17:22:19
  12· · · ·A.· I believe I knew Kaitlin Stoddard in a                                 17:22:19
  13· ·different -- in a different role.· I believe she                               17:22:23
  14· ·came over and became a member of the Secretary's                               17:22:24
  15· ·staff either as a counsellor or as a counsellor to                             17:22:27
  16· ·the Deputy Secretary, I believe.· I don't recall                               17:22:31
  17· ·knowing her at USCIS.                                                          17:22:33
  18· · · ·Q.· Your recollection is that she had a role                               17:22:35
  19· ·with the DHS Secretary during the time that you                                17:22:38
  20· ·were at DHS?                                                                   17:22:42
  21· · · ·A.· If I'm thinking of the right person, I                                 17:22:44
  22· ·believe she came over and became a counsellor to                               17:22:49
  23· ·the Deputy Secretary, I believe.                                               17:22:51
  24· · · ·Q.· Do you recall roughly when she became a                                17:22:53
  25· ·counsellor to the Deputy Secretary?                                            17:22:55


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 269 of 322 PageID #:
                                     9961
                      JAMES D. NEALON - 08/14/2018                  Page 269

  ·1· · · ·A.· I don't.                                                               17:22:57
  ·2· · · ·Q.· Do you recall her having any role in TPS                               17:22:57
  ·3· ·determinations?                                                                17:23:00
  ·4· · · ·A.· I don't.                                                               17:23:01
  ·5· · · ·Q.· Do you know Lora Ries, R-i-e-s, Lora,                                  17:23:02
  ·6· ·L-o-r-a?                                                                       17:23:22
  ·7· · · ·A.· No.                                                                    17:23:23
  ·8· · · ·Q.· We're going to return to what we had                                   17:24:46
  ·9· ·previously marked as Exhibit 51, but with a better                             17:24:49
  10· ·copy.· And I'll give you a moment to review the                                17:24:52
  11· ·article.· The article is entitled "White House                                 17:24:54
  12· ·Chief of Staff Tried to Pressure Acting DHS                                    17:24:57
  13· ·Secretary to Expel Thousands of Hondurans,                                     17:25:00
  14· ·Officials Say."                                                                17:25:45
  15· · · ·A.· Okay.                                                                  17:25:46
  16· · · ·Q.· So the first paragraph of this article                                 17:25:46
  17· ·says, "As the Department of Homeland Security                                  17:25:53
  18· ·prepared to extend the residency permits of tens of                            17:25:58
  19· ·thousands of Hondurans living in the United States,                            17:26:02
  20· ·White House Chief of Staff John F. Kelly called                                17:26:07
  21· ·Acting Secretary Elaine Duke to pressure her to                                17:26:10
  22· ·expel them, according to current and former                                    17:26:12
  23· ·administration officials."                                                     17:26:12
  24· · · · · ·Actually, I'm going to leave that aside,                               17:26:12
  25· ·because I think we spoke about that previously.                                17:26:12


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 270 of 322 PageID #:
                                     9962
                      JAMES D. NEALON - 08/14/2018                  Page 270

  ·1· · · · · ·The next sentence reads, "Duke refused to                              17:26:17
  ·2· ·reverse her decision and was angered by what she                               17:26:21
  ·3· ·felt was a politically driven intrusion by Kelly                               17:26:23
  ·4· ·and Tom Bossert, the White House Homeland Security                             17:26:27
  ·5· ·advisor who also called her about the matter."                                 17:26:31
  ·6· · · · · ·Do you know who Tom Bossert is?                                        17:26:35
  ·7· · · ·A.· Yes.                                                                   17:26:38
  ·8· · · ·Q.· Were you aware of a phone call from Tom                                17:26:42
  ·9· ·Bossert to then Acting Secretary Duke concerning                               17:26:44
  10· ·TPS for Honduras around this time?                                             17:26:50
  11· · · · · ·MR. KIRSCHNER:· Ambassador Nealon, feel                                17:26:53
  12· ·free to answer the question about whether a call                               17:27:07
  13· ·took place, but to the extent that questions about                             17:26:57
  14· ·the contents of that call -- to the extent you                                 17:27:00
  15· ·know, I would instruct you not to answer on                                    17:27:03
  16· ·deliberative process grounds.                                                  17:27:05
  17· · · ·A.· So, yes, I heard that there was a call                                 17:27:10
  18· ·from Mr. Bossert to Elaine Duke, but I didn't have                             17:27:18
  19· ·firsthand knowledge of such a call.                                            17:27:24
  20· · · ·Q.· Who informed you that there was a call                                 17:27:26
  21· ·from Mr. Bossert to Secretary Duke?                                            17:27:28
  22· · · ·A.· I don't recall.                                                        17:27:31
  23· · · ·Q.· Do you recall how Secretary Duke responded                             17:27:31
  24· ·to the call from the White House about the TPS                                 17:27:39
  25· ·determination for Honduras?                                                    17:27:46


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 271 of 322 PageID #:
                                     9963
                      JAMES D. NEALON - 08/14/2018                  Page 271

  ·1· · · · · ·MR. KIRSCHNER:· Again, Ambassador Nealon,                              17:27:47
  ·2· ·to the extent this question calls for internal                                 17:27:49
  ·3· ·government deliberations, I would instruct you not                             17:27:52
  ·4· ·to answer.                                                                     17:27:55
  ·5· · · · · ·THE WITNESS:· Okay.                                                    17:27:56
  ·6· · · ·Q.· Do you feel that you can answer that                                   17:27:56
  ·7· ·question at all or not?                                                        17:27:58
  ·8· · · ·A.· No.                                                                    17:28:00
  ·9· · · · · ·MS. MacLEAN:· So we'll save further                                    17:28:06
  10· ·questions on this for -- following any court                                   17:28:08
  11· ·decision on deliberative process privilege.                                    17:28:10
  12· · · ·Q.· Did you understand that there was any role                             17:28:14
  13· ·from the Department of Justice in TPS                                          17:28:21
  14· ·determinations?                                                                17:28:25
  15· · · ·A.· No.· I'm not aware of any formal role that                             17:28:26
  16· ·the Department of Justice would play in TPS.                                   17:28:37
  17· · · ·Q.· Were you -- I'm going to ask you about a                               17:28:39
  18· ·number of nongovernmental organizations that have                              17:28:48
  19· ·expressed certain views on immigration, and with                               17:28:51
  20· ·regard to all of them, I wonder if you could                                   17:28:55
  21· ·elaborate whether you know whether anyone at DHS is                            17:28:58
  22· ·in communication with these organizations or had                               17:29:02
  23· ·been in communication with these organizations with                            17:29:04
  24· ·regard to TPS.                                                                 17:29:07
  25· · · · · ·Do you know whether anyone at DHS was in                               17:29:09


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 272 of 322 PageID #:
                                     9964
                      JAMES D. NEALON - 08/14/2018                  Page 272

  ·1· ·communication with anyone from the organization                                17:29:12
  ·2· ·FAIR, Federation for American Immigration Reform,                              17:29:16
  ·3· ·related to TPS?                                                                17:29:20
  ·4· · · ·A.· I don't know.                                                          17:29:22
  ·5· · · ·Q.· Do you know if anyone at DHS was in                                    17:29:22
  ·6· ·communication with the organization or anyone from                             17:29:26
  ·7· ·the organization Center for Immigration Studies as                             17:29:28
  ·8· ·it related to TPS?                                                             17:29:31
  ·9· · · ·A.· I don't know.                                                          17:29:34
  10· · · ·Q.· Do you know whether anyone at DHS was in                               17:29:34
  11· ·communication with anyone from the organization                                17:29:39
  12· ·NumbersUSA in connection with TPS?                                             17:29:42
  13· · · ·A.· I don't know.                                                          17:29:44
  14· · · ·Q.· With those -- with regard to those three                               17:29:45
  15· ·organizations, FAIR, Center for Immigration Studies                            17:29:48
  16· ·and NumbersUSA, were you aware whether anyone at                               17:29:51
  17· ·DHS was in communication with these organizations                              17:29:55
  18· ·or people from these organizations about                                       17:29:59
  19· ·immigration issues more broadly?                                               17:30:01
  20· · · ·A.· So I certainly know who those                                          17:30:03
  21· ·organizations are, and I do recall occasionally                                17:30:06
  22· ·hearing that someone had been in contact with the                              17:30:15
  23· ·Center for Immigration Studies, for example, but I                             17:30:18
  24· ·don't recall the specific circumstances under which                            17:30:22
  25· ·that would have taken place, and I don't recall                                17:30:24


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 273 of 322 PageID #:
                                     9965
                      JAMES D. NEALON - 08/14/2018                  Page 273

  ·1· ·hearing about any communication regarding TPS                           17:30:31
  ·2· ·specifically.                                                           17:30:33
  ·3· · · ·Q.· And do you recall who -- you said that you                      17:30:34
  ·4· ·recall communications about engagement with TPS.                        17:30:36
  ·5· ·Do you recall who from DHS was engaged with those                       17:30:39
  ·6· ·organizations?                                                          17:30:41
  ·7· · · ·A.· I don't.                                                        17:30:42
  ·8· · · ·Q.· And then same question with regard to a                         17:30:44
  ·9· ·few people connected to those organizations.                            17:30:47
  10· · · · · ·Do you recall conversations while you were                      17:30:50
  11· ·at DHS about communications with Mark Krikorian                         17:30:52
  12· ·concerning immigration issues or TPS more                               17:30:56
  13· ·specifically?                                                           17:30:59
  14· · · ·A.· No.                                                             17:31:00
  15· · · ·Q.· Same question with regard to David North?                       17:31:00
  16· · · ·A.· No.                                                             17:31:04
  17· · · ·Q.· Same question with regard to Jessica                            17:31:04
  18· ·Vaughn?                                                                 17:31:07
  19· · · ·A.· No.                                                             17:31:07
  20· · · · · ·MS. MacLEAN:· I think we're basically                           17:31:57
  21· ·done, but if you could just give us one moment to                       17:31:59
  22· ·connect to make sure there's nothing else before we                     17:31:59
  23· ·release you.· We'll go off the record for a moment.                     17:32:01
  24· · · · · ·THE VIDEOGRAPHER:· Time is 5:32.· We're                         17:32:01
  25· ·off the record.                                                         17:32:03


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 274 of 322 PageID #:
                                     9966
                      JAMES D. NEALON - 08/14/2018                  Page 274

  ·1· · · · · ·(Proceedings interrupted at 5:32 p.m. and                       17:32:04
  ·2· ·reconvened at 5:38 p.m.)                                                17:32:05
  ·3· · · · · ·THE VIDEOGRAPHER:· Time is 5:38.· We are                        17:38:42
  ·4· ·back on the record.                                                     17:38:46
  ·5· ·BY MS. MacLEAN:                                                         17:38:47
  ·6· · · ·Q.· So just one last question for you,                              17:38:47
  ·7· ·Ambassador Nealon.                                                      17:38:50
  ·8· · · ·A.· Sure.                                                           17:38:50
  ·9· · · ·Q.· After you sent your memo concerning TPS                         17:38:51
  10· ·for El Salvador, Honduras, and Nicaragua to then                        17:38:57
  11· ·Acting Secretary Duke, did anyone communicate with                      17:39:00
  12· ·you about that memo?                                                    17:39:04
  13· · · ·A.· I believe I heard from the Secretary                            17:39:11
  14· ·herself, thanks; and I think I heard from her Chief                     17:39:17
  15· ·of Staff, thanks, but I don't recall hearing from                       17:39:21
  16· ·anybody else.                                                           17:39:25
  17· · · ·Q.· Okay.                                                           17:39:25
  18· · · · · ·MS. MacLEAN:· And I have no further                             17:39:29
  19· ·questions at this time.· As you know, the                               17:39:30
  20· ·deposition is open because there's an outstanding                       17:39:32
  21· ·question with regard to the deliberative process                        17:39:35
  22· ·privilege and, you know, what -- what can be                            17:39:37
  23· ·protected and what must be shared.                                      17:39:39
  24· · · · · ·I just want to thank you for your time.                  I      17:39:41
  25· ·know you're not working for the government anymore,                     17:39:43


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 275 of 322 PageID #:
                                     9967
                      JAMES D. NEALON - 08/14/2018                  Page 275

  ·1· ·so this is a long day, but we'll close the                              17:39:46
  ·2· ·deposition for now but leave it open based on the                       17:39:50
  ·3· ·outstanding questions that exist.                                       17:39:54
  ·4· · · · · ·MR. KIRSCHNER:· And the only thing I want                       17:39:55
  ·5· ·to say on the record is per agreement with counsel,                     17:39:57
  ·6· ·subject to Judge Chen, that to the extent this                          17:40:00
  ·7· ·deposition is to be reopened, Judge Chen's order                        17:40:06
  ·8· ·refers to August 20th, but that the parties have                        17:40:09
  ·9· ·agreed that the deposition -- based on previous                         17:40:13
  10· ·schedule conflicts, they would be fine with it                          17:40:15
  11· ·being reopened on August 21st to the extent Judge                       17:40:17
  12· ·Chen reopens this deposition.· I just want to make                      17:40:22
  13· ·sure that was a clear agreement on the record.                          17:40:25
  14· · · · · ·THE WITNESS:· Thank you.                                        17:40:27
  15· · · · · ·MR. KIRSCHNER:· With that, I have no                            17:40:27
  16· ·questions on my end and thank you for your time.                        17:40:29
  17· · · · · ·THE WITNESS:· Thank you very much.                              17:40:31
  18· · · · · ·THE VIDEOGRAPHER:· Time is 5:40.· That                          17:40:31
  19· ·concludes today's deposition.· We're off the                            17:40:36
  20· ·record.                                                                 17:40:38
  21· · · · · ·(Whereupon, this deposition was concluded                       17:40:39
  22· ·at 5:40 p.m.)                                                           17:40:43
  23
  24
  25


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 276 of 322 PageID #:
                                     9968
                      JAMES D. NEALON - 08/14/2018                  Page 276

  ·1· · · · · · · · · · CERTIFICATE OF REPORTER
  ·2· · · · · · I, Dana Welch, a Certified Shorthand
  ·3· ·Reporter, hereby certify that the witness in the
  ·4· ·foregoing deposition was by me duly sworn to tell
  ·5· ·the truth, the whole truth, and nothing but the
  ·6· ·truth in the within-entitled cause;
  ·7· · · · · · That said deposition was taken in
  ·8· ·shorthand by me, a disinterested person, at the time
  ·9· ·and place therein stated, and that the testimony of
  10· ·the said witness was thereafter reduced to
  11· ·typewriting, by computer, under my direction and
  12· ·supervision;
  13· · · · · · That before completion of the deposition,
  14· ·review of the transcript [X] was [ ] was not
  15· ·requested.· If requested, any changes made by the
  16· ·deponent (and provided to the reporter) during the
  17· ·period allowed are appended hereto.
  18· · · · · · I further certify that I am not of counsel
  19· ·or attorney for either or any of the parties to the
  20· ·said deposition, nor in any way interested in the
  21· ·event of this cause, and that I am not related to
  22· ·any of the parties thereto.
  23· · · · · · · · · · Dated:· August 15, 2018.
  24· · · · · _______________________________________
  25· · · · · ·Dana Welch, CSR, RPR, CRR, CRC


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 277 of 322 PageID #:
                                     9969
                      JAMES D. NEALON - 08/14/2018                          ·

  ·1· ·Errata Sheet
  ·2
  ·3· ·NAME OF CASE: CRISTA RAMOS vs. KIRSTJEN NIELSEN
  ·4· ·DATE OF DEPOSITION: 08/14/2018
  ·5· ·NAME OF WITNESS: James D. Nealon
  ·6· ·Reason Codes:
  ·7· · · · 1. To clarify the record.
  ·8· · · · 2. To conform to the facts.
  ·9· · · · 3. To correct transcription errors.
  10· ·Page _____ Line ______ Reason ______
  11· ·From ____________________ to ____________________
  12· ·Page _____ Line ______ Reason ______
  13· ·From ____________________ to ____________________
  14· ·Page _____ Line ______ Reason ______
  15· ·From ____________________ to ____________________
  16· ·Page _____ Line ______ Reason ______
  17· ·From ____________________ to ____________________
  18· ·Page _____ Line ______ Reason ______
  19· ·From ____________________ to ____________________
  20· ·Page _____ Line ______ Reason ______
  21· ·From ____________________ to ____________________
  22· ·Page _____ Line ______ Reason ______
  23· ·From ____________________ to ____________________
  24
  25· · · · · · · · · · · · · · ·_______________________


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 278 of 322 PageID #:
                                     9970
                                   JAMES D. NEALON - 08/14/2018                                            i1
                               14                        20                        2:30
               0                   134:3 171:16 243:15    22:6 24:13 168:18            189:8
                                   244:24                 205:12 227:14 254:20
                                                                                   2:45
  08.04.17                     142                       2002                          64:5
      233:15                       66:25 67:3             34:7,13
                                                                                   2:49
                               143                       2005                          202:10
               1                   67:1                   33:23 34:7
                                                                                   2:49 p.m
  1                            14th                      2007                          202:12
                                   10:6                   33:14,23
      20:18 88:2 183:1                                                             2:50
      264:11,23                15                        2010                          189:10
                                   40:18,19 254:2         32:25 33:14
  10
      80:12,15 209:19          150                       2013                                      3
                                   21:25                  31:22 33:1
  10/10/17
      236:1                    16                        2014                      3
                                   33:19                  27:13 31:22                  89:11 92:2 183:1
  107                                                                                  184:12 241:2 264:11,24
      64:18                    16th                      2016
                                   259:25                 31:12 35:16              30
  10:44                                                                                58:4,5,8 77:22 124:10
      80:16                    17                        2017
                                   35:17                  21:20 27:13 35:18        30th
  10:44 a.m                                                                            44:7 194:14 255:4
                                                          60:16 64:5 67:4 134:25
      80:18                    18                                                      256:7
                                                          159:23 171:19 180:17
                                   64:4 66:20 263:20
  10th                                                    207:4,15 231:16          31
                                   264:5
      21:20 44:5 180:25                                   236:12,14 243:15             64:3,4,9 207:15
      209:24 236:13            18th                       244:24 251:8,25 253:22
                                   60:16 265:9,18         255:4 256:7,9 257:3      31st
  11.13.17                                                                             157:21,25 159:23
                                                          258:9 259:25 261:7,8
      240:12                   1996                                                    194:14 202:21
                                                          262:4 265:9,18
                                   34:18
  11:05                                                                            32
                                                         2018
      80:20                    1998                                                    82:21,22
                                                          10:6 26:18 134:4
                                   217:8
  11:05 a.m                                               209:20,24                33
      80:19                    1999                                                    85:23 86:1
                                                         22nd
                                   34:13,18
  11:17                                                   171:19                   34
      67:4                     19th                                                    134:3,6 212:4,19
                                                         23rd
                                   231:16
  11:32                                                   60:16                    35
      171:19                   1:00                                                    152:11,13
                                                         24
                                   130:25
  11:36                                                   16:9,13 190:2            36
      255:4                    1:00 p.m                                                180:16,19
                                                         25
                                   130:24
  11th                                                    257:2                    37
      44:5 180:25              1st                                                     182:17,19
                                                         28
                                   67:4
  12                                                      259:18                   38
      40:18,19 193:15 207:19                                                           184:12
                                                         29
      263:20 264:5                            2
                                                          20:20                    39
  12:16                                                                                188:23 189:5,6 251:21
                               2                         29th
      130:21
                                   89:8 134:17 152:17     253:22 256:7,9           3:11
  12:16 p.m                        190:3 229:10 232:15                                 202:13,14
                                                         2:00
      130:23                       249:23                 171:14                   3:18-CV-1554-EMC



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 279 of 322 PageID #:
                                     9971
                               JAMES D. NEALON - 08/14/2018                                        i2
      10:12                4:45 p.m              6th
                               250:25                257:3                              A
  3:52
      228:6                4:49
                               251:1,2                        7              a.m.
  3:52 p.m                                                                    10:6 171:19 254:23
      228:8                4th                                                255:4
                               236:12            7
  3:55                                               134:25 241:2 253:11     ability
      134:4                                                                   198:5 213:7
                                         5       7,000
  3rd                                                217:9                   able
      234:3                                                                   24:14 58:14 131:6
                           5                     77
                                                                              170:13 178:12 193:16
                               143:11                82:22
                  4                                                           195:17 209:9 212:20
                           5/8/18                7th                          232:17 247:21 248:9
                               152:11                251:25
  4                                                                          absence
      143:8,10,13 169:14   50                                                 33:20 193:2
                               255:25 256:4                   8
  4/6                                                                        absolutely
      84:15                51                                                 114:16 126:11
                               261:13,16 269:9   8
  40                                                 180:16                  accept
      206:22 207:2         52                                                 107:25
                               184:11 264:7,9    860
  41                                                 134:20,25 135:4 264:7   accepts
      209:19,22            521                                                137:24
                               240:4             860th
  42                                                 135:4                   access
      228:24 229:1         58                                                 115:22 116:5,20,22
                               233:6             8th                          117:2,17,18 205:25
  43                                                 251:8                    252:9
      231:14,18            5:00
                               84:15                                         accessed
  44                                                          9               116:17
      233:6,8 236:11       5:32
                               273:24                                        accessing
  45                                             9
                                                                              117:7
      235:25 236:2,12                                182:16
                                         6                                   account
  46                                             954
                                                                              63:17 168:11,25
      240:3,4,6                                      228:24
                           6                                                 accounts
  460                          186:3 207:4       9:04
                                                                              170:3,5 171:4
      86:1                                           10:6
                           60                                                accurate
  47                           10:8 29:6 94:23   9:15
                                                                              23:1 131:25 151:2
      243:15,19                                      20:25
                           60-day                                             214:2
  48                           29:9 69:17        9:15 a.m
                                                                             acted
      251:4,7                                        21:2
                           609                                                57:1
  49                           182:17            9:17
                                                                             acting
      251:21,23                                      21:4
                           631                                                18:11 21:16 22:25 38:3,
  4:07                         58:5              9:17 a.m                     4,7 40:8 42:1 47:5,15,
      228:10                                         21:3                     21 48:12 49:12,15 55:1,
                           662                                                4,5,8,9,13,14,19 69:7
  4:07 p.m                     251:4             9:31
                                                                              71:24 72:9,12 74:6
      228:9                                          190:2
                           691                                                75:5,21 82:8 97:11
  4:45                         188:23            9:52                         106:3 107:6,7 120:2,10,
      250:23                                         253:22                   14,16,22 148:5,14,16
                                                                              149:3,4,13 150:1 158:1,



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 280 of 322 PageID #:
                                     9972
                               JAMES D. NEALON - 08/14/2018                                          i3
   5,18 159:13,20 160:8,      7,8,20,22 220:8,20       African                    11:6,11,12,16 14:19
   13,19 163:8 184:25         269:23                    121:8                     19:3 21:7 27:9,11,12,21
   185:5 190:25 191:2                                                             28:7,14 29:3,14,20,23
                             administration's          agencies
   194:4,11,18,22 195:2                                                           30:2,10,24 31:7,14,16
                              211:3,25 214:16           116:18,20 249:13
   196:6,10 197:23 201:12                                                         33:21 35:11,13 37:3
   202:21 204:6,9 205:23     administrations           agency                     64:7 65:10,11 80:23
   206:19 207:2,7,12,14,      218:10 219:3 220:15       34:16 145:9,10,13         87:13 93:19 109:14,20,
   20 208:13,21 209:1,10,                                                         25 110:4 111:2,6,20
   13 222:6 233:17 235:6,
                             administrative            agenda                     112:4,5,10 113:1,4,8,
                              19:21,24                  72:24 239:19
   8 236:20 241:7 261:21                                                          11,15 117:23 118:21,25
   269:12,21 270:9           admiral                   agendas                    119:8,10 130:18 131:3,
                              184:22 185:1,6,8,9        78:12                     9 132:25 133:10,19
  actions
                              267:16                                              138:3,17 146:15 152:23
   216:14                                              ago                        153:11 156:6 158:13,16
  active                     adopted                    121:6 219:2               160:11,16 162:6 164:1
                              143:18                                              165:21 167:18,21
   42:2 49:6                                           agree
                             advance                    110:3                     170:12,13 172:2,3
  activities                                                                      177:8,12 178:7 183:22,
                              17:2
   78:9                                                agreement                  24 185:18 193:8,9
  acts                       advice                     110:8                     194:10 195:17 196:22
                              23:4 32:12 50:16 54:10                              197:15,22 200:6,14,21,
   104:21                                              ahead
                              69:7 192:7 267:19                                   24 201:8 205:3 209:8,
                                                        90:9 153:16
  actual                                                                          23 213:17 214:9 219:25
   174:15 230:3
                             advise
                                                       aides                      220:12 221:7 228:13
                              165:9
                                                        52:6 153:22               229:11,21 251:15 254:9
  Adam
   10:19
                             advised                                              262:5 270:11 271:1
                                                       aim
                              51:11 155:3
                                                        80:14                    ambassador's
  add
   227:16 260:4
                             advising                                             28:8 109:8,11,15 110:3
                                                       aimed
                              166:8                                               133:11,15
                                                        205:16
  additional
   15:9 20:4 228:13 238:4
                             advisor                                             ambassadors
                                                       alcohol
                              26:1 32:7,10 155:19                                 27:25 110:11,20 116:8
                                                        16:12
  address                     156:1,3 185:9 267:10,                               133:23 213:16,21
   11:10 195:18 214:10        18 270:5                 Alford
                                                        57:7                     ambassadors'
  addressed                  advisors                                             135:22
   75:12 166:4 200:2          50:21 51:2 155:22        alleged
                              156:25                    170:25                   ambassadorship
  addressee                                                                       27:15
   83:4                      Afaneh                    allow
                              10:22                     14:10,14 135:18 154:15   amend
  addressees                                                                      67:13
                                                        198:12 218:15
   59:7                      affairs
                              21:16 22:10,14,22        allowed                   Amended
  addresses                                                                       20:20
                              23:12,13 25:12 26:1       220:16
   229:6
                              28:5 29:16,19 31:1                                 America
                                                       allowing
  adjusting                   32:15 34:3,10 50:19                                 73:22,24 77:25 98:24
                                                        209:3,14 223:10
   248:10                     60:10 86:9 88:6,22,23,                              100:24 101:22 103:23
                              25 89:3,5 92:24 108:9    alongside                  105:10 106:3 107:6
  administers
                              110:2 114:18 121:8        75:7                      123:22 127:19 158:2,7
   50:20
                              123:4,7 127:25 133:18                               179:16 198:6 213:22,24
                                                       alter
  administration              230:22,24 231:1,11                                  214:6,16,25 215:22
                              233:23 234:2              132:14
   100:7 143:17,19 155:23                                                         216:3,20 227:19,21
   169:4,7,12 172:6,11,14,                             AMB
                             afraid                                              American
   17 212:10 213:23                                     93:18
                              74:13                                               18:10,14 24:23 73:25
   214:5,13,24 216:4,18
   217:4 218:15,23 219:5,                              ambassador                 99:15 205:12 213:16,21



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 281 of 322 PageID #:
                                     9973
                              JAMES D. NEALON - 08/14/2018                                             i4
   227:25 258:22 259:9        211:9,21 212:4 217:22     26:25                    arguments
   272:2                      218:8 221:10,13 223:5,                              217:11 227:11
                                                       appointee
                              9 226:3,5 242:4,7,18,
  amount                                                26:21,23 100:9,10,11     arm
                              22,24 243:2 251:18
   109:9,18 145:23 181:20                               124:6 126:4 128:2         18:19 36:16
                              254:11,13 262:10
                                                        210:16,17,20 211:2
  analyses                    270:12,15 271:4,6                                  arose
   42:17                                               appreciate                 98:23 147:21 162:18,21
                             answered
                                                        13:12 83:1 143:9
  analysis                    15:7 74:17 80:24                                   arrange
                                                        198:13 211:10,20
   177:14 252:7               155:16,17 206:8 210:13                              132:5
                                                        212:13
                              267:7
  and/or                                                                         arrival
                                                       approach
   148:11                    answering                                            246:12,21
                                                        146:6 179:15,18
                              12:16 13:11 14:10,15
  Anderson                                                                       arrive
                              137:18 153:7 201:1       approaching
   233:1,2                                                                        98:3
                                                        266:3
                             answers
  anger                                                                          arrived
                              12:24 13:1 15:15         appropriate
   212:11                                                                         55:2 104:3 112:21
                                                        67:14
                             anticipate                                           229:12,13 233:12
  angered                     67:11                    appropriately              244:25 245:3 246:5
   270:2
                                                        85:3
                             anticipation                                        arriving
  announced                   165:24 167:5 194:5       approximately              95:25
   60:14
                                                        24:13 29:1 31:24 38:24
                             anybody                                             article
  announcing                  203:2 208:8
                                                        95:16 118:24 123:9
                                                                                  152:11,14 155:9,12
   265:18
                                                       AR-HAITI-00000001          161:3 170:10,11 209:19
                             anyway
  anonymity                   155:22
                                                        184:12                    214:9 216:25 261:13,19
   155:24                                                                         269:11,16
                                                       AR-SUDAN-00000028
                             apologies
  answer                                                251:21                   articulating
                              126:22
   12:20 13:15,19,20 14:1,                                                        197:19
                                                       archives
   5,23,25 25:22 26:7        apologize
                                                        136:13                   AS1
   45:16,22 46:3,5,14         193:12 211:17 212:13
                                                                                  190:24,25 233:17
   49:22 50:13 52:23 61:6     266:5                    area
   62:6 65:25 90:7,8 92:10                              34:22 35:10 213:1        AS1'S
                             apparently
   108:19 111:23 113:19                                 267:1                     190:23
                              57:6 231:17 239:13
   114:1,5 119:14,15
                              254:1                    aren't                    AS1BB
   121:20 124:16,17
                                                        131:17                    233:15,16 236:13
   129:16,19 132:19,20       appear
                                                                                  240:12,13
   134:2 137:4 138:1,17,      182:1,6                  Arex
   19,23 139:20 141:23                                  57:16,19 232:2           ASBB
                             appearance
   142:5,20,23 143:1,2,4,5                                                        234:5
   144:12,25 145:11,16
                              10:13 179:8              argue
                                                        161:11                   Asia
   146:16,17 147:7,9         appeared
                                                                                  160:5
   153:12 154:4,16,20,24      203:8                    argued
   155:1,2,14 156:6,10,16                               139:11 227:17            aside
   157:3,7,8 158:14,17
                             appears
                                                                                  17:17 20:5 114:7
   159:12,16 160:11,16
                              67:23 86:20 183:11       argues
                                                                                  164:21 171:3 186:9
                              229:11 234:21 235:4       143:19 217:6
   161:19,22,24 162:3                                                             192:22 262:1 269:24
                              236:3 240:14 251:14
   164:1,4,7,10 165:25                                 arguing
   166:2,24 167:3 168:1                                                          asked
                             applies                    139:14
   170:18 172:9,24 174:8,                                                         29:4,8,17,20 70:12
                              169:7
   14,19 175:19,23 176:2,                              argument                   110:23 113:22 143:2
   4,7,10,15 177:8 180:2     apply                      146:22 173:9 227:11       156:7 164:13,24
   181:20 188:8,9,11,16       121:23 215:11                                       166:14,17 182:20
                                                       argumentative              185:5,6,10 187:23
   191:19 194:3,17 200:25    appointed                  256:20
   201:3,5,17 210:11,14                                                           191:1,11,13 194:8,15



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 282 of 322 PageID #:
                                     9974
                             JAMES D. NEALON - 08/14/2018                                          i5
   198:20 202:19 204:7,12   attached                 57:16,25 232:2,3,5,7       263:5
   205:21 206:6,7 208:17     82:25
                                                    Avanni's                   backdrop
   210:6 226:3 230:1
                            attachment               57:19 232:10               129:2
   242:5,7 254:10 266:7
                             265:12
   267:6                                            avenues                    background
                            attachments              247:21                     47:22 76:1
  asking
                             234:4,9
   12:15 58:13 137:14                               avoid                      bad
   165:5 185:17 191:5,7,    attempt                  14:14 181:8                261:21,24
   10 220:3 223:15 246:6     197:5
   259:3
                                                    aware                      banging
                            attend                   16:20,24 17:1,4 57:10      204:15
  asks                       71:3,5,18 77:20         58:2 61:24 83:20 85:12
   28:22 65:2 113:23
                                                                               barrelling
                                                     87:23 92:1 94:24
   137:10 187:6
                            attended                                            250:16
                                                     146:10 154:13,21
                             77:7,9,21
  asserted
                                                     155:3,15,25 156:7         based
   46:1
                            attendees                157:1,4,10 158:11,14       17:14 23:7 126:15
                             229:23 230:1 240:23     159:2 160:7,12 161:13,     143:5,21 147:7 155:2
  asserting                  241:1                   20,24 162:4,14 163:3,7,    177:3 213:25 218:25
   125:6 154:5                                       11 164:5 170:3,5,19        240:8 242:18 244:7,8
                            attorney                 173:18 174:4,14,18,22
  assertions                 17:17 20:5 155:3                                  bases
                                                     175:1,9,12,20 176:10,
   145:3,4 166:25            216:14                                             173:10
                                                     13 181:1 184:8 185:13,
  assessment                attorney-client          21 202:24 204:9 226:12    basic
   19:5 143:22               164:6,8                 228:15 232:6 249:4         12:1 134:15
                                                     258:23 260:24 261:4
  assistant                 attorneys                262:2,17 270:8 271:15     basically
   21:14 22:9,13,21 25:11    17:22,24                                           78:3 273:20
                                                     272:16
   27:25 28:4 60:10 83:25
   84:2 86:9 89:5 97:11
                            atypical                awareness                  basis
                             104:15                  73:3 78:4,7 80:9 171:20    107:11 108:14 139:1
   110:5,6 121:7 123:3,6,
                                                                                194:20,25 242:17
   21 127:23 187:3 233:22   August
   234:1                     10:6 27:12 234:3                                  battles
                                                                  B
                             236:12 251:25 253:22                               212:5
  assistants
                             255:4 256:7,9
   52:7                                             B-r-e-i-e-r                BB
  assisted                  Austin                   101:7                      233:18 240:13
                             10:7
   52:18                                            B6                         began
  associated                Australia                90:25                      247:2,12
                             23:24 58:15 189:17
   145:14                                           back                       beginning
                             190:21
                                                     21:5 25:7 27:5 34:19       129:7 216:11 217:10
  assume
   12:20 51:16 110:22,23
                            author                   35:15 43:7,10,11 55:19,    245:9 253:12 258:14
                             253:23                  20 60:17 78:22 80:21
   115:8 121:22 233:24                                                         begins
   240:8 248:15,18,21                                85:16 97:1 107:13
                            authorities                                         66:25 87:6
                                                     111:25 127:2 131:1
                             104:24 146:7
  assumes                                            153:17 175:4 178:4,11     begun
   111:4 136:9 261:10       authority                181:19 184:9 193:19        218:12
                             12:9 13:18 80:25        198:7 199:11 200:16
  assuming                                                                     belief
                             147:23                  202:15 204:8 205:14
   93:10 144:16 258:24                                                          99:17,21 216:8 218:22
   267:14                                            207:18 208:9,24 210:5,
                            automatically
                                                     12,24 211:12 216:8        believe
                             209:4,15
  assumption                                         222:15 227:13,19,20        17:25 18:12,22 26:18,
   241:15                   available                228:1,11 237:7 239:7       23 28:19 31:9,11 35:23
                             15:17                   243:6 244:18 246:1,5       40:10 44:6,7,11 46:11
  asylum
                                                     251:3 253:19 256:1         65:23 71:14 82:2 83:25
   216:16                   Avanni
                                                     258:7 259:5,15 260:16      92:23 95:24 96:16,17



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 283 of 322 PageID #:
                                     9975
                              JAMES D. NEALON - 08/14/2018                                            i6
   98:23,24 99:21 100:4,     217:13                   Breitbart                 building
   11,22 101:6 104:13                                  203:9                     216:11 245:4
                            black
   105:18,19 107:6 111:7,
                             258:16                   Brian                     bullet
   12,16,18 112:19 113:3,
                                                       100:5,9                   134:16,17 135:19
   9 117:3 121:6 122:16     Blackwell
   127:21 128:12 129:23      237:12,13 238:3,15       Briana                    bundle
   142:12 149:3,8 180:24                               25:1 81:19 86:10          182:13
   190:6,17 199:19 204:14
                            block
                                                       132:13 235:25
   205:9 210:3,25 213:9
                             230:2                                              bundling
   214:12 217:22,25
                                                      brief                      179:6 182:2
                            board
                                                       44:16,19 171:21 236:20
   218:19,21 220:24          44:4 84:1 128:24                                   bureau
                                                       246:10
   225:13 229:4,10 230:14    169:17,22 230:8                                     28:1 29:15,18 30:25
   237:13 244:10 248:7                                briefed                    31:3 77:25 88:5,8,12
   252:18 263:8 268:12,     Bob
                                                       73:1                      97:12 108:8,10 110:1,2
   13,16,22,23               10:4
                                                                                 121:8 123:4 124:1
                                                      briefers
  believed                  body                                                 127:24 133:17,18
                                                       71:25 73:7
   249:9,10                  84:21,23
                                                                                bureaucrat
                                                      briefing
  believes                  boil                                                 51:15
                                                       73:2 229:18 231:16
   28:24 214:13              196:2
                                                       232:23 233:9,15 234:6,   bureaus
  belong                    bold                       15 235:5,8 236:11         125:24 126:2
                             181:15 232:24             238:16,19
   264:13,24                                                                    busy
  Ben                       border                    briefly                    30:17 40:18 181:21
                             23:18 213:12 215:3,11     44:4 197:20 251:9
   231:5
                             216:10,12
                                                      bring                                C
  beneficiaries
   241:19                   borders                    191:22 205:8 266:21
                             84:2,3 187:3                                       C-r-e-a-m-e-r
  benefit                                             bringing
                            Bossert                    193:2                     123:5
   204:24 241:20
                             270:4,6,9,18,21                                    Cabinet
                                                      Britain
  benefits                                                                       249:11
   219:17                   Boston                     23:24
                             10:8                                               cable
                                                      broad
  best                                                                           111:17 112:15,17,20
   16:10,14 210:24          bottom                     51:6 108:20
                             64:18 66:25 67:3                                    113:7,10 116:4 117:12,
                                                      broaden                    14 118:2 135:5,8,17,19
  better                     171:18 181:7 190:3
                                                       205:6                     136:2,3
   40:3 132:19 191:21        213:14
   198:1 262:25 269:9                                 broader                   cabled
                            box
                                                       56:14                     115:21
  beyond                     258:16
   98:11 154:23 166:21                                broadest                  cables
   174:11 181:24 185:16     Brandon
                                                       156:21                    115:13,17,23 116:3,6,
   205:6 220:16              41:14 232:25
                                                      broadly                    13,14,16,20,22 117:3,7,
  big                       break                                                10,11,18 118:6,15
                                                       166:12 231:9 272:19
   77:2 241:22 243:11        15:11,19,22 25:6 27:14                              134:18,20,22 135:1,14,
                             76:8,11 80:12 81:17,21   brought                    15,20 136:7,8,13
  biggest                    130:14,15,17,19 131:4     17:8                      153:22 154:1,15,22
   23:20 81:14               132:23 141:3 169:18                                 155:5,16
                                                      brush
                             189:13 202:9 250:14,
  bilateral                                            51:7                     calendar
                             15,18,20,21,22
   23:19 24:3                                                                    135:5
                                                      Budapest
  bit                       breaks
                                                       34:11                    call
                             15:20,24 33:2
   14:16 51:6 64:10,11                                                           11:12,13 23:3 58:14,16,
   82:3 148:22 149:10                                 Budget
                            Breier                                               19,22,23 59:2,14,15
   168:6 202:8 210:8                                   65:15,24 257:11
                             101:6,21 102:19,22                                  60:3,7,9,13 96:19



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 284 of 322 PageID #:
                                     9976
                              JAMES D. NEALON - 08/14/2018                                             i7
   102:17,18,21 124:21,22     126:4,5,6 128:1,3        certain                   characterizes
   138:18 144:21 160:12,      211:17                    51:19 56:25 67:24 93:5    154:17
   15,22,25 189:10 192:3,                               115:11,22 116:21
                             careful                                             characterizing
   8 193:19 202:8 243:4                                 134:20 138:22 144:6
                              224:2,7                                             155:8 170:9 192:1
   244:18,22 270:8,12,14,                               145:23 169:25 181:20
                                                                                  209:8
   17,19,20,24               carefully                  211:4 230:9 234:2
                              12:17                     239:24 250:5 258:22      charged
  called
                                                        271:19                    118:12
   36:17 52:16,17 62:12      Carl
   84:1 93:17 99:18 132:6     233:19,22                certainly                 chargee
   160:5,8 205:10 251:24                                41:1 74:23 79:2 105:14    93:21
   261:19 269:20 270:5
                             carries                    108:10,20 115:21
                              109:9,15
                                                        170:24 179:4 197:11
                                                                                 chargé
  calling                                                                         33:19 112:10,14 113:16
                             carry                      199:22 221:25 223:24
   45:15 90:6 119:12
                              133:12                    224:25 225:1 255:11      check
   134:1 170:15 188:7
                                                        272:20                    85:16 130:17 131:4
   199:17 200:23 223:19      case
                                                                                  141:2
   235:16                     10:11 11:19 19:21 28:3   cetera
                              31:4 49:4 69:4 86:20      77:12 227:14,15          checked
  calls
                              95:22,23 96:14 97:4                                 255:6
   58:10 59:10,24,25 61:4                              Chad
                              102:16 106:3 111:16
   98:4 102:10 107:17                                   86:12 155:21 156:4,8,    checkerboard
                              120:23 121:9 133:17
   108:17 109:6,22 110:18                               17 183:4 225:6,8,9        212:7
                              154:1 168:12 220:17
   111:22 113:18 114:3,5
                                                       chain                     checking
   121:19 122:3 124:15       cases                      66:24 92:17 189:1         131:11 255:7
   136:24 137:25 139:17       14:1 204:18
                                                        192:21,24 193:10
   141:22 142:17,22,24,25                                                        cheese
                             Cassidy                    229:19 234:17,22
   144:2,11 147:6 148:20                                                          64:11
                              230:20,21 231:5           236:3,16,18 237:17
   154:3 155:20 156:3,7,9,
                                                        240:7 243:22 244:16      chief
   11,13,14,20,22 160:14     cast                       249:10,20,21 251:8        24:20,24 32:21 33:10,
   161:18 169:8 171:7         43:15                     253:15,21 254:19 255:3    18 48:7,8 51:11 52:4,5
   173:6 175:15,23 177:16
                             casting                    256:6 264:10              58:13 71:3,8,10,11,12,
   181:17 182:3,10 190:14
   191:24 194:3 210:10        194:6                    chains                     20,21 76:16,23 77:7
   215:13 217:17 218:3,4,                               41:1                      86:11,12,14 105:14
                             categories
   16 219:13 220:10                                                               132:12,14 148:11
                              238:13                   challenge
   221:8,11 237:20 244:19                                                         155:21 156:4 160:3,8,
                             caveat                     17:14                     18 193:2 198:21 224:25
   250:2 253:17 254:11
   258:25 260:6 271:2         176:16 230:7                                        225:4,5 230:6,12 237:6
                                                       chance
                                                                                  238:6,7 239:13 261:14,
                             CBP                        81:20 182:23
  campaign                                                                        20 269:12,20
   216:11                     77:11                    change
                                                        172:5,11,14,16 173:2,3
                                                                                 children
  can't                      cc                                                   205:13
                              233:20                    221:1,3,4,6,18 223:6
   26:24 58:17 67:24
                                                        263:2                    choice
   74:13 165:6 166:24        Center
   219:16 260:1 261:24                                                            219:1
                              272:7,15,23              changed
                                                        150:21 172:21 173:4      choose
  Canada                     Central
   22:16 23:17 32:23                                                              45:22
                              18:10,14 24:22 73:21,    changes
                              24,25 77:25 98:24         53:1,3 62:25 249:2       Christina
  cancellation
   86:21 87:1 214:14          99:15 100:23 101:22                                 254:20 255:3
                                                       characterization
   216:16,17                  103:23 105:9 106:3        155:11 210:22            chronologically
                              107:6 123:22 127:19
  capacity                                                                        261:12
                              158:2,6 179:16 198:6     characterize
   72:9 109:2 185:14          213:22 227:19,20          147:17 156:2 191:17      chronology
                              258:22 259:9              195:12,19 199:3,6         101:17 102:13 209:17
  career
   26:22 100:10 124:6,7



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 285 of 322 PageID #:
                                     9977
                               JAMES D. NEALON - 08/14/2018                                            i8
  churn                      clear                       70:7 73:14 75:3 76:18     121:12,14,17,24 129:25
   200:15 239:15              14:22 45:19 62:11,22       79:2 80:1,8 110:7         130:3 154:19 161:14
                              93:4 115:20 131:16         126:20 131:22 148:15      171:4 181:2,3,6 186:23
  circulated
                              144:19,24 145:1,11         180:8 184:9 193:19        192:24 238:24 246:22
   62:1
                              146:15 158:22,23           256:1                     254:21 271:22,23
  circumstances               159:10,18 162:10                                     272:1,6,11,17 273:1
                                                        comes
   272:24                     164:22 167:17 176:7
                                                         28:20 30:20,21 249:2     communications
                              177:7,8 178:6 186:11
  CIS                                                                              60:11 61:20,21,22
                              189:15 198:9,10 215:1,    comfortable
   38:21                                                                           91:11 106:21 114:8,20,
                              2,7,9,20 216:9 223:4,      210:17,18,20
                                                                                   24 115:3,7,16,17 117:5
  CIS'S                       18,22 224:12 227:3
                              242:3 252:21 254:16
                                                        coming                     118:2,10,11,16 120:2,8,
   37:9
                                                         32:18 44:22 45:2 47:2     9,16,24 122:7,9 124:12
                              255:16 256:24 257:13
  Cissna                                                 73:13,16 78:25 79:4       126:8,15 128:4,8 129:1,
                              259:2
   38:13 39:21,24 40:5                                   106:20 107:15 146:24      11,15,20 135:2 137:16
   83:14 207:3 259:22        clearance                   202:22 204:15 249:5       138:7 145:17 154:14,21
                              61:24 62:8,24 63:3,7,                                156:10 157:2,5,6 164:6
  citizen                     16,20,24 65:4,16,17
                                                        command                    173:23 174:2 185:24
   205:12                                                31:18 32:12 92:17
                              66:1,2,4,7,9 67:12,18,                               188:19 224:11 225:20
                                                         185:2,10 249:10
  citizens                    19,24 84:15,16,17 98:7                               226:8,13 227:5 241:5
   208:10 246:1,5             108:2 255:18 256:15       Commander                  246:16 255:20 262:12
                                                         31:18,20 32:2,11,17       273:4,11
  city                       cleared
                                                         185:2
   135:10                     62:17                                               complete
                                                        Commander's                64:12
  civil                      clearer
                                                         32:6,9
   42:18 48:25 49:3 69:2      199:12                                              completely
   70:20 195:7                                          comment                    13:23 72:21 259:2
                             clearly
                                                         84:15,16 169:25 193:12
  Civilian                    220:13                                              complications
                                                         215:16 260:15
   31:17,20 32:2,17                                                                211:22
                             clears
                                                        commentary
  Claffey                     65:24 66:12 84:22                                   component
                                                         170:25
   86:10                                                                           71:5 77:10,11 185:15
                             close
                                                        common                     222:13
  Claire                      93:24 112:1 114:19
                                                         25:20
   55:4,8,9,20                171:14 250:11                                       compound
                                                        communicate                109:7 148:19,20 205:15
  clamoring                  closely
                                                         25:10 39:10,12,17,23
   96:5                       235:3                                               compromise
                                                         40:12,20,22 59:20
                                                                                   110:8
  clarification              clues                       91:22 92:13,16 93:9,12
   14:21 15:1,5,10 19:10,     265:24                     125:2,16 126:24 127:14   computer
   23 35:20 87:12,15                                     173:22                    113:13
                             Coast
   202:24 203:11 229:21                                                           con
                              52:6 185:9 267:16         communicated
   254:20,25 255:10,12                                                             178:4
                                                         59:19 91:18,19 92:1
   257:17                    collecting
                                                         97:2,5,6,7 121:16
                              42:22 43:18                                         conceivably
  clarify                                                122:23 123:3,10 125:21
                                                                                   173:12
   14:2,18 19:2 25:13 71:7   collegial                   127:9,20 156:24 159:6
   87:17 163:14 167:8         250:11                     160:21 226:18,21         concern
   168:6 180:2 261:2                                     246:19                    34:22 35:10 85:24
                             column
                                                                                   195:13 254:6,7
  clarifying                  236:23                    communicating
   202:17                                                25:14,16,17,23 93:15     concerned
                             combination
                                                         98:14 127:4 137:6         50:17 105:23 212:24
  clarity                     148:18
                                                         224:20
   158:25                                                                         concerning
                             come
                                                        communication              94:14 98:3,20 99:15
  classified                  25:6,7 30:4 32:16 33:6,
                                                         91:2 98:19 112:3,25       102:6 103:23 105:9
   74:12                      15,24 49:3 60:17 63:17
                                                         113:3 118:20,25 119:7     106:22 109:5 115:17


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 286 of 322 PageID #:
                                     9978
                             JAMES D. NEALON - 08/14/2018                                             i9
   119:22 120:3,11,17       Congress                   constructionists          continue
   121:1,2 122:24 123:1,     231:3                      146:4                     143:23 238:12
   17 124:12 125:5,10,17
                            conjecture                 Consular                  continues
   126:9,17,18,25 127:1,
                             137:11                     233:23 234:2              66:25 67:1
   15 129:21 154:15,22
   156:4,25 160:9 161:15    connect                    consultation              contrary
   163:23 172:5 173:19       273:22                     94:9                      133:14
   176:24 177:25 178:16
   183:18 184:2 202:2
                            connected                  consultations             convene
                             16:17 141:10 222:14        186:21                    30:2
   208:14 226:1,14 228:17
                             273:9
   233:9 260:25 262:3                                  consulted                 conversation
   270:9 273:12             connection                  195:5                     46:8,10,11 74:1 96:19
                             96:14 230:24 231:8                                   98:9,10 100:22 101:11,
  concerns                                             consulting
                             272:12                                               12,13,24 102:9,25
   53:2 97:3,15 103:21                                  194:7
                                                                                  103:5 105:19 120:22
   132:24 167:10 196:16,    consequence
   21 199:6 244:14 249:4                               consumed                   121:7 129:23 130:6,8
                             114:21
                                                        46:18                     146:20 148:15 158:11,
   253:2
                            consequences                                          12 159:2,4,7,10,17,20,
  conclusion                                           consumer                   22 160:18 196:14,15
                             128:17 168:20 179:10,
   114:4 218:4                                          42:2
                             12                                                   198:12 223:13 228:14
                                                       consumption                245:9
  conclusions               consequential
                                                        89:1
   134:8,11,12 199:18        105:16 168:9 197:3                                  conversations
                                                       contact                    45:12 56:9,15,18
  condition                 consider
                                                        26:9,14 38:8,10,14        103:13 105:3 106:8,11,
   19:4 155:24 177:21        24:15 25:19 84:12 95:3,
                                                        40:24,25 183:17,23        12 121:5 122:5,14,18,
   220:17                    14 105:22 109:4 169:6
                                                        184:1 231:2 272:22        19 124:20 125:6,11
                             200:4 239:11
  conditions                                                                      126:17 127:13,17
   18:13,15,16,23 37:19                                contacts                   128:13 137:12,22
                            consideration
   43:3 80:7 143:20,23                                  25:20                     138:10,11,15,20 139:3
                             103:10 201:15 220:16
   158:2,6 172:16,20         238:10 251:25 252:4       containing                 144:13,17,25 145:5
   173:4 197:17,22 208:6     261:7                      135:22                    146:1,2,9,10,11,12,18
   217:7 218:11,25 219:4                                                          147:3 149:15,24 150:2,
   238:11 252:7,10,23       considerations             contemplating              5,8,15 151:17,24
                             18:20 108:16,22 165:17     169:1                     158:15 159:14,15
  conducting                 166:17,18 167:11
                                                       content                    161:20 162:2,4,7,14,18,
   154:11                    168:19,23 169:3 200:3,
                                                        145:4 156:19 166:22       21 163:2,3,7,11,15
                             5 201:10
  conference                                            174:4 225:24 226:5,7,     165:5 166:22 170:7,19,
   244:23                   considered                  13 242:6,11,17 254:12     21,24 171:3 185:22
                             97:19 164:25 166:7,19      264:20,25                 196:17 205:25 215:25
  confirm                                                                         221:5,12,16,21,24
                             167:7 195:22 199:22,23
   141:3                                               contents
                             200:8 227:25 238:21                                  222:1,4,7,10 223:2,9
  confirmed                                             270:14                    224:3,14,17,24 225:14,
                             248:5,7 263:18
   23:2 55:18                                          context                    16,22,25 240:8 241:13
                            considering                                           245:24 246:13 248:1
  conflicts                                             60:19 95:21 100:17
                             199:15                                               262:15,18 273:10
   133:22                                               146:5 148:16 149:14,17
                            consisted                   153:8 155:10 157:19      convey
  confused                   62:15                      162:1,17 167:6 169:19     160:6
   82:3 178:9 264:12                                    183:6,7 184:23 185:18
                            Consistent                                           cooperation
                                                        186:22 188:5 194:1
  confusing                  194:17                                               24:3 185:3
                                                        215:12 216:21 244:5
   35:2 53:18 56:12 92:8
   105:13 110:18 120:13
                            constructionist             250:18,19 257:13,14      coordinate
                             165:11 166:12 199:4        260:10 263:7              59:17 85:3 232:19
   148:20 178:5 205:4
                             217:12,15,19                                         260:15
   218:5                                               contexts
                                                        162:20



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 287 of 322 PageID #:
                                     9979
                              JAMES D. NEALON - 08/14/2018                                             i10
  coordinates                 77:14 87:13 119:6          28:9,11,20,23 29:2        93:4
   84:22                      120:7 126:16 139:8         36:13 37:19,25 41:22
                                                                                  Culver
                              141:11 164:14,23           43:3 80:7 118:7 133:9
  coordinating                                                                     186:20 187:1,2 190:5
                              166:23 170:11 177:2        172:16,20 173:3
   235:19 237:19
                              178:19 187:11,14           177:14,20 181:10         Culwell
  coordination                191:25 195:16 196:20       197:16,17,21 199:15       236:1 237:1
   58:16,19,22 59:10,24       201:18 202:16,19 209:7     205:11,13 208:6 211:18
                              213:18 214:7 219:24        213:11 238:9,11 239:11
                                                                                  current
   60:3 72:18 259:24
                                                                                   152:18 153:21 155:23
                              229:21 232:13 236:5        240:24 252:7,9,23
  copied                      241:4 256:21 258:25
                                                                                   173:14 216:4 219:5,7,8
   116:1 233:25                                         country's                  220:20 235:6 269:22
                             counsel's                   143:21
  copies                      148:7 193:8 223:15
                                                                                  currently
   184:22                                               couple                     27:2 110:12 232:1
                              243:25
                                                         39:19 52:6,18 56:19
  copy                       counsellor                  70:3 71:4 76:17 138:25
                                                                                  cycle
   112:23 113:13 117:11,                                                           40:16,21
                              51:8 52:11 57:1,21         140:22 147:12 168:13
   13 136:3 256:12
                              71:22 150:24 151:7,9,      203:8 205:8 229:13
   261:17,21,24 269:10
                              22 152:3 230:15 232:8      234:18,23 238:23                      D
  copying                     268:15,22,25               251:19 260:21 266:10
   186:20                                                                         d'affaires
                             counsellors                course
  cordial                     51:8 52:3,10,14,17         15:20 29:1 42:6 51:10     112:11,14 113:16
   103:14                     56:20 71:24 148:9          153:19 165:12 224:9      D.C.
                              150:9,14,16,18,20                                    22:2
  correct                                               court
                              151:12,25 266:15,24
   19:1,6 39:14 55:17                                    10:4,5,24 12:9,25 13:9   D1
                              267:2
   87:5,9 118:4 133:3                                    114:11 125:8 126:21       67:15,16
   135:9 140:24 141:1,2      counselor                   201:22 232:19 242:16
   143:13 165:1 167:1,2       34:3,10 150:11             271:10                   DACA
   173:1 184:1 189:11                                                              11:19 24:10 216:16
                             counselors                 courtroom
   190:6 193:11 207:10                                                            Dana
                              267:4                      12:6
   232:9 240:10,11 245:1                                                           10:4
   246:17                    counter                    cover
                              204:18                     76:9 134:8 152:3 153:2   data
  correctly                                              228:4                     246:25 247:3,10,15
   18:6 99:16 164:22         counterpart
   178:8                      92:13                     covered                   date
                                                         153:2 154:6 182:21        10:5 11:21 135:7
  corridor                   counterterrorism                                      159:24 236:8 263:3,7,
                                                         183:15 231:12
   56:17                      266:20 268:6                                         12,13,19 265:8
                                                        crafting
  COS                        countries                                            dated
                                                         123:15
   238:4                      18:10,14 22:16 23:17,                                64:4 134:3,25 157:21,
                              23,24,25 24:2,21 32:13    Creamer                    25 180:16 194:13
  couldn't                    43:4,8 45:9 48:22 50:19    123:5,14,21 124:5,12
   41:6 49:7 84:9 106:17                                                           202:20 209:19 243:15
                              68:24 73:25 75:13          125:22 126:10,18
   181:25 211:2                                                                   dates
                              88:15,16,17,18 110:12
                                                        created                    31:23 183:11 192:16
  Council                     122:13,21 127:7 135:21
                                                         128:21 219:6              244:1
   89:14,15,19,21 90:17       139:10 140:4 170:1
   91:7,12,16,19,24 92:12     173:25 174:5,24 176:25    creation                  David
   139:24 140:6,9,13,16,      177:22 178:1,17,19,22      30:22                     267:25 273:15
   20 141:5,8,9,18 142:1,     179:1,15 180:5 182:8
                                                        Crista                    day
   13 183:19 188:3,13,17      198:5 205:6,15 207:13,
                                                         10:10                     15:20 22:13 30:16,20
   260:19                     22 208:4 243:6,9
                              258:22 259:9              critical                   35:23 40:19,20 72:22
  counsel                                                                          73:4 190:10 248:25
                                                         237:25
   10:13 15:1 37:1 54:5,8,   country
   10,13,21 64:15 71:25       18:13,15,16,23 19:4       crystal                   day-to-day



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 288 of 322 PageID #:
                                     9980
                               JAMES D. NEALON - 08/14/2018                                          i11
   23:15                      68:12,22 80:25 110:13     99:14 253:6                21 97:3,10 98:2 99:2,25
                              112:6 140:1 141:19                                   100:13,18 102:5,14,23
  days                                                 delayed
                              142:14 162:25 199:21                                 103:7,14,18 104:3,8,21
   29:6 94:23 196:18                                    103:22
                              258:15                                               106:9,18,22,24 107:9,
   204:4,5
                                                       delegates                   12,15,23 108:3,5,8,15,
                             decisions
  deadline                                              249:24                     22 109:3,10,19 110:2,9,
                              29:6 36:11 44:18 46:17
   94:24 104:4 119:3                                                               21 114:18,22 115:1,5
                              47:10 48:21 49:9 50:3    deliberate                  116:6,16,22 117:3,7,17
  deadlines                   51:6,12 59:17 63:5        45:17 223:4
                                                                                   120:11,25 121:13,24
   39:16,22 53:25 54:1        89:25 90:4 91:8,18
                                                       deliberately                122:5,8,20,24 123:16
   265:8                      92:6,11 93:13,16
                                                        139:8                      124:6,7,9,24 125:24
                              105:17 131:6,14,18
  dealing                                                                          127:4,9,15,18 130:1
                              165:24,25 167:14 180:9   deliberations
   35:12 164:19                                                                    133:2,6,13,23 135:2,22
                              188:14,15 194:6 202:2     45:16 46:5,15 90:7         136:6,12,17 137:2,4,7,
  deals                       207:13,17 209:17 212:1    111:22 113:19,24 114:6     13,17 138:12,21 139:1,
   50:19 83:10                217:21,24 218:21 231:3    119:13 121:19 122:3        9 140:1 141:19 142:15
                              238:17,20 239:1 249:2     124:16,19 125:12
  debate                                                                           151:4,13 152:19 153:21
                              259:11 263:22 265:8       129:15 134:1 138:1,18
   146:22 199:2 213:10                                                             154:14,22 161:14 172:4
                                                        139:17 141:22 142:4,22
                             decreasing                                            173:23 174:3,6,13
  decided                     43:12
                                                        143:1,3 144:11 154:4,      175:2,13,16,21 176:14,
   26:20 210:7,8                                        10,11,25 158:17 160:15     24 177:13 179:6 182:7,
                             DED                        161:18 162:3 165:23,24     13 185:13,15,21 187:9
  decision                    260:4,5,8,10              167:4,24 174:13
   18:21 36:19,20 37:5,14                                                          188:2 197:10 200:19
                                                        175:16,25 176:13           201:7 203:3 204:23
   42:10,11 46:9 47:2        deep
                                                        188:8,10 200:24 201:4,     210:7,9 214:20,23
   49:13,16,24 50:1,15        77:6 79:16 238:10
                                                        16,25 202:2 221:9,13       228:16 233:12 235:9
   53:2,8,15,16,24 54:3       239:12
                                                        223:20 242:23,25 243:2     244:25 247:4,18 249:15
   59:18,19 60:19,21,24
                             deeply                     262:11 271:3               253:7 260:11 265:17
   61:3,11,15 68:7,11
                              213:5,12 249:9                                       266:9 267:20 269:17
   69:16,20,25 70:4 73:21,                             deliberative
   24 75:21 80:5 81:15       defendant                  45:25 46:12 90:21          271:13,16
   90:2,12,15 92:7,15,16      10:20,21,23               111:24 112:1 113:20,24    department's
   94:7 95:4,15 96:7,18                                 114:2 119:5 121:21         29:10 60:11 62:19
                             Defense
   100:21,24 101:15 103:3                               122:2 124:21 125:7,12      97:16 103:8 105:8,24
                              185:14,15,22 187:9
   104:5 105:21 108:6,24                                126:11 130:10 137:13,      106:14 120:3 121:2
                              267:21
   112:12 119:4 120:19                                  19,22 138:6 139:20         122:25 123:11,19
   124:25 128:14,15,17       defensible                 145:3 154:6 164:4          125:18 126:19,25
   131:19,20 132:2,11         221:3                     166:24 167:3,9 177:3       127:11 183:12 237:16
   145:20,24 147:24                                     202:5 242:14 270:16        255:15
                             defer                      271:11
   159:21 160:1,20 162:23
                              153:11                                              departments
   163:17,18 167:5,7,12,
                                                       delivered                   59:21
   19 168:4,9 169:1          deferred                   198:18
   173:10 190:18 192:19       250:7                                               departure
   194:9 196:24 197:4                                  Democratic                  112:9
   200:13,16 202:22
                             define                     136:15 139:22
                              162:9                                               depend
   204:16 206:11,17 207:7
                                                       department                  54:2
   208:23 209:2,14 210:1     definitely                 17:8 18:23 19:4 22:15
   211:19 212:1,25 227:9      15:23 35:5,9
                                                        25:16 26:4 28:22 29:12,   depended
   235:7 238:8,22 246:9
                             definition                 21 30:6 36:5,18 40:14,     72:21 117:4
   249:17 251:20 252:6,
                              28:18,19 29:25 76:22      23 42:7 62:2,11,18,20
   17,20 253:3,9,20 257:9                                                         depending
                              124:21 148:25 149:5,11    63:10,11,14,15,18
   258:19,21 259:10                                                                69:24 126:21 191:10
                                                        65:11 69:3,6 72:13
   262:3,9,19,23 265:21      degree                                                242:6
                                                        79:25 80:6 81:7,25
   270:2 271:11               109:1                     86:17 87:19 88:6,9,14     deportation
  decision-making            delay                      89:4 94:1,3,6,11,18        241:20
   47:4,13 49:12,20 53:13                               95:12,24 96:9,10,12,13,



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 289 of 322 PageID #:
                                     9981
                               JAMES D. NEALON - 08/14/2018                                          i12
  deportations                41:22 68:8 139:15          58:1,16,18,22,25 59:9,    DHS_RFPD_
   241:21                     143:21 151:14 202:22       10 60:3 61:2,15 62:12     00000040
                              208:23 260:4               63:22 66:2 68:9,11,14,     206:22
  deposed
                                                         21 69:9,10,23 70:1,22
   11:15,18,19,22            designations                                          DHS_RFPD_
                                                         71:10,12,19 72:7,17
                              136:18 139:12 140:3                                  00000953
  deposition                                             74:22 76:4,16 77:4,7,
   10:9 12:1 13:7 15:14,16   desk                        12,17 79:24 82:1 84:21     228:24
   16:17,20 17:21 20:12       99:23                      85:2,10,13,14,24 86:9     DHS_RFPD_
   45:24 171:17 173:24                                   94:10,12 95:18,19         00001071
                             detail                      105:7 109:3 110:16
   186:3 224:10                                                                     256:4
                              166:24 201:19 226:11
                                                         116:19 117:8 127:8
  deputy                      239:22 244:3
                                                         128:18 129:8 131:5,13     didn't
   18:7 19:12,13 30:5                                                               38:20 48:18 49:10 61:8
                             details                     133:21 136:17 137:6
   31:17,20 32:2,17,21                                                              72:2 78:20 81:22 110:3
                              125:5,10 126:17            140:2,12 141:16,20
   33:10,18 40:10 48:8                                                              114:17 145:9 152:3
                                                         142:11,15 143:17,25
   52:3,5,13,15,19 54:24     determination               144:1,5,7 145:18 146:3,    156:12 186:16 187:20
   55:1,3,5,8,9,20 56:20      36:15 42:14 45:13                                     188:25 189:16 193:20
                                                         23 147:19 151:12,21
   57:1,15,21 71:21,22        46:20,23 48:16 50:9                                   197:18 200:12,16
                                                         155:20 156:4 160:4
   82:4,6,8,12 86:14 94:13    53:1 57:9 94:22 96:15                                 204:22,23 210:16,18,20
                                                         161:13 162:13 163:4,21
   95:18 104:13,16,21         98:12,17,22 105:25                                    212:9,11 218:14 233:4
                                                         164:18,25 166:8,19
   105:1,4 110:5 119:22       119:23 123:11 125:19                                  249:12 270:18
                                                         170:8,22 171:20 172:3
   120:17 121:7 123:3,6,      126:9 127:16 176:25        177:13 179:5 180:23       different
   21 127:23 148:11           185:25 204:10,11           198:25 210:2 216:21        14:5 47:14,15,16 49:18
   174:9,17 177:20 230:6,     209:3,11 253:4 260:22      217:16 221:5,17 222:23     63:12 66:1 72:7 75:10,
   12,15 232:8 268:16,23,     261:1 270:25               224:1,25 225:4 229:13      17 76:24 81:10 89:18
   25
                             determinations              230:8 231:5,22 233:3       109:12 116:17 197:14
  describe                    24:16 43:19,25 44:16       235:11 237:18 240:9        208:7,11 219:15,19
   22:7 23:1,7,10 24:5        54:8 94:2,4,15 107:16      246:12,22 254:7 255:17     220:4,6,18 224:10
   28:6 44:14 47:12 48:9,     115:19 122:6 142:16        258:17,19,21 261:21        236:8 244:2,7 259:11
   16 62:14 68:10,16,17       177:15 185:16,23 200:8     262:8,15 264:3 267:11      264:18,19,20,25 268:13
   73:18 98:19 103:25         230:25 266:18 267:13       268:19,20 269:12
   124:11 126:7 156:18        269:3 271:14               271:21,25 272:5,10,17     differentiate
   163:16 193:25 195:24                                  273:5,11                   22:11 23:8 164:9 191:9
   207:5
                             determine
                              13:18 191:14 237:23       DHS-001-000515             differently
  described                   238:12                     240:4                      75:16 179:19
   46:16 48:12 52:4 57:12                                                          difficult
                             determined                 DHS-001-659-000035
   67:19 68:5 69:19 76:14,                                                          13:9 22:6 96:17 100:20
                              59:1 63:25 136:15          82:22
   15,21 77:16 81:3,13                                                              108:19 121:4 147:10
                              139:23                    DHS-001-659-000459
   84:17 95:10 96:8 98:9                                                            211:20 212:14 221:24
   105:7 107:4 108:6         devastating                 86:1                       240:17 261:11 265:14
   109:1 129:1 158:12         217:8                     DHS-001-659-000607         difficulty
   170:20 194:4 196:24
                             DH                          182:17                     155:10
   199:20 239:10
                              191:13                    DHS-001-659-000630
  describing                                                                       diligence
                             DHS                         58:5                       37:18
   23:8 42:21 49:8 56:10,
   14 63:4 65:18 68:1         18:9 19:15 20:9 22:17     DHS-001-659-000660
                              23:4 26:15 27:6,7,9,16                               dinner
   75:20 79:22 91:6                                      251:4                      228:5
   102:18 103:21 104:5        35:15,24 36:3,8,21,24
                              37:6,7,15 38:4,8,11       DHS-001-659-000689         diplomatic
   105:10 117:16 139:4
                              39:1,5 41:12,15,19,21      188:23                     134:18,22
  designated                  44:2,3,10,17 45:3 49:20
                                                        DHS-001-659-000856         diplomats
   29:3 36:13 41:23 78:23     50:8,9,16 51:22,24,25
                                                         264:7                      25:19 109:4 118:12
   110:12                     53:9,13,15,20,22,24
                              54:4,14,23,24 55:10,23    DHS-RFPD-00000986          dire
  designation
                              56:3,6,11,13,20 57:17      231:18



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 290 of 322 PageID #:
                                     9982
                              JAMES D. NEALON - 08/14/2018                                           i13
   98:25 103:24 104:1,2,6    45:7 50:7 265:15           152:24 153:1,4,5,9,13,     124:4 127:3 128:23
                                                        15,17 164:14 182:21        130:13 132:20 136:4
  direct                    discussion
                                                        186:11 192:1 193:23,25     140:20 141:12 146:20,
   53:19 111:1 142:9         36:10 46:10 74:12 77:6
                                                        202:20 206:1 207:5         22 147:15 149:23 150:7
   146:9 159:5 171:18        79:13,16 93:25 109:13,
                                                        231:13,15,21 235:5         151:9,15 153:3 156:12
   176:19 191:19 215:25      18,20 179:4,5 205:6
                                                        237:11 251:23 252:1,3,     159:8,24 160:23 161:1
   224:23 225:21 245:23      208:3,19,20 229:5
                                                        5 254:24 257:18            164:12,16 167:13,20,22
   248:17                    238:9 251:16 260:9
                                                                                   170:23 171:9 172:9,10,
                             262:7                     documentation
  directed                                                                         12,23,25 173:16 176:7
                                                        131:11
   116:7                    discussions                                            178:5 179:25 180:4,15
                             45:9 120:20 146:17        documents                   181:3 183:10 184:15,18
  directing                                                                        186:1,4,5,25 187:20,21,
                             167:14 205:5 211:24,25     18:2,5 19:20 20:1,4,5
   249:1
                             248:25 254:12 263:21       49:5 61:25 62:12 63:2,     25 189:7,13 195:23
  direction                  267:23                     5,19,23 64:13 228:15,      196:13 198:17,18,21
   249:5                                                20 244:6 246:3 264:20      203:5,15,18,21 204:14
                            displeasure                                            206:4,18,21 207:16
  directly                   96:22                     DOD                         208:8,16,19 209:16
   42:6,20,25 46:19 48:14                               187:7,8
                            disregarded                                            210:3 211:11 215:4,25
   90:10 91:25 113:1,3                                                             216:6,22 217:21 221:2,
                             139:8                     doesn't
   114:24 120:10 127:4                                                             23 222:5,11,20 224:8,
                                                        14:14,25 167:9 186:13
   132:10 147:23 198:20     disseminated                                           23 225:18,21 227:6
                                                        187:20 234:11 238:22
   219:4 222:18,21 223:2     198:25                                                230:16,19 232:2,12
                                                        249:15 255:1,11
   224:4,15                                                                        233:18,25 234:16,23
                            dissemination
                                                       doing                       237:3,25 240:20,25
  director                   229:7
                                                        30:18 43:21 76:6 77:1      244:21,22,23 246:22
   37:6 38:3,4,7,13 40:8,
                            dissenting                  87:21 212:21 245:19        248:6 249:14 252:2,20,
   11 42:8 53:9,14,23
                             175:2,13,21 176:6,8,9,     246:7                      22,25 254:17 255:23
   67:17 77:23 82:5,6
                             21,23 177:10                                          257:7,25 259:16,19
   92:23 207:3 241:7                                   domestic
   258:18 259:8             dissipate                   139:23 140:6,8,13,15,      260:8 262:21 263:8,10
                             218:12                     19 141:5,8,9,10,17         264:3,6,21 265:13
  directorates                                                                     268:16 269:1,4 270:22
                                                        142:1,13 168:22 169:2,
   67:14                    dissipated                  4 187:11 188:3,13,17       272:4,9,13,24,25 273:7
                             218:12
  disagreed                                             260:19                    DOS
   227:9                    distinct                   don't                       110:13
                             50:2
  disagreement                                          11:20 12:17 15:4 16:4     Dougherty
   202:4 215:5              distinction                 19:16 25:7 29:16 31:4,     84:5 186:20 190:2,3
                             219:7                      23 32:18 34:24,25 37:8,    256:10
  disclosing                                            20,21 38:15 40:15
   114:2                    distinguish                 41:13,16 43:20,21         downrange
                             22:18                      44:18,20 45:10 47:1,3      26:6
  discuss
   41:3 56:1 124:22,23      distinguishing              48:11 52:16,22,24
                                                                                  DPC
   138:12 167:18 241:4       122:7                      53:19,21 55:25 57:3
                                                                                   187:7,10 260:14,18
   265:1,23                                             59:2,3,11 61:8,9 63:21
                            distributed                 65:1 67:11 70:12,14       drafted
  discussed                  202:23                     74:18 75:23 76:5 80:2      124:3 181:10
   38:23 50:5 54:19 55:25                               81:11 82:19,24 83:8,21
   56:8 57:12 81:9 94:21
                            dive                                                  drafting
                             238:10 239:12              85:9,21 89:23 91:3
   141:11,13 147:1,20,21,                                                          36:19 123:19 124:1
                                                        93:2,4,14 97:4,25 100:1
   25 151:1 152:6 167:12    do?'                        101:9,17,23 102:12        drama
   170:16 173:24 216:20      158:10                     103:2,13 104:25 106:1,     106:1 107:4
   236:23 253:5 267:1                                   11,15,16,20 107:8,19
                            document                                              draw
  discusses                  51:16 58:7 62:17,22        112:10,15,21,23 113:12
                                                                                   119:5 254:13
   239:4                     63:1 64:2,8 67:1 68:1,5    115:2 116:15,25 118:9,
                             82:21 85:22,25 90:24       21 119:17,18,19 120:21    drawing
  discussing                                            121:9,15 123:13,18         202:5



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 291 of 322 PageID #:
                                     9983
                               JAMES D. NEALON - 08/14/2018                                           i14
  drive                       10 193:10 229:5,18       ego                         117:18 118:9,12,16
   227:23                     230:3 233:8,11,14,21      132:14                     135:5 153:22 154:1,15,
                              234:14,21 235:25 236:3                               22 155:5
  driven                                               either
                              237:11,17 238:2,14
   54:1 190:17 270:3                                    34:23 86:5 107:25         emerged
                              239:3,6 243:15,18,20,
                                                        118:1 136:3 142:9          99:11,22
  due                         21 244:3,4,10,11,14,16
                                                        168:23 172:1 177:12
   37:18 54:3 84:14           245:10 249:20,21 251:8                              Emilou
                                                        186:5 192:2,8 230:14
                              253:15,21,25 254:1,18                                10:15
  Duke                        256:2,6,8,10,16 257:2
                                                        241:23 268:15
   18:11 46:17 47:15,21                                                           employed
                              259:21 260:1 264:9       El
   48:12 49:15 55:3,13,19                                                          27:2
                                                        19:7 74:3 75:8,9,12
   74:6 75:21 105:19         e-mailed
                              112:22 115:24
                                                        110:20 111:8,16 113:1,    employee
   106:4 107:7 120:3,17,
                                                        4,8,11 114:9,15 118:3      36:3 104:20 124:6,7
   22 148:16 149:1,4,13,
                             e-mails                    122:14,15,22 123:1,11      197:3
   25 150:1 158:2,6,9,15,
                              86:6 115:17 116:1,9       124:13 127:6 134:18
   19 159:13,21 160:5,9,
                              118:15 190:9 227:4        136:18 173:19 178:21
                                                                                  ended
   13,19 163:8 185:1,5                                                             27:15 219:5
                              244:1 264:15,23 265:5,    179:7 195:15 196:12
   190:25 194:11 196:6,10
                              9,10                      204:11 205:2 206:3        enforcement
   197:24 202:21 204:6,9
                                                        207:21,25 208:11,15,18     216:13 241:18 243:4
   205:23 206:19 207:3,      earlier
                                                        238:21,25 258:4,10
   12,20 208:13,21 209:2,     84:17 108:7 199:20                                  engage
                                                        259:24
   11,13 222:6 269:21         217:13                                               28:12,16 56:2,5 100:12,
   270:1,9,18,21,23                                    elaborate                   17 110:4
                             earliest
                                                        138:8 198:14 210:8
  Duke's                      243:21                                              engaged
                                                        225:24 271:21
   42:1 47:5 49:13 105:10                                                          22:4 38:25 69:11 78:6
                             early
   106:19 191:2 194:4                                  elaborated                  81:4,7 91:10 95:18
                              128:19 210:7 261:7
   207:7                                                206:16                     96:11,12 102:23 103:17
                              262:4
                                                                                   105:4 185:22 222:17,23
  duly                                                 elaborates
                             ears                                                  223:1 262:18 273:5
   11:2                                                 157:6
                              133:9
  duties                                               Elaine                     engagement
                             easier                                                54:12,16,20,23 55:22
   23:14 104:23 243:4                                   55:3 158:2,6,15 269:21
                              243:19                                               262:2 273:4
                                                        270:18
  duty
                             easily                                               engaging
   23:15                                               element
                              132:25                                               96:9
                                                        191:13 217:24
  dynamic
                             East                                                 ensuing
   104:25                                              elements
                              78:1                                                 155:19
                                                        26:14,16 32:12 63:12
  D’affaires
                             easy                       108:4 162:24 163:16,17    ensure
   33:19
                              40:6 117:2                205:9 214:14 218:20        105:15 140:2 239:17,
                                                                                   18,19
                             effect                    Elizabeth
               E
                              12:4 43:9,12              86:13 230:12              enter
                                                                                   199:20
  e-mail                     effective                 embassies
   41:1 56:18 58:8,9,12       263:2,7,12,19 264:5       25:18 26:5,6 29:7         entered
   59:4,8 64:4,20,22 65:3,                              110:22 111:8 114:14,20     35:21 36:7 236:2
                             effectively                115:7,16,18 116:8
   5,9,14,16,19 66:20,23,     82:15                                               entire
   24 67:6,9,22 68:6 82:25                              117:10 123:24 133:22
                                                        134:18 135:3,21            153:4 175:24 216:25
   84:14,23 87:6,7,22 88:3   effects
                                                        139:10,13 172:2            234:17 247:1,11
   90:19 93:24 112:16,18,     198:4
   20 116:6 118:2 134:3                                embassy                    entirely
                             effort
   136:3 171:19,22 180:16                               28:2,22,24 29:23 30:3,     79:14 254:2,8 256:11
                              59:16 75:17
   182:5,25 184:17,21,24                                8,12,16,23 32:23 33:11,   entirety
   186:18 187:5 189:23,      efforts                    20 34:4,11 35:1 89:9       231:21
   24,25 190:1,20 192:9,      198:13 227:22             108:7,25 114:9,24



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 292 of 322 PageID #:
                                     9984
                             JAMES D. NEALON - 08/14/2018                                             i15
  entities                  evidence                    189:4 193:14,15          explained
   26:9 50:16 87:23 96:10    61:5 111:5 136:10          206:22,25 207:2,18,19     16:1
   108:4 166:8               144:16 209:8 258:25        209:19,21,22 228:24
                                                                                 explanation
                             261:10 267:15              229:1,7 231:14,18
  entitled                                                                        97:23 99:13
                                                        232:14,22 233:6,8
   259:23 269:11            exact
                                                        235:25 236:2,11,12,24    express
                             111:6 209:16
  entity                                                240:3,4,6 243:15,19       99:13 101:24 102:4
   222:13                   exactly                     251:4,7,21,23 253:11      103:7 212:20 214:23
                             198:17 208:16              255:24,25 256:4 257:1,    241:25 242:13
  Epic                                                  2 259:17,18 261:13,16,
   10:5                     EXAMINATION                 24 262:25 264:7,9,12
                                                                                 expressed
                             11:4                                                 53:4 91:7 97:17 99:16
  equally                                               269:9
                                                                                  101:14 105:17 195:1,11
   179:9                    examined                   exist                      196:4,5 197:8 206:2
                             11:3
  equities                                              143:23 228:16             242:10 271:19
   63:12 75:13 108:5        example                    existence                 expressing
   242:19,24 243:12          23:18 24:1,22 69:1 70:7
                                                        154:6,9                   96:21 97:22 99:21
                             77:24 79:3 80:3 95:23
  equity                                               existing
                             102:15 110:21 132:4                                 expression
   108:24
                             152:2 168:18 208:8         218:25                    97:15
  Eric                       212:22 272:23
                                                       exists                    expressions
   267:9,16
                            examples                    217:10                    195:13 196:10
  escapes                    79:21
                                                       expansive                 extend
   103:2
                            exception                   199:4                     48:23 49:1 120:12,18
  ESEC                       119:6 132:12
                                                       expect
                                                                                  209:4,15 269:18
   84:15,20 254:23 255:6,
                            exchange                    60:2 126:13 192:11       extended
   17
                             66:20,23 79:10 185:6                                 74:25 118:23 199:16
                                                       expectation
  especially                 190:5 233:8,11 234:14                                206:2 219:10 242:1
                                                        246:19
   105:16 227:11 249:1,17    257:3
                                                                                 extending
                                                       expected
  essentially               exchanges                                             145:21 146:7 168:21,23
                                                        129:3,22 130:4
   14:9 129:2 137:15         56:18                                                198:3
   217:16 219:19                                       expel
                            exclusively                                          extension
                                                        269:13,22
  et                         91:15                                                49:4 69:4 94:7 120:1
   77:11 227:14                                        experience                 139:11,14 196:11
                            excuse
                                                        20:9 43:14 47:20 48:5     243:13 246:10,11
  et al                      113:21 162:14
                                                        108:25 109:24 110:10
   10:10,11                                                                      extensively
                            Exec                        137:6 142:9,10 172:2
                                                                                  174:2
  ethical                    62:13 85:17                177:11 204:22 213:22
   191:12                                               214:18,19,22 215:18      extent
                            executing
                                                                                  37:13 44:15 45:14 46:3,
  European                   241:21                    experiences
                                                                                  23 48:10 61:6 63:16
   23:25                                                141:15
                            executive                                             64:22 66:4 68:4 86:4
  events                     24:10 62:13,19 63:25      expert                     90:5,8 111:21 113:17,
   86:19,21,24 193:3         84:20 198:19,24 237:5,     62:16                     23 114:5 119:12,14
                             14                                                   121:18 122:2 124:14,17
  eventually                                           expertise
                                                                                  129:14 131:21 133:25
   102:13 124:24 233:22     exhibit                     139:9 215:19
                                                                                  137:25 138:17 139:17
                             20:17,18,20 58:4,5,8
  everybody                                            experts                    141:21,23 142:3,21,25
                             64:3,4,9 66:19 82:21,22
   40:18 150:23                                         62:21                     144:10,21 147:5,8
                             85:23 86:1 134:3,6
                                                                                  152:24 154:2,13 155:2
  everybody's                152:10,11,13 171:11,16    explain                    156:9 157:5 160:14
   162:11                    180:16,19 182:17,19        58:9 98:2 164:15 257:5
                                                                                  161:17 164:5,8 165:21
                             184:12 186:3 188:23        264:22
                                                                                  166:1 174:10 175:14



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 293 of 322 PageID #:
                                     9985
                              JAMES D. NEALON - 08/14/2018                                           i16
   183:21 188:6 192:14       110:5 133:1 138:25        feeling                      196:10,14 208:4
   194:2 200:22 201:1,13     179:9                       128:10,19,22,25 129:6      213:14,20,24 214:6,16,
   221:8,10 223:18 226:4                                 246:12,18                  25 215:22 216:4,20
                            fairness
   228:21 229:8 235:15                                                              225:4 233:14 234:10
                             205:10 227:12             feelings
   237:1 242:18,22,23                                                               236:24 243:21 244:4,
                                                         216:10
   243:1 254:11 257:6       faith-based                                             11,15 253:21 255:3
   264:14 270:13,14 271:2    48:25 49:3 69:2 70:20     feels                        258:6 259:5,15,20
                             195:6                       152:24                     261:6 262:23 263:4
  external
                                                                                    265:1 269:16
   26:12                    familiar                   felt
                             54:4 136:11 137:1           211:1,2 212:10 219:6      first-hand
  extremely
                             140:5,8,10                  270:3                      137:3
   248:2
                            familiarity                fewer                       firsthand
  eyes
                             229:15 259:12               127:17 148:25 149:11       156:12 197:16 270:19
   133:9
                            family                     fifth                       Fishfeld
                             216:13                      152:17                     10:17 189:5
               F
                            far                        fight                       fist
  face                       16:1 127:17 148:25          212:8                      204:15
   22:14 186:11              149:6
                                                       figure                      fit
  faced                     fashion                      228:3 244:5 250:13         172:12 191:14 193:17
   168:8                     97:19 102:15 103:9
                                                       fill                        fits
                             203:1
  faces                                                  57:14                      216:3
   23:6                     FBI
                                                       final                       fitting
                             71:25
  facilitate                                             19:14,16 53:16 143:8       199:8 215:24
   73:5 78:15               February                     200:13 259:10
                                                                                   five
                             26:18
  fact                                                 finalized                    22:3 80:12,14 149:4
   27:24 135:20             fed                          68:7
                                                                                   flexibility
                             162:24
  factored                                             finally                      145:23
   167:7                    federal                      168:22
                                                                                   flexible
                             65:22,25 66:8,13 187:6,
  factors                                              fine                         146:6 168:15
                             19 257:11,20
   122:11 167:19 168:2,3,                                81:23 87:12 235:24
                                                                                   flexibly
   10 199:7,13,14,20,22     Federation                   243:1
                                                                                    199:24
   200:7 201:14 205:17       272:2
                                                       finish
   213:9 220:16 227:23                                                             flippant
                            feed                         44:25 87:14 111:14
                                                                                    25:22
  facts                      77:2                        189:10,20
   61:5 111:4 136:9                                                                FO
                            feedback                   finished
   144:16 170:10 258:24                                                             85:2,13
                             200:18,19 201:2             13:11 15:14 40:7
   261:10 267:14                                                                   focus
                            feeds                      finishing
  fair                                                                              238:19
                             29:10                       245:10
   34:21 35:3,8 39:13,14                                                           focused
   68:15 87:10 91:11 92:4   feel                       firmly
                                                                                    266:19
   93:11 117:15 131:12       15:11 46:5 80:23 90:9       248:13
   132:20 133:2 153:10       124:19 195:23 210:16,                                 folks
                                                       first
   195:11 209:18 210:21      18,20 211:5,8 212:9                                    255:7
                                                         11:2 34:21 35:4,8,12
   244:9,17 248:14,18,21     219:9 220:3,6 270:11
                                                         66:24 67:16 73:15 75:6,   follow
   252:22 256:18 260:18      271:6
                                                         21 103:1,16 133:8          45:24 55:7
   272:2,15                 Feeley                       134:8,15 142:6 157:7
                                                                                   follow-up
  fairly                     209:23                      171:22 183:1 184:17
                                                                                    111:15 132:21 185:7
   11:25 77:21 89:10                                     187:8 189:23 192:20,21
                                                                                    242:5 249:20,21



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 294 of 322 PageID #:
                                     9986
                              JAMES D. NEALON - 08/14/2018                                              i17
  followed                   forwarded                  full                        17 126:7 128:7,10,19,
   190:21                     251:17                     19:25 152:17 160:2         22 129:5,10,12,21
                                                         169:15 253:24              138:8 141:24 148:7,16,
  following                  foundation
                                                                                    24 149:7,16,19,21
   30:22 86:21,25 151:21      62:5 65:21 67:22 69:13    fully
                                                                                    160:13 161:20 163:4
   155:18 157:12 196:17       83:24 92:9 104:18          211:2
                                                                                    164:23 166:1,2 167:6
   240:14 254:3 271:10        111:5 117:22 120:6
                                                        function                    168:2,3 184:22 185:12
                              136:10 172:8,18 177:17
  follows                                                231:6                      188:9 216:15 222:3
                              183:8 185:20 186:24
   11:3 60:6 178:14                                                                 226:10 241:4 242:24
                              192:1 220:9,21 225:12     functions                   245:6,23 246:16 247:16
   238:14
                              247:6 258:11 261:9         192:6
                                                                                    248:2 249:7,8,10 250:9,
  footnotes
                             foundational               fundamental                 10
   143:12
                              155:8                      147:22
                                                                                   generally
  force
                             four                       further                     22:8 25:12 29:7 36:1,11
   12:4 205:18
                              17:25 72:15 174:5,24       19:23 34:19 36:21 49:7     37:13 54:16,17 59:5,24
  foreign                     176:25 177:25 178:17,      74:13 111:14 125:4         61:1 70:1 76:17 95:9
   25:18 26:5 32:6,9 48:22    19,22 179:1 180:5,9        126:16 130:7 132:21        97:6,7 98:11 105:12
   70:7,16,19 79:4,8,22,23    181:23                     177:4 188:19 198:6,12      107:21 109:8,13,17
   108:21,23 165:16                                      229:7 255:2 271:9          113:14 123:2 138:19
                             fourth                                                 140:10 141:25 167:19
   166:16 168:20 172:2
                              169:15                    future                      226:9,12
   195:6 198:1,2
                                                         126:21
                             frame                                                 generated
  foreigners
                              75:18 256:9 265:7         FYI                         153:23 154:17
   161:10
                                                         65:4 67:14
                             frames                                                gentleman
  form
                              75:17 247:2,12
   42:9 111:9,17 112:13                                                             51:9 84:4 97:6,8 100:4
                                                                    G               127:20 140:23 183:18
   113:7 118:3 196:7         Francis
   235:23                     38:13 40:5 83:14
                                                        G-l-a-w-e                  geographic
  formal                     frankly                     268:1,2                    28:1 77:24 133:17
   30:7 42:5 50:4,5 51:19     197:13
                                                        gained                     geographical
   54:18 61:25 63:5 69:7
                             free                        48:3                       24:21 25:3
   78:23 116:4,5,12,13,15
                              14:25 15:11 46:5 90:9
   151:14 174:16 202:1                                  Gary                       getting
                              124:19 270:12
   271:15                                                92:19,20 184:4             67:15 74:3 95:12
                             freewheeling                                           105:24 129:14 165:21
  formally                                              gather                      205:16,20 235:5 253:7
                              78:14
   62:12 67:12                                           50:2 187:6                 267:22
                             frequency
  former                                                gathering                  Giannini
                              57:3
   152:18 153:21 155:23                                  43:15 123:24               10:4
   213:15,21 269:22          Friday
                              183:4                     gathers                    give
  forth                                                  49:15                      12:10 14:19 32:11
   24:11 37:19 237:7         friends                                                40:15 64:7 85:24 90:8
   239:8 253:19 267:21        130:6                     geared
                                                         70:10                      134:5 137:7 148:22
  fortunate                  FRNS                                                   153:1 167:22 184:11
   240:1                      65:3,6,22                 Gene                        193:14 253:10 259:17
                                                         51:10 249:23 250:1,5,      260:1 264:10 267:19
  forum                      front                       11 253:23 267:5            269:10 273:21
   77:6 79:16                 51:13,18,22,24,25 52:9,
                              25 53:20 54:2 58:25       general                    given
  forward                                                32:3 37:16 44:6 45:8       23:1 149:14 172:5
                              61:9,10 85:14 97:24
   62:23 63:1 84:14 97:18                                47:24 54:5,8,9,10,13,21    252:9 264:17
                              99:19 193:4
   99:11 110:9 186:13                                    75:11 77:14 89:24 90:8
   192:11 223:10 255:19      frustration                 92:5 94:2,5 95:21         gives
                              97:17 102:1 160:6          100:16 119:15 124:11,      192:7



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 295 of 322 PageID #:
                                     9987
                              JAMES D. NEALON - 08/14/2018                                            i18
  giving                      143:19                   grouped                   half
   16:9,13 23:4 50:16                                   179:1                     35:24 72:23 192:9
                             government
  Glawe                       21:14 26:12,22 27:3      groups                    Hamilton
   267:25 268:2,5             28:10 45:15 46:4,14       48:25 49:4 69:2 70:20     51:10 52:11 56:2,6,11,
                              48:6 59:21 62:11 87:24    195:6                     15 150:12,13,24 151:3,
  go
                              90:6 93:22 111:22                                   8,12 186:20 190:9
   11:25 20:23 24:15                                   Guard
                              113:18,23 114:6 116:18                              225:1,20 226:14,18,21
   34:19 35:15 36:10 49:7                               52:6 185:9 267:16
                              119:13 121:19 122:3                                 250:5,8,11 253:23
   50:1 57:14 63:2 65:24
                              124:15,18 129:14 134:2   Guatemala                  254:3 267:5
   66:9,13 74:13 90:9
                              139:19 140:11 141:22      259:24
   108:2 110:9 122:11                                                            Hamilton's
                              142:4,22 143:1,3
   133:8 153:16 161:3,8
                              144:11 154:3,10,11,24
                                                       guess                      151:21 254:21
   163:1,17,18 169:14                                   142:6 143:11 175:8
                              161:18 162:2 165:22                                handle
   174:11 175:4 189:7                                   185:18 194:13 259:2
                              173:12 188:7 197:2                                  79:6
   202:9 207:18 208:24
                              200:23 201:4,16 202:25   guessing
   210:5 211:6,12 216:8
                              212:4,19,22 221:9
                                                                                 handles
                                                        183:10
   222:15 223:10 230:1                                                            237:15
                              244:6 245:17 246:17,20
   237:10 241:1 245:8                                  guidance
                              248:5 271:3                                        handling
   249:19 253:12 254:18                                 36:7 88:22,24,25 89:3
                                                                                  268:6
   256:17,19 259:19 263:5    governmental               163:22 164:3,6,10
   273:23                     21:13 22:9 175:15,24      238:4 239:13             hands
                                                                                  145:22 218:23 219:6,9
  goes                       governments               guy
   51:16 57:15 145:21         70:16,19 79:22,24         77:25 78:1 212:6 249:9   hands-on
   147:22 162:23 239:3        195:6                                               43:24
   252:6 257:10                                        guys
                             Grady                      254:22                   happen
  going                       55:4,8,9,20,22                                      117:9 190:10
   11:25 12:15,20 13:18
                             granted                              H              happened
   20:15 23:8 27:8 50:24
                              217:7                                               146:12 154:19 157:2
   59:5,19 62:4 66:18,21,
                                                       H-e-n-s-h-a-w              159:22,25 171:3 180:13
   23 68:9 72:21 73:3,12     grantees
   76:25 82:20 103:9                                    97:8                      200:17
                              198:7
   117:21 119:9,10 125:14                              hadn't                    happens
   128:11,20 131:11
                             granular
                                                        98:7 99:11,22             37:14 63:14 190:22
                              37:8,21 47:19 185:11
   133:8,11,12,13 134:10
   138:6 143:5 152:14                                  Haiti                     happy
                             granularity
   153:14 157:16 189:20                                 18:10 45:7,13 46:9        12:19
                              53:21
   193:14,16 194:24                                     86:22 89:9,22 92:7       hard
   205:14 209:6 224:7        grateful                   93:18,22 118:16           64:12 94:24 106:25
   229:25 231:20 242:4        266:5                     127:13,18 128:11,20       112:23 113:13 132:8
   243:8 246:4,13 248:9      great                      129:3,7,22,24 130:4       198:11 240:21
   253:10 255:24 257:3        21:11 23:24 80:10         134:19 136:19 158:3,7
   259:17 261:16,23 262:6     135:13 152:9 184:18       173:20 178:21 179:23     hard-working
   264:24 269:8,24 271:17                               185:3,16,25 239:5         197:2
                              266:4
                                                        245:11,19 246:6 259:24   Hardliner
  good                       greater                    267:24
   10:2 23:16 27:22 80:12,                                                        155:20
                              41:18 77:4
   13 197:1 202:7 207:23                               Haiti's                   hatching
   250:14                    ground                     68:8 127:16               265:4
                              12:1 133:9,23
  gotten                                               Haitian                   haven't
   97:20,23 239:22           grounds                    79:8 93:19,22 245:17      216:1 234:16
                              13:25 17:13 164:8         246:17,19 248:5 251:15
  governed                    170:17 270:16                                      he'll
   229:4                                               Haitians                   14:12
                             group                      69:1 245:24 247:20
  governing                   58:21 180:5               248:3,9



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 296 of 322 PageID #:
                                     9988
                             JAMES D. NEALON - 08/14/2018                                            i19
  he's                       124:1                     114:19 115:5 123:16       House
   19:3 82:8,11,15 100:11                              125:2 128:10 136:6,12,      44:6 48:8 89:16,24 90:3
                            Hemispheres
   124:7,8 127:23 128:1                                17 149:19,22 158:1,5        91:7,11,18,21 139:23
                             31:3
   144:17,20 145:2,8                                   161:14 168:8 188:2          140:5 141:17 142:13
   153:7,12 154:13,20,21    Henshaw                    203:3 228:16 233:13         157:16 160:3,7 169:11,
   158:14 160:12 176:10      97:8 98:10,15,20 99:4     249:15 269:17 270:4         16,22 183:18 184:2
   185:9 215:7 216:12        101:12,13,14,20 125:22                                203:5,6,14,17,20,22,24
                                                      Honduran
   233:25 249:13 250:5       126:3,10,18                                           222:12,13,16,17,21,23,
                                                       79:4
                                                                                   25 223:25 224:11,13,16
  head                      Henshaw's
                                                      Hondurans                    248:15 249:6,12
   13:3 44:19 47:2 57:24     97:9 99:7
                                                       30:15 69:1 132:6            260:19,25 261:5,14,20
   70:22 81:24 95:8
                            here's                     269:13,19                   262:2,8,15,18 269:11,
   183:11 230:21 231:10,
                             79:9                                                  20 270:4,24
   11 234:13 240:17                                   Honduras
                            hesitate                   27:9,11,12 28:14 29:14,   huh-uh
  headquarters
                             39:6                      22 30:11,14 31:7,17         13:2
   77:13
                                                       35:1,11,13 74:4,19,21
                            hesitating                                           human
  heads                                                75:6,9,12,22 110:20
                             74:23 75:2                                            32:14 34:15
   71:5 72:7 77:10,11                                  111:2,8,20 112:5,6
                            hey                        113:16 114:9,14 118:3     humanitarian
  hear
                             79:7                      122:15 125:15,19,20         205:10
   80:6 216:20 260:9
                                                       126:10,20 127:6 128:11
                            Higgins                                              hundreds
  heard                                                134:19 136:19 172:3
                             38:14 40:13                                           212:5
   195:10 224:6 270:17                                 173:20 177:12 178:21
                            high                       179:7 195:14 196:12       Hungary
  hearing                                              197:16,23 200:6,14,20,
                             28:18 30:11 41:20                                     34:11
   216:22 222:22 272:22
                             76:22 110:5 133:1         21,25 201:8 204:11
   273:1
                                                       205:1,3 206:3 207:21,
                                                                                 Hurricane
                            higher                                                 217:8 218:11 219:4
  heart                                                25 208:11,14,18 209:3,
                             39:15,21 40:13 47:24                                  220:18
   145:20,22 162:23                                    14 210:2 212:25 213:6
                            hint                       214:2 217:9 218:10
  heartfelt                                            219:3,10 220:17 238:18
                             25:21                                                           I
   211:9,21                                            258:4,10 259:25 260:22
  held                      history                    261:1,5,6 262:3,9,20,23
                             172:12                                              I'd
   12:2 33:5,12 34:5,12                                270:10,25                   40:5 87:13 122:1 143:9
   35:11 72:5 76:16         Hoffman                   honest                       180:2 209:8 237:22
   101:15 144:6,8 146:1      86:8                      172:9 211:9 215:1,3       I'll
  help                      hold                      honestly                     13:10 46:13 64:7 76:9
   128:16 132:5 140:25       15:21 31:15 32:20,24      29:16 198:17 200:12         85:16,23,24 111:14
   195:9,25 196:2 197:20     33:22 34:1,9,14,17        207:16 216:6                134:5 153:17 157:13
   198:5 206:11              45:23 126:16 137:18                                   167:2 171:18 201:21
                             260:23 262:24            Hook                         202:3 211:8 220:12
  helpful                                              100:5,9 101:1
   132:18 146:19 148:23                                                            221:9 233:9 253:1
                            holdup
   168:5 173:17 216:7                                 hope                         257:17 264:10,13
                             102:5
   229:24                                              132:19                      269:10
                            Homan
  helps                      241:5,6,7,23             hopefully                  I'm
   254:19                                              202:8 220:13 228:5          11:25 12:15,20 18:18
                            home                                                   23:8 27:4 38:1 46:6
  hemisphere                 228:4                    host                         51:6,19 53:11 55:5
   28:4 29:16,19 31:1                                  22:16                       56:17,25 57:10 58:2,14,
   32:13 88:4,6 108:9       homeland
                                                      hour                         15 62:16 66:18,21,23
   110:1 123:4,7 127:25      17:8 21:15 29:5 63:11
                                                       72:23 79:20 192:10          67:2 68:6,9 71:10 73:12
   133:18 180:6              65:12 94:8,21,25 95:2,
                                                                                   74:13,23 75:2 76:20
                             25 96:4,10,22 99:2       hours
  Hemisphere's                                                                     77:5 78:20 87:21,23
                             101:25 103:7,10 104:3     16:9,13 18:1



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 297 of 322 PageID #:
                                     9989
                               JAMES D. NEALON - 08/14/2018                                          i20
   93:10 94:24 104:5          203:2 215:20,23 230:4    important                 individuals
   108:13 119:9,10 125:14     232:1,7 234:5,10          13:1 23:11,14,15,16,19    138:19,22
   128:11 132:8 136:11        236:10 267:10             24:5,7 30:14 63:15
                                                                                 influence
   137:1 140:10 142:20                                  105:21 124:25 125:23
                             identifies                                           139:24,25 141:18
   143:5 146:15 150:16                                  179:10,17 193:1 199:25
                              14:3 83:4 134:19                                    142:14
   152:14,20 153:14                                     200:2,4,5 206:10
                              135:10 145:14 190:3
   155:15 157:10 159:2                                  217:23 220:23 227:10,    info
   165:2,3,16 167:20         identify                   16,17                     260:4
   170:5 173:1 174:19         14:11 88:2 129:17
                                                       impossible                inform
   178:4 183:10,19 189:20     131:7 134:24 135:18
                                                        256:22                    197:23 206:17 212:1
   193:14 198:10 209:21       136:22 146:8 148:13
   212:5,14 219:16 220:3      166:23 206:24 229:17     impression                informal
   223:4,10 224:5,7           230:5 237:18 266:12       40:16 248:1               69:6 86:18
   229:25 230:9 231:20
   234:2,8 242:4 243:18
                             imagine                   improved                  informality
                              33:2 39:9 41:18 72:2      158:3,7                   12:2
   244:2,4 245:12 246:18
                              91:4 109:2 119:5 153:4
   247:7 251:23 253:10                                 inbox                     information
                              166:21 192:21 211:18
   254:10,14 255:5,7,24                                 112:21                    15:8,9 16:14 17:10 24:1
                              215:25 255:25
   257:3 259:2,7,17                                                               26:2 34:16 42:2,13,20,
   261:16,23 262:5                                     include
                             IMM                                                  22,24 43:16,19 44:12
   264:12,24 265:23 266:5                               89:1 195:12 207:22
                              85:1,6                                              46:18,19 48:13 49:16
   267:8 268:21 269:24                                  214:19 238:25
                                                                                  50:2,6 60:22 74:3,10,
   271:15,17                 immediately
                                                       included                   15,16 79:11,14,15 92:5
                              27:6,8 75:1 194:16
  I've                                                  35:25 59:5 61:1 66:22     98:1 105:22 125:1
   15:25 81:13 107:4         immigrants                 86:7 88:23 179:23         126:12 141:16 142:10
   138:24 147:12 180:19       169:25                    194:21 196:16 201:11      171:9 177:4 193:1
   196:24 207:1 212:21                                  207:14,20 229:18 252:5    247:25
                             immigration
   223:24 251:7 262:14        51:9 52:13,20 83:4,5,    includes                  information-
   266:7                      10,17,22 84:2,3,7,12      66:21 169:23 227:3       gathering
  I-m-m                       85:11 150:12 151:11,18    252:7                     194:5
   85:6                       152:4,5 155:19 156:1
                                                       including                 informed
                              161:5,9 187:3 188:15
  ICE                                                   15:10 36:18 139:18        205:2 270:20
                              213:10 214:15 215:4,
   77:11 241:7,8,12,15,17,                              154:9 175:17 187:7
                              10,22 216:19 233:9,15                              initial
   20,23,24 242:10,13,19                                188:15
                              234:5,14 236:10 249:25                              258:21
   243:12                     250:8 271:19 272:2,7,    incorrectly
                              15,19,23 273:12           236:7                    initially
  ICE'S                                                                           21:18 259:7
   242:17,24 243:3           imminent                  increasing
                              59:18 129:6               43:12                    initials
  idea                                                                            38:21
   189:9 265:4               impact                    indicate
                              243:11                    65:9                     initiated
  identification                                                                  87:8 121:12,13
   20:22 58:6 64:6 82:23     imperfect                 indirect
   86:2 134:4 152:12          82:7 177:18 223:23        142:10                   initiates
   180:18 182:18 184:13                                                           36:15
   188:24 206:23 209:20      implicate                 indirectly
                              46:4                      48:14 114:25 222:18      initiative
   228:25 231:19 233:7                                                            190:23 191:3
   236:1 240:5 243:17                                   224:16
                             implications
   251:5,22 256:5 261:15      43:6,7 75:15 128:14      individual                inner
   264:8                      165:13,14,18 166:13,      29:2 37:25 56:9 92:11     43:21

  identified                  15,16 198:1,3             238:9                    input
   19:20 81:16 101:13        importance                individually               36:18 42:6,9 67:13
   135:15 150:10 166:15       179:6                     239:12                    94:9,25 95:3 96:5 98:21
   199:7,8,13 202:17                                                              99:2 103:9 105:20,24



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 298 of 322 PageID #:
                                     9990
                              JAMES D. NEALON - 08/14/2018                                         i21
   108:6,7,9,11 109:9       intention                  168:14 199:24              215:19 234:22 268:3
   111:7,19 118:22 122:25    227:7
                                                      interpretation             irrational
   123:11,24 124:1 125:25
                            interacted                 143:18,25 144:5,14,18      221:3
   141:24 185:11,16 187:6
                             39:3                      145:12,15,18 146:13,18
   200:14 201:2,6,9,14                                                           isn't
                                                       150:6 199:9 214:8
   206:15 228:22 253:20     interagency                                           16:7
                                                       217:23 218:14 219:20,
                             26:5,16 59:17 69:5
  inside                                               21 220:4,7,10,14,19       issue
                             186:21 260:15
   171:9                                               221:18 222:19 223:7,8,     30:11 39:15 40:13 44:8
                            interest                   11,14,17 224:4 228:17      45:3,20 74:1,7 89:2
  insight
                             91:8 105:11 162:11        243:25                     95:21 96:1,2,3 98:25
   53:19 200:17
                             188:1,16 228:1                                       99:1 106:16,19 107:9,
                                                      interpretations
  instance                                                                        10 108:16 114:11 125:8
                            interested                 219:15,19 220:25
   99:5,14 133:8 177:24                                                           126:22 145:19,21,25
                             43:2,3,5,9 70:17 74:3
   178:15                                             interpreted                 146:2,23,24 147:21,22
                             89:25 90:4,14 92:14
                                                       145:7 166:11 218:2         165:11,12 202:3 205:10
  instances                  105:8 205:23 213:5,13
                                                                                  222:1 227:12 246:2
   73:12 76:2,5 80:2         247:19,24 248:8          interpreting
                                                                                  248:24
   102:22 103:17 141:12                                214:5
                            interests
                                                                                 issued
  instruct                   43:8 242:19              interrupted
                                                                                  265:17,22
   14:4,23 45:16 46:13                                 21:2 80:18 111:13
                            interior
   111:23 113:19 114:4                                 130:23 202:12 228:8       issues
                             216:12 241:17 243:4
   119:14 121:20 124:16                                250:25                     22:5 23:5,20 28:12,16
   129:16,18 134:2 138:1,   interject                                             52:21 69:25 79:13,17
                                                      interruption
   16,23 139:19 141:23       87:11                                                97:7 114:21 118:13
                                                       158:4
   142:5,23 143:4 144:12                                                          122:25 126:24 153:2
                            internal
   154:4,23 156:10 157:7                              introduce                   166:7 174:11 181:23
                             26:12 37:9,22 45:15
   158:16 159:16 160:10,                               261:16                     183:14 184:2 205:17,24
                             46:4,14 61:22 66:2
   16 161:19 162:3 163:25                                                         215:22 266:20 268:6,9
   164:4,7 165:20,25
                             67:23 71:15 77:17 90:6   introduced                  272:19 273:12
                             104:25 107:20 111:22      207:1 232:18
   167:3 168:1 174:14
                             113:18,23 114:5 119:13                              it's
   175:19,22 188:8,11                                 introducing
                             121:19 122:3 124:15,18                               12:25 13:7,9 14:21
   200:25 201:5,17 221:9                               232:14
                             125:11 129:14 134:1                                  30:19 49:24,25 50:14
   226:5 242:4,7,21 243:2
                             137:25 138:18 139:17,    introduction                62:12 63:14 64:11
   254:13 262:9 270:15
                             18 141:22 142:4,22,25     238:17                     66:16 68:13 74:24
   271:3
                             143:3 144:11 154:3,10,                               76:12 78:20 82:2 83:8
  instructing                24 161:18 165:22
                                                      intruding                   87:3 90:19 95:6,11,20
   14:24 146:15 174:19                                 242:14                     96:17 100:20 106:25
                             167:4,24 170:7 174:12
   176:1 177:3 223:5         175:15 176:11,13         intrusion                   110:17 115:20,25 121:4
   254:10,14                 188:7,10 200:23 201:3,    270:3                      125:23 127:21 141:13
                             16 221:9 223:20 235:4                                144:4 147:10,22 149:18
  instruction                                         invited
                             242:22,25 243:1 262:11                               152:13 153:3,7 155:11
   49:2 262:6                                          72:11 241:16
                             271:2                                                156:19 159:11 162:24
  instructs                                           involved                    164:22 165:4 171:13
                            internally                                            172:10 179:16 180:24
   13:16                                               24:13,16 38:5 46:20
                             25:17 62:1 70:17
                                                       49:19 50:9,22,25 51:3      185:17 186:15 189:8
  intel                      170:22 171:3
                                                                                  191:19 198:10,11 199:3
   42:17                                               69:14,23 70:2,5,6
                            international              131:6,14,18,25 132:1,8,    202:22 206:13 207:23
  intelligent                21:15 22:10,14,15,22      10 150:1,5 151:16          208:1 211:21 213:20
   197:2                     23:12,13,16 25:11 26:1    166:8 222:3,7,10 223:2     218:5 219:15 220:23
                             50:18 114:18 266:20       224:11,14,17 239:22        221:3 234:9 235:4
  intense                                                                         237:25 238:20 239:21
                                                       266:18 267:23
   211:19                   interplay                                             240:21,23 244:22
                             237:4                    involvement                 253:23 254:16 256:17,
  intent
                                                       37:23 53:7,13 81:19        22 257:7,12 259:23
   161:12 182:12            interpret



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 299 of 322 PageID #:
                                     9991
                               JAMES D. NEALON - 08/14/2018                                           i22
   261:11,24 265:13          Juliana                    Kelly's                     138:16 139:16 141:21
                              237:11,12                  46:22 47:4 48:7,8          142:17,21 143:10
  item
                                                         149:19,21                  144:2,10,15 145:6
   88:2 132:22               July
                                                                                    146:14 147:5 148:19
                              21:20 35:16 44:5,7        Ken
  iteration                                                                         149:17 152:22 153:6,11
                              128:19 134:25 160:4        127:20,22,23
   75:2                                                                             154:2,8 155:7 156:5,16
                              180:16 243:15 244:24
                                                        Kent                        157:3,15,22 158:13,21
  its
                             jump                        127:22                     159:9 160:10 161:17,23
   135:3 136:7 154:11
                              68:9                                                  162:5 163:25 165:20
   177:14 186:11,21                                     Kevin                       167:2,17 169:8 170:9
   211:13                    June                        10:21
                                                                                    171:7,13 172:7,18
                              27:13
                                                        key                         173:5 174:7 175:3,7,14,
              J              Justice                     23:23 24:19 88:13          22 176:4 177:6,16
                              151:4,13 187:7 271:13,     96:10 125:24 131:5         178:3,18 181:5,17
  James                       16                                                    182:3,10 183:8,21
                                                        killed                      185:17 186:7,10,16,24
   10:9 11:1,8,12 20:21      justifications              217:8
   38:9 64:24 82:2 243:16                                                           188:6 189:3,7,13
                              217:3                                                 190:14 191:24 193:6,
                                                        Kimberly
  January                                                101:6                      16,20 194:2,24 195:16
   160:4                                  K                                         196:20 199:17 200:10,
                                                        kind                        22 201:13,23 202:19
  Jared                                                  14:5 35:24 36:2 37:2
   187:2 190:4               Kaitlin                                                205:4 206:7,24 209:6
                                                         42:13,24 44:12 46:18       210:10 213:3,17 214:7
                              268:10,12                  141:25 144:16 152:22
  Jennifer                                                                          215:13 217:17 218:3,16
   38:14                     Kate                        155:9 162:8 166:3,4        219:12,23 220:9,21
                              56:21,24                   167:4,6 168:24 185:18      221:7 223:3,13 225:12
  Jessica                                                201:14 208:3 229:21        226:2 229:8,20 232:13
   10:17 273:17              Katherine                   239:15                     235:15,23 236:5 237:20
                              233:1
  Joanna                                                kindness                    239:2 241:14 242:3,9,
   237:13                    Kathy                       117:4,7                    21 243:24 244:19
                              64:5,23 65:2 67:2 191:6                               245:22 247:6 250:2,13,
  job                                                   kinds
                              192:11 253:25 254:21                                  17,22 253:17 254:9
   21:20 22:7,13 23:11                                   63:2 115:6 126:8
                              259:21                                                256:20 258:5,11,24
   24:5 25:24,25 26:11,12,                               179:12                     260:6 261:9,17 262:5
   13 28:7,8 32:11 57:14     keen
                                                        Kirschner                   264:1,11,16,19 267:6,
   73:8 82:11 105:15          188:16
                                                         10:19 14:18 19:2,7,19      14 270:11 271:1
   234:3
                             keenly                      20:1 35:2 37:1 45:14      Kirstjen
  jobs                        89:24 90:4 92:14           46:2,7,13 49:21 50:11,     10:11
   57:3 114:19                                           24 51:4 53:17 56:12
                             keep
                                                         58:10 59:25 61:4,17       knew
  John                        20:15 78:18
                                                         62:4 63:9 64:15 65:8,20    17:3,9 40:3 132:17
   32:3 123:5,20 140:23
                             keeps                       67:21 68:3,13 69:12        195:3,4 204:21 234:1
   160:3,8 269:20
                              219:24                     70:23 76:6 80:14 83:7,     268:12
  joined                                                 12,24 84:19 85:8,20
                             Kelbi                                                 know
   247:4,17                                              87:11 90:5,22 92:8
                              236:1 237:1                                           12:18 15:12,21 17:5,13
  joining                                                95:20 98:4,13 102:10       19:11,16 29:5 36:22
                             Kelly                       104:18 105:13 107:17
   182:7                                                                            37:13 39:7 40:3,15,24
                              32:3 44:3,6,9,17 45:4,     108:17 109:6,22            41:4,11,14 43:20,22
  Jonathan                    12 46:8 55:3 129:10,12,    110:15,17 111:4,21         44:15 46:24,25 48:10
   86:8                       21 148:16,24 149:7,16      112:7 113:17 114:3,12      49:19 51:15 52:23,24
                              160:4,8,13,19 163:4        117:21 119:9 120:5,13
  Jones                                                                             53:2,6,12,19,22 54:7
                              222:3 245:6,23 246:13,     121:18 122:1 124:14
   184:22 185:8 267:9,16                                                            56:21 57:13,16 59:3,4
                              16 247:5,16 248:2,13       125:9 129:13 130:9,16      61:7,8,9 62:8,21,24
  judge                       249:5,8,10,14 250:7,10     131:8 133:25 134:9,13      63:19,21 64:22 66:3,4,6
   12:6                       269:20 270:3               136:9,24 137:10,20         68:4 74:18,24 76:21,23



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 300 of 322 PageID #:
                                     9992
                               JAMES D. NEALON - 08/14/2018                                          i23
   77:1,3,25 79:9 81:11       193:3 197:21 224:24      lawsuit                    legitimate
   82:19 83:3,5,11 85:2,6,    225:21 266:17 268:4       16:18,21,24 17:1,4,11,     199:22 200:5 220:24
   13,18 86:4,5 88:21         270:19                    15
                                                                                  legwork
   89:23 90:3,11,14 92:22,
                             known                     lawsuits                    24:9
   25 93:2,4,8 99:24
                              57:7 58:21                17:3,6,7,18
   100:1,2 101:9 102:8,13                                                         let's
   104:20,25 106:25          knows                     lawyer                      35:15 60:17 80:14
   107:11,14,19,21 108:14     176:5                     13:14,16,24 14:3,4 46:6    107:13 122:22 167:16
   110:19 112:13 114:13                                 219:16                     186:9
   116:7,15,25 121:5
                             Kovarik
   122:19 123:18 124:4,5,
                              40:23 64:5,23 65:2       laying                     letter
                              67:3,11 180:17 186:19     181:12                     18:7,8 19:12,14,17 80:6
   8 127:2 128:9 130:5
                              191:6,21 192:10 254:1                                157:21,25 177:19
   131:24 132:17 136:6,13                              lead
                              259:22                                               180:17 181:10 182:12
   140:20 141:4 146:11                                  214:23 241:21 267:2,4
                                                                                   251:14,17
   147:2,4,6,7,9,10 150:22   Kovarik's                  268:8
   151:9,14,16 154:25         191:18                                              letters
   157:19 164:12,16,17                                 leadership
                                                                                   19:11
   165:7 166:6,18 167:13     Krikorian                  36:4
   168:7 170:23 171:13,22     273:11                                              level
                                                       leading
   172:10,13,23 176:9                                                              41:20 47:19,24 48:18
                                                        29:8 37:10 69:16,19
   178:5 180:13,15,22                                                              53:21 76:22 77:23
                                         L              105:1 119:3
   184:15 192:14 193:6                                                             90:16 110:5,6,7 133:1
   197:12 198:15,17                                    leaked                      201:19 239:21 248:25
                             L-o-r-a                    203:7
   200:15 202:7 203:5,6,      269:6                                               lies
   13,16,19,23 204:6,16                                leave                       213:11
   206:4,15 207:16 208:16    labeling                   26:17,19,20 27:1 114:7
   212:3,6 215:22 216:6       134:21                                              life
                                                        183:15 186:9 192:22
   217:21 224:15 225:3,7,                                                          34:23 35:5,10
                             lack                       201:21 202:3 210:7,9
   19 226:16,17,20,24                                   211:1,5 212:2,11          lifting
                              62:5 65:21 67:21 69:12
   227:4,6 228:21 230:9,                                269:24                     85:1
                              120:5 158:25 172:7
   17 232:2,10 233:1,16,
                              177:17 192:1             led                        likelihood
   18,19,25 234:12,13
   235:2 236:16,22,24        language                   26:19 60:9 142:11          190:11
   237:2,3,22 239:11          170:14 214:8              211:4 212:17 240:7,9
                                                                                  Lima
   240:24 244:4,21,22,23                               leeway                      33:11
                             large
   245:19 246:22 247:3,                                 147:23
                              63:10 72:8 188:14                                   limit
   15,24 250:10,17 251:9,
                              198:7 227:19 247:20      left                        216:15
   13 252:1 254:17 255:15
                              248:9                     27:1 55:4 82:1 129:25
   256:22 257:6,7 260:5,8                                                         limited
   263:1 264:14,21           late                       193:7 210:4 211:14
                                                                                   163:24
   265:10,14 267:25           26:18 95:12,25 98:3       212:8,9,12,22 228:4
   268:10 269:5 270:6,15      261:7 262:3               266:10                    line
   271:21,25 272:4,5,9,10,                                                         76:7 84:25 85:15 86:15
                             lateness                  legal
   13,20                                                                           87:2 88:19 89:8 93:17,
                              96:23 97:15 98:15,21      54:10 71:24 114:4
                                                                                   21 139:7,22 167:21
  knowing                                               164:13,14 168:13
                             laughed                                               189:8 202:5 216:7
   90:14 92:14 197:16                                   191:12 199:18 218:4
                              192:20                                               229:23 234:10 248:12
   247:19 248:8 268:17                                  243:6
                                                                                   254:14 260:13 262:24
                             Lauren                    legalistic                  265:6,7
  knowledge
                              86:10                     173:9
   58:19 67:20 72:14                                                              lines
   82:18 85:10 94:18         law                       legally                     86:6 167:25 223:14
   100:10 111:1,3 115:4       41:11 43:2                227:14
   116:23 136:21 137:5                                                            link
   156:13 159:5 176:19,22
                             law's                     Legislative                 262:22
                              161:11                    230:22,24 231:1,11
   177:11,23 178:14,25



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 301 of 322 PageID #:
                                     9993
                              JAMES D. NEALON - 08/14/2018                                          i24
  list                      look                       107:13 111:25 114:7       manages
   85:1,7,11 134:16          59:7 64:8,13 66:23        120:15 121:22 125:4        108:22
   231:13,24 232:1,2         81:20 87:6 117:12,13      129:17 130:12,20
                                                                                 managing
   240:22 241:1              134:5 152:24,25 182:25    131:2,12 134:12 143:14
                                                                                  24:8
                             190:16 192:16 211:13      144:24 151:20 153:10
  listed
                             251:9 255:2 264:10        154:5 161:22 167:1        mandatory
   64:22 86:5 90:18,23
                                                       171:15 176:1,16            66:14
   229:6 232:23,25 233:14   looked
                                                       178:11,20 182:16 184:9
                             192:20 201:10                                       manner
  Listen                                               186:9,14 188:21 189:6,
                                                                                  102:2 164:9
   12:17                    looking                    9,14 193:11,18 199:11
                             152:20 206:11 207:6       201:18 202:6,16           marathon
  listing                                              203:10,12 204:8 207:1
                             247:5 256:8                                          15:23
   87:22
                                                       208:24 214:11 220:2,5
                            looks                      222:15 228:2,12 229:3,    March
  literally
                             58:12 66:19 87:21                                    171:19
   147:11                                              24 231:14 232:16 233:5
                             90:18 182:12 185:7,12
                                                       236:7 240:2 244:9         mark
  litigation                 235:6,8,17 236:18
                                                       250:15,20 251:6 255:24     58:3 82:20 85:23
   45:21 202:3               237:4,7
                                                       258:7 260:23 261:18,23     231:14 255:24 273:11
  little                    looming                    263:5 264:18,22 266:2
                             80:5                      271:9 273:20              marked
   14:16 64:11 148:22
                                                                                  20:21 58:6,7 64:5,8,18
   149:9 168:6 178:4                                  Madrid
                            Looping                                               66:19 82:23 86:2 134:4,
   202:8 245:3 264:12                                  34:4
                             238:3                                                6 152:12,13 171:16
  living                                              mail                        180:18,19 182:18
                            Lora
   73:8 161:10 227:13                                  187:15                     184:12 186:2 188:24
                             269:5
   248:3 269:19                                                                   193:15 206:22 207:19
                            lost                      main                        208:1 209:20 228:25
  LLP                                                  28:6 87:6 134:7,10,12
                             162:7 212:5,7 241:19                                 229:1 231:15,18 233:7
   10:7                                                157:20 183:17,23 184:1     236:1 240:4,6 243:16
                            lot                        243:3
  lobbying                                                                        251:5,7,21 253:11
                             81:10 109:13,15 115:25
   48:23 49:1                                                                     256:4 257:2 259:18
                             133:12 185:4 208:7       maintain
                                                                                  261:15 264:8,9,23
  located                    248:4 268:7               26:3 231:2
                                                                                  269:9
   10:8                                               maintaining
                            lots
                                                                                 marking
  logical                    63:11,12 116:17 147:19    23:22
                                                                                  209:21 243:18 251:23
   180:5 192:3                                        maintenance
                            low
                                                       23:15
                                                                                 Massachusetts
  logistics                  29:25
                                                                                  10:8
   184:6                                              major
                            lower
                                                       166:3 184:22 185:12
                                                                                 materials
  long                       28:19
                                                                                  42:3 49:2 50:4 60:25
   17:23 27:19 53:22                                  making
                            lunch                                                 61:2,12,14,20 95:13,14
   69:21 72:19 79:18                                   13:14 39:7 46:17 48:15
                             81:23 130:12,14                                      237:8
   121:6 124:8 152:13                                  49:4,13,16 61:15 62:25
   163:1 213:21 218:10                                 69:20 81:4 95:15
                                                                                 matter
   219:3                               M               105:25 109:4 113:4
                                                                                  10:10 128:8 135:19
                                                                                  142:2 161:21 204:4,5
  longer                                               145:2 147:24 167:25
                            M-e-r-t-e-n                                           229:20 233:13 244:15
   26:21 40:4 55:13 158:8                              181:10 192:18 194:6
                             127:21                                               270:5
   161:15 173:11 205:13                                195:20 201:25 204:18,
   217:9                    Maclean                    19 264:4                  matters
                             10:15 11:5 19:9,22                                   125:17 127:10,15 184:5
  longest                                             manage
                             20:3,17,23 21:6 35:6                                 215:19 239:4 267:19
   84:25                                               26:2 28:10 62:20,23
                             44:13 45:18 48:2 58:3                               Mccament
  longtime                   64:3 68:15 76:9,13       management
                                                                                  38:9 39:4,17 40:2,3,7
   51:15 104:20              80:11,22 82:20 87:16      47:21 52:8 55:21 65:15,
                                                                                  64:24 82:2 243:16
                             90:25 97:1 106:6          24 77:14 180:10 257:10



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 302 of 322 PageID #:
                                     9994
                              JAMES D. NEALON - 08/14/2018                                             i25
  Mcdonald                    241:9                      147:15 223:23             166:4 196:25 240:20
   254:20 255:3
                             meetings                   memos                     minds
  Mckenna                     38:2,16,17,20,22,25        18:14,15,17 63:5 260:3    164:18 165:9
   259:22                     40:17,19 41:2 48:21,24,    263:17
                                                                                  minister
                              25 54:18 55:24 56:1,8,
  mean                                                  mention                    70:7 79:4,8
                              10,14 57:11 68:25
   14:25 24:17 49:24                                     72:2 232:22
                              70:11,18,21,25 71:4,8,                              minute
   51:13 61:8 68:14 71:9
                              13,15,18 72:3,4,6,16,     mentioned                  254:3 260:3
   77:11 87:12 108:20
                              17,19,25 73:6,10,13,16     24:12 52:10 77:17
   129:13 134:25 154:12
                              76:3,10,18 77:8,17,20
                                                                                  minutes
                                                         131:3 132:13,24 210:6,
   157:12 164:20 167:2,21                                                          80:12 202:7 228:2
                              78:2,12,15,19 79:1,3,      15 224:9 256:16
   168:17 169:10 186:13                                                            234:24 254:2,20
                              12,18,20,23 80:1 81:9,
   187:20 193:20 195:22
                              11 131:24 132:5,16
                                                        merits
   197:11 198:8 204:3
                                                                                  mischaracterization
                                                         120:23 121:1,8
                              140:12,16,22 141:6,7                                 138:3 144:22 186:8
   206:9 210:12 211:7
                              142:1,3 146:1,25          Merten
   215:1 218:5 219:14                                                             mischaracterized
                              147:19,20,21 148:3,4,      127:20 128:5,8,13
   220:10 234:6,11 240:8                                                           186:17
                              25 149:6,11 150:25         129:2
   263:6,9,11,13 265:12
                              152:1,5 197:12 204:17                               mischaracterizes
  meaning                     225:23 228:20 241:9,16    message
                                                                                   137:21 173:6 183:22
                              242:2,12,20 266:25         59:2 86:15,23 185:12
   86:17                                                                           219:13,24 239:3,6
                              268:7                     met
  means                                                                           misimpression
                             member                      17:22 20:6 79:7 185:1
   18:18 51:16 74:25                                                               14:20 167:23
   233:16,18 240:13           268:14                    Mexico
   244:23 248:15 254:17                                                           misinterpreting
                             members                     22:16 23:17 123:22
                                                                                   173:1
  meant                       26:4 42:19 69:5 79:3      Miami
   63:17 104:2 181:6          84:8 115:8,11,15,22,25                              misrepresentation
                                                         31:18
   217:6                      116:2,9,11,21,24,25                                  90:23
                              117:1,13,16 140:13,19     Michael
  mechanism                                                                       misrepresents
                              141:4,8 231:2              84:4
   62:10                                                                           131:9
                             memo                       middle
  media                                                                           mission
                              18:11,21,23 36:19,20       64:21 78:1 87:6 152:16
   203:7                                                                           32:22 33:10,18 36:4
                              37:5,10,14,20 38:6         161:4 181:8 237:11
                                                                                   77:4 243:11
  medication                  53:2,8,15,24 60:24        migrate
   16:8                       61:11 68:7 108:12                                   misspoke
                                                         205:18
                              124:3 192:4,12,13,21                                 188:18
  meet                        195:13,18,20,23,24        migration
   38:20 69:3 70:8,9 79:5                                                         misunderstanding
                              196:17,22 197:9,10,13      43:10,13 88:9 97:13
   132:6,7 238:12,13                                                               82:5 215:5
                              198:15 200:3 201:11        108:11 198:5,6 205:17
  meeting                     203:5,7,13,16,19,25        213:9 214:15 227:23      Mitch
   30:2 70:12,13,15 71:2      204:2,7,13,25 205:21                                 217:8 218:12 219:5
                                                        Miles
   72:8,11,23 73:17,19,20     206:16 207:10,14,19,                                 220:18
                                                         152:2 266:13,14
   74:2,8 75:19,20,25         21,24 208:1,14 209:10                               mitigate
   76:1,14,15,16,20,21,24     227:4,18 232:24 238:16    military
                                                                                   128:16
   77:1,15,16 78:3 79:10      254:22 255:16,17,21        185:3,8 249:9 267:10,
   81:5 140:19 147:11,13      258:19,21 259:5,6,15,      17,20                    moderate
   148:1,2 150:23 169:23      16                                                   73:6
                                                        Miller
   170:4,6,8,17,19,21,24     memoranda                   140:23 155:20 156:3,8,   moment
   185:7 187:18,24 190:13     207:2                      24 224:19,20 225:14,      20:24 64:8 85:25 103:2
   229:12,14 230:2                                       19,25 226:8,14,17,21,     121:10 134:5 152:25
   231:17,22,24 235:13,      memorandum                  25                        219:2 257:4 260:23
   19,21 236:4,9,13 237:9,    194:22 195:1                                         264:10 269:10 273:21,
   19 239:9,16,17,18,24                                 mind
                             memory                                                23
   240:9,12,15,16,22,25                                  78:9 96:18 130:13
                              28:18,19 31:11 42:25



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 303 of 322 PageID #:
                                     9995
                             JAMES D. NEALON - 08/14/2018                                              i26
  Monday                    names                       63:2 76:23,25 82:24       Nielsen's
   134:3                     25:5                       100:24 102:1,3 103:8       49:11 106:13,17,23
                                                        105:17 132:21 153:2,17     107:10 163:12
  Montevideo                narrative
                                                        157:8 184:15 190:18
   33:21 34:2                194:3 210:11                                         nine
                                                        195:24 238:10,22,25
                                                                                   11:20
  month                     National                    250:21 254:4 259:19
   69:22 70:3 240:14         89:13,15,18,20 90:17       260:14 265:1,23           nod
                             91:6,12,15,19,24 92:12                                13:3
  months                                               needed
                             183:19 187:13
   11:20 29:8 33:19 39:9,                               14:2 117:19 163:24        nodding
   12 69:22 70:3 74:25      natural                     191:15 237:8 245:25        57:24 81:24 95:8
   149:4,9 196:19 209:4      92:13 114:16               246:2,3 255:12
                                                                                  nongovernmental
   229:13 230:8 238:23
                            naturally                  needing                     271:18
   263:20 264:4,5
                             146:25                     120:21
                                                                                  normal
  moral
                            nature                     needs                       172:13
   191:12
                             25:24 126:11 137:14,16     62:22 190:10 238:9,19
                                                                                  normally
  morning                    154:8,18 156:9 157:6
                                                       negotiations                41:3 61:11 109:25
   10:2 71:1,2,18 72:17      158:17 159:15 161:16
                                                        169:18
   76:3                      162:1,15,25 163:19                                   Norman
                             164:3,15 166:10           net                         184:22 185:12
  motivation
                             168:13,16 200:1 205:7      43:12,15 194:7
   195:25
                             223:5,15 262:10
                                                                                  North
                                                       Neubel                      273:15
  mouth
                            Nealon                      40:22 65:2 67:10
   117:23 172:25 198:12
                             10:9 11:1,6,8,11,16        186:19 191:6,17,21
                                                                                  Northern
   211:20 248:6                                                                    179:15
                             14:19 19:3 20:21 21:7      253:25 259:21
  move                       37:3 64:7 65:10 80:23                                note
                                                       Neumann
   41:17 62:23 85:22         87:14 111:6 117:23                                    65:9 201:18 220:23
                                                        86:13 230:5,12
   93:25 152:9 171:11        119:10 130:18 131:3
                                                                                  note-taker
   231:13 232:21 233:5       138:17 146:16 152:23      never
                             153:12 156:6 158:14,16                                78:24
   255:18 257:17 266:2                                  169:16,22 219:25
                             160:11,16 162:6 164:1                                note-taking
  moved                      165:21 167:18,22
                                                       new
                                                                                   78:23
   151:3,12                                             36:2 143:18 172:11,14,
                             170:12,13 178:7 183:24
                                                        16,22 218:14 224:4        noted
  moving                     185:18 195:17 196:22
                             209:9 213:17 214:9                                    214:11 220:2,5
   136:14 255:4                                        Newsroom
                             219:25 220:12 221:8        152:11 209:19             notes
  multiple                   228:13 229:11,22 254:9                                20:11 78:18,21 227:5
   59:10                     262:5 264:24 270:11       Nicaragua
                                                                                   230:2
                             271:1                      118:19,21,23,25 119:8
                                                        173:20 178:21 179:23      notice
              N             Nealon's                    195:15 196:12 204:11       20:20 21:8 256:6
                             65:11 117:23 131:9         205:1 206:3 207:8,21       257:11,20
  N-e-a-l-o-n                138:3 177:8 183:22         208:2,4,9,10,15,20
   11:9                      193:9                      209:12 238:19 258:4,10    notices
                                                        263:4,25                   65:23,24 66:9,12
  name                      nearly
   11:7,8,9 24:14,24 25:1    260:3 265:6               Nichols                    notification
   29:18 38:9 41:13,16                                  56:21,22,24 57:6,8         89:21
   90:17,18,20 91:1 92:3,   necessarily
                             145:14 205:20 221:2       Nielsen                    notified
   20 93:5 103:1 104:22                                                            88:3 89:11 92:2
   121:9 123:4 183:19,20                                10:11 16:17 17:11 47:6,
                            necessary
   224:18 240:22 259:23                                 9,18,23 48:17,19,24       notify
                             13:7 39:8 40:20 70:6,11
                                                        49:18 55:18 105:23         90:2 93:22
  named                      153:3
                                                        106:2,7,8 148:17 149:2,
   51:10 84:4 97:8 100:4    need                        7,9 150:5 163:12 222:9    notifying
   127:20 140:23             15:19,20 45:23 60:17                                  88:10 89:9



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 304 of 322 PageID #:
                                     9996
                              JAMES D. NEALON - 08/14/2018                                             i27
  November                    20 90:5,22 92:8 95:20    occasion                   officially
   67:4 207:4 251:8           98:4,13 102:10 104:18     69:7                       93:23
   259:10 261:8 262:4         105:13 107:17 108:17
                                                       occasionally               officials
                              109:6,22 110:15,17
  NSC                                                   38:2 225:23 272:21         139:9 152:19 153:21
                              111:4,21 112:7,8
   89:11,12 92:2,5,24                                                              155:23 269:14,23
                              113:17,22 114:3          occurred
   93:9,12 187:8,12
                              117:21,22 120:5,13        200:8 233:12              oftentimes
  Nuebel                      121:18 124:14 131:8                                  53:25 148:6 152:4
                              133:25 136:9,24
                                                       occurs
   192:10                                                                          266:24
                                                        65:22 152:8
                              137:10,20 139:16
  number                      141:21 142:17 143:6
                                                                                  OGC
                                                       October
   10:11 32:22 39:6,7                                                              241:3
                              144:2,10,15 147:5         60:16 157:21,25 159:23
   40:17 88:2 89:8,11
                              148:19 149:17 154:2       190:2 194:14 202:21       oh
   92:2,11 122:19 150:20
                              155:7 158:13 161:17       207:15 236:13 258:9,23     143:10 147:13 234:11
   161:10 168:10 195:4
                              162:6 169:8 170:9         259:25 261:7 262:3         261:18,21
   245:13,14 266:8 271:18
                              171:7 172:7,18 173:5
                              175:3,14 177:16 181:5,   offered                    OJC
  numbered
                              17 182:3,10 183:8,21      117:6                      255:9
   135:3
                              185:17 186:7,24 188:6    office                     okay
  numbering                   190:14 191:24 194:2       12:2 34:15 49:1 50:18      10:24 15:6,13 16:16
   134:21 135:17              195:16 196:20 199:17      51:13,17,18,22,24,25       17:5 18:25 19:18 20:3,
  numbers                     200:10,22 201:13 205:4    52:8,9,25 53:20 54:3,4,    8,11,14,16 25:7 27:5
   134:20 198:7 227:20        206:7 209:6,7 210:10      8,9,13,18,21 58:25         37:12,23 39:20 41:11,
   229:9 232:15 247:20        213:3 214:7,11 215:13     60:6,7,8 61:9 63:22        14,17 44:2 45:11 46:13,
   248:9                      217:17 218:3,16           64:1 65:15,23 68:19,20,    16 53:22 66:18 67:8
                              219:12,23 220:2,5,9,21    21 69:10,23 70:2,22        73:9 74:14 76:11,12,13
  Numbersusa                  221:7 223:4 225:12        71:5,16 77:13,14,18,23     78:18 79:21 80:10
   272:12,16                  235:15 236:5 237:20       78:5 81:18 82:1,15         82:20 83:2 85:13,22
  numerous                    239:2,5 241:14 244:19     83:9,15,18,23 84:4,13      86:3 89:8 93:17 130:11
   225:14                     245:22 247:6 250:2        85:14 86:11,25 87:22       134:13,14 135:13
                              253:17 256:20 258:5,      96:4 97:18,20,24 99:12,    136:14 139:7 143:5,7,
                              11,24 260:6 261:9         17,19,22,24 100:6,12,      15 146:19 151:19
               O              264:1 267:6,14            17,23 101:4,15,19          152:7,9 157:11,22,23
                             objections                 102:23 103:18 105:11       159:11 160:2 161:2
  oath                                                  106:13 108:2 116:19,21     167:16 169:14,20
                              13:14
   11:2 12:3,10                                         117:8 131:5,13,17,21,      171:11,24,25 174:20
  object                     obligated                  23 132:9 148:7 151:15      180:1,20 181:1 182:24
                              27:1 211:1,5 212:11       164:13,23 170:2 187:4      184:8,20 186:2 187:5
   14:23 113:20,24 119:9
   122:1 125:9 129:13                                   192:2,5,6,7,8 193:4        188:20 189:12,14,22
                             observation
   130:9 138:2 142:24                                   230:21,23 231:1,10,11      190:20 192:9 193:5,22
                              128:25
   144:21 147:8 152:22                                  234:22 235:11,18           198:22 202:6 203:23
   170:17 178:18 194:24      observed                   237:14,15,18 240:9         206:5 209:25 214:4
   235:23 267:6               41:25 42:15               241:3 255:15,17 257:10     217:2 223:12,21 224:9
                                                                                   226:16 227:7 228:19
  objected                   obstructionist            officer
                                                                                   233:19 234:4,12,25
   174:12                     165:3                     126:5,6 128:1,3 237:24
                                                                                   235:1 236:15 237:10
                                                        249:11
  objection                  obviously                                             238:16 242:8 243:23
   13:19,24,25 14:6,9,12,     12:16 13:17 23:19        officers                    245:5,15 246:24 248:12
   13,24 35:2 37:1 45:14      44:15 45:18 52:24         52:6                       251:11,12 252:22
   49:21 50:11,24,25 51:4     64:10 69:20,22 95:1                                  253:13,14 254:18 255:2
                              104:2 112:2 145:19
                                                       offices                     259:17 260:21 262:13
   53:17 56:12 58:10                                    10:7 77:12 192:3
   59:25 61:4,17 62:5 63:9    172:10 188:13 236:24                                 265:3 266:1 269:15
   64:15 65:8,20 67:21        241:22 244:14 253:24     official                    271:5
   68:3,13 69:12 70:23        259:11                    26:22 135:1 157:17
                                                                                  old
   83:7,12,24 84:19 85:8,                                                          130:6



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 305 of 322 PageID #:
                                     9997
                            JAMES D. NEALON - 08/14/2018                                          i28
  OMB                      organizations            170:2                     187:5 190:3 213:14,18,
   65:4,13 66:3,7,10,12     271:18,22,23 272:15,                              20 216:23 229:10
                                                   overarching
                            17,18,21 273:6,9                                  231:23 232:15 233:14
  once                                              181:11
                                                                              236:24 237:10 238:2
   53:23 71:16 74:23       organize
                                                   overlap                    241:2 255:4,5 264:11,
   77:18 98:11,15 182:22    192:3
                                                    47:6,9                    23
   225:10
                           organized
                                                   overlapped                pages
  one-offs                  58:23 192:8
                                                    44:20 46:25 148:23        264:20
   179:19
                           organizing               149:8 250:9
                                                                             painting
  ones                      235:12
                                                   overseas                   51:6
   165:16 192:4 203:2
                           orientation              117:10 135:3 190:4
                                                                             paper
  op-ed                     35:24 245:3
                                                   overseeing                 27:22 99:20 172:21,22
   209:22 212:16,17
                           origin                   68:18 150:11              173:13 237:6,15,16
   213:15 215:23 217:15
                            243:7
   227:8                                           oversees                  papers
                           original                 185:3                     177:21
  open
                            59:2 143:21 172:21
   49:17                                           oversight                 paperwork
                            212:3 217:7 258:2,8
                                                    46:22 47:12               54:2 62:20 84:22 88:13
  openly                    260:4
                                                                              95:24 96:21,23 97:18
   212:21                                          overtly
                           originating                                        98:6 99:10,17,22
                                                    136:19,23
  operated                  143:22 220:17                                     100:25 102:1,14 103:8
   53:20                                           overview                   104:3 105:18 106:18
                           Ottawa                                             107:5,9 120:21 126:13,
                                                    46:22 168:3
  operator                  32:23 33:7
                                                                              14 239:9,20 252:13,19
   10:3
                           outcome                                            253:7
                                                                P
  opinion                   139:25 140:2
                                                                             paragraph
   133:11,12 194:9,12
                           outline                 P-e-t-y-o                  67:9 84:24,25 143:16
   212:20 214:13 218:19
                            100:16                  25:1                      152:17 153:20 157:11,
   219:14
                                                                              12,17,20,24,25 158:12
                           outlined                P-l-c-y                    160:2 161:4,6,8 169:15,
  opinions
                            67:20 86:24 95:6        85:7                      21 170:20 171:22 181:8
   42:4,19 131:22
                            186:18 187:19 197:9                               184:16 213:15,20
  opportunity               201:19                 p.m.
                                                    64:5 67:4 84:15 130:25    217:10 246:24 247:10
   63:23 79:12 101:24                                                         249:20,22 269:16
                           outlining                134:4 190:2 202:13
   103:6 152:23 244:3
                            103:16                  251:1 253:22             paragraphs
   256:2
                           outreach                package                    84:24 143:8,13 157:14,
  opposed                                                                     19 217:1
                            68:24 69:2,4            60:19,22 183:3,5
   19:7
                           outset                   255:18 257:10,12         part
  options                                                                     19:20,23 38:4 84:7,12
                            96:8 210:6             packages
   36:20                                                                      88:19 99:18 133:17
                           outside                  255:9
  oral                                                                        134:8 157:8 201:15
                            42:17 56:10,13 91:23   packet                     214:15 216:18 232:18
   42:18
                            203:2                   252:6
  order                                                                      participant
                           outspoken               PAG                        241:4
   13:11 37:19 42:14
                            213:2                   88:20
   62:22 73:14 140:2                                                         participants
   229:4 245:18            outstanding             page                       160:25 231:24
                            45:21 125:8 201:22      64:18,21 66:25 87:7
  orders                                                                     participate
   24:10                   outward-looking          134:17 143:8,10,11,13
                                                    152:17 157:13 160:3       48:21 58:13,14,22
                            26:13                                             131:24 190:22
  organization                                      161:3,4 167:16 169:14
   140:11 272:1,6,7,11     Oval                     183:1 184:17,18,21       participated



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 306 of 322 PageID #:
                                     9998
                              JAMES D. NEALON - 08/14/2018                                            i29
   38:18 48:23 147:3          14 266:8 272:18 273:9    Petyo                      192:17 235:7 236:20
                                                        25:1 81:19 86:10          241:21 271:16
  particular                 perform
                                                        132:13 183:2 192:23
   30:1 50:8 68:10 69:18      104:23                                             played
                                                        235:25 236:25 237:7
   73:25 83:19 86:16                                                              41:4 81:14 167:19
                             performed
   91:13,16 96:14,19                                   phone
                              231:6                                              plays
   145:15 160:20 166:23                                 58:14 96:19 102:17,18,
                                                                                  88:12
   200:16 242:19 247:3       period                     21 121:5 155:20 156:3,
                              27:10,14 31:19 40:4       7,11,13,14,20,22 158:9   PLCY
  particularly
                              53:14 69:16,19,21         160:12,15,17,22,25        85:1 240:7 255:14
   69:5 105:8 114:21
                              119:3 150:21 209:13       189:10 193:19 229:9
   173:17 212:24 213:1
                                                        232:15 244:22 270:8
                                                                                 please
                              260:15
   231:21                                                                         10:13,25 11:6 12:18
                             periods                   phrase                     15:4,21 20:18,24 25:13
  parties
                              107:8                     37:2 51:13 146:4          55:16 180:3 184:11
   191:22
                                                        154:17 170:25             189:21
                             permission
  partners
                              153:18                   pick                      point
   22:15 23:17,23 187:7,
                                                        147:10                    15:7 45:8 68:15 133:19
   19 266:20                 permits
                                                                                  134:16 135:19 144:6
                              269:18                   picture
  passionate                                                                      183:17 194:10 201:20
                                                        77:2
   249:8                     person                                               202:7 208:22,25 215:9
                              13:8 22:23 23:2 32:22    piece                      229:21 259:10
  patience
                              33:20 38:3 91:1,4,5,23    63:13
   266:6                                                                         pointing
                              92:18 93:9 114:18
                                                       pitch                      245:12
  paying                      123:23 147:14 231:6,25
                                                        79:9
   227:14                     241:3 267:3 268:21                                 points
                                                       pithy                      89:1,7 134:17 204:18
  penalties                  personal
                                                        195:8                     220:24 235:7
   12:5                       28:9 52:7 214:12
                              218:19 219:14            place                     policies
  pending
                                                        31:12 54:19 73:19,20      26:24 172:11 210:19
   15:22 17:3,6              personalities
                                                        77:18 96:19 147:1         211:3,4 215:6,10
                              47:16 49:14
  people                                                150:9 156:12,15,22
                                                                                 policy
   21:23 22:1,4 24:13,15,    personality                159:3,4,7,11,17 160:18
                                                                                  21:17 22:11,19,21,25
   17,19,20 25:2,18,23        49:18                     162:15 196:18 221:12,
                                                                                  23:3,4 24:4 26:8,11
   26:8 43:7,10,11 47:16                                22 223:14 225:17
                             personally                                           32:6,9 43:5 47:22 50:18
   50:8 51:17 52:18 57:2,                               229:12 236:9 239:16
                              105:22                                              60:6 63:22 64:1 68:9,
   14 58:21 59:3,13,23                                  256:7 258:17,20 263:21
                                                                                  11,14,19,20,22 69:9,10,
   62:19 64:21,23 66:22      personnel                  270:13 272:25
                                                                                  23 70:2,22 71:16 72:10
   72:5 76:25 77:22,23,24     28:10 222:17
                                                       placed                     75:15 77:13,18,23
   78:21 81:3,10,13,14
                             perspective                155:20 156:3              81:18 82:1,9,10,13,16
   83:22 84:11 86:5 93:11,
                              48:9 148:23 180:11                                  83:5,9,10,15,17,18,23
   15 131:23 132:1,4,9                                 plaintiff
                              197:14,15 204:24                                    84:4,7,12,13 85:6,11,17
   137:12 138:11,25 139:2                               10:16,18
                              215:21                                              86:12 99:18,24 100:12,
   141:9 144:6,8,18 145:7,
                                                       plaintiffs                 18,23 101:4,16,19
   9,10 146:3,5,10 147:13    perspectives               20:2                      102:23 103:18 108:21,
   148:13 170:1 173:11        205:19 206:12                                       23 116:19,21 117:8
   195:4 196:1 197:17                                  planning                   128:15 131:5,13,17,23
   198:2,24 204:19           pertain                    99:18,25 100:13,18,23
                              245:11                                              132:9 139:24 140:6,9,
   205:11,18 216:15 217:9                               101:4,16,19 102:24
                                                                                  13,15,19 141:5,8,9,10,
   218:22 222:22,23          Peru                       103:18
                                                                                  18 142:1,13 165:12,14,
   223:25 224:13,15           33:11
                                                       plate                      17,18 166:13,14,16,17,
   227:12,18,19,20,23
                             pest                       75:4 79:17                18 167:11 168:9,19,20,
   228:1 229:6,17 230:4,9
                              255:6                                               22 169:2,5,7,12 173:3,
   232:22,25 236:22 237:8                              play                       10 179:10,12,17,20
   239:8,18 243:5 248:8,                                43:8 69:25 88:12          180:11 187:4,11 188:3,



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 307 of 322 PageID #:
                                     9999
                              JAMES D. NEALON - 08/14/2018                                            i30
   13,17 192:2,5,6,7         possession                 269:18                    16
   198:1,2 200:3,15           136:7 203:1
                                                       preparing                 previously
   205:15 212:5,7 213:6,7,
                             possible                   192:4                     11:18,19 66:19 113:6
   24 214:6,15,16,25
                              36:12 63:16 141:14                                  131:4 132:13 138:9
   215:23 216:4,13,19                                  prerogative
                              186:15 195:14 198:4                                 139:3 150:10 174:12
   221:2,3,4,6,18 235:11,                               172:10
                              199:3 232:19 263:18                                 183:16 193:15 199:2
   12,18 237:18 240:9
                                                       present                    206:1 207:19 210:13
   255:15 260:19             post
                                                        30:8 54:18 55:24 56:7     228:15 230:3 232:7
                              23:12,13 32:24 33:22
  Policy's                                              57:11 140:13,14,16,17,    243:3 253:6,10 257:1
                              34:6,8,12,17,23,25
   131:22 255:18                                        20 141:5,6,7,11 147:14    259:18 262:14 266:12,
                              35:1,11,22 36:8 135:12
                                                        148:9,17 149:25 150:4,    23 267:10 269:9,25
  political                   152:12 209:23 261:13,
                                                        15,25 151:23 152:1,2
   26:21,23 100:9,11          19                                                 primarily
                                                        159:4 235:20 241:8,11
   124:5 126:4 128:2                                                              173:4 231:6
                             POTUS                      242:2,13 268:7
   136:20,23 137:9,16
                              248:18                                             primary
   210:16,17,19 211:2                                  presented
                                                                                  26:1 32:4
                             practice                   61:2 98:8
  politically
                              27:25 90:1                                         prior
   270:3                                               president
                                                                                  15:10 17:2 27:5,7
                             pragmatic                  27:23 160:6 169:11,24
  politicized                                                                     31:14,16 32:19,21 33:9,
                              195:22 197:6              171:5 215:2,9,16,17
   138:14 139:5                                                                   17 34:1,9 37:5,14 53:9
                                                        216:1,5,9 248:18,22
                             preceding                                            105:24 126:15 196:6
  politics                                              249:12
                              27:7                                                197:10 204:25 219:20
   169:4
                                                       President's                220:15 229:6 232:17
                             precise
  Population                                            28:9 215:6,21             245:16
                              31:23 207:17
   88:8 97:12 108:10
                                                       press                     priorities
                             precisely
  populations                                           42:16 60:14 265:18,22     191:15
                              123:18 246:23 257:7,14
   243:10
                                                       pressing                  prioritize
                             predated
  Port-au-prince                                        39:16,22                  78:10
                              75:20 83:3 100:6
   136:5
                              246:11,21                pressure                  priority
  portfolio                                             260:25 261:5,14,20        30:11 39:11,15,22
                             predates                                             40:13 85:1,7,11
   51:9 150:12 151:11                                   269:12,21
                              65:10
  portfolios                                           presumably                privilege
                             predetermined
   24:21 25:4 51:8                                      69:24 135:4               14:4 45:17 46:1 90:21
                              140:2
                                                                                  111:24 112:1 113:20,25
  portion                                              presume                    119:6 121:21 122:2
                             Prelogar
   37:24 156:23                                         135:7
                              41:14 233:1,2                                       125:7,13 137:19 138:7
  pose                                                 presumption                139:21 145:4 154:7
                             premise                                              166:25 167:9 177:4
   173:13                                               176:20
                              137:24                                              242:15 271:11
  position                                             pretty
                             premium                                             privy
   21:13,14,19,21 22:9,19                               131:16 134:15 140:10
                              249:23                                              105:3
   23:2 24:4 26:8,10,17,19                              198:8
   27:3,6,7,16,20 31:14,15   preparation                                         PRM
                                                       prevent
   32:19,20 33:5,7,9,13,      18:3 20:12 38:6
                                                        16:9,13                   88:7,8
   15,17,24 34:1,2,14
                             preparations                                        probably
   35:15 40:8 109:2 156:2                              previous
                              236:19                                              23:14,20 27:19 38:15
   188:2 191:22 197:22                                  47:20 48:5 66:22
   204:10 210:21 241:25      prepare                    171:17 172:24 181:19      39:25 45:20 49:7 57:13
                              17:20 20:11 37:20         186:3 190:5 194:17        58:24 60:8,9 123:23
  positions                                                                       162:10 198:23,25
                              48:20 245:18 246:1,2,4    213:18 219:9 220:7
   23:9 33:3 57:4 72:6
                                                        232:1 236:9,11,19         210:24 240:17 246:13
   197:8 230:10              prepared                   240:8,15 241:5 256:6,
                              49:8 153:12 235:5                                  probing



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 308 of 322 PageID #:
                                    10000
                              JAMES D. NEALON - 08/14/2018                                          i31
   212:14                    product                   provided
                              63:18                     15:8 20:6 42:17 49:2,5               Q
  problem
                                                        74:15,16 102:9 104:9,
   130:20 173:13 208:9,11    production
                                                        11 110:24 145:11         qualify
   261:22                     37:10
                                                        173:19 177:24 178:16      262:6
  procedure                  productive                 185:15 200:14 201:2
   110:25                     239:17                    202:25 206:16 207:10     quarters
                                                        239:20                    205:20
  proceed                    professional
   85:2                       24:8 26:22 34:23 35:4,   provides                  question
                              10 99:10 103:15           26:2 155:10               12:18,19,20,21 13:11,
  proceedings                                                                     12,16,19,21 14:1,2,5,
   21:2 80:18 130:23         professionals             providing                  11,15 15:4,8,10,22
   202:12 228:8 250:25        249:3                     87:14 200:18 201:9        25:8,13 26:7 27:22 37:3
  process                    program                   public                     39:20 44:25 45:23,24
   28:20 29:2 30:1 31:11      213:23 245:3              32:15 34:3,10 60:10       46:3 49:22 50:12 52:24
   36:15,25 37:5,9,22                                   86:9 88:22,23,25 89:1,    55:6 61:6 62:6 65:2
                             programs                   3,5 169:11 170:3,5        80:24 108:19 111:15
   41:19,21 42:5 44:14
                              28:11                                               112:24 113:21,22
   45:17 46:1,20,23 47:4,                               171:4 202:25 260:24
   13 48:15,19 49:7,11,20    promising                  261:4 262:1               114:1,10 118:18 119:16
   50:4,5,10,22 51:3 52:25    183:4                                               121:23 129:18 133:10
                                                       publicized                 134:16 137:4,14,23,24
   53:7,13 57:9 61:24
                             proper                     169:24                    138:2 142:6,7,24 143:2
   62:9,13,14,16,23 63:3,
                              185:19                                              144:25 145:16 147:6
   8,16,20,24 65:17,18                                 publicly
   66:1,2,4,5,7,10,15                                   212:21                    148:20,21 154:3 155:1,
                             properly
   67:12,18,19,25 68:12,                                                          13,14 156:5,6,9,19
                              105:16
                                                       published                  157:4,5,9,14,20 158:14,
   22,24 69:11 78:23
                             proposal                   257:21,23 258:1           22 160:11,14 161:24,25
   84:17 90:21 94:17,20
                              169:17,23                                           162:8 163:23 164:11,
   95:7,17 96:6 98:7,17,22                             pull
   107:14,20,21 108:3                                   188:21                    24,25 166:10 170:14,
                             proposed
   110:13 111:24 112:1,6,                                                         15,18 171:21 174:15
                              240:23
   14 113:20,25 114:2
                                                       pulled                     175:15,23 176:2,5,10,
                             protected                  259:5,15                  12,13,18,19,22 177:5
   116:4 119:6 121:21
   122:2 123:19 124:23        14:3,10 22:5 28:13,17,                              178:4,5,7,12,14,23,25
                                                       purported
   125:7,12 132:11            21 126:1 162:16 163:1,                              185:20 191:1,4,10,18,
                                                        171:5
   136:20,22,23 137:2,3,8,    24 164:20 168:17 200:1                              19 199:12 201:3,22
   19 138:6,13,20 139:4,8,    205:8 208:5 217:5        purpose                    202:17 207:23 210:13
   20 145:4 154:7 162:25      231:16 251:24 252:4       63:7 72:16 78:2           211:11,15 217:22
   164:4 166:25 167:4,9                                                           218:6,7 220:3 221:8,10,
                             protections               purposes
   177:3 194:5 198:19,24                                                          15 223:11,19 226:3,4
                              158:8                     87:12
   199:1,21 201:20 202:5                                                          228:14 229:25 238:1
   223:4 242:15 252:21       protective                pursuing                   240:18 242:5,10,15
   256:16 258:15,17,20        229:4                     247:20,22                 247:8 249:19 254:10
   270:16 271:11                                                                  270:12 271:2,7 273:8,
                             provide                   push
                                                                                  15,17
  processes                   15:9 16:6 54:10 67:13     205:16,17 213:8 227:23
   50:2 140:1 141:19          94:11,14,18 104:17                                 questioner
                                                       put
   142:14                     108:7,9,11 119:15,16                                14:21
                                                        39:6 40:17 51:18 60:23
                              124:17 125:25 137:23
  produced                                              61:10,14 82:11 172:25    questioning
                              141:24 142:2 143:2
   18:21 19:24 20:2                                     198:11 206:6 209:9        76:7,8 167:21 189:8
                              154:20 164:1,9,14
   252:10 259:8                                         239:9 248:6               216:8
                              166:1,2 168:3 177:4
  produces                    188:9 194:12 201:6       putting                   questions
   18:19 89:3                 202:1 208:14 242:23       80:4 117:22 170:10        12:15,16,17,24 15:15
                              254:19,25 255:10,11       196:6 211:19              16:3 45:25 74:17 95:21
  producing                                                                       114:8 125:5,10,15
   88:13



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 309 of 322 PageID #:
                                    10001
                              JAMES D. NEALON - 08/14/2018                                            i32
   126:16 130:14 132:21      207:24                   reason                      16,21,23,24 222:2,6,9,
   134:10,11 153:7,12,15,                              15:19 16:5 96:16 102:4     12,16,20,22,25 225:16
                            reach
   16 159:12 165:22                                    104:23 173:2 197:13        230:16 235:20 238:24
                             41:3 99:4
   166:4,9 173:3 174:8,11                              217:20                     240:16,21,25 252:23,25
   175:23 182:20,22         reached                                               253:2 257:16,19,23,25
                                                      reasonably
   184:19 212:14 223:10,     185:9                                                258:2,8 259:16 260:12
                                                       133:2 210:21
   19 234:18 242:6 250:8                                                          263:1,16,23 264:3,6
                            reacted
   251:20 260:21 262:24                               reasons                     268:16,24 269:2
                             193:10
   270:13 271:10                                       179:17                     270:22,23 272:21,24,25
                            reaction                                              273:3,4,5,10
  quick                                               recall
                             193:9
   249:22 250:14,15                                    11:21 18:6 29:12,17       recalled
                            read                       30:1 31:4,8,23 32:15,18    38:16 75:25 118:1
  quickly
                             15:17 17:16 42:15,16,     33:12 34:5,24,25 35:9,
   228:23 240:3,19                                                               recalling
                             17 49:6 67:6 82:24,25     12,25 36:6 38:15,17,19,
                                                                                  122:18 183:20
  quite                      96:6 112:22 143:9         24 41:13,16 42:23
   27:19 43:23 44:16         152:14,15 153:3           43:23 44:18,21,22 45:2,   recap
   64:10 142:20 250:7        157:11,12,18 169:18       7,11 46:8 47:2 52:16,      249:22
                             178:3,11,13 184:14,16,    19,22 54:22 55:25
                                                                                 receive
                             17 195:5,10 196:2         58:17 59:9,23 65:1
              R                                                                   42:6,9 103:9 115:6
                             234:16 237:22 240:19      70:12,14 73:9,13,16,17
                                                                                  116:13,16 246:4
                             244:3 261:25              74:2,7,10 75:19,23,24
  R-a-i-o                                              76:3,5 78:25 80:2 81:11   received
   36:17                    reading                    83:21 89:20 90:20 91:1,    114:13,23,25 115:2,12,
                             50:6 68:6 189:20 194:7
  R-e-z-m-o-v-i-c                                      3 92:10 93:14 95:16        15 116:3 153:22 155:6
                             235:17 237:3 252:23,25
   230:13                                              96:1,20,24 97:2,9,14,22
                                                       98:14,20 99:7,9,16,21
                                                                                 receives
                            readout
  R-i-e-s                                                                         36:3
                             79:9                      100:21 101:1,5,8,11,21
   269:5                                               102:7,12,25 103:3,4,6,    recipient
                            reads                      12,13,20 104:7,8,11
  R-i-s-c-h                                                                       116:7
                             85:15 93:17,21 136:15     105:6 106:1,2,5,11,12,
   233:20                    139:7,22 153:20 155:18                              recitation
                                                       16,20,21 107:8 110:11
  radar                      156:23 157:25 160:3       111:7,17,19 112:15,17,     193:10
   30:20 180:7 181:22        161:8 181:8 247:10        21,23 113:10,12,14        recognize
                             249:22 260:14 270:1       115:2 118:4,6,9,11,15,
  RAIO                                                                            134:21 135:14 229:3
   18:16,18,19 19:8 36:17   ready                      21,24 119:7,17,18,19,      249:23
                             69:15 130:13              21 120:2,9,19,21,24
  raise                                                121:9,11,15,16 122:4,     recognized
   167:9                    real                       14,17,23 123:9,14          221:6,17
                             208:9 265:24              126:3 127:3,12 128:1,4,
  raised                                                                         recognizing
                            realize                    7,23,24 129:9,21           114:10 215:24 238:24
   74:7 197:12
                             182:5 188:25 201:21       131:15 136:1,4 137:15
  raising                                              140:15 141:15 146:20,     recollection
   80:9                     really                     22,24 149:15,24 150:4      20:9 43:1 57:4 59:12
                             17:12 58:17 116:15        151:16 159:8,24            75:9 76:19 81:17 84:18
  Ramos                      131:17,19 132:10 137:4                               91:17 95:9,11 96:13
                                                       160:23,24 161:1 162:17
   10:10 16:17 17:11         142:20 165:3 169:10                                  100:7 104:15 128:21
                                                       165:5,7 167:13,14
  ran                        206:9,13 207:25 208:2,    170:23,25 181:3 183:10     129:4,5 133:21 135:16
   77:24 84:1                17 211:11 212:8,9,13      184:25 186:1,22            144:4,9 159:23,25
                             215:15 253:8 255:1        187:18,21,23 188:1         175:6 196:19 241:10
  range                      265:21                                               252:21 256:13 259:13
                                                       189:16 191:1 193:23
   23:5,19 26:24 210:18                                                           265:17,20 267:22
                            realm                      194:20 198:17,18,21
  rational                                             200:18 201:9 203:21        268:18
                             266:21
   220:25                                              204:14 207:16 208:16,     recollections
                            Rear                       17,19,21,25 209:12
  re-reading                                                                      262:21
                             184:21                    210:15 216:22 221:5,



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 310 of 322 PageID #:
                                    10002
                               JAMES D. NEALON - 08/14/2018                                            i33
  recommend                   19:21                    refers                      258:22 262:16 267:24
   196:11                                               65:16 85:7,13,18 86:20     273:1
                             recounted
                                                        88:22 89:13 181:19
  recommendation              246:15                                              regional
                                                        233:17 256:14 260:5,18
   28:23 29:9,11 30:4                                                              179:14,18
                             redact
   36:20 37:17 99:15                                   reflection
                              229:5 232:14                                        Register
   101:22 102:6,8 104:9,                                133:3,4
                                                                                   65:23,25 66:8,13
   12,17 107:24 108:1,15     redacted
                                                       Reform                      257:11,20
   109:5,11,12,15,19          64:11 90:18,19 92:3
                                                        272:2
   110:1,3,8,24 111:17        246:25 247:11 253:24                                regular
   113:5,7,15 119:12,18,      254:2 256:11 259:20,23   refresh                     40:16,21,25 58:18 71:4,
   19,20,21,25 120:4,11,                                20:8 81:17 265:20          8 139:1 267:12
   18 121:1,2 122:10,11
                             redaction
   123:15,20 124:2 125:18
                              186:12                   refreshes                  regularize
                                                        265:16                     247:22
   126:9,19 127:11 133:7,    redactions
   14,15,24 136:5,16          254:17 256:3,19,23       Refugee                    regularly
   172:5,14 173:11,19,25                                108:10                     25:15,16,23 39:10 70:9
   174:5,9,10,16 175:5,8,9   redesignating
                                                                                   116:20 151:23 266:17
   176:15,24 177:25           146:7                    Refugees
   178:16 179:2,24 182:1                                88:8 97:12                reiterated
                             redone
   183:12 192:15,18                                                                245:16
                              173:14                   refused
   195:20 197:23 258:3,9                                270:1                     reject
   260:17                    reduce
                                                                                   108:1 109:11,19
                              161:10                   regard
  recommendations                                       36:7 39:21 41:5,9 42:14   rejected
   53:3 81:4 94:11,14,19     refer
                                                        43:19,24 46:17,21          132:25
   95:19 98:3 105:9 106:9,    59:16 86:20 88:20
                                                        54:21,24 57:25 61:16,
   14 107:16 109:4 110:21     89:12 93:18 153:17                                  relate
                                                        25 70:15 75:21 80:25
   114:14 115:14,18,21,24     169:10 187:8,10,12                                   226:7
                                                        88:15 92:7 94:1,3,11
   126:25 135:23,25           210:12,24 214:1 238:5
                                                        103:24 104:1,9 110:14     related
   137:17 139:18,19           251:14 256:15
                                                        118:18 125:15 126:23       22:5 28:12,16 45:25
   146:16 165:23 167:25      reference                  154:1 188:3 207:13         63:19 88:14 89:2,25
   175:17 181:11 182:14       20:19 169:23 225:22       209:11,14 212:1            114:8 118:13 122:25
   196:21 201:4 256:12        236:13 239:10             215:10,21 222:18           127:10,16,18,19 130:3
   258:13 260:2 263:17,23                               230:18 232:11 241:25       137:16 139:4 171:6
   264:2,4                   referenced                 247:5,17 253:4 258:3,      187:15 188:14 200:19
                              169:2 171:1 178:22
  recommended                                           10 259:9 260:10,22         211:16 219:4 221:18
                              183:6,16
   174:23 175:19                                        262:19 263:17,24           222:1 226:8,18,21,25
                             referencing                267:12 271:20,24           227:12 228:20 231:3,17
  reconvened                  150:13,17,19 165:15,      272:14 273:8,15,17         241:9,13 243:12 252:8
   21:3 80:19 130:24          16,19 169:3 225:5                                    254:6 265:10 267:20
   202:13 228:9 251:1                                  regarding
                                                                                   268:9 272:3,8
                             referred                   18:9,12 19:14 32:14
  record                      84:7 120:14 183:6,23      38:11,16,18,25 39:4,17    relates
   10:3,14 11:7 14:13,19                                45:12 54:13 56:2,16        58:9
   19:24 20:23 21:1,5        referring                  70:13 81:5,6,7,18 91:22
   45:19 55:17 80:17,21       19:3 59:22 67:25 70:19    96:20 97:3,7 98:24
                                                                                  relating
   130:22 131:1 144:19        83:6 88:4,7 115:13,16                                184:5
                                                        100:19,23 102:24
   145:2,10 146:15            120:7 143:12 149:18       103:19 105:25 106:9,13    relation
   158:22,25 159:9,18         158:24 159:18 162:9       107:16 118:2,6 119:1       87:24
   162:10 176:20 177:6,7      169:25 174:15 178:19      120:19 121:25 122:6
   178:6,13 186:17 202:9,     179:13 192:13 213:18      123:10 126:24 133:24      relations
   11,15 206:25 211:21        229:22,23 235:2 236:16    142:15 146:12 150:6        23:16 32:12 266:19
   223:18 228:7,11 250:24     245:21 248:13 250:5       155:6 159:21 166:9        relationship
   251:3 273:23,25            251:10,13 253:16          174:23 185:24 200:20       22:17 40:6 250:12
                              257:5,8,12,15             234:15 236:21 251:16,
  records
                                                        20 252:11,21 255:21



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 311 of 322 PageID #:
                                    10003
                             JAMES D. NEALON - 08/14/2018                                            i34
  relationships             repatriating               representatives            responses
   23:23 26:3                243:5                      48:22 54:17 77:10          142:2
                                                        148:7
  relatively                repeat                                                responsibilities
   228:23                    53:11 55:6                representing                22:8,24 23:11 24:6 28:7
                                                        60:7 92:4 242:20           32:4,9,14 92:25 93:3
  release                   repeatedly
   60:14 265:18,22 273:23    139:24                    request                    responsibility
                                                        18:12 29:13,24 89:12       23:21 24:8
  relevant                  repercussions
                                                        90:7 92:3,5,6 173:2
   25:3 61:23 199:14         179:20                                               responsible
                                                        181:9,11 182:7,8
   200:5                                                                           23:4 25:3 37:17 43:18
                            rephrase
                                                       requested                   60:11 86:25 87:18,19
  relying                    12:19 35:6 50:13
                                                        70:18 208:5,13             89:6 232:23 235:12,18
   144:1
                            replaced                                               237:5,23 241:17
                                                       requesting
  remain                     151:8
                                                        79:23 89:21               restate
   213:5,12
                            reply                                                  142:7 166:5 174:21
                                                       requests
  remember                   153:23 154:6,8,9,17,18                                178:10 221:15 226:6
                                                        182:2,15 194:18
   45:10 59:14,15 89:23      155:4 244:13 256:12                                   247:7
   97:5 101:17,23 106:15                               required
                            replying                                              restating
   107:1 118:20 119:11                                  13:15 210:19
                             87:4 254:1                                            219:25
   131:10 136:2 140:18
                                                       requires
   141:12 184:23 196:9,13   report                                                restrictionists
                                                        255:16,17
   204:17 209:16 222:1       21:21 27:20,23,25 30:3,                               161:5,9
   224:8 255:20 263:21       4,7,22,23 31:3 32:1       research
                                                                                  result
                             36:16 78:8,22 80:8         18:19 36:16
  remind                                                                           136:19
                             82:24 83:1 84:15
   183:20                                              residency
                             142:12 244:18 252:23                                 resulted
                                                        269:18
  reminds                    260:16                                                218:11
   217:5                                               resolved
                            reported                                              retired
                                                        114:11 201:20
  Renaud                     21:22,23 22:23                                        27:17
   64:24,25 243:16                                     resolves
                            reportedly                                            retract
                                                        126:22
  render                     169:24                                                193:12
   29:6 94:22                                          Resources
                            reporter                                              retrospect
                                                        34:15
  rendering                  10:4,25 12:9,25 13:10                                 207:24
   95:3                      158:4 232:20              respective
                                                                                  return
                                                        238:11
  renew                     reporting                                              245:18 269:8
   42:12                     10:5 28:3                 respond
                                                                                  revealed
                                                        29:23 124:18 191:10
  renewal                   reports                                                262:12
                                                        198:11
   28:21 29:2,21 30:21       18:20 19:8 42:16,17
                                                                                  revealing
   31:6,10 36:12 201:7       63:6 252:10 260:24        responded
                                                                                   143:3 201:15,24 221:12
   208:5                     261:4 262:1                167:22 270:23
                                                                                   242:25 243:1
  renewed                   represent                  responding
                                                                                  reveals
   28:25 143:20 218:10       19:19 211:3 212:10         155:11 170:14 194:18
                                                                                   154:9 242:22
   219:3                     252:3
                                                       response
                                                                                  reverse
  repackage                 representation              31:2,5 55:8 87:14 96:24
                                                                                   270:2
   254:4,17                  193:8                      97:14,16 98:16 99:7,9
                                                        103:12,22 106:23          reverted
  repackaged                representations
                                                        119:11,15,16 122:9         40:10 55:19,20
   255:13                    194:21 195:1,12 196:16
                                                        133:1 137:23 166:2
                                                                                  review
  repatriated               representative              186:4,5,13,15 191:18
                                                                                   15:17 20:4 36:21 37:7,
   208:10 227:20 246:5       28:9 71:25 241:24          192:24
                                                                                   24 41:21 51:13 52:25



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 312 of 322 PageID #:
                                    10004
                              JAMES D. NEALON - 08/14/2018                                            i35
   53:7,22 62:1 63:23       role                        S1                        scratch
   69:11 74:19,21 75:8       25:11,14 32:5,16 40:7       244:13,17 248:12          44:13 48:2 106:6
   85:25 118:7 127:8         41:4,7,8 54:7,9 57:9,19,                              151:20
                                                        Salvador
   134:7 181:12 182:8,23     25 59:20 68:10,21
                                                         19:7 74:4 75:8,10,12     screen
   200:21 216:24,25          81:14 82:5,17,18 83:15
                                                         110:20 111:8,16 113:1,    30:20,21 180:8 181:22
   231:20 234:13,24          88:13 94:1,3,5 96:8
                                                         4,8,11 114:10,15 118:3
   237:17 242:16 243:20      97:9,11 101:8 123:14                                 Sec
                                                         122:14,15,22 123:1,12
   257:4 258:20 269:10       230:17,23 231:2 232:10                                62:13 85:17
                                                         124:13 127:6 134:19,
                             241:12,21 266:12
  reviewed                                               20,24 135:4,10 136:2,    second
                             267:12,18 268:13,18
   18:2,5,10,13,16,22                                    18 173:20 178:21 179:7    76:14,15 84:24 143:7,
                             269:2 271:12,15
   19:12,13 51:17 75:7                                   195:15 196:12 204:12      16 156:23 157:8
   153:4 171:23 216:24      roles                        205:2 206:3 207:21,25     184:18,21 187:5 216:23
   235:3                     68:23                       208:12,15,18 238:21,25    231:23 232:24 237:10
                                                         258:4,10 259:24           238:2 244:10,16 255:5
  reviewing                 roll
                                                                                   259:6,16 265:2
   67:10                     259:23                     Salvadoran
                                                         70:7                     secondly
  reviews                   rolling
                                                                                   208:6
   74:20                     74:24                      Salvadorans
                                                         68:25                    secretarial
  revise                    rollouts
                                                                                   42:11 49:24,25 50:15,
   172:4                     184:6                      Salvadorians
                                                                                   21 51:2 81:15 249:17
                                                         132:5
  revised                   room
                                                                                  Secretariat
   260:3                     146:11 149:25 150:10,      San
                                                                                   237:5
                             15                          134:20,24 135:4,10
  revising
                                                         136:2                    secretaries
   36:19                    roughly
                                                                                   50:1 55:2 163:21,22
                             38:25 39:18 124:9          Saturday
  revisions                                                                        164:2,13 168:25 217:20
                             203:23 268:24               180:16
   53:3                                                                            219:8,10 220:7,8,20
                            rounds                      save
  Rezmovic                                                                        Secretary
                             245:10                      271:9
   230:13,14                                                                       18:7,9,11 19:13 21:15,
                            rules                       saw                        22 22:9,13,22 23:5
  Rezmovic's
                             12:1                        82:3 109:2 111:12         25:11,15 26:15 27:24
   230:17
                                                         112:17 113:2,3,10,12,     28:1,4 29:5 37:11,18
                            ruminating
  Ridiculous                                             13 118:22 198:25 208:9    42:1,7 44:2,3,9,17 45:3,
                             208:18
   192:24                                                                          4,12 46:17,22 47:5,6,7,
                                                        saying
                            run                                                    9,14,15,18,21,23 48:6,
  Ries                                                   13:4 95:5 134:9 141:25
                                                                                   12,16,19,24 49:11,12,
                             100:4 150:22 160:4
   269:5                                                 249:14
                             228:23                                                15,17 51:19 52:2,3,7,
  right                                                 says                       12,13,15,19 53:9,15
                            run-up                                                 54:11,24 55:3,4,9,13,
   11:10 44:5 50:16 64:18                                67:10 84:25 88:3,19
                             73:21,23
   93:7 130:15 145:19,22,                                89:8,11 92:2 135:19       14,18,19,20 56:20 57:2,
   24 152:15 180:21 212:8   running                      183:2 190:9 213:21        15,22 60:10,23 61:2,15,
   239:18,19 244:12 245:4    82:15                       215:17 218:24 238:3,8,    21 62:13,19 63:25 69:7,
   268:21                                                15 240:6 244:13 254:4,    8,15,20 70:4,8 71:1,19,
                            runs                         21 255:5,14 265:2         20,22,23 72:17 73:2
  rights                     33:20
                                                         269:17                    74:5,6 75:5,21 76:4,23
   32:15                                                                           77:3 79:5,7,24 80:7
                            rushing                     schedule
  Risch                      250:19                                                83:25 84:3,21 86:9 89:5
                                                         72:22 180:7 181:12,22
   233:20                                                                          90:11 94:8,9,13,21,25
                                                        schedules                  95:2,13,17,18,19 96:4,
  Robert                                S                                          22 97:12,20 98:8,16,21
                                                         75:10 150:22
   41:11                                                                           99:1,19,20 101:25
                            S-hole                      scope                      103:10,22 104:4,13,16,
  robust                                                 213:4
   24:2                      170:1                                                 21,22,24 105:1,2,4,5,7,



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 313 of 322 PageID #:
                                    10005
                              JAMES D. NEALON - 08/14/2018                                              i36
   10,15,18,23 106:2,4,7,    section                     89:10                      60:16 257:3 265:9,18
   8,13,17,19,23 107:1,6,     232:24
                                                        Senate                     sequencing
   7,10,24,25 108:12
                             security                    169:17,22                  86:19,21
   109:12 110:6,7 119:4,
                              17:8 21:15 29:6 63:11
   22 120:3,10,14,17,22                                 Senate-confirmed           series
                              65:12 89:13,15,19,20
   121:7 123:3,6,20,21                                   22:20 82:10                51:5 125:14 193:3
                              90:17 91:6,12,15,19,24
   124:4 125:2,25 127:24                                                            238:25 264:15
   131:21 132:7 133:14
                              92:12 94:8,22 95:1,2,25   send
   136:16 147:24 148:5,6,
                              96:11 99:3 103:11          30:6,25 192:11 198:7,     serious
                              104:4 114:19 115:5         20 205:14 228:1            179:20
   14,16,17 149:1,3,4,7,8,
                              123:17 125:3 128:10        254:22,23 255:8
   12,13,16,19,21,25                                                               serve
                              136:7,12,17 149:20,22
   150:1,4 151:22 152:1,3                               sender                      82:17
                              158:1 161:15 168:8
   153:23 155:4 158:1,6,                                 116:7
                              183:19 187:13 188:2                                  service
   15,18,19 159:12,13,20,
                              203:3 215:3,11 216:10     senders                     211:18
   21 160:8,13,19 163:5,8,
                              228:16 233:13 249:15       117:10
   9,12,20 165:10 166:7,9                                                          serving
                              269:17 270:4
   168:8 173:14,18 174:8,                               sending                     238:17
   9,16,17,22 175:18         security's                  36:19 37:17 43:7,10,11
   177:19,20,24 178:15        96:4,22 101:25 103:7                                 session
                                                         62:23 63:1 67:11
   179:2 180:7,17 181:21      158:5                                                 238:19
                                                         135:12 181:9 227:12,
   183:13 185:1,5 190:18,                                18,19                     set
   25 191:2,5,11 192:5,7,
                             see
                              59:2 64:23 85:4 87:2,3                                62:10 72:24 187:23
   18 194:4,11,19,22                                    sends
                              90:17 103:8 105:20,22                                 190:8,13 208:11 227:10
   195:2 196:6,10 197:24                                 256:10
                              110:7 112:3,4,20 117:4                               setting
   198:19,24 201:12                                     Senior
                              130:17 135:24 152:20                                  187:18
   202:21 204:6,9 205:22,                                155:19,25 156:3
                              161:6 167:8 172:11
   23 206:19 207:3,7,12,                                                           SFRC
                              181:13 186:4 192:16       sense
   15,20 208:13,21 209:1,                                                           136:15 139:22
                              215:24 234:8 237:6,23      14:7,8,15,16 46:11 47:4
   11,13 222:2,6,9 230:15,
                              240:13,22 245:12           64:12 70:1 101:18         shape
   16 232:8 233:17,23
                              247:13 252:12,13,15,18     129:10 180:4,10 181:21     239:23
   234:1 235:6,9 236:20
                              253:8 256:2 257:4          195:9 197:1 213:24
   237:14 239:16 244:18                                                            share
                              265:16                     217:11 246:18
   245:5 247:5,16 248:13                                                            23:25 66:18,21 67:14
   249:5,24 250:7 251:18     seeing                     sent
   252:6,14,16,19 253:3       111:7,17 118:9,15          37:6,7,15 97:18 99:2,11
                                                                                   shared
   257:9 261:21 266:16,25     119:18 136:1,2,4                                      23:18 88:20 101:21
                                                         116:9,10,11 135:5,8,20
   267:11,18,19 268:16,       249:14 256:22 265:12                                  198:15 204:25
                                                         194:16 198:16 203:5,
   19,23,25 269:13,21                                    13,16,19,22,24            sharing
   270:9,21,23               seek
                              42:13,20                                              79:14,15 239:13
                                                        sentence
  Secretary's                                            136:14 154:16 155:9,      she's
   25:25 51:7,10,17 53:10    seeking
                              42:25 48:13 74:11          12,18 156:23 169:16        47:14 61:15 67:25 68:1
   58:24,25 60:8 71:11,23                                181:7,15 247:9 250:1
   72:22 73:21,24 76:21       161:10 163:22 247:16                                 shop
                                                         260:13,14 270:1
   78:9 86:12,13 89:25       seeks                                                  23:3
   93:16 96:3 99:12,23        61:5                      sentiments
                                                         196:4,5                   short
   101:25 105:11 108:2                                                              44:9 119:3 151:2,5,6,7,
   124:2 131:20 145:20       seen
                              21:7,9 115:9,23 118:1,6   separate                    16 195:8 197:6 250:22
   146:6 148:9,10 150:9,                                 96:18 121:5 122:17
   11,14 151:11,15 162:23     135:15 179:17 181:4                                  shorthand
                              216:13,14,16,17 244:5      180:9 181:9,23 182:15
   163:18 180:6 185:8                                    261:12                     170:1
   199:21 237:6,15 238:7      267:24
                                                        separation                 show-and-tell
   268:14                    sees
                                                         216:14                     78:3
  secretaryship               214:24
                                                        September                  shows
   187:4                     self-explanatory                                       201:24



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 314 of 322 PageID #:
                                    10006
                              JAMES D. NEALON - 08/14/2018                                        i37
  shutting                  situation                sorrow                     222:21 224:25 225:1,2,
   167:20                    98:12,23 103:24,25       212:12                    3,7
  sic                       situational              sorry                     speaks
   237:13                    73:3 78:4,6              35:6 38:21 41:16 44:24    63:18 134:17 195:23
                                                      45:1 53:11 55:5,7 57:8
  side                      six                                                specialists
                                                      67:1,2 69:9 71:7,10
   121:24                    74:25 209:4 263:20                                 52:8
                                                      87:5 90:25 94:12 101:1
                             264:4
  Sidley                                              111:11,12 112:25         specific
   10:7                     six-month                 113:15 115:14 117:17      11:21 17:4 31:4 32:8,14
                             246:10,11                128:11 134:9 135:12       56:1 73:17 75:25 76:5
  sign                                                139:25 143:11 151:6,20    80:2 88:16 89:2 92:6
   15:18 30:5 258:18        skim                      157:15 158:21 161:2       98:11 100:21 101:9
                             184:16 233:10
  signature                                           162:5 166:5 174:21        102:12 106:11 107:1
   53:10 67:15 98:8         skip                      189:20 193:20 194:10      114:8 128:23 129:11,20
   173:14                    229:25 253:1 260:13      206:20 208:24 213:19      141:12 165:5 185:24
                                                      222:15 226:6 232:21       196:14 215:8 216:3
  signed                    slightest                 234:8 243:20 247:7        221:24 226:11 240:22,
   37:6 53:24                25:21                    261:2,18 267:8            25 247:2,12,15 262:21
  significant               slightly                                            264:4 272:24
                                                     sort
   109:18 234:22 243:9,12    75:10                    52:7 63:6 77:22 92:12    specifically
  significantly             slip                      95:16 124:20 132:14       13:16 14:11 24:18
   250:7                     80:15                    184:6 213:10 227:5        36:22 38:15,20 41:6
                                                                                43:20 52:12 70:16
  signing                   slow                     sorts
                                                                                74:11 75:23 89:23 91:3
   104:24 105:1              95:12                    128:16
                                                                                93:2 97:4 101:18 106:2
  signs                     slower                   sought                     128:6 133:5 152:4
   53:14 257:9               161:9                    46:19 74:15 139:24        203:6 211:16 216:3
                                                      141:18 142:13 164:2,10    224:6,8 226:9,13
  similar                   small                                               238:10 257:25 262:19,
   67:19 72:5 75:13,14       52:15                   sound
                                                                                22 265:15 266:23
   97:17 98:23 99:9                                   80:12
                            Snell                                               273:2,13
   181:23 196:5 200:18                               sounds
                             10:21                                             specifics
   236:18                                             164:21 165:2 172:25
                            society                                             45:10 81:12 101:23
  similarly                                           246:17
                             42:18 48:25 49:3 69:2                              107:19 138:21
   75:18 103:6 160:17                                sources
                             70:20 195:7                                       speculate
  Simon                                               48:14
                            solicit                                             60:6,12,21 61:19 83:8
   97:8                                              South                      98:6 181:25 215:15
                             133:11
  simple                                              255:22
                            solicited                                          speculating
   49:25 181:24 206:13                               Southcom                   60:5 250:4
                             42:3,18
  simply                                              31:21 32:2,17,19,21
                            soliciting                                         speculation
   49:18 50:15 106:15                                 34:24 185:14
                             36:16,17 50:6                                      58:11 60:1 61:5 98:5
   197:18 209:16 219:15                              Southern                   102:11 107:18 108:18
                            solicitous                31:18 185:2,10            109:7,23 110:18 136:25
  simultaneously
                             49:17                                              137:11 142:18,24 144:3
   21:16                                             speak
                            solution                                            147:6 169:9 170:16
  single                                              63:15 117:24 150:14
                             213:11                                             171:8 173:7 177:17
   177:25 178:16 181:10                               183:24 196:22 219:16
                                                                                180:12 181:18 182:4,11
                            somebody                  225:10
  sits                                                                          190:15 191:25 215:14
                             140:24                  speaking                   217:18 218:4,17 219:13
   28:2
                            soon                      10:4 13:8 17:23 54:17     220:11 235:16 237:21
  sitting                                             70:16,17 101:20 109:8     244:20 245:22 250:3
                             90:2,11 102:9 190:19
   97:21                                              145:8 178:20 204:17       253:18 259:1 260:7
                             203:24 204:2,3



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 315 of 322 PageID #:
                                    10007
                               JAMES D. NEALON - 08/14/2018                                            i38
  speculative                 176:20 177:5 242:15         126:19,25 127:4,9,10,     14,24 219:16,21
   61:18 63:9 65:8,20                                     15,18,24 133:2,6,13,23    220:15,19 221:1,19
                             stake
   67:22 68:3 83:7,12                                     135:2,22 137:2,3,7,13,    222:19 224:5 228:17
                              188:14 241:22
   84:19 85:8,20 104:19                                   17 138:12,21 139:1,9
                                                                                   statutory
   147:9 170:17 172:8,19     stand                        140:1 141:19 142:15
                                                                                    238:13
   183:9 200:11 220:22        210:25                      152:18 153:21 154:14,
                                                          22 155:5 158:18 159:12   stay
  spell                      standard                     172:4 173:15,23 174:2,    247:21,23 248:10
   11:7                       90:1 110:25
                                                          6,9,13,16,17,23 175:2,
                                                                                   stem
  spend                      standing                     13,16,18,21 176:14,23
                                                                                    198:6
   17:23                      70:21,25 76:10,15           177:13,24 178:15
                              77:15,16 80:1               179:3,5 180:18 182:13    step
  spoke                                                   183:12 187:7 200:19       27:5 97:1 107:13
   100:22 101:2,5,6 103:3    stands                       201:7 233:23 234:2        111:25 199:11 204:8
   138:25 155:24 158:9        84:20 210:14 211:13         235:6 236:20 244:17       258:7 263:5
   217:13 224:3 269:25        235:9 260:8                 253:8 260:1
                                                                                   Stephen
  spoken                     start                       State's                    140:23 155:20 156:3,8
   101:19 196:1 197:11        75:1 113:21 120:15          95:24 97:20 98:16,21      224:18,20 225:14
                              122:22 193:18 243:20        99:1,19 102:5 120:11,
  sprint
                              253:11                      18 180:7 181:11,22       Stoddard
   15:24
                                                          182:8                     268:11,12
                             started
  staff
                              27:16 47:18,23 73:4        stated                    stopping
   24:8,20,23,25 25:18
                              95:5 180:22,23,24           113:6 136:1 138:9,24      202:7
   26:2,14,15 30:3 42:4,
                              182:6                       142:12 155:12 223:24
   19,21 43:17,21 48:7,8,                                                          stories
   15 49:5 51:7,11 52:4,5,   starting                     248:13                    203:8
   16,20 58:13,25 61:23       35:16 134:24               statements                story
   71:3,8,10,11,12,15,20,
                             starts                       169:12                    203:8 213:10
   21 76:17 77:7 79:3
                              64:20 143:16 152:17        states
   81:18 86:11,13,14                                                               strangers
                              157:20,24 161:5             27:23 93:20 108:23
   90:16 91:5 105:14,15                                                             117:4,6
                              169:16,21 186:19            161:11 168:21 179:11,
   115:8,11,15,22 116:1,2,
   10,11 117:13,16 123:25
                              213:15 265:1,2,3            14,21 227:13,24 241:18   strategy
   131:5,13,18 132:13,14                                  243:6,10 245:10 246:25    240:12 265:3
                             state
   136:15 139:23 148:11       10:8,13 11:6 13:25          247:21 248:4,10,12,19    Street
   153:24 155:5,21 156:4      18:7,24 19:4,13 25:16       251:15 260:1 269:19       10:8
   160:3,8,18 185:10          26:4 27:24 28:1,4,22       stating                   strict
   193:2 198:21 224:25        29:10,12,21 30:6 36:18      224:2                     143:18 144:5,18 146:4
   225:4,5 230:6,12           42:7,8 61:21 69:5 80:6
   232:23 237:6 238:6,7                                  statue                     165:10 199:4 217:12,
                              88:3,6,9,14 89:9 94:1,3,
   239:14 248:25 249:6,                                   145:7                     15,19,22
                              6,9,10,13,18,25 95:11,
   12,13,16 261:14,20         17,18 96:9,11,12,20                                  strictly
                                                         status
   268:15 269:12,20           97:3,10,16 98:2 99:25                                 166:12 168:14 199:24
                                                          22:5 28:13,17,21 126:1
                              100:13,18 102:14,23
  Staff's                                                 162:16 163:1,24 164:20   strike
                              103:8,14,18,23 104:8,
   76:23                                                  168:17 200:2 205:8        173:15
                              21 105:4,8,24 106:9,13,
                                                          208:5 217:5 231:16
  staffed                     18,22 107:9,12,15,23,                                strong
                                                          243:6 247:23 248:11
   105:16                     24,25 108:3,5,8,12,16,                                105:11,17
                                                          251:24 252:4
                              22 109:3,10,11,13,18
  staffers                                                                         strongly
                              110:2,9,22 114:25          statute
   231:3                                                                            26:23
                              116:6,16,22 117:2,7,17      108:20,21 143:19
  staffs                      119:22 120:3,10,14,25       144:1,5,14 145:1,18      structure
   99:10                      121:2,13,24 122:5,8,20,     146:13 150:6 166:11       36:4
                              24,25 123:10,16,19,21       168:14 199:5,9,23
  stage                                                   205:7 217:16,23 218:1,   struggle
                              124:6,7,9,24 125:17,24
   94:17 95:17 145:3



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 316 of 322 PageID #:
                                    10008
                              JAMES D. NEALON - 08/14/2018                                          i39
   197:3                    Sudan's                    157:15 159:17 174:18    take
                             98:12                     177:7 178:6 185:19       10:9 20:14 21:18 22:24
  struggling
                                                       193:7 212:14 223:3       40:9 53:23 63:17 72:20
   196:25 197:1 206:10      Sudan/south
                                                       233:25 234:20 239:8      76:11 79:19,20 80:11
                             255:8
  stuck                                                240:13 244:4 265:23      130:14,15,16,18 150:9
   97:20,23 98:7 99:17      Sudanese                   273:22                   152:25 212:6 228:2
                             118:12                                             234:23 246:1 250:15,
  Studies                                             surely
                                                                                20,22 257:4 260:3
   272:7,15,23              suddenly                   192:18
                                                                                268:8
                             212:20
  styles                                              surname
                                                                               taken
   47:17                    sufficient                 103:2
                                                                                12:25 16:8 156:22
                             95:14 96:6
  subject                                             surrogate                 168:10,25 206:17
   12:4 58:16 84:14 86:15   suggest                    241:24                   221:12 272:25
   87:2,8 128:7 135:18       13:20 102:4 112:2
                                                      surrounding              takes
   142:2 180:17 186:21       141:17 145:12 167:20
                                                       107:4 263:22             239:15 258:17,20
   208:3 222:24 223:1        176:8,11,12 177:9
   233:13 241:20 244:15      181:16 182:13            suspect                  talk
   253:22 265:6,7                                      142:12                   38:2,21 163:14 262:7
                            suggested
  submit                     53:1 147:9               swap                     talked
   62:18 94:25                                         254:24                   17:17 36:3 168:12
                            suggesting                                          174:1 185:4 195:3
  submitted                  198:10 258:12 259:3,14   swapping                  199:2 216:10,12 258:14
   19:15 61:25 63:23                                   255:21
                            suggestive                                         talking
  subpoena                   175:24                   swear                     50:6 89:1,6 96:20
   16:25 17:16 20:20 21:9                              10:25
                            suggests                                            120:6,7 126:1 133:5
  substantial                144:15,22                Swiss                     138:22 207:25 223:25
   48:13                                               64:11                    237:8 263:12 265:25
                            Sullivan
  substantially              18:8 19:13 104:14        sworn                    talks
   203:25                    105:1 174:17              11:2                     142:3 239:4

  substantive               Sullivan's                sympathetic              Tamara
   120:22 122:4,9,24         174:10                    248:2,4                  103:1,12
   125:17 126:8,24
                            summer                    Syria                    tasked
   127:10,15
                             31:22 32:25 33:1          122:16 126:23 127:1,5    52:12,20 73:5
  substitute                                                                   tasks
                            support                   system
   132:15
                             26:24,25                  134:21,22 135:18         87:17,18
  succeeded                                                                    taxes
                            supporting
   81:25 151:3
                             60:25 61:12,14,19                    T             227:14
  successive                 210:18
                                                                               Taylor
   218:9 219:2                                        T-a-m-a-r-a
                            supports                                            152:2 266:13,14
  Sudan                      77:3                      103:1
                                                                               team
   18:8 19:14 60:15 80:4                              T-o-m-a-s-u-l-o
                            suppose                                             52:3 83:9,11,23 84:7,9,
   95:23 96:15,21 97:5                                 92:21
                             172:20 214:18                                      12 91:22 92:1
   102:16 103:25 104:1,9
   105:5,9 106:3 107:5      supposed                  tab                      teams
   118:13 119:23 120:12,     66:9 94:20,22 95:6        20:18                    78:22
   18,20 121:3,9,25 127:7                             table
                            sure                                               technical
   174:10 251:20,25                                    78:21
                             11:8 18:18 22:12 38:1                              51:20
   252:8,21,24 253:4,20,
                             56:17 76:20 77:5 78:20   Tahani
   23 255:9,22 257:20                                                          Tegucigalpa
                             108:13 138:5 142:20       10:22
   265:19                                                                       136:4
                             144:19 153:6 154:12



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 317 of 322 PageID #:
                                    10009
                              JAMES D. NEALON - 08/14/2018                                           i40
  telephone                  88:11 89:22 94:6,23        185:19 186:10,12 202:4     268:21
   244:18                    129:3,22 140:3 175:10      215:4 231:23 236:10
                                                                                 thinks
                             195:14 214:1,5,24          239:10,19 241:2 247:9
  tell                                                                             215:16
                             217:4 224:1,14 243:13      251:16 256:18 257:9
   12:10 21:12 41:6 84:9
                             263:3,7,18,19,24 264:5     258:16,20 264:14,19      third
   90:10 117:11 263:8,10
                             265:19                     273:22                     249:20,21 265:3
  telling
                            terminations               they'll                   thorough
   155:22 204:15
                             17:14                      40:19                      234:13
  temporal
                            terms                      they're                   thought
   164:15 165:11 166:10
                             37:16 43:15 100:16         37:16 47:15 133:8,10       30:16 61:23 101:14
   168:16 200:1 213:4
                             105:17 108:20 124:11,      257:14                     111:15 113:6 124:23
  temporally                 25 126:7 128:7 138:8                                  141:10 191:21 197:19
                                                       thing
   163:24                    156:21 162:2 166:2,21                                 206:12 227:10,17
                                                        35:24 63:6 74:24
                             168:2 184:5 201:25
  temporary                  226:10 238:16 250:18
                                                        133:15 152:15 172:13     thoughts
   22:5 28:13,17,21 126:1                               173:16 184:7 191:6,8       205:1 206:6
   161:11,16,25 162:15      terrible                    259:19
                             25:5
                                                                                 thousands
   163:1,23 164:15,19
                                                       things                      147:11,12 269:13,19
   168:17 200:1 205:7,8
                            testified                   24:10 30:18 51:11 78:5
   208:5 217:5,6 231:15
                             11:3 137:21 144:20         87:22 128:16 132:16
                                                                                 thread
   251:24 252:4                                                                    162:8
                             191:25                     142:19 162:22 165:8
  tend                                                  168:24 185:4 196:3       three
                            Testify
   40:20                                                200:4 215:8 216:18         23:10 27:17 47:1 64:23
                             20:21
                                                        224:22 241:17 245:11       69:22 72:15 80:5 84:24
  tended
                            testifying                  249:16,25 256:24           135:21 139:10 140:3
   132:16
                             12:5 37:2 64:16 170:11     261:12                     148:18,24 164:13
  tendency                   195:17 196:21 209:7
                                                       think                       207:22 238:18 250:10
   13:2                      214:8 236:6 256:21                                    264:23 265:5,8 272:14
                                                        19:2 25:6 45:19,20
                             258:25
  tens                                                  48:5,11 49:14 50:14      three-week
   269:18                   testimony                   52:9 59:21 65:17 80:11     33:2
                             12:3 16:6,10 18:3 131:9    81:13 83:13 87:4 89:9
  tenure                     137:21 138:4 144:23        92:10 111:13 114:1       Thursday
   38:4 42:1 44:9 55:10                                 120:14 127:3,21 131:8,     64:4
                             170:10 173:6 183:23
   94:10,12 106:23 127:8                                10,16 132:21 134:15
                             219:13,24,25                                        tick-tock
   129:7 133:21 151:21                                  141:2 153:3 155:10         86:16,18 87:3,9
   163:4,8,13,22 185:23     thank                       159:9 162:10 171:21
   208:22 209:1 210:2        11:14 14:17 15:2 19:9                               Tidd
                                                        173:8,16 174:1 177:6
                             20:3 31:13 35:14,19                                   185:1,6
  term                                                  181:19 182:19,22
                             67:10 88:1 148:12
   51:20 60:18 68:16                                    183:14 184:15 186:6      tied
                             159:1 162:12 168:5
   86:18 244:21,23                                      189:9 193:1 195:23         145:22 215:22 218:23
                             171:12,15 174:20
                                                        198:8 199:10,14 202:6      219:6,9 247:2,12
  terminate                  188:12 189:2 193:13
                                                        205:20 206:9,13 208:8
   136:18 179:3 207:8        203:10 221:14 223:21                                ties
                                                        210:13,23 211:12 212:3
   210:1 212:25 219:1        226:6 229:2 232:16                                    205:13
                                                        213:11,17,24 214:17
   246:9,14 261:5 263:13     243:14 254:15 256:25
                                                        215:2,4,6 216:17,24      till
                             261:3 262:13
  terminated                                            219:15 220:23 221:1,2      157:17
   60:15 128:12,20 199:16   thanks                      224:5 230:3 231:12
   242:1 243:9 246:20        213:19 249:22 256:12       232:6 236:7,8 240:2      Tillerson
                                                        245:8,21 250:16,18         18:9 105:2 155:21
  terminating               there's                     255:8 262:24 266:7         156:25 158:1,5,9,16,18
   145:21 168:21,23 198:3    14:2 15:22 18:20 50:3,5    267:9 269:25 273:20        159:13,20 173:18
                             62:10 64:10,20 82:9                                   174:17,23 175:18 179:3
  termination                116:5,12 119:14 135:17    thinking                    260:17
   29:7 36:12 69:17 87:25    161:4 177:19 181:7         75:1 91:23 132:9



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 318 of 322 PageID #:
                                    10010
                               JAMES D. NEALON - 08/14/2018                                           i41
  Tillerson's                timestamps                 41:1,3,5,9,22,23 42:3,4,    187:16 188:3,15,17
   136:16 153:22 174:8        244:7                     12,14 43:4,19,24 44:8,      190:18 192:19 194:6,9
                                                        16,18,22 45:2,9,13          195:14 196:11 197:12,
  time                       timing
                                                        46:18,20,23 47:2,10,13,     16 198:7 199:5,9,15
   10:6 13:8 15:21,24         110:18 130:17 149:18
                                                        20,24 48:1,4,9,15,20,23     200:8,13,20 201:7
   20:25 21:4 24:9 27:10      171:14 226:16,20
                                                        49:1,4,12,19 50:9,17,20     202:22 204:10 205:1
   30:13 31:19 34:21 35:4,
                             title                      52:25 54:8,13,19,21,25      206:2 207:8,17 208:23
   9,12 36:23 38:11 40:4
                              56:25 83:19,21 92:22      55:23,25 56:1,3,6,8,16      209:2 210:1 211:24,25
   44:19 47:3 48:1,6,7
                              101:9                     57:9,12 58:1,16,18,22       212:1,25 213:22 214:2,
   57:5 60:3 65:11 69:15
                                                        59:10,17,24 60:2,15,20      6,14,24 215:12,24
   70:11 74:22 75:4,6,17,    today                      61:16 63:19 68:8,11,22,     216:3,17,21 217:7,16,
   18 76:6 80:5,13,16,20      12:3 16:6,14,22,23
                                                        25 69:4,8,11,18 70:10,      21 218:1,10,14,24
   82:12 83:3,13 84:1         17:21 18:3 64:14 76:25
                                                        13,15 73:9,13,16,24         219:3,10,21 220:14,19
   85:24 87:13 95:3,14        183:4 217:13
                                                        74:7,19,21,24 75:7,22       221:19 222:19 224:1,
   96:6 100:2 106:17,19
                             today's                    76:3,18 77:6 78:25          12,15 225:11,15,20
   107:2,8,10 118:8 119:3
                              10:5 16:20                79:2,9 80:1 81:1,5,6,8,     226:1,8,14,18,22 227:1
   121:6 126:22 128:9,18
                                                        9,14,19 85:1 86:16,22       228:17,21 229:18
   130:21,25 132:8 138:7     told                       87:3,8,25 88:10,14,15,      230:18,24 231:4,8
   140:12,18 141:16           66:6 156:11,14 158:1,5,   16,18 89:21 90:1,4,15       232:11 235:7,10
   143:24 144:4 148:8         9 159:3,19 160:17         91:8,11,18,22 92:6,7,11     236:13,21 238:13
   149:5,12,19,21 150:21      183:2 203:4,21 224:8,     93:12,16 94:1,4,7,14,23     240:12 241:9,13,16,19,
   151:17 153:1 159:25        23 225:9,13 245:25        96:14,18 97:7 98:3,12,      22,25 243:8,9,13
   160:19 161:9,13 162:13     249:16                    16,22 99:15 100:14,19,      244:15 245:9,11,17,24
   171:20 172:3,21,22
                             Tom                        21 101:22 102:6,24          246:10,20 247:1,5,12,
   177:12,13 180:8,10,21
                              241:5 270:4,6,8           103:3,19,23 105:5,25        17 249:18 251:16,20
   181:22 182:6 185:2
                                                        106:10 107:16 109:5         252:11 253:4,20,23
   192:17 200:9 202:10,14    Tomasulo                   110:12,14 112:5,11          255:8,21 257:9 258:3,
   204:12 205:2 207:15        92:19,21 184:3,4          114:22 115:18 118:2,7,      15 259:23 260:10,22,25
   208:7 209:12 217:14
                             top                        23 119:1,23 120:12,18       261:5 262:2,9,16,19
   220:12 221:17 228:5,6,
                              134:17 155:21 156:24      121:3 122:6 123:1,11,       263:3,7,17,18,22,24
   10 231:5,22 233:2,24
                              183:1,11 187:6 216:23,    17 124:12 125:18            265:7,19 266:18,21
   244:2,7,25 245:4,5
                              25 234:12 240:17          126:9,19 127:8,16           267:1,12,23 268:3,9
   247:2,4,12,17 249:6
                                                        128:11,19 129:3,6,22,       269:2 270:10,24
   250:14,23 251:2 252:15    topic                      24 130:4 131:6,14,18,       271:13,16,24 272:3,8,
   256:9 260:11 261:6         212:15 223:9              22 132:1,10 133:6,7,24      12 273:1,4,12
   265:7 266:15 267:17
                             touch                      135:23 136:18 137:17
   268:5,19 270:10 273:24                                                          TPS-RELATED
                              38:12 123:24 184:4        138:12,20 139:1,11,14
                                                                                    151:23
  timeline                    248:7                     140:3 141:11,13 142:15
   70:10 207:17                                         143:19,20,25 145:21        TPS.RADOPS
                             touched                    146:2,7,13,18 147:1,20,     234:6
  timelines                   137:14                    21,24 150:6,25 151:18
   54:1 184:6 190:17
                                                        152:5 155:6,22 156:4,
                                                                                   TPS.RADOPS.
                             town                                                   234:6
  timeliness                  71:2,19 79:4              25 158:7,9,16 159:14,
   99:1 106:22 107:5                                    21 160:1,9,20 161:15       TPSP/SCO
   122:8                     TP                         162:1,13,24 163:17,18,      85:16,18
                              126:18                    19 164:16,19 165:10
  timely                                                166:9,10,11 168:4,9,12,    Tracy
   95:1 97:19 102:2,15       TPS                                                    64:24,25 151:2,5,6,7
                              17:9,14 18:8,9,12,20,21   13,16,21,24 169:7
   103:9 253:3                                          171:6 172:5,12,14           243:16
                              24:10,13,16,22 28:24
  times                       29:2,7,22 30:11,13,14,    173:19 174:24 175:10       trade
   31:6 39:19 71:4 73:15      15 31:6 32:16 33:6,15,    176:25 177:15,25            84:2,3 187:3
   74:20 75:3 76:17 123:9     24 34:22 35:4,9,12        178:16 179:3 180:18
                                                        181:12 182:2,14            training
   141:5 180:9 181:23         36:7,12,15 37:24 38:5,
                                                        183:12,18 184:2,5           35:21 36:1,2,6
   226:17 244:1               11,17,18,20,21,22,25
                              39:4,11,15,17,21 40:13    185:6,16,23,24 186:21      trans-border



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 319 of 322 PageID #:
                                    10011
                              JAMES D. NEALON - 08/14/2018                                           i42
   92:24                    trying                      185:2,3,10 205:15         understanding
                             126:12 133:19 153:1        213:6,7                    36:25 37:4,9,12,21
  transcript
                             165:4 213:7 224:5                                     41:18,21 46:16 47:19,
   15:16 210:24 232:18                                 Uh-huh
                             239:8,23 250:13,18                                    24,25 48:4 51:21,23
                                                        81:16 82:17
  transferred                255:5 259:7                                           61:13 63:8 66:11,12,16,
   258:19                                              ultimate                    17 75:11 82:7,8 94:2,5
                            turn
                                                        217:20                     126:20 133:20 137:8
  transmits                  64:17 143:7 152:16
                                                                                   143:24 153:8 171:2
   53:24                     167:16 190:1 212:16       ultimately                  172:1 177:18 179:22
                             216:23 231:23              15:18 74:15,16 89:6
  transmitted                                                                      190:12 191:20 192:23
                                                        104:7,8 174:23 175:18
   53:8                     turning                                                200:7 205:22,24 206:5
                                                        206:17 210:2
                             70:12,14                                              217:14 218:9,13,18
  travel                                                                           220:14 221:11 223:1
                                                       Um
   190:4 245:18 246:2       twice                                                  238:20 246:8 250:6
                                                        26:20 43:1,20 51:15
                             31:10 71:14
  travelers                                             65:22 71:20 80:2           254:5
   24:1                     two                         142:19 172:9,20 198:16
                                                                                  understood
                             23:9 32:22 59:14,15        210:3 252:12,18 261:11
  traveling                                                                        82:4 87:16 114:12
                             70:3 72:15 76:10 86:6
   160:5                                               Um-hmm                      174:15 178:7 187:22
                             125:24 130:6 143:8,12
                                                        130:7                      198:1,4 249:9
  treat                      149:9 157:14 158:8
   75:17 179:18,19 182:14    182:22 190:9,10 207:13    um-hum                     unequivocally
                             208:4 216:25 228:2         13:2 77:19 107:3           224:3
  treated                    230:8 232:22,25 234:4      115:10 147:16 204:20
   75:16                                                                          unfortunate
                             245:11 258:13              206:15
                                                                                   208:1
  treating                  two-fold                   unable                     unfortunately
   179:8                     217:4                      16:5 104:23
                                                                                   265:25
  tremendous                two-minute                 unclear
   109:9 195:4                                                                    uniformly
                             130:16                     68:14
                                                                                   139:11,14
  Triangle                  type                       underneath
   179:15                                                                         Union
                             65:18 74:10 76:15          43:17
                                                                                   23:25
  tried                      112:3
                                                       undersecretaries
   71:16 195:21 205:5                                                             unique
                            typed                       71:24 72:11,12,13
   261:14,20 269:12                                                                197:15
                             15:15
                                                       undersecretary
  true                                                                            unit
                            types                       21:17 22:10,19,21,25
   64:13                                                                           68:17
                             216:15                     55:21 72:10 82:9,10,13
  Trump                                                 268:6                     United
                            typical
   143:17 155:19,25 156:2                                                          27:23 93:20 108:23
                             13:19 72:23               understand
   169:24 216:1                                                                    161:11 168:20 179:11,
                                                        12:7,13,18,21,22 13:5,
                            typically                                              14,21 227:13,24 241:18
  trusts                                                22 15:4,25 16:16 36:14
                             31:2 36:14 53:23 57:14                                243:5,10 247:21 248:3,
   249:24                                               41:8 49:23 50:12 56:19,
                             69:10,14 88:25 93:8                                   10,19 251:15 269:19
                                                        21 57:6,8,19,23 60:18
  truth                      109:3,20 177:14
                                                        65:5,13 66:8,14 67:16     units
   12:11,12                  252:11,12,13,18
                                                        82:11 102:2 125:6,23       72:7
  truthful                                              130:12 138:5 139:13
                                                                                  universe
   16:6,10,14                           U               153:25 155:13 164:22
                                                                                   247:1,11
                                                        177:2 183:5 187:15
  try                                                   190:24 211:17,22 216:2    unleashed
                            U.S.
   13:10 80:14 131:10                                   217:11 218:7 219:18        212:20
                             26:12 28:10,22 31:18
   181:21 195:25 196:2                                  227:18 242:9 244:24
                             32:23 34:16 35:1 43:5,8                              unnatural
   198:13 199:11 223:22                                 253:15 259:7 263:6,11
                             75:13,15 87:24 116:17                                 114:17
   228:3,4,22 264:22                                    267:11 271:12
                             128:15 134:18 135:21
                             139:10,13 140:11                                     untold



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 320 of 322 PageID #:
                                    10012
                              JAMES D. NEALON - 08/14/2018                                          i43
   213:10                                              view                       173:13 174:18 176:6,7,
                                         V              144:6 166:3 199:4         9 177:7 178:6,11
  unusual
                                                        217:12,16,19 220:24,25    185:19 186:16 189:7,13
   173:15
                             vacant                     242:10,13,17              193:6,7 196:22 202:23
  upcoming                    82:11                                               215:15 223:3,17 224:2,
                                                       viewpoint
   181:12 235:7 265:7                                                             12 232:22 242:3
                             vague                      218:20
                                                                                  243:19,24 248:6 249:1
  update                      31:11 49:21 50:11,25     views                      250:16 254:13 266:7,9
   233:9,15 234:5,14          51:1,4 53:17 68:13        175:2,13,21 176:6,8,9,
   236:11 246:6               69:12 70:23 95:20                                  wanted
                                                        21,23 177:10 215:3
                              98:13 109:7,22 110:15,                              36:10 59:1 69:3 81:17
  updated                                               271:19
                                                                                  105:20 117:19 131:21
   254:22 255:8,12,16         17 112:7,8 120:5
                              149:18 178:18 181:5      violated                   132:6,22 186:10 195:7,
  updates                     194:24 200:10 213:3       161:12                    25 196:2 202:18 204:23
   79:22                      218:5 241:14 264:1                                  251:19 253:8
                                                       violence
  upstairs                   variety                    208:8                    wants
   151:15                     68:23                                               79:5 245:19
                                                       visibility
  urgency                    various                    48:19 49:11 137:3        warranted
   190:13                     48:13 50:1 55:1 59:20                               158:8
                                                       visible
  Uruguay                     77:12 108:4 207:17        259:21                   Washington
   33:21                      209:17 228:20 263:16                                22:2 31:1 34:16 70:8
                                                       voice                      152:12 200:17 209:22
  USCIS                      vary                       63:15
                              69:24                                               261:13,19
   18:21 36:14,17,23 37:5,
                                                       volumes                   wasn't
   6,14,15,24 38:3,11,13,    Vaughn                     195:5
   16,18 40:8 41:18 42:8      273:18                                              17:4 38:5 77:5 85:12
   50:20 53:2,6,8,12,14,23                             voraciously                92:1 159:4 205:19
   60:12 61:22 67:17,23      verbal                     42:16 194:7               208:2 267:1
   77:11 82:5,6,18 83:14,     49:17
                                                       VP                        way
   16 85:2 182:2,9 192:2,    verbalize                  248:21                    23:1 36:11 45:6 48:17
   4,11 207:3 235:4,5         13:1,4                                              49:15 56:5 58:15 75:13
   238:3,21 252:10 254:7                               VTEL                       94:20 95:2,5,10 96:2
   255:8 258:3,9,18,23       versa                      244:13,16,21
                              132:17                                              109:24 115:1 116:5,12,
   259:8 265:17,24 266:9
                                                                                  13,15 124:18 131:25
   268:10,17                 version                                W             132:8 137:8 155:15
  USCIS'S                     262:25                                              163:15 166:12 167:8
   190:23 191:3 253:20       versus                    wait                       168:15 171:6 177:9
                              10:10 16:17 17:11         13:10 260:1,2             180:11 197:17 199:3
  USCIS_RFPD_                                                                     216:2 217:25 223:6,15
  00000055                   vetted                    waiting                    226:2 239:24 248:11
   233:6                      99:20                     80:5                      254:10 267:23
  use                        vice                      walk                      ways
   68:17 146:4 170:13         132:17 248:22             41:20,24 127:2            46:3 224:10 247:22
   197:7
                             video                     wall                      we'd
  useful                      10:3 244:22               216:12                    40:3 260:2
   206:13
                             VIDEOGRAPHER              want                      we'll
  user                        10:2,24 20:25 21:4        11:13 14:22 39:20         15:24 34:19 41:17
   62:17                      80:16,20 130:21,25        40:15 62:17 70:8 85:2     45:23 58:3 67:13 76:10
  usually                     202:10,14 228:6,10        87:11 130:18 142:7        80:11 93:25 111:25
   71:14,23 72:19 77:22       250:23 251:2 273:24       144:19,20 145:1,10        130:13 134:8 152:9
   239:21 252:5                                         146:14 153:6 154:12       171:11 184:9 193:18,19
                             videotaped
                                                        157:18 158:23 159:17      232:19 260:14 262:24
                              10:9
                                                        167:17,20,22 172:25       266:2 271:9 273:23



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 321 of 322 PageID #:
                                    10013
                               JAMES D. NEALON - 08/14/2018                                             i44
  we're                      WH                         Wolfe                      wouldn't
   45:19 158:24 207:6         248:14,25                  225:24                     116:11 131:25 132:2,25
   228:10 232:17 240:13                                                             136:13 173:15 183:3
                             what's                     woman
   250:16,23 251:3 256:8                                                            215:15 252:13 268:8
                              59:20 76:25 84:1 92:20     103:1
   265:15,25 269:8
                              178:24 192:13                                        write
   273:20,24                                            won
                                                                                    30:3 108:12 192:9,23
                             White                       212:4 217:16
  we've                                                                             194:8,11 195:7,21
                              44:6 48:8 89:16,24 90:3
   50:4 162:7 168:12                                    won't                       197:6 204:7,12 205:21
                              91:7,10,18,21 139:23
   174:1 216:13,14,16,17                                 34:19 140:18 156:1,2       212:17 213:13 214:4
                              140:5 141:17 142:13
   236:2 253:5 264:9                                     189:23
                              157:16 160:3,7 169:11,                               writes
   267:23
                              16,22 183:17 184:2        wonder                      67:11 191:23
  Wednesday                   203:5,6,14,16,20,22,24     58:8 251:8 254:19
                                                                                   writing
   254:22                     222:12,13,16,17,20,22,     271:20
                                                                                    197:10 204:25 206:6
                              25 223:25 224:11,13,16
  weed                                                  wonderful                   226:25 227:7
                              248:15 249:6,12
   195:9                                                 27:18
                              260:19,25 261:4,14,20                                written
  week                        262:2,8,15,18 269:11,     wondering                   42:3,9 49:2 50:4 172:22
   39:19 69:21 70:2 71:4,     20 270:4,24                178:4                      181:9 194:1 196:7
   14,17 76:17 77:18                                                                203:25 204:1,2 206:1
                             who's                      word
   78:11 79:8 207:9                                                                 213:25 227:5
                              60:10 100:1 103:1          50:25 147:8 197:1
   209:10
                              241:5                                                wrong
  weeks                                                 words                       243:21 246:18
                             wide                        25:22 43:6 59:18 87:3
   27:17 47:1 70:3 148:24
                              43:15 194:6                111:6 117:22 146:21       wrote
   155:19 196:18 238:18
                                                         158:23 172:25 183:25       18:11 93:5 197:13
   250:10                    widely
                                                         195:18 196:23 198:11       209:23 212:17,18
                              77:9,21 194:7
  weeks'                                                 209:9 211:19 214:10        217:15
   80:5                      willing                     248:6
                              202:1
  weigh                                                 work                                   Y
   28:23 29:4,9,13,21        window                      27:8 61:9 76:13 94:21
   112:5,11 164:24            29:9 69:17 200:13          95:6 109:25 190:8         yeah
                                                         245:4,17 249:12            25:9 41:24 50:14 51:12
  weighed                    withdraw
   110:13 111:2 112:14        261:23                    worked                      52:8 67:5 107:19
   164:23                                                24:17,18,21 34:15 40:4,    108:19 112:9 119:17
                             withdrawn                                              121:4 123:2 125:19
                                                         5 83:17 95:10 133:16
  weight                      257:21,24 258:1                                       127:13 142:8,9 147:13
                                                         237:13 249:11
   109:9,16 133:12                                                                  152:25 165:2 169:10
                             withholding
                                                        workforce                   171:9 184:7,15 186:5
  Welch                       90:20,23
                                                         243:11                     189:6 210:12 213:5
   10:5
                             witness                                                215:6,15 239:7 244:21
                                                        working
  welcome                     10:25 15:2 19:1,6 76:12                               264:19
                                                         36:22 44:24 142:11
   14:20 15:3                 146:19 159:1 162:12
                                                         227:21,22 248:25          year
                              168:5 174:20 178:9
  went                                                                              31:24 34:8 135:3,6
                              188:12 189:12 203:4       works
   28:20 44:6 48:20 57:2
                              206:20 207:4 211:6         86:10 147:15 187:2        years
   63:20 83:14,16 99:20
                              213:19 221:14 223:12,                                 32:24 33:12,22 34:5,12,
   108:1 145:19 168:3
                              21 226:6 242:8 254:15
                                                        world
   198:18,23 200:15                                      73:4 114:20                17 124:10 147:12
                              262:13 271:5                                          168:18 205:12 212:4,19
   218:20 252:14,16,19
                             Wolf                       worry                       214:18 227:14
  Western                                                237:25
                              86:12 155:21 156:4,8,                                yes-no
   28:4 29:16,18 30:25
                              17,18 225:6,8,9,10,13     worth                       61:11
   31:3 88:3,5 108:8 110:1
                              226:7                      85:1
   123:4,6 124:1 127:24                                                            yes-or-no
   133:18


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-1 Filed 03/01/19 Page 322 of 322 PageID #:
                                    10014
                            JAMES D. NEALON - 08/14/2018                i45
   142:6 156:19 157:4
   176:2
  yesterday
   17:22 20:6
  you'd
   130:15 157:13 190:22
   206:1
  you'll
   12:16
  you're
   12:3 13:4,18 14:20,25
   16:5 23:8 42:21 56:10,
   14 63:3 65:18 75:20
   79:21 83:19 91:6,23
   92:4 102:18 117:15
   120:6 122:18 125:6
   134:10 137:14 143:12
   149:18 154:5 156:7
   157:4,16 158:23
   159:11,18 162:9 164:5
   165:4,15 173:9 174:18
   178:12 190:21 192:13
   195:20 202:24 229:22
   232:14 244:12 249:14
   259:3,14
  you've
   11:24 13:10 15:7
   173:24 182:21,22 197:9
   199:7,8,13 215:20,23
   224:9


              Z

  Z-a-d-r-o-z-n-y
   140:25
  Zadrozny
   140:24
  zones
   244:2,7




          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
